UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	September 30, 2011 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/11 (Unaudited) MORTGAGE-BACKED SECURITIES (19.0%) (a) Principal amount Value Federal National Mortgage Association Grantor Trust IFB Ser. 07-75, Class JS, 50.484s, 2037 $76,802 $162,933 IFB Ser. 06-62, Class PS, 38.493s, 2036 225,902 417,159 IFB Ser. 06-8, Class HP, 23.707s, 2036 134,912 215,286 IFB Ser. 05-45, Class DA, 23.56s, 2035 207,790 330,035 IFB Ser. 07-53, Class SP, 23.34s, 2037 178,036 257,119 IFB Ser. 08-24, Class SP, 22.423s, 2038 916,491 1,451,520 IFB Ser. 05-122, Class SE, 22.279s, 2035 189,260 279,407 IFB Ser. 05-75, Class GS, 19.546s, 2035 191,540 274,909 IFB Ser. 05-106, Class JC, 19.397s, 2035 136,758 211,643 IFB Ser. 05-83, Class QP, 16.784s, 2034 66,282 90,670 IFB Ser. 11-4, Class CS, 12.431s, 2040 661,759 781,895 IFB Ser. 11-27, Class AS, IO, 6.245s, 2041 1,507,495 197,135 FRB Ser. 03-W8, Class 3F2, 0.585s, 2042 12,213 11,936 FRB Ser. 07-95, Class A3, 0.485s, 2036 2,308,000 2,123,360 Ser. 08-53, Class DO, PO, zero %, 2038 121,088 99,800 Ser. 07-44, Class CO, PO, zero %, 2037 91,125 80,264 Ser. 04-61, Class CO, PO, zero %, 2031 52,756 50,659 Ser. 1988-12, Class B, zero %, 2018 2,277 2,105 FRB Ser. 05-45, Class FG, zero %, 2035 12,381 12,362 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.872s, 2037 54,468 80,768 IFB Ser. 2979, Class AS, 23.434s, 2034 79,601 110,146 IFB Ser. 3072, Class SM, 22.957s, 2035 148,080 233,885 IFB Ser. 3072, Class SB, 22.81s, 2035 120,695 189,797 IFB Ser. 3065, Class DC, 19.173s, 2035 606,642 911,643 IFB Ser. 3031, Class BS, 16.152s, 2035 172,928 242,589 IFB Ser. 3835, Class SN, 15.553s, 2041 1,977,287 2,705,126 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 291,400 40,615 IFB Ser. 3852, Class KS, IO, 6.321s, 2041 555,967 82,050 IFB Ser. 3485, Class SI, IO, 6.321s, 2036 235,695 31,062 IFB Ser. 3852, Class SG, 4.801s, 2041 845,103 835,773 Ser. 3747, Class HI, IO, 4 1/2s, 2037 127,318 15,667 Ser. 3768, Class MI, IO, 4s, 2035 2,516,221 282,390 Ser. 3738, Class MI, IO, 4s, 2034 3,620,955 399,848 Ser. 3707, Class HI, IO, 4s, 2023 247,634 16,500 Ser. 3327, Class IF, IO, zero %, 2037 8,287 3 Ser. 3439, Class AO, PO, zero %, 2037 8,694 8,667 Ser. 3300, PO, zero %, 2037 33,010 31,125 Ser. 3046, PO, zero %, 2035 1,457 1,454 Ser. 2684, PO, zero %, 2033 107,000 101,006 FRB Ser. 3326, Class YF, zero %, 2037 2,316 2,206 FRB Ser. 3326, Class WF, zero %, 2035 17,595 16,539 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.538s, 2041 1,213,979 1,814,497 IFB Ser. 10-158, Class SD, 14.309s, 2040 209,000 291,852 IFB Ser. 11-70, Class WS, 9.239s, 2040 360,000 411,782 IFB Ser. 11-81, Class SB, IO, 6.476s, 2036 2,907,995 571,450 IFB Ser. 10-113, Class SJ, IO, 6.47s, 2035 1,375,190 245,607 IFB Ser. 10-113, Class PS, IO, 6.47s, 2035 2,713,587 515,527 IFB Ser. 11-61, Class CS, IO, 6.45s, 2035 694,769 108,585 IFB Ser. 11-93, Class SA, IO, 6.43s, 2041 2,870,202 685,892 IFB Ser. 10-85, Class SD, IO, 6.42s, 2038 1,234,027 195,717 IFB Ser. 11-11, Class PS, IO, 6.37s, 2040 1,002,416 167,724 IFB Ser. 10-42, Class CS, IO, 6.27s, 2040 927,696 150,519 IFB Ser. 10-24, Class BS, IO, 6.2s, 2038 1,685,850 257,075 IFB Ser. 09-103, Class SW, IO, 6.17s, 2037 2,433,370 313,150 IFB Ser. 10-20, Class SC, IO, 5.92s, 2040 1,994,985 342,639 IFB Ser. 10-115, Class TS, IO, 5.87s, 2038 1,711,492 279,949 IFB Ser. 10-158, Class SA, IO, 5.82s, 2040 1,619,338 273,506 IFB Ser. 10-85, Class SN, IO, 5.71s, 2040 2,946,052 498,384 IFB Ser. 11-70, Class SN, IO, 5.671s, 2041 259,000 73,691 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,598,706 291,420 Ser. 10-103, Class IM, IO, 4 1/2s, 2039 1,558,282 202,957 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 1,114,013 146,994 Ser. 10-107, Class PI, IO, 4 1/2s, 2036 3,035,999 328,097 Ser. 10-116, Class QI, IO, 4s, 2034 2,055,210 248,332 Ser. 11-70, PO, zero %, 2041 3,509,365 2,813,703 Ser. 06-36, Class OD, PO, zero %, 2036 12,686 12,079 FRB Ser. 07-35, Class UF, zero %, 2037 4,391 4,288 GSMPS Mortgage Loan Trust 144A Ser. 06-RP2, Class 1AS1, IO, 5.228s, 2036 1,941,715 285,340 FRB Ser. 06-RP2, Class 1AF1, 0.635s, 2036 1,941,715 1,514,538 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 3,867,522 157,116 Total mortgage-backed securities (cost $24,514,692) PURCHASED OPTIONS OUTSTANDING (5.9%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 $5,955,119 $12,506 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 5,955,119 3,335 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 5,955,119 13,756 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 5,955,119 4,228 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 3,416,000 98,039 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19 ,2021. Dec-11/2.355 3,416,000 41,299 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 3,213,000 6,490 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 3,213,000 4,948 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 6,434,000 26,315 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 6,434,000 6,434 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 3,416,000 23,878 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 3,416,000 23,058 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 6,025,082 578,769 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 6,025,082 18 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 6,914,691 673,353 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 6,914,691 2,074 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 2,676,397 308,241 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 1,070,559 120,748 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 1,070,559 8,136 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 2,676,397 303,932 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 2,676,397 20,394 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 2,676,397 270,236 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 2,676,397 25,372 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 3,211,676 326,563 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 3,211,676 30,318 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 2,676,397 19,431 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 1,652,335 485,225 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 1,652,335 1,438 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 2,271,700 145,934 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 2,271,700 43,358 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 5,955,119 16,317 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 5,955,119 5,836 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 5,955,119 18,163 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 5,955,119 6,908 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 3,416,000 19,061 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 3,416,000 16,226 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 2,112,358 506,396 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 2,112,358 401 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 1,207,456 339,923 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 1,207,456 1,630 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 6,434,000 17,179 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 6,434,000 5,083 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 6,434,000 21,940 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 6,434,000 2,960 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 3,217,000 6,061 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 3,217,000 5,116 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 4,820,000 15,988 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014 Nov-11/0.715 4,820,000 6,362 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 5,617,558 267,452 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 5,617,558 449 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 3,048,000 84,856 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 3,048,000 37,094 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 3,048,000 93,817 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 3,048,000 45,659 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 3,048,000 100,858 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 3,048,000 52,639 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 3,048,000 106,893 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 3,048,000 58,491 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 1,643,804 143,208 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 1,643,804 105,514 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 1,844,945 513,356 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 1,844,945 111 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 5,994,226 505,793 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 5,994,226 165,321 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041. Dec-11/0.745 4,820,000 19,280 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041 Dec-11/0.745 4,820,000 9,303 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 2,793,460 531,176 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 2,793,460 922 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 3,416,000 82,872 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 3,416,000 29,514 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 2,683,454 299,044 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 2,683,454 20,367 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 2,510,505 289,838 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 2,510,505 17,975 Total purchased options outstanding (cost $4,916,322) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (35.1%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $235,135 $262,939 6s, with due dates from April 15, 2028 to November 20, 2038 835,107 930,382 5 1/2s, April 20, 2038 1,358,166 1,506,344 5s, with due dates from July 20, 2033 to July 20, 2039 2,703,476 2,971,696 4 1/2s, February 20, 2041 2,295,887 2,496,329 4s, January 20, 2041 976,362 1,045,776 U.S. Government Agency Mortgage Obligations (28.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 79,564 91,739 7s, with due dates from November 1, 2026 to May 1, 2032 867,199 982,625 5 1/2s, December 1, 2033 166,648 181,262 4s, TBA, October 1, 2041 12,000,000 12,559,687 3 1/2s, January 1, 2041 914,274 939,703 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 54,266 62,182 7s, with due dates from December 1, 2028 to December 1, 2035 1,479,013 1,673,659 6 1/2s, September 1, 2036 94,490 104,441 5s, February 1, 2039 280,734 301,833 4 1/2s, April 1, 2041 226,661 240,659 4 1/2s, TBA, October 1, 2041 3,000,000 3,182,813 3 1/2s, TBA, October 1, 2041 19,000,000 19,513,593 Total U.S. government and agency mortgage obligations (cost $47,787,080) U.S. TREASURY OBLIGATIONS (39.4%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $3,076,000 $4,644,601 6 7/8s, August 15, 2025 3,866,000 5,930,586 6 1/4s, May 15, 2030 (SEGSF) 6,505,000 9,956,228 6 1/4s, August 15, 2023 (SEGSF) 4,440,000 6,334,707 6s, February 15, 2026 4,000,000 5,733,105 5 1/2s, August 15, 2028 3,075,000 4,296,914 5 1/4s, November 15, 2028 (SEGSF) 3,805,000 5,189,599 4 1/2s, August 15, 2039 (SEGSF) 2,518,000 3,296,253 4 1/2s, February 15, 2036 3,077,000 3,983,906 4 3/8s, February 15, 2038 (SEGSF) 3,086,000 3,941,210 U.S. Treasury Inflation Protected Notes 3s, July 15, 2012 (i) 223,000 289,870 2s, January 15, 2016 (i) 112,000 142,257 1 1/4s, July 15, 2020 (i) 562,000 644,584 1 1/8s, January 15, 2021 (i) 554,000 626,238 U.S. Treasury Notes 2 5/8s, November 15, 2020 32,000 34,225 Total U.S. treasury Obligations (cost $44,749,462) SHORT-TERM INVESTMENTS (52.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (e) 23,155,519 $23,155,519 Straight-A Funding, LLC with an effective yield of 0.188%, November 29, 2011 $3,000,000 2,999,066 Straight-A Funding, LLC with an effective yield of 0.097%, October 26, 2011 1,500,000 1,499,896 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.131%, May 3, 2012 (SEG) (SEGSF) 4,151,000 4,147,894 U.S. Treasury Bills with an effective yield of 0.010%, January 26, 2012 5,000,000 4,999,838 U.S. Treasury Bills with effective yields ranging from 0.010% to 0.088%, November 17, 2011 (SEG) (SEGSF) 5,530,000 5,529,826 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.085%, October 20, 2011 (SEG) (SEGSF) 2,680,000 2,679,656 Federal Home Loan Discount Notes with an effective yield of 0.020%, November 23, 2011 5,000,000 4,999,853 Federal Home Loan Discount Notes with an effective yield of 0.025%, November 4, 2011 5,000,000 4,999,882 Federal Home Loan Discount Notes with an effective yield of 0.024%, October 25, 2011 5,000,000 4,999,917 Federal Home Loan Mortgage Discount Notes with an effective yield of 0.040%, December 5, 2011 2,500,000 2,499,819 Federal Home Loan Mortgage Discount Notes with an effective yield of 0.025%, November 8, 2011 5,000,000 4,999,868 Federal National Mortgage Association with an effective yield of 0.084%, December 16, 2011 1,000,000 999,821 Federal National Mortgage Association with an effective yield of 0.040%, December 7, 2011 (SEGSF) 5,000,000 4,999,628 Total short-term investments (cost $73,510,483) TOTAL INVESTMENTS Total investments (cost $195,478,039) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Bond 20 yr (Short) 8 $1,141,000 Dec-11 $(27,139) U.S. Treasury Note 10 yr (Short) 136 17,692,750 Dec-11 (64,688) Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $10,039,906) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. $6,002,302 Aug-16/4.28 $781,740 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 6,002,302 Aug-16/4.28 257,295 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 624,981 Aug-16/5.35 16,718 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 624,981 Aug-16/4.35 84,029 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 13,444,742 Oct-11/2.47 — Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 13,444,742 Oct-11/1.97 458,331 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 4,075,528 Dec-11/2.28 1,019 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 4,075,528 Dec-11/2.28 184,662 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2021. 2,487,796 May-16/4.745 230,867 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 2,487,796 May-16/4.745 41,546 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 1,654,601 Jun-16/4.89 26,143 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 1,654,601 Jun-16/4.39 132,368 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 5, 2021. 4,234,248 Aug-16/4.17 97,388 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 5, 2021. 4,234,248 Aug-16/4.17 304,866 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 879,669 Jul-14/4.375 131,519 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 879,669 Jul-14/4.3725 20,241 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 351,867 Jul-14/4.34 51,763 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 351,867 Jul-14/4.34 8,286 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 879,667 Jul-14/4.35 20,584 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 879,667 Jul-14/4.35 130,024 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 879,667 Jul-14/4.19 22,775 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 879,667 Jul-14/4.19 120,294 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 1,055,600 Aug-14/4.20 27,329 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 1,055,600 Aug-14/4.20 144,712 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,515,500 Feb-15/5.36 25,733 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,515,500 Feb-15/5.36 326,030 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 1,423,615 Jul-16/4.815 46,695 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 1,423,615 Jul-16/4.815 232,619 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 569,446 Jul-16/4.80 18,849 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 569,446 Jul-16/4.80 92,478 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 1,423,615 Jul-16/4.80 47,122 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 1,423,615 Jul-16/4.80 231,195 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 1,423,615 Jul-16/4.67 50,254 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 1,423,615 Jul-16/4.67 219,237 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 1,708,339 Aug-16/4.68 60,134 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 1,708,339 Aug-16/4.68 264,109 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 1,329,309 May-16/4.11 94,314 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 1,329,309 May-16/5.11 20,086 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 1,681,461 Jun-16/5.12 25,407 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 1,681,461 Jun-16/4.12 119,821 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 1,512,559 Jun-16/5.86 32,278 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 1,512,559 Jun-16/4.86 252,597 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.064% versus the three month USD-LIBOR-BBA maturing October 7, 2041. 5,035,588 Oct-11/4.064 — Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 6,219,489 May-16/4.77 585,851 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 6,219,489 May-16/4.77 105,756 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 1,629,094 May-16/4.7575 27,849 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 1,629,094 May-16/4.7575 152,711 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.01625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 1,945,847 Nov-11/4.01625 292 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.51625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 1,945,847 Nov-11/3.51625 333,577 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 3,398,200 Nov-11/3.425 13,253 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 3,398,200 Nov-11/3.425 522,677 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 2,905,323 May-16/4.765 50,233 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 2,905,323 May-16/4.765 273,013 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 1,302,319 May-16/4.60 114,396 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 1,302,319 May-16/4.60 24,249 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 1,308,833 May-16/4.36 103,673 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 1,308,833 May-16/4.86 21,386 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 5,223,922 Dec-11/1.29 26,955 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 5,223,922 Dec-11/1.29 42,470 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 1,644,096 Jun-16/4.575 31,073 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 1,644,096 Jun-16/4.575 142,905 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 28,847,000 Jan-12/5.32 8,264,954 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 28,847,000 Jan-12/5.32 233 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 881,986 Jul-14/4.29 21,256 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 881,986 Jul-14/4.29 126,847 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 825,142 Jul-14/4.36 19,053 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 825,142 Jul-14/4.36 122,732 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,504,360 Feb-15/5.27 62,202 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,504,360 Feb-15/5.27 730,203 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,800 Sep-15/4.04 442 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,800 Sep-15/4.04 1,280 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 1,082,632 Jun-16/4.815 35,586 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 1,082,632 Jun-16/4.815 177,941 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 1,427,369 Jul-16/4.74 49,644 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 1,427,369 Jul-16/4.74 226,852 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 1,335,375 Jul-16/4.79 45,456 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 1,335,375 Jul-16/4.79 216,504 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 1,796,300 Aug-15/4.46 107,365 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 1,796,300 Aug-15/4.46 579,594 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 1,796,300 Aug-15/4.375 113,472 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 1,796,300 Aug-15/4.375 556,745 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/11 (proceeds receivable $3,185,157) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2041 $ 3,000,000 10/13/11 $ 3,182,813 Total $ 3,182,813 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $3,603,000 $232,934 8/8/21 4.7% 3 month USD-LIBOR-BBA $(645,064) 4,214,000 271,171 8/16/21 4.765% 3 month USD-LIBOR-BBA (777,675) 5,018,000 323,159 8/17/21 4.55% 3 month USD-LIBOR-BBA (825,694) 4,542,000 293,186 8/19/21 4.475% 3 month USD-LIBOR-BBA (714,399) 41,162,000 4,731 7/8/13 0.68% 3 month USD-LIBOR-BBA (123,140) 4,959,500 15,911 7/8/26 3.76% 3 month USD-LIBOR-BBA (843,613) 5,254,000 — 9/23/13 3 month USD-LIBOR-BBA 0.45% (12,604) 5,664,000 — 9/26/13 3 month USD-LIBOR-BBA 0.5075% (7,302) 754,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1825% 5,180 Barclays Bank PLC 1,626,453 14,719 9/8/16 2.065% 3 month USD-LIBOR-BBA (51,713) 1,046,000 — 9/15/20 2.032% 3 month USD-LIBOR-BBA (4,413) 22,546,900 (150,356) 9/16/41 3 month USD-LIBOR-BBA 3.04% 1,512,054 202,500 — 9/19/20 2.12% 3 month USD-LIBOR-BBA (2,282) 29,500 — 9/19/41 3 month USD-LIBOR-BBA 3.035% 2,137 2,137,000 — 9/20/20 2.136% 3 month USD-LIBOR-BBA (26,831) 151,000 — 9/22/41 3 month USD-LIBOR-BBA 2.975% 9,002 5,664,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (7,485) 7,753,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (8,625) 6,346,000 — 9/28/21 2.041% 3 month USD-LIBOR-BBA 38,140 25,118,000 — 9/28/13 3 month USD-LIBOR-BBA 0.511043% (31,866) 31,409,000 (57,655) 6/17/16 3 month USD-LIBOR-BBA 1.93% 1,201,809 367,700 1,364 6/17/41 4.04% 3 month USD-LIBOR-BBA (106,359) 417,000 — 9/29/41 3 month USD-LIBOR-BBA 2.857% 14,319 919,000 — 9/29/21 3 month USD-LIBOR-BBA 2.155% 4,061 8,801,000 — 9/30/13 3 month USD-LIBOR-BBA 0.53% (7,987) 566,000 — 9/30/21 2.165% 3 month USD-LIBOR-BBA (2,977) 4,764,000 — 9/30/16 3 month USD-LIBOR-BBA 1.25625% 1,456 200,000 — 6/20/41 3 month USD-LIBOR-BBA 3.91625% 53,292 422,000 — 10/3/41 2.8175% 3 month USD-LIBOR-BBA (10,820) 11,234,000 — 10/3/13 3 month USD-LIBOR-BBA 0.543% (7,583) 723,000 — 10/4/21 2.089% 3 month USD-LIBOR-BBA 1,509 4,560,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% 1,185,847 760,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA (196,959) 700,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% 180,672 2,170,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% 549,121 700,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% 186,710 612,000 — 7/12/41 3 month USD-LIBOR-BBA 4.0825% 183,028 3,871,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 328,422 3,061,000 — 7/13/41 3.948% 3 month USD-LIBOR-BBA (828,206) 551,000 — 7/20/21 3 month USD-LIBOR-BBA 3.014% 49,273 1,102,000 — 7/20/41 3.888% 3 month USD-LIBOR-BBA (283,521) 5,083,663 (78,288) 9/21/21 3 month USD-LIBOR-BBA 3.14% 408,799 1,696,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (156,888) 6,096,500 (8,051) 3/30/31 4.17% 3 month USD-LIBOR-BBA (1,517,639) 7,162,400 2,873 7/22/15 3 month USD-LIBOR-BBA 1.38% 138,859 902,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 247,275 761,000 — 7/28/41 3 month USD-LIBOR-BBA 3.9675% 208,032 102,000 — 7/29/41 3 month USD-LIBOR-BBA 3.983% 28,236 611,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA (157,084) 1,039,000 — 8/3/21 2.931% 3 month USD-LIBOR-BBA (83,775) 853,000 — 8/3/41 3.83375% 3 month USD-LIBOR-BBA (208,674) 1,161,000 — 8/4/41 3.6108% 3 month USD-LIBOR-BBA (229,229) 362,000 — 8/9/41 3.48375% 3 month USD-LIBOR-BBA (61,620) 1,862,000 — 8/9/41 3 month USD-LIBOR-BBA 3.49% 319,391 427,000 — 8/9/41 3 month USD-LIBOR-BBA 3.575% 80,901 11,545,000 — 8/17/21 2.39% 3 month USD-LIBOR-BBA (340,306) 4,077,000 — 8/17/41 3 month USD-LIBOR-BBA 3.343% 570,214 2,491,000 — 8/18/21 2.401% 3 month USD-LIBOR-BBA (75,776) 31,746,297 — 3/21/13 3 month USD-LIBOR-BBA 0.44125% (47,937) 1,859,000 — 8/31/21 2.348% 3 month USD-LIBOR-BBA (45,915) 32,314,000 (1,452) 5/4/13 0.78% 3 month USD-LIBOR-BBA (210,490) 2,000,000 — 8/31/21 2.41% 3 month USD-LIBOR-BBA (60,296) 7,937,000 — 9/6/13 3 month USD-LIBOR-BBA 0.48875% (11,692) 1,268,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% 9,411 1,268,000 — 9/8/21 3 month USD-LIBOR-BBA 2.18% 10,586 1,582,000 — 9/8/21 2.186% 3 month USD-LIBOR-BBA (14,083) 5,769,000 — 9/8/13 3 month USD-LIBOR-BBA 0.52875% (4,071) 622,000 — 9/8/41 3 month USD-LIBOR-BBA 2.958% 35,501 46,350,000 — 9/9/13 0.52% 3 month USD-LIBOR-BBA 40,930 835,000 — 9/9/21 2.215% 3 month USD-LIBOR-BBA (9,601) 861,000 — 9/9/41 3 month USD-LIBOR-BBA 3.045% 64,846 1,402,000 — 9/9/41 3.072% 3 month USD-LIBOR-BBA (113,564) 3,552,000 — 9/9/21 2.24% 3 month USD-LIBOR-BBA (49,028) 34,255,000 — 9/9/13 3 month USD-LIBOR-BBA 0.51875% (31,098) 1,915,000 — 9/12/20 2.032% 3 month USD-LIBOR-BBA (8,435) Citibank, N.A. 1,993,000 — 9/23/13 0.459% 3 month USD-LIBOR-BBA 4,438 525,000 — 9/23/21 2.136% 3 month USD-LIBOR-BBA (1,641) 6,733,200 (3,106) 9/26/13 0.49% 3 month USD-LIBOR-BBA 7,948 19,771,100 (194,785) 9/26/20 3 month USD-LIBOR-BBA 1.96% (248,118) 269,500 3,186 9/26/21 2.09% 3 month USD-LIBOR-BBA 3,553 16,420,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% 40,524 14,681,000 — 10/3/13 3 month USD-LIBOR-BBA 0.55625% (5,417) 13,081,250 — 10/3/20 2.04% 3 month USD-LIBOR-BBA (50,219) 11,898,000 — 10/3/21 3 month USD-LIBOR-BBA 2.159% 52,589 804,000 — 10/3/41 2.804% 3 month USD-LIBOR-BBA (18,449) 685,000 — 8/4/21 2.81125% 3 month USD-LIBOR-BBA (47,584) 78,000 — 8/4/16 1.54375% 3 month USD-LIBOR-BBA (1,376) 3,031,000 190,650 7/26/21 4.5475% 3 month USD-LIBOR-BBA (508,723) 6,062,000 381,451 7/26/21 4.52% 3 month USD-LIBOR-BBA (1,001,899) 1,177,000 — 8/8/41 3.5825% 3 month USD-LIBOR-BBA (224,960) 854,000 — 8/8/41 3.517% 3 month USD-LIBOR-BBA (151,426) 10,036,000 646,820 8/17/21 4.49% 3 month USD-LIBOR-BBA (1,595,354) Credit Suisse International 23,616,600 (11,498) 5/27/16 3 month USD-LIBOR-BBA 2.02% 1,070,006 6,288,500 — 9/21/13 0.5% 3 month USD-LIBOR-BBA 8,798 420,000 — 9/29/13 0.52375% 3 month USD-LIBOR-BBA 429 18,313,750 — 10/3/20 2.055% 3 month USD-LIBOR-BBA (86,441) 16,657,200 — 10/3/21 3 month USD-LIBOR-BBA 2.172% 93,447 5,694,200 13,053 3/14/41 4.36% 3 month USD-LIBOR-BBA (1,971,814) 7,000,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (39,130) 9,000,000 — 7/22/21 3 month USD-LIBOR-BBA 3.063% 844,216 1,967,000 — 8/18/41 3.3688% 3 month USD-LIBOR-BBA (285,640) 4,793,000 — 8/18/21 3 month USD-LIBOR-BBA 2.4055% 147,794 157,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (13,082) 7,898,100 — 8/31/13 3 month USD-LIBOR-BBA 0.493% (10,355) 3,000,000 — 8/31/21 2.407% 3 month USD-LIBOR-BBA (90,444) 14,708,600 — 8/31/13 3 month USD-LIBOR-BBA 0.5125% (13,574) 5,381,600 — 8/31/21 2.43125% 3 month USD-LIBOR-BBA (174,354) 1,717,600 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 211,406 1,268,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% 9,411 152,000 — 9/14/41 2.944% 3 month USD-LIBOR-BBA (8,161) 32,432,700 2,313 5/27/13 0.72% 3 month USD-LIBOR-BBA (159,736) Deutsche Bank AG 880,000 — 9/14/41 3 month USD-LIBOR-BBA 2.95% 48,357 2,107,000 — 9/19/14 3 month USD-LIBOR-BBA 0.6625% (3,957) 3,765,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (45,864) 7,753,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (8,548) 975,000 — 9/29/21 3 month USD-LIBOR-BBA 2.165% 5,206 12,131,000 — 6/10/21 3.094% 3 month USD-LIBOR-BBA (1,221,981) 45,122,200 (31,974) 3/16/14 2.25% 3 month USD-LIBOR-BBA (1,854,551) 3,540,000 — 7/1/16 3 month USD-LIBOR-BBA 1.955% 141,103 15,000 — 7/8/16 3 month USD-LIBOR-BBA 1.946% 585 754,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1875% 5,527 20,930,000 — 10/3/20 2.034% 3 month USD-LIBOR-BBA (61,953) 19,036,800 — 10/3/21 3 month USD-LIBOR-BBA 2.153% 73,482 957,000 — 10/4/13 3 month USD-LIBOR-BBA 0.56125% (315) 60,203,300 (32,842) 7/18/14 0.96% 3 month USD-LIBOR-BBA (564,398) 4,878,600 (7,482) 7/18/21 3.04% 3 month USD-LIBOR-BBA (456,284) 2,021,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 188,600 398,000 — 7/27/41 3.95% 3 month USD-LIBOR-BBA (107,372) 1,122,457 — 8/5/21 2.698% 3 month USD-LIBOR-BBA (66,138) 798,517 — 8/9/41 3.55% 3 month USD-LIBOR-BBA (147,077) 501,470 — 8/10/41 3 month USD-LIBOR-BBA 3.455% 82,275 4,867,700 — 8/12/16 3 month USD-LIBOR-BBA 1.255% 14,644 1,323,400 — 8/12/41 3.32% 3 month USD-LIBOR-BBA (179,200) 21,332,600 — 8/15/41 3.300791% 3 month USD-LIBOR-BBA (2,797,004) 1,642,300 — 8/16/21 3 month USD-LIBOR-BBA 2.4775% 61,826 18,829,100 — 8/16/16 1.24% 3 month USD-LIBOR-BBA (38,023) 7,259,000 — 8/16/21 3 month USD-LIBOR-BBA 2.435% 244,724 1,737,400 — 8/16/41 3 month USD-LIBOR-BBA 3.36% 249,351 2,220,800 — 8/22/21 3 month USD-LIBOR-BBA 2.218% 29,275 2,341,600 — 8/24/16 1.23% 3 month USD-LIBOR-BBA (2,362) 3,929,400 — 8/24/21 2.271% 3 month USD-LIBOR-BBA (70,448) 2,523,800 — 8/24/41 3 month USD-LIBOR-BBA 3.081% 212,153 16,601,700 — 8/30/13 3 month USD-LIBOR-BBA 0.5075% (17,144) 4,023,400 — 8/30/21 2.4075% 3 month USD-LIBOR-BBA (120,512) 1,483,800 — 8/30/41 3 month USD-LIBOR-BBA 3.2425% 174,656 35,796,900 (6,325) 5/13/13 0.75% 3 month USD-LIBOR-BBA (212,206) 2,000,000 — 8/31/21 2.407% 3 month USD-LIBOR-BBA (60,296) 4,134,200 — 9/12/21 3 month USD-LIBOR-BBA 2.2125% 45,559 2,007,800 — 9/12/41 3.065% 3 month USD-LIBOR-BBA (159,238) 1,916,000 — 9/14/16 1.175% 3 month USD-LIBOR-BBA 5,762 13,148,394 224,180 7/21/21 3.55% 3 month USD-LIBOR-BBA (1,602,379) 2,655,000 — 6/1/16 3 month USD-LIBOR-BBA 1.937% 109,905 Goldman Sachs International 202,500 — 9/19/20 2.13375% 3 month USD-LIBOR-BBA (2,514) 29,500 — 9/19/41 3 month USD-LIBOR-BBA 3.05% 2,230 245,000 — 9/20/41 3.065% 3 month USD-LIBOR-BBA (19,281) 3,390,000 — 6/8/18 2.52375% 3 month USD-LIBOR-BBA (218,002) 996,000 — 9/21/21 3 month USD-LIBOR-BBA 2.188% 8,038 4,586,000 — 9/23/13 3 month USD-LIBOR-BBA 0.4525% (10,770) 4,565,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (5,977) 2,499,000 — 9/26/21 3 month USD-LIBOR-BBA 1.93875% (38,236) 8,581,847 (311,950) 9/29/41 3 month USD-LIBOR-BBA 3.99% 2,027,044 235,000 — 9/28/41 3 month USD-LIBOR-BBA 2.69625% 137 7,230,000 — 9/28/13 3 month USD-LIBOR-BBA 0.5125% (8,947) 854,000 — 9/29/21 3 month USD-LIBOR-BBA 2.15125% 3,484 790,000 — 10/3/13 3 month USD-LIBOR-BBA 0.558% (292) 851,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% 245,205 5,901,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% 237,387 1,965,000 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 186,983 31,994,200 (13,601) 7/20/16 3 month USD-LIBOR-BBA 1.79% 966,087 1,720,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (161,179) 534,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (142,635) 730,000 — 7/25/21 3.0675% 3 month USD-LIBOR-BBA (68,595) 660,000 — 7/25/41 3 month USD-LIBOR-BBA 3.9325% 175,706 555,000 — 7/25/21 3 month USD-LIBOR-BBA 3.111% 54,388 6,409,800 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (31,857) 20,410,297 (340,852) 7/25/21 3 month USD-LIBOR-BBA 3.58% 2,544,663 13,830,298 479,911 8/24/41 4.29% 3 month USD-LIBOR-BBA (4,207,088) 2,029,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 201,835 4,633,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (445,188) 1,665,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 444,416 788,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (210,010) 1,101,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 102,331 630,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA (159,309) 755,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA (181,954) 749,000 — 8/3/41 3.754% 3 month USD-LIBOR-BBA (170,612) 191,000 — 8/4/41 3.718% 3 month USD-LIBOR-BBA (42,034) 852,000 — 8/4/41 3.711% 3 month USD-LIBOR-BBA (186,247) 200,000 — 8/4/41 3.6225% 3 month USD-LIBOR-BBA (39,984) 2,344,000 — 8/5/21 2.722% 3 month USD-LIBOR-BBA (143,311) 166,000 — 8/5/41 3 month USD-LIBOR-BBA 3.593% 32,137 362,000 — 8/9/41 3.48375% 3 month USD-LIBOR-BBA (61,620) 639,000 — 8/9/41 3 month USD-LIBOR-BBA 3.54% 116,345 1,715,000 — 8/10/41 3.435% 3 month USD-LIBOR-BBA (274,142) 2,519,300 — 8/15/41 3.2475% 3 month USD-LIBOR-BBA (302,004) 741,300 — 8/15/41 3.365% 3 month USD-LIBOR-BBA (107,234) 3,284,600 — 8/16/21 3 month USD-LIBOR-BBA 2.47% 121,356 280,000 — 8/24/41 3 month USD-LIBOR-BBA 3.075% 23,183 2,250,000 — 8/24/16 3 month USD-LIBOR-BBA 1.235% 2,821 9,893,000 — 8/30/13 3 month USD-LIBOR-BBA 0.48375% (14,893) 2,000,000 — 8/31/21 2.407% 3 month USD-LIBOR-BBA (60,296) 13,190,300 (58,060) 5/3/21 3.39% 3 month USD-LIBOR-BBA (1,791,464) 417,000 — 9/1/20 2.225% 3 month USD-LIBOR-BBA (8,975) 343,000 — 9/1/41 3.195% 3 month USD-LIBOR-BBA (36,880) 4,000,000 — 9/1/21 2.362% 3 month USD-LIBOR-BBA (102,748) 27,545,100 69,819 5/20/16 3 month USD-LIBOR-BBA 2.00% 1,316,425 173,000 — 9/13/41 3.023% 3 month USD-LIBOR-BBA (12,178) JPMorgan Chase Bank, N.A. 3,289,700 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 675,380 13,800,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (78,798) 4,200,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (24,696) 8,548,000 — 9/27/13 3 month USD-LIBOR-BBA 0.51375% (10,112) 7,753,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (8,548) 22,288,600 — 7/11/13 0.715% 3 month USD-LIBOR-BBA (84,372) 5,681,000 — 7/14/16 3 month USD-LIBOR-BBA 1.8325% 187,888 1,773,000 — 9/29/21 3 month USD-LIBOR-BBA 2.18% 11,916 750,000 — 9/30/21 3 month USD-LIBOR-BBA 2.203% 6,571 1,413,000 — 10/3/21 3 month USD-LIBOR-BBA 2.184% 9,495 2,289,000 — 10/4/13 3 month USD-LIBOR-BBA 0.58% 97 711,000 — 8/8/41 3.466% 3 month USD-LIBOR-BBA (118,416) 427,000 — 8/8/41 3.4275% 3 month USD-LIBOR-BBA (67,646) 275,000 — 8/9/41 3.485% 3 month USD-LIBOR-BBA (46,880) 20,886,100 3,728 3/31/16 3 month USD-LIBOR-BBA 2.42% 1,201,901 647,000 — 8/19/41 3.299% 3 month USD-LIBOR-BBA (84,379) 1,978,000 — 8/19/21 3 month USD-LIBOR-BBA 2.3675% 53,898 39,330,400 (4,212) 8/19/13 0.44% 3 month USD-LIBOR-BBA 82,869 21,090,800 (15,060) 8/19/16 3 month USD-LIBOR-BBA 1.19% (28,033) 34,420,200 (164,861) 8/19/20 3 month USD-LIBOR-BBA 2.18% 480,515 1,609,000 — 8/23/21 2.243% 3 month USD-LIBOR-BBA (24,826) 1,219,000 — 8/23/41 3 month USD-LIBOR-BBA 3.088% 104,372 15,538,000 — 8/23/13 3 month USD-LIBOR-BBA 0.485% (21,338) 9,500,000 — 9/1/26 3 month USD-LIBOR-BBA 2.84% 472,011 3,241,900 (166,147) 8/5/41 3 month USD-LIBOR-BBA 4.555% 1,119,690 6,464,000 405,131 7/26/21 4.46% 3 month USD-LIBOR-BBA (1,034,091) 6,464,000 405,939 7/26/21 4.525% 3 month USD-LIBOR-BBA (1,072,114) 9,696,000 613,587 7/27/21 4.745% 3 month USD-LIBOR-BBA (1,799,974) 519,000 — 9/2/41 3 month USD-LIBOR-BBA 3.187% 54,886 4,454,000 — 9/14/21 3 month USD-LIBOR-BBA 2.124% 12,120 5,065,000 — 9/14/21 2.1575% 3 month USD-LIBOR-BBA (29,412) 380,000 — 9/15/41 2.984% 3 month USD-LIBOR-BBA (23,568) 1,175,000 — 9/19/21 3 month USD-LIBOR-BBA 2.266% 18,093 1,068,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% (613) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,316,517 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools $10,267 1,340,878 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,596) 3,997,708 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 60,709 2,979,424 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 23,236 1,950,304 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (5,163) 1,459,925 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (4,095) 8,151,786 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 63,574 6,376,565 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (17,886) 865,911 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,429) 6,666,135 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 51,988 4,804,937 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (13,477) 2,002,427 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,976 234,418 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,176) 993,038 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,690 1,188,788 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,415) 2,742,339 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (7,692) 246,486 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (409) 45,219 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (75) 50,081 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (133) 161,691 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (428) 117,333 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (311) 2,834,369 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 43,043 399,676 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (8,385) Citibank, N.A. 263,237 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (738) Credit Suisse International 993,038 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (13,690) Deutsche Bank AG 1,413,106 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 23,373 Goldman Sachs International 2,436,172 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (32,131) Total Key to holding's abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $139,843,982. (b) The aggregate identified cost on a tax basis is $195,728,007, resulting in gross unrealized appreciation and depreciation of $18,800,261 and $2,113,196, respectively, or net unrealized appreciation of $16,687,065. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $13,837 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $15,367,376 and $10,090,000, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. At the close of the reporting period, the fund maintained liquid assets totaling $78,151,386 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 300 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $147,200,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,012,300,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,826,451 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $33,199,471 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $33,282,013. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $26,591,466 $— Purchased options outstanding — 8,221,178 — U.S. Government and Agency Mortgage Obligations — 49,047,662 — U.S. Treasury Obligations — 55,044,283 — Short-term investments 23,155,519 50,354,964 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(91,827) $— $— Written options — (19,484,137) — TBA sale commitments — (3,182,813) — Interest rate swap contracts — (17,074,532) — Total return swap contracts — 177,627 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $34,898,419 $63,150,110 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Capital Opportunities Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Aerospace and defense (1.0%) Alliant Techsystems, Inc. (S) 999 $54,455 National Presto Industries, Inc. (S) 422 36,676 Teledyne Technologies, Inc. (NON) 3,785 184,935 Air freight and logistics (0.3%) HUB Group, Inc. Class A (NON) 2,076 58,689 Pacer International, Inc. (NON) 5,137 19,264 Airlines (0.3%) Republic Airways Holdings, Inc. (NON) 31,645 89,555 Auto components (1.8%) Autoliv, Inc. (Sweden) (S) 4,506 218,541 BorgWarner, Inc. (NON) (S) 2,295 138,916 Dana Holding Corp. (NON) 7,495 78,698 Superior Industries International, Inc. 4,415 68,212 Beverages (0.7%) Boston Beer Co., Inc. Class A (NON) (S) 2,935 213,375 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. (NON) (S) 3,866 136,547 Building products (0.4%) AAON, Inc. 3,632 57,204 American Woodmark Corp. 1,332 16,131 Apogee Enterprises, Inc. 4,158 35,717 Capital markets (3.7%) Affiliated Managers Group (NON) 790 61,660 Calamos Asset Management, Inc. Class A 2,365 23,674 E*Trade Financial Corp. (NON) 5,030 45,823 Eaton Vance Corp. (S) 2,699 60,107 Federated Investors, Inc. (S) 7,770 136,208 Jefferies Group, Inc. 13,830 171,630 Legg Mason, Inc. (S) 3,705 95,256 LPL Investment Holdings, Inc. (NON) 1,254 31,877 SEI Investments Co. 16,200 249,156 Waddell & Reed Financial, Inc. Class A (S) 7,209 180,297 Chemicals (3.6%) American Vanguard Corp. (S) 4,515 50,387 Ashland, Inc. (S) 1,870 82,542 Cytec Industries, Inc. (S) 1,885 66,239 Eastman Chemical Co. 1,304 89,363 FMC Corp. 1,101 76,145 Georgia Gulf Corp. (NON) 2,805 38,793 Innophos Holdings, Inc. 3,065 122,202 International Flavors & Fragrances, Inc. 1,775 99,791 LSB Industries, Inc. (NON) 1,055 30,247 Methanex Corp. (Canada) 4,565 95,135 Olin Corp. (S) 4,161 74,940 OM Group, Inc. (NON) (S) 2,055 53,368 Valspar Corp. 4,685 146,219 Commercial banks (7.4%) Bancorp, Inc. (NON) 36,162 258,920 Bond Street Holdings, LLC 144A Class A (F) (NON) 3,695 75,748 City Holding Co. (S) 2,200 59,378 City National Corp. (S) 3,030 114,413 Commerce Bancshares, Inc. 1,655 57,511 Cullen/Frost Bankers, Inc. (S) 830 38,064 East West Bancorp, Inc. 20,866 311,112 First Citizens BancShares, Inc. Class A 1,372 196,937 First Horizon National Corp. 11,280 67,229 IBERIABANK Corp. (S) 1,535 72,237 International Bancshares Corp. 6,490 85,344 NBH Holdings Corp. 144A Class A 6,250 103,438 OmniAmerican Bancorp, Inc. (NON) (S) 4,925 67,226 PacWest Bancorp (S) 2,693 37,540 Popular, Inc. (Puerto Rico) (NON) 18,295 27,443 PrivateBancorp, Inc. 7,030 52,866 Sandy Spring Bancorp, Inc. 2,190 32,040 Seacoast Banking Corp. of Florida (NON) (S) 19,930 29,297 Signature Bank (NON) 1,425 68,015 SVB Financial Group (NON) (S) 3,826 141,562 Union First Market Bankshares Corp. 2,119 22,716 Valley National Bancorp (S) 11,620 123,056 Webster Financial Corp. (S) 5,257 80,432 Commercial services and supplies (1.7%) Brink's Co. (The) 2,450 57,110 Deluxe Corp. (S) 3,513 65,342 Ennis Inc. 8,031 104,885 R. R. Donnelley & Sons Co. 15,445 218,083 Steelcase, Inc. (S) 6,543 41,286 Communications equipment (1.8%) ADTRAN, Inc. (S) 2,907 76,919 EchoStar Corp. Class A (NON) 3,145 71,108 F5 Networks, Inc. (NON) (S) 2,310 164,126 Netgear, Inc. (NON) 4,335 112,233 Polycom, Inc. (NON) (S) 4,970 91,299 Computers and peripherals (1.0%) Lexmark International, Inc. Class A (NON) (S) 4,380 118,391 Logitech International SA (Switzerland) (NON) (S) 8,600 67,166 Logitech International SA (Switzerland) (NON) 1,170 9,000 QLogic Corp. (NON) 7,425 94,149 Construction and engineering (0.9%) Chicago Bridge & Iron Co., NV (Netherlands) 5,855 167,629 Tutor Perini Corp. 7,157 82,234 Construction materials (0.1%) Headwaters, Inc. (NON) 25,130 36,187 Containers and packaging (1.0%) Boise, Inc. 12,160 62,867 Packaging Corp. of America 2,792 65,054 Sealed Air Corp. 5,445 90,932 Sonoco Products Co. (S) 2,470 69,728 Diversified consumer services (0.9%) Career Education Corp. (NON) 5,477 71,475 Sotheby's Holdings, Inc. Class A 1,755 48,385 Weight Watchers International, Inc. 2,365 137,761 Electric utilities (1.2%) FirstEnergy Corp. 2,726 122,425 Pepco Holdings, Inc. (S) 5,445 103,019 PNM Resources, Inc. 6,605 108,520 Electrical equipment (2.0%) AMETEK, Inc. 4,944 163,004 Hubbell, Inc. Class B 3,716 184,091 Regal-Beloit Corp. 715 32,447 Roper Industries, Inc. 1,666 114,804 Woodward, Inc. 3,155 86,447 Electronic equipment, instruments, and components (0.3%) Multi-Fineline Electronix, Inc. (NON) 3,735 74,476 Energy equipment and services (3.6%) Atwood Oceanics, Inc. (NON) (S) 3,140 107,890 Basic Energy Services, Inc. (NON) (S) 6,805 96,359 Complete Production Services, Inc. (NON) 1,830 34,496 Helix Energy Solutions Group, Inc. (NON) (S) 7,630 99,953 Hercules Offshore, Inc. (NON) (S) 13,360 39,011 Key Energy Services, Inc. (NON) 14,705 139,550 Oil States International, Inc. (NON) 1,760 89,619 Parker Drilling Co. (NON) 12,475 54,765 Patterson-UTI Energy, Inc. 5,075 88,001 Rowan Cos., Inc. (NON) 1,535 46,342 Superior Energy Services (NON) 2,030 53,267 TETRA Technologies, Inc. (NON) 6,270 48,404 Tidewater, Inc. (S) 1,225 51,511 Unit Corp. (NON) 2,365 87,316 Food and staples retail (0.3%) Nash Finch Co. 3,048 82,083 Food products (0.3%) Fresh Del Monte Produce, Inc. (S) 3,745 86,884 Health-care equipment and supplies (1.9%) Align Technology, Inc. (NON) 5,800 87,986 Cyberonics, Inc. (NON) 2,250 63,675 Hill-Rom Holdings, Inc. (S) 5,180 155,504 Hologic, Inc. (NON) 6,165 93,770 Invacare Corp. (S) 2,880 66,355 SurModics, Inc. (NON) 7,183 65,365 Health-care providers and services (5.0%) Amedisys, Inc. (NON) 3,416 50,625 AMERIGROUP Corp. (NON) 5,552 216,584 AMN Healthcare Services, Inc. (NON) (S) 16,839 67,524 Centene Corp. (NON) 2,980 85,437 Chemed Corp. 1,670 91,783 Coventry Health Care, Inc. (NON) (S) 4,790 138,000 Cross Country Healthcare, Inc. (NON) 9,561 39,965 Gentiva Health Services, Inc. (NON) 4,315 23,819 Health Net, Inc. (NON) 4,455 105,628 Healthways, Inc. (NON) 8,420 82,769 Kindred Healthcare, Inc. (NON) (S) 5,035 43,402 LifePoint Hospitals, Inc. (NON) 2,575 94,348 Medcath Corp. (NON) 4,634 64,320 Molina Healthcare, Inc. (NON) 6,687 103,247 Omnicare, Inc. 5,291 134,550 Universal American Corp. 8,045 80,933 Hotels, restaurants, and leisure (0.8%) Jack in the Box, Inc. (NON) (S) 3,090 61,553 Red Robin Gourmet Burgers, Inc. (NON) (S) 5,575 134,302 Sonic Corp. (NON) 4,730 33,441 Household durables (2.2%) Blyth, Inc. 735 40,756 CSS Industries, Inc. 2,365 39,448 Helen of Troy, Ltd. (Bermuda) (NON) 8,264 207,592 Mohawk Industries, Inc. (NON) 3,460 148,469 NVR, Inc. (NON) 140 84,557 Whirlpool Corp. (S) 2,515 125,524 Household products (0.4%) Church & Dwight Co., Inc. (S) 2,394 105,815 Insurance (3.8%) American Financial Group, Inc. 2,680 83,268 Amerisafe, Inc. (NON) 1,622 29,861 Aspen Insurance Holdings, Ltd. 2,531 58,314 Delphi Financial Group Class A (S) 3,812 82,034 Endurance Specialty Holdings, Ltd. (Bermuda) 2,712 92,615 Hanover Insurance Group, Inc. (The) 2,992 106,216 HCC Insurance Holdings, Inc. 3,223 87,182 RenaissanceRe Holdings, Ltd. 1,530 97,614 Safety Insurance Group, Inc. 2,966 112,204 SeaBright Insurance Holdings, Inc. 4,304 30,989 Selective Insurance Group (S) 6,579 85,856 Stancorp Financial Group 3,066 84,530 Validus Holdings, Ltd. 1,911 47,622 W.R. Berkley Corp. 3,530 104,806 Internet software and services (1.4%) IAC/InterActiveCorp. (NON) 4,545 179,755 Open Text Corp. (Canada) (NON) 2,155 112,319 ValueClick, Inc. (NON) (S) 6,285 97,795 IT Services (3.0%) Acxiom Corp. (NON) 6,150 65,436 Alliance Data Systems Corp. (NON) (S) 2,030 188,181 Broadridge Financial Solutions, Inc. 3,395 68,375 CSG Systems International, Inc. (NON) (S) 6,200 78,368 DST Systems, Inc. (S) 2,435 106,726 Global Cash Access, Inc. (NON) 10,680 27,341 Global Payments, Inc. 2,385 96,330 NeuStar, Inc. Class A (NON) 7,715 193,955 Unisys Corp. (NON) (S) 2,835 44,481 Leisure equipment and products (1.1%) Hasbro, Inc. (S) 2,650 86,417 Jakks Pacific, Inc. (NON) 1,958 37,104 Polaris Industries, Inc. 3,680 183,890 Life sciences tools and services (0.7%) Bio-Rad Laboratories, Inc. Class A (NON) 960 87,139 Parexel International Corp. (NON) 6,445 122,004 Machinery (5.7%) Actuant Corp. Class A 23,530 464,718 AGCO Corp. (NON) 2,730 94,376 EnPro Industries, Inc. (NON) (S) 3,660 108,629 Gardner Denver, Inc. 1,842 117,059 Harsco Corp. 2,975 57,685 Kennametal, Inc. 4,500 147,330 Manitowoc Co., Inc. (The) (S) 15,040 100,918 Oshkosh Corp. (NON) 9,125 143,628 Terex Corp. (NON) 5,370 55,096 WABCO Holdings, Inc. (NON) 9,180 347,555 Media (0.7%) Clear Channel Outdoor Holdings, Inc. Class A (NON) 4,000 37,440 Gannett Co., Inc. (S) 18,105 172,541 Metals and mining (2.2%) Century Aluminum Co. (NON) (S) 5,575 49,841 Cliffs Natural Resources, Inc. 1,105 56,543 Coeur d'Alene Mines Corp. (NON) 4,030 86,403 Commercial Metals Co. 5,245 49,880 Compass Minerals International, Inc. 1,155 77,131 Reliance Steel & Aluminum Co. 2,804 95,364 Schnitzer Steel Industries, Inc. Class A 925 34,040 Steel Dynamics, Inc. 6,670 66,166 U.S. Steel Corp. 1,535 33,785 Walter Energy, Inc. 1,395 83,714 Multiline retail (1.2%) Dollar Tree, Inc. (NON) 3,470 260,632 Saks, Inc. (NON) (S) 10,013 87,614 Multi-utilities (0.3%) Black Hills Corp. (S) 3,270 100,193 Oil, gas, and consumable fuels (3.0%) Alpha Natural Resources, Inc. (NON) 2,566 45,393 Berry Petroleum Co. Class A (S) 2,481 87,778 Cabot Oil & Gas Corp. Class A 1,800 111,438 Clayton Williams Energy, Inc. (NON) (S) 1,110 47,519 Contango Oil & Gas Co. (NON) 1,385 75,773 Petroleum Development Corp. (NON) (S) 3,369 65,325 Scorpio Tankers, Inc. (Monaco) (NON) 6,869 36,268 Ship Finance International, Ltd. (Norway) (S) 4,724 61,412 SM Energy Co. 1,335 80,968 Stone Energy Corp. (NON) 3,445 55,843 Swift Energy Co. (NON) (S) 3,195 77,766 W&T Offshore, Inc. 3,485 47,954 Whiting Petroleum Corp. (NON) 1,756 61,600 Paper and forest products (0.1%) Domtar Corp. (Canada) (S) 590 40,220 Personal products (0.7%) Inter Parfums, Inc. 12,360 190,962 Pharmaceuticals (2.7%) Endo Pharmaceuticals Holdings, Inc. (NON) 4,799 134,324 Medicis Pharmaceutical Corp. Class A (S) 8,197 299,027 Par Pharmaceutical Cos., Inc. (NON) 3,512 93,489 Valeant Pharmaceuticals International, Inc. (Canada) 6,331 235,007 Professional services (1.8%) CDI Corp. 1,833 19,576 Dun & Bradstreet Corp. (The) 1,285 78,719 Heidrick & Struggles International, Inc. 4,005 65,882 IHS, Inc. Class A (NON) 2,135 159,719 TrueBlue, Inc. (NON) 16,659 188,746 Real estate investment trusts (REITs) (4.5%) DiamondRock Hospitality Co. 18,279 127,770 Entertainment Properties Trust (S) 1,024 39,916 Hospitality Properties Trust (S) 9,035 191,813 Kimco Realty Corp. 3,490 52,455 LaSalle Hotel Properties 7,295 140,064 LTC Properties, Inc. 3,591 90,924 Macerich Co. (The) 1,999 85,217 National Health Investors, Inc. 2,124 89,484 National Retail Properties, Inc. 3,189 85,688 Omega Healthcare Investors, Inc. (S) 7,343 116,974 Taubman Centers, Inc. (S) 3,380 170,048 Ventas, Inc. (S) 1,986 98,108 Real estate management and development (0.6%) Jones Lang LaSalle, Inc. 3,250 168,383 Road and rail (0.4%) Arkansas Best Corp. 4,764 76,939 Con-way, Inc. 1,340 29,654 Semiconductors and semiconductor equipment (5.6%) Amkor Technologies, Inc. (NON) (S) 18,500 80,660 Cymer, Inc. (NON) 1,690 62,834 Fairchild Semiconductor International, Inc. (NON) 7,405 79,974 International Rectifier Corp. (NON) 5,890 109,672 Intersil Corp. Class A 8,320 85,613 KLA-Tencor Corp. 2,185 83,642 Lam Research Corp. (NON) 2,070 78,619 MKS Instruments, Inc. 4,250 92,268 Novellus Systems, Inc. (NON) (S) 3,530 96,228 Omnivision Technologies, Inc. (NON) (S) 7,695 108,038 ON Semiconductor Corp. (NON) 19,630 140,747 PMC - Sierra, Inc. (NON) 21,825 130,514 RF Micro Devices, Inc. (NON) (S) 17,375 110,158 Silicon Laboratories, Inc. (NON) (S) 3,020 101,200 Skyworks Solutions, Inc. (NON) 7,560 135,626 Teradyne, Inc. (NON) (S) 9,525 104,870 Software (4.4%) ANSYS, Inc. (NON) 3,265 160,116 Autodesk, Inc. (NON) 1,915 53,199 Blackbaud, Inc. 5,070 112,909 FactSet Research Systems, Inc. 960 85,411 Fair Isaac Corp. 4,285 93,542 Manhattan Associates, Inc. (NON) 3,110 102,879 MicroStrategy, Inc. (NON) 1,045 119,203 Perfect World Co., Ltd. ADR (China) (NON) 4,055 45,254 Progress Software Corp. (NON) 5,015 88,013 Quest Software, Inc. (NON) 4,930 78,288 Synopsys, Inc. (NON) 5,737 139,753 TIBCO Software, Inc. (NON) 3,560 79,708 Websense, Inc. (NON) (S) 6,170 106,741 Specialty retail (2.8%) Aeropostale, Inc. (NON) (S) 4,315 46,645 ANN, Inc. (NON) 9,010 205,788 Books-A-Million, Inc. (S) 9,044 20,982 Buckle, Inc. (The) (S) 3,302 126,995 Cabela's, Inc. (NON) 9,660 197,933 Cato Corp. (The) Class A 1,753 39,548 Jos. A. Bank Clothiers, Inc. (NON) 2,237 104,311 Systemax, Inc. (NON) (S) 3,667 46,644 Textiles, apparel, and luxury goods (1.4%) Jones Group, Inc. (The) 14,830 136,584 Kenneth Cole Productions, Inc. Class A (NON) 5,245 56,279 Maidenform Brands, Inc. (NON) 3,594 84,136 Perry Ellis International, Inc. (NON) (S) 2,601 48,899 Wolverine World Wide, Inc. 2,268 75,411 Thrifts and mortgage finance (1.0%) Kaiser Federal Financial Group, Inc. 11,636 137,305 MGIC Investment Corp. (NON) 7,644 14,294 Provident New York Bancorp 22,839 132,923 Tobacco (0.2%) Universal Corp. (S) 1,869 67,022 Trading companies and distributors (1.2%) Applied Industrial Technologies, Inc. (S) 7,328 199,028 GATX Corp. 4,395 136,190 Total common stocks (cost $27,597,335) SHORT-TERM INVESTMENTS (21.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 5,544,247 $5,544,247 Putnam Money Market Liquidity Fund 0.10% (e) 478,078 478,078 Total short-term investments (cost $6,022,325) TOTAL INVESTMENTS Total investments (cost $33,619,660) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $28,601,517. (b) The aggregate identified cost on a tax basis is $33,767,359, resulting in gross unrealized appreciation and depreciation of $4,633,977 and $5,039,685, respectively, or net unrealized depreciation of $405,708. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $5,239,557. The fund received cash collateral of $5,544,247 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $520 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,504,483 and $8,170,594, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $3,693,423 $— $— Consumer staples 746,141 — — Energy 1,891,521 — — Financials 5,843,503 103,438 75,748 Health care 3,063,126 — — Industrials 4,461,435 — — Information technology 4,994,608 9,000 — Materials 2,023,226 — — Utilities 434,157 — — Total common stocks Short-term investments 478,078 5,544,247 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Diversified Income Fund The fund's portfolio 9/30/11 (Unaudited) CORPORATE BONDS AND NOTES (33.4%) (a) Principal amount Value Basic materials (2.8%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $351,000 $284,310 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 242,000 219,010 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 36,000 23,400 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 360,000 372,150 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 250,000 246,250 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.347s, 2013 (Netherlands) 100,000 89,000 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 80,000 75,000 Exopack Holding Corp. 144A sr. notes 10s, 2018 200,000 187,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 603,000 603,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 389,000 367,605 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 247,000 228,475 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 240,000 251,500 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.528s, 2017 (Germany) EUR 418,000 505,725 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $277,000 202,903 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 181,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 370,553 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 160,000 206,146 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $275,000 270,875 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 326,000 303,160 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 401,600 519,745 Lyondell Chemical Co. sr. notes 11s, 2018 $1,220,000 1,317,600 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 589,000 634,648 Momentive Performance Materials, Inc. notes 9s, 2021 412,000 282,220 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) (NON) 140,000 103,950 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 85,000 83,938 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 295,000 289,100 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 306,000 300,645 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 483,000 670,841 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $125,000 130,938 Pregis Corp. company guaranty notes FRN 6.605s, 2013 EUR 50,000 60,467 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $150,000 136,500 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 66,000 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 (FWC) $105,000 106,050 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.785s, 2015 (Germany) EUR 182,000 232,059 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $132,000 126,720 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 202,000 215,130 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 418,000 438,900 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 111,000 113,498 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 253,000 251,735 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 225,000 223,048 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) $175,000 205,730 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 140,000 126,000 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 310,000 303,800 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 292,000 278,860 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 120,000 82,800 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 343,000 356,720 Capital goods (1.7%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 277,000 277,693 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 135,000 137,700 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 143,000 134,420 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 45,000 42,300 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 104,000 108,160 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) EUR 100,000 99,542 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 237,223 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $398,000 416,905 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 260,000 218,400 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 131,000 111,350 Berry Plastics Corp. notes 9 3/4s, 2021 33,000 28,050 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 208,000 210,080 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 195,000 195,000 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 77,855 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 $130,000 130,813 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 516,000 513,420 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 39,000 38,805 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 591,657 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 33,000 32,505 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 335,000 308,200 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 155,775 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 249,862 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 324,000 433,826 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 8 3/4s, 2016 (Luxembourg) EUR 467,000 600,292 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $185,000 172,050 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 110,000 93,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 96,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 88,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 428,000 428,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 200,000 201,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 189,150 Terex Corp. sr. unsec. sub. notes 8s, 2017 81,000 71,685 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 428,000 419,440 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 162,000 168,480 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 390,000 396,825 Zinc Capital SA 144A sr. notes 8 7/8s, 2018 (Luxembourg) EUR 145,000 149,996 Communication services (4.0%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 $115,000 117,875 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 100,000 101,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 150,000 156,188 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 67,155 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 255,000 259,463 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 246,000 231,240 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 227,950 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 206,000 203,940 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 112,000 110,600 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 360,000 316,800 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,020,000 864,450 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 358,000 311,460 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 496,250 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 662,475 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 92,700 CSC Holdings LLC sr. notes 6 3/4s, 2012 116,000 118,030 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 320,000 345,200 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 443,000 416,420 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 200,000 192,500 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 400,000 385,000 Equinix, Inc. sr. unsec. notes 7s, 2021 175,000 174,125 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 242,500 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 787,000 757,488 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 500,000 501,250 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 288,000 267,840 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 1,399,937 1,203,946 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 302,758 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 180,000 154,800 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 227,121 Kabel Deutchland GmbH 144A sr. notes 6 1/2s, 2018 (Germany) EUR 140,000 187,125 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 $50,000 44,188 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 342,000 337,725 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 169,000 157,170 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 70,645 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 553,000 539,175 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 547,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 85,000 86,700 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 382,200 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 215,000 225,213 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 273,706 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $140,000 140,000 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 250,000 250,000 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 59,400 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 142,820 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 120,000 126,000 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 220,000 230,450 Sprint Capital Corp. company guaranty 8 3/4s, 2032 75,000 65,156 Sprint Capital Corp. company guaranty 6 7/8s, 2028 140,000 104,650 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 260,000 262,600 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,305,000 1,213,650 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 137,000 117,820 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 124,899 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 129,103 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 519,950 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 368,818 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 421,000 560,717 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 81,968 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 223,000 247,104 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 445,000 504,238 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR 130,000 141,866 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $80,000 80,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 367,538 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 143,785 Conglomerates (0.1%) SPX Corp. company guaranty sr. unsec. notes 6 7/8s, 2017 95,000 97,375 SPX Corp. sr. unsec. notes 7 5/8s, 2014 160,000 171,200 Consumer cyclicals (5.9%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 32,550 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 38,500 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 566,000 435,820 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 300,000 234,000 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 240,000 217,200 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 165,015 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 314,000 303,795 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 230,000 222,525 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 97,000 95,545 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 367,200 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 98,000 66,150 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 60,325 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 400,000 320,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 70,000 61,775 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 142,800 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 254,363 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 101,850 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 150,000 142,500 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 185,000 157,250 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 660,000 392,700 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 580,000 585,075 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 7.36s, 2015 (Netherlands) EUR 335,000 336,674 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $100,000 103,250 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 195,000 153,563 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 115,000 92,000 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 410,000 316,725 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 56,700 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 388,454 352,522 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 133,650 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 124,000 64,170 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 659,000 673,828 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 125,625 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 411,000 515,661 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $315,000 265,388 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 118,250 DISH DBS Corp. company guaranty 7 1/8s, 2016 247,000 250,088 DISH DBS Corp. company guaranty 6 5/8s, 2014 715,000 723,044 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 161,000 165,025 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 259,000 247,345 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 (R) 405,000 362,475 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 189,000 196,560 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 520,000 502,276 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 179,000 175,420 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 280,000 253,400 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 265,000 288,850 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 241,000 233,770 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 230,000 243,225 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 250,000 250,000 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 583,000 626,725 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 210,000 190,838 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 433,438 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 732,000 869,571 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $585,000 596,700 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 61,557 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $120,000 132,300 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 704,060 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 75,000 75,750 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 210,000 212,363 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 964,000 977,744 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $270,000 294,928 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 320,000 18,400 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 70,000 63,175 MGM Resorts International company guaranty sr. notes 9s, 2020 140,000 145,425 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 72,250 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 192,375 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 685,000 551,425 Navistar International Corp. sr. notes 8 1/4s, 2021 440,000 451,000 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 185,000 160,950 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 209,100 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 205,000 165,025 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 155,000 143,375 Owens Corning company guaranty sr. unsec. notes 9s, 2019 725,000 855,500 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 63,600 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 225,000 222,750 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 140,700 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 143,850 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 65,488 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 231,000 Ply Gem Industries, Inc. company guaranty sr. notes 8 1/4s, 2018 41,000 33,415 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 500,000 687,111 QVC Inc. 144A sr. notes 7 1/2s, 2019 $175,000 186,375 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 70,000 52,850 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 190,000 179,075 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 172,493 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 200,000 196,000 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 51,838 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 223,000 235,265 Sears Holdings Corp. company guaranty 6 5/8s, 2018 192,000 158,400 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 44,000 41,360 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 100,000 100,500 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 62,563 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 234,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 311,000 328,883 Travelport LLC company guaranty 11 7/8s, 2016 176,000 69,520 Travelport LLC company guaranty 9 7/8s, 2014 94,000 61,570 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 324,000 189,540 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 240,000 322,818 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $340,000 357,000 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 218,000 236,530 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 7,500 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 235,850 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F) (NON) (PIK) 199,516 6,784 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 150,000 157,500 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 85,000 95,200 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 713,000 720,130 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 210,000 201,600 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 180,000 153,000 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 402,000 410,040 Consumer staples (1.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 756,187 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) (F) (NON) $77,746 2,488 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 165,000 163,350 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 430,000 414,950 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 263,680 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 220,000 210,100 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 130,000 115,050 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 185,000 133,200 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 262,500 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 371,700 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 157,398 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 158,800 Dole Food Co. 144A sr. notes 8s, 2016 123,000 125,768 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 567,000 551,937 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $225,000 225,000 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 200,000 223,939 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 105,000 119,017 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $8,000 8,000 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 90,725 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 282,500 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $825,000 680,625 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 100,000 100,500 Libbey Glass, Inc. sr. notes 10s, 2015 68,000 71,230 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 300,900 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 365,000 348,575 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 300,000 237,000 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 78,188 Roadhouse Financing, Inc. notes 10 3/4s, 2017 165,000 153,038 Service Corporation International sr. notes 7s, 2019 105,000 106,050 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 475,000 539,125 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 502,000 534,630 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 280,000 270,900 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 215,000 248,325 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 100,000 91,500 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 111,000 107,948 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 265,000 249,100 Energy (6.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 200,000 186,500 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 212,000 198,220 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 177,633 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 397,000 433,188 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 227,000 254,654 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 425,000 408,000 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 270,000 256,500 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 424,000 422,940 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 90,000 62,663 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 393,000 420,510 Brigham Exploration Co. company guaranty sr. unsec. notes 6 7/8s, 2019 70,000 68,250 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 474,000 464,520 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 195,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 526,000 510,220 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 675,000 761,063 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 172,900 Complete Production Services, Inc. company guaranty 8s, 2016 287,000 287,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 291,000 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 222,197 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $173,000 182,083 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,026,190 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 38,600 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 517,625 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 253,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 130,000 125,450 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 564,000 504,780 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 140,000 119,000 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 200,000 185,000 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 250,000 253,750 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 326,625 Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 690,000 812,682 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 202,860 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 234,000 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 163,530 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 500,000 555,825 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 267,000 257,655 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 610,000 619,150 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 389,075 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 290,000 263,900 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 127,000 197,541 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $90,000 75,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 130,000 125,125 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 253,000 265,650 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 406,350 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 325,000 327,574 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 185,000 177,138 Milagro Oil & Gas 144A notes 10 1/2s, 2016 300,000 240,000 Nak Naftogaz Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 319,211 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 295,470 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 160,000 164,800 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 65,000 66,950 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) (NON) 98,000 61,740 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) (NON) 110,000 69,300 Peabody Energy Corp. company guaranty 7 3/8s, 2016 666,000 731,768 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 27,333 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 407,550 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 80,625 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 517,500 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 780,000 819,419 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 106,638 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,365,000 2,455,312 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 117,925 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 121,238 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 400,000 272,500 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,305,000 795,280 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 230,000 151,225 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 378,250 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,125,000 1,181,250 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 275,000 325,188 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 299,600 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 310,000 319,300 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 60,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 365,000 396,025 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 490,200 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 510,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 270,000 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 223,650 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 176,460 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 55,000 50,600 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 795,000 747,300 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 115,000 114,425 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 80,000 79,689 Williams Cos., Inc. (The) notes 7 3/4s, 2031 111,000 133,254 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 165,000 195,610 Financials (6.0%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 190,000 168,625 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 195,000 169,866 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 44,000 44,275 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 298,000 303,588 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 322,000 324,818 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 400,444 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 714,950 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.526s, 2014 31,000 26,614 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 261,000 230,333 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 318,000 173,866 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,330,000 1,269,914 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 135,875 135,513 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 223,000 212,965 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 78,720 CIT Group, Inc. 144A bonds 7s, 2017 1,452,000 1,408,440 CIT Group, Inc. 144A bonds 7s, 2016 490,000 475,300 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 273,625 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 80,000 82,800 Commerzbank Capital Funding Trust jr. unsec. sub. bonds bank guaranty zero %, 2016 EUR 250,000 120,780 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 $230,000 223,100 Dresdner Funding Trust I 144A bonds 8.151s, 2031 336,000 203,280 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 233,000 139,800 HSBC Capital Funding LP bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 208,000 226,251 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 64,750 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 48,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 523,031 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 310,000 227,075 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 30,000 26,100 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 538,862 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 14,000,000 289,548 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $438,000 446,760 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 480,000 453,600 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 336,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,495,237 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 102,000 96,900 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 177,000 181,425 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 266,000 245,385 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 267,000 254,651 RBS Capital Trust III jr. unsec. sub. notes bank guaranty zero %, 2049 (United Kingdom) 300,000 135,000 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 150,000 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 390,000 415,350 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 370,000 385,725 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,320,900 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 79,000 73,470 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 208,000 213,972 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 248,400 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 214,220 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Jersey) EUR 194,000 168,466 UBS AG/ Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, 2017 (Jersey) EUR 200,000 212,943 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 215,033 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 45,000 39,150 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 260,000 268,769 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 600,000 565,500 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 386,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 359,000 359,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 3,783,460 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 2,933,600 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 2,521,000 2,558,008 Health care (1.6%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 181,903 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 202,764 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $140,000 144,200 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 225,000 213,750 Capsugel Finance Co. SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 334,485 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 $291,000 269,175 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 498,000 489,285 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 122,825 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $614,000 540,320 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 65,000 62,400 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 200,000 192,000 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 221,000 228,735 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 170,000 170,638 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 248,625 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 295,000 295,000 HCA, Inc. sr. notes 6 1/2s, 2020 903,000 878,168 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 260,000 237,900 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 505,000 409,050 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 202,950 Select Medical Corp. company guaranty 7 5/8s, 2015 87,000 75,364 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 318,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 175,770 168,739 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 212,850 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 129,900 Tenet Healthcare Corp. sr. notes 9s, 2015 542,000 571,810 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 296,000 313,020 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 35,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 90,500 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 36,850 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 9,000 5,850 Technology (1.2%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 342,000 335,160 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 (PIK) 42,000 30,765 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 218,000 159,140 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 106,000 90,100 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 179,000 144,095 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 393,000 324,225 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 160,000 144,800 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 115,000 119,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 286,000 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 669,725 557,546 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 169,000 114,075 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 98,700 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 65,000 57,688 First Data Corp. 144A sr. bonds 12 5/8s, 2021 404,000 298,960 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 51,000 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 501,000 521,040 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 445,500 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 158,100 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 406,000 424,270 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 256,000 250,880 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 480,000 484,800 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 188,790 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 251,860 Transportation (0.2%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 277,000 278,385 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 380,000 338,200 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 168,000 112,560 Utilities and power (1.8%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 723,600 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 180,000 170,100 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 671,394 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $225,000 220,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 574,175 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 290,000 336,844 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 685,000 414,425 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 73,030 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 44,640 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 62,130 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 10,115 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 319,248 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 442,038 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,050,000 1,018,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 331,000 322,725 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 413,055 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 405,000 378,675 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 61,100 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 95,000 97,613 NRG Energy, Inc. company guaranty 7 3/8s, 2017 360,000 370,800 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 800,000 732,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 156,579 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 105,000 106,125 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 76,085 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 180,000 144,000 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 206,664 Total corporate bonds and notes (cost $160,778,026) MORTGAGE-BACKED SECURITIES (24.8%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 $125,000 $93,750 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 63,309 Ser. 07-5, Class XW, IO, 0.587s, 2051 43,203,157 707,841 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.358s, 2036 2,025,864 1,306,682 FRB Ser. 07-B, Class A1, 0.441s, 2047 1,247,455 714,168 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.445s, 2047 2,088,004 981,362 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.626s, 2047 1,421,408 767,560 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.935s, 2036 4,557,532 2,780,095 FRB Ser. 06-3, Class 35A1, 5.623s, 2036 3,774,481 2,321,306 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.515s, 2036 1,615,256 373,528 FRB Ser. 06-IM1, Class A1, 0.465s, 2036 1,783,727 909,701 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 5.305s, 2037 811,794 396,068 FRB Ser. 05-10, Class 1A1A, 3.007s, 2035 2,050,053 994,276 FRB Ser. 07-AR1, Class A3, 0.455s, 2037 3,965,663 2,141,458 FRB Ser. 07-AR1, Class A2, 0.395s, 2037 1,190,727 663,830 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.072s, 2044 28,007,480 119,957 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.883s, 2014 (United Kingdom) GBP 328,253 358,969 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 165,399 193,796 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.736s, 2036 $6,088,651 3,592,304 FRB Ser. 06-HY11, Class A1, 0.355s, 2036 2,311,166 1,248,030 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.593s, 2035 155,005 21,913 FRB Ser. 05-R3, Class AF, 0.635s, 2035 152,255 126,372 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.418s, 2041 1,458,000 1,531,143 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 92,005 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.565s, 2036 5,823,668 2,038,284 FRB Ser. 06-AR6, Class A6, 0.425s, 2037 3,204,819 1,506,265 FRB Ser. 06-AR3, Class A1, 0.425s, 2036 1,455,846 567,780 FRB Ser. 07-AR3, Class 2A2A, 0.415s, 2037 3,371,272 1,930,053 FRB Ser. 06-AR6, Class A4, 0.405s, 2037 1,791,016 1,011,924 FRB Ser. 06-AR3, Class A5, 0.405s, 2036 3,130,577 1,913,565 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 214,843 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.683s, 2014 (United Kingdom) (F) GBP 50,097 11,740 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.684s, 2032 $252,369 408,947 IFB Ser. 3408, Class EK, 24.872s, 2037 148,740 220,559 IFB Ser. 2979, Class AS, 23.434s, 2034 81,989 113,450 IFB Ser. 3072, Class SM, 22.957s, 2035 325,066 513,427 IFB Ser. 3072, Class SB, 22.81s, 2035 333,180 523,934 IFB Ser. 3249, Class PS, 21.519s, 2036 322,406 466,769 IFB Ser. 3065, Class DC, 19.173s, 2035 455,567 684,612 IFB Ser. 3031, Class BS, 16.152s, 2035 532,831 747,472 IFB Ser. 3727, Class PS, IO, 6.471s, 2038 4,140,984 601,538 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 1,019,900 142,154 IFB Ser. 3706, Class BS, IO, 6.371s, 2040 1,838,821 352,410 IFB Ser. 3677, Class SA, IO, 6.321s, 2040 12,279,701 1,430,340 IFB Ser. 3485, Class SI, IO, 6.321s, 2036 383,004 50,476 IFB Ser. 3747, Class CS, IO, 6.271s, 2040 1,107,200 209,294 IFB Ser. 3907, Class SA, IO, 6.221s, 2041 8,651,182 1,691,306 IFB Ser. 3852, Class TB, 5.771s, 2041 1,623,363 1,700,570 IFB Ser. 3768, Class PS, IO, 5.771s, 2036 9,226,247 1,269,463 Ser. 3645, Class ID, IO, 5s, 2040 1,733,038 197,185 Ser. 3653, Class KI, IO, 5s, 2038 3,237,032 346,427 Ser. 3632, Class CI, IO, 5s, 2038 1,981,131 218,717 Ser. 3626, Class DI, IO, 5s, 2037 1,380,584 94,377 Ser. 3623, Class CI, IO, 5s, 2036 1,251,986 131,418 Ser. 3747, Class HI, IO, 4 1/2s, 2037 971,736 119,577 Ser. 3738, Class MI, IO, 4s, 2034 4,373,301 482,927 Ser. 3736, Class QI, IO, 4s, 2034 11,833,543 1,260,550 Ser. 3751, Class MI, IO, 4s, 2034 12,296,763 1,185,285 Ser. 3707, Class HI, IO, 4s, 2023 1,885,713 125,645 Ser. 3707, Class KI, IO, 4s, 2023 2,943,188 158,903 Ser. T-57, Class 1AX, IO, 0.43s, 2043 933,104 13,088 Ser. 3300, PO, zero %, 2037 173,009 163,131 FRB Ser. 3326, Class YF, zero %, 2037 92,570 88,166 FRB Ser. 3326, Class WF, zero %, 2035 11,437 10,750 FRB Ser. 3030, Class EF, zero %, 2035 14,794 13,314 FRB Ser. 3412, Class UF, zero %, 2035 5,562 5,512 Federal National Mortgage Association IFB Ser. 11-101, Class SC, IO, 6.3s, 2040 1,040,000 198,255 IFB Ser. 404, Class S13, IO, 6.165s, 2040 7,475,603 1,019,117 IFB Ser. 11-101, Class BS, IO, 5.85s, 2039 4,150,000 643,333 IFB Ser. 10-124, Class SJ, IO, 5.815s, 2038 6,140,309 952,967 IFB Ser. 11-101, Class SA, IO, 5.7s, 2041 551,000 98,838 Ser. 11-111, Class DS, IO, 4 1/2s, 2041 (FWC) 3,332,000 578,935 Ser. 11-111, Class SD, IO, 4 1/2s, 2041 (FWC) 3,608,000 709,761 Federal National Mortgage Association Grantor Trust IFB Ser. 06-62, Class PS, 38.493s, 2036 245,252 452,890 IFB Ser. 06-8, Class HP, 23.707s, 2036 429,682 685,665 IFB Ser. 07-53, Class SP, 23.34s, 2037 328,528 474,458 IFB Ser. 08-24, Class SP, 22.423s, 2038 338,438 536,012 IFB Ser. 05-122, Class SE, 22.279s, 2035 523,197 772,401 IFB Ser. 05-83, Class QP, 16.784s, 2034 338,385 462,895 IFB Ser. 10-135, Class SP, IO, 6.365s, 2040 12,844,086 2,247,715 IFB Ser. 11-51, Class SJ, IO, 6.315s, 2041 4,974,269 765,341 IFB Ser. 10-35, Class SG, IO, 6.165s, 2040 6,865,661 1,121,643 IFB Ser. 11-51, Class SM, IO, 5.615s, 2041 8,450,364 1,073,027 IFB Ser. 10-46, Class WS, IO, 5.515s, 2040 4,828,188 506,139 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,464,745 193,947 Ser. 10-21, Class IP, IO, 5s, 2039 3,322,155 459,205 Ser. 10-92, Class CI, IO, 5s, 2039 1,924,076 221,269 Ser. 398, Class C5, IO, 5s, 2039 1,338,435 159,006 Ser. 10-13, Class EI, IO, 5s, 2038 883,001 73,172 Ser. 378, Class 19, IO, 5s, 2035 3,871,380 482,095 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,369,368 115,095 Ser. 406, Class 2, IO, 4s, 2041 6,801,047 952,147 Ser. 406, Class 1, IO, 4s, 2041 4,258,093 596,133 Ser. 03-W10, Class 1, IO, 1.469s, 2043 827,266 37,227 Ser. 00-T6, IO, 0.783s, 2030 2,003,153 42,138 Ser. 99-51, Class N, PO, zero %, 2029 30,450 28,348 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.098s, 2020 2,528,295 65,736 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 173,642 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 53,127 46,220 Government National Mortgage Association IFB Ser. 11-56, Class SG, 6.843s, 2041 1,917,236 2,096,862 IFB Ser. 11-56, Class MS, 6.841s, 2041 3,452,810 3,753,308 IFB Ser. 10-142, Class SA, IO, 6.47s, 2039 4,503,986 703,748 IFB Ser. 10-151, Class SL, IO, 6.47s, 2039 2,140,823 394,960 IFB Ser. 10-85, Class AS, IO, 6.42s, 2039 4,410,139 757,993 IFB Ser. 10-163, Class SI, IO, 6.4s, 2037 5,990,943 977,183 IFB Ser. 10-98, Class QS, IO, 6.37s, 2040 4,264,574 709,796 IFB Ser. 10-47, Class HS, IO, 6.37s, 2039 2,415,611 410,775 IFB Ser. 10-157, Class SN, IO, 6.321s, 2038 2,886,933 458,387 IFB Ser. 10-88, Class SA, IO, 6.32s, 2040 3,089,869 508,067 IFB Ser. 10-62, Class PS, IO, 6.27s, 2040 3,244,634 539,518 IFB Ser. 11-79, Class AS, IO, 5.88s, 2037 5,220,548 654,092 IFB Ser. 10-113, Class DS, IO, 5.87s, 2039 3,304,193 484,956 IFB Ser. 10-115, Class SN, IO, 5.87s, 2038 1,463,918 226,219 IFB Ser. 10-115, Class AS, IO, 5.82s, 2040 1,840,963 318,008 IFB Ser. 10-116, Class SL, IO, 5.82s, 2039 1,482,197 247,690 IFB Ser. 10-168, Class SL, IO, 5.77s, 2040 2,629,753 438,380 IFB Ser. 10-121, Class SE, IO, 5.77s, 2040 2,598,047 378,925 IFB Ser. 11-70, Class SM, IO, 5.661s, 2041 3,437,000 974,905 IFB Ser. 11-70, Class SH, IO, 5.661s, 2041 3,530,000 1,002,379 Ser. 11-116, Class IB, IO, 5s, 2040 7,394,172 782,377 Ser. 11-81, Class MI, IO, 5s, 2040 1,189,439 197,744 IFB Ser. 11-12, Class IB, IO, 4.579s, 2040 2,717,000 416,299 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,657,701 254,872 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 7,347,413 1,195,571 Ser. 11-70, PO, zero %, 2041 7,315,865 5,865,641 Ser. 06-36, Class OD, PO, zero %, 2036 12,686 12,079 Ser. 99-31, Class MP, PO, zero %, 2029 80,772 71,079 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.382s, 2039 101,420,512 1,796,045 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.057s, 2037 2,766,281 1,493,791 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR7, Class 2A1, 4.686s, 2037 1,178,268 589,134 FRB Ser. 06-AR25, Class 3A1, 2.932s, 2036 719,591 323,816 FRB Ser. 06-AR39, Class A1, 0.415s, 2037 4,953,398 2,278,563 FRB Ser. 06-AR35, Class 2A1A, 0.405s, 2037 1,331,302 674,149 FRB Ser. 06-AR15, Class A1, 0.355s, 2036 2,032,308 934,862 FRB Ser. 06-AR29, Class A2, 0.315s, 2036 2,671,053 1,166,016 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.435s, 2037 2,615,181 1,165,254 FRB Ser. 06-A7, Class 1A1, 0.395s, 2036 1,417,081 680,199 FRB Ser. 06-A6, Class 1A1, 0.395s, 2036 764,587 409,553 FRB Ser. 07-A1, Class 1A1A, 0 3/8s, 2037 1,317,951 487,642 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.186s, 2051 53,583,452 536,102 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 175,925 Ser. 98-C4, Class J, 5.6s, 2035 379,000 388,892 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 1,084,000 1,081,882 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.365s, 2037 (F) 1,006,715 493,290 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.415s, 2036 1,634,116 849,740 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.424s, 2028 418,972 12,045 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 51,000 53,681 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.082s, 2049 1,868,168 135,442 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 1,104,000 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,196,000 1,221,200 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.987s, 2012 854 2 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.475s, 2036 2,600,124 988,047 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 157,000 6,280 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 158,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.475s, 2037 1,114,810 445,924 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 4,003,253 560,455 Ser. 07-4, Class 1A4, IO, 1s, 2045 6,059,362 246,162 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.467s, 2035 534,678 75,051 Ser. 05-RF3, Class 1A, IO, 5.29s, 2035 471,596 82,859 FRB Ser. 05-RF3, Class 1A, 0.585s, 2035 471,596 339,549 FRB Ser. 05-RF1, Class A, 0.585s, 2035 534,678 384,968 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.544s, 2046 14,906,966 240,598 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.385s, 2036 2,152,088 882,356 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.545s, 2037 1,306,433 653,217 Total mortgage-backed securities (cost $118,869,798) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $951,706 $1,061,748 U.S. Government Agency Mortgage Obligations (9.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 802,222 824,534 Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 220,535 237,488 4 1/2s, August 1, 2039 532,815 565,554 4 1/2s, TBA, October 1, 2041 30,000,000 31,828,125 4s, TBA, October 1, 2041 7,000,000 7,336,875 3 1/2s, March 1, 2041 686,097 705,608 Total U.S. government and agency mortgage obligations (cost $42,135,969) U.S. TREASURY OBLIGATIONS (0.9%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 3s, July 15, 2012 (i) $753,864 $779,921 U.S. Treasury Inflation Protected Securities 2s, January 15, 2016 (i) 2,384,550 2,660,967 U.S. Treasury Notes 1 3/8s, September 15, 2012 (i) 538,000 544,375 Total U.S. treasury Obligations (cost $3,985,263) ASSET-BACKED SECURITIES (9.2%) (a) Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.385s, 2036 $100,000 $37,938 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 31,753 31,674 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.11s, 2034 35,652 10,576 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,076,431 737,032 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.305s, 2037 586,394 205,238 Conseco Finance Securitizations Corp. Ser. 00-1, Class A5, 8.06s, 2031 559,346 399,932 Ser. 00-4, Class A5, 7.97s, 2032 121,121 92,960 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 13,656 FRB Ser. 01-4, Class M1, 1.972s, 2033 241,000 130,507 Countrywide Asset Backed Certificates FRB Ser. 06-BC1, Class 2A3, 0.525s, 2036 992,000 631,160 FRB Ser. 06-6, Class 2A3, 0.515s, 2036 2,253,000 675,900 FRB Ser. 07-7, Class 2A3, 0.465s, 2047 3,588,000 1,367,925 FRB Ser. 07-3, Class 2A2, 0.405s, 2047 1,827,000 1,251,897 FRB Ser. 07-6, Class 2A2, 0.405s, 2037 729,000 561,330 FRB Ser. 06-8, Class 2A3, 0.395s, 2046 919,000 578,970 FRB Ser. 07-8, Class 2A2, 0.365s, 2037 2,457,000 1,904,175 FRB Ser. 06-25, Class 2A2, 0.355s, 2047 1,121,380 989,618 FRB Ser. 07-1, Class 2A2, 0.335s, 2037 2,148,000 1,804,320 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 390,758 15,630 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.385s, 2036 1,108,000 548,460 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 EUR 880,000 720,386 FRB Ser. 03-2, Class 3C, 3.326s, 2043 GBP 328,968 313,497 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $671,564 409,654 Ser. 94-4, Class B2, 8.6s, 2019 248,860 124,071 Ser. 93-1, Class B, 8.45s, 2018 110,879 83,898 Ser. 97-6, Class M1, 7.21s, 2029 182,000 157,824 Ser. 95-F, Class B2, 7.1s, 2021 8,318 8,085 Ser. 93-3, Class B, 6.85s, 2018 7,650 6,955 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,772,534 2,769,069 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.535s, 2036 3,419,563 1,615,744 FRB Ser. 05-15, Class 2A2, 0.485s, 2036 1,705,125 1,013,141 FRB Ser. 05-14, Class 2A2, 0.485s, 2035 1,252,222 632,372 FRB Ser. 05-11, Class 3A4, 0.485s, 2035 1,697,622 1,315,657 FRB Ser. 06-19, Class A3A, 0.475s, 2036 624,268 255,950 FRB Ser. 07-3, Class A4A, 0.455s, 2047 2,162,218 940,565 FRB Ser. 06-1, Class A2, 0.455s, 2036 2,551,013 1,071,426 FRB Ser. 07-4, Class A2, 0.435s, 2037 1,099,969 434,488 FRB Ser. 06-17, Class A2, 0.415s, 2036 977,777 386,222 FRB Ser. 06-16, Class A2, 0.405s, 2036 1,256,554 516,758 FRB Ser. 06-11, Class 2A2, 0.395s, 2036 5,951,456 2,380,582 FRB Ser. 06-12, Class A2A, 0.385s, 2036 1,322,580 581,935 FRB Ser. 07-4, Class A1, 0.335s, 2037 2,804,303 1,203,621 FRB Ser. 06-19, Class A1, 0.325s, 2036 2,240,550 896,220 FRB Ser. 06-17, Class A1, 0.295s, 2036 3,993,873 1,647,472 FRB Ser. 06-16, Class A1, 0.295s, 2036 2,162,821 865,128 FRB Ser. 06-8, Class 2A1, 0.295s, 2036 2,066,526 764,615 FRB Ser. 06-12, Class A1, 0.285s, 2036 2,266,163 1,008,443 FRB Ser. 07-3, Class 2A1A, 0.207s, 2047 1,602,208 688,950 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.235s, 2030 303,672 8,351 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.615s, 2035 1,574,000 605,231 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.405s, 2037 1,230,996 553,948 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 81,082 81,030 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.435s, 2034 40,507 9,654 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.395s, 2036 93,918 38,955 FRB Ser. 06-2, Class A2C, 0.385s, 2036 130,000 67,183 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 524,691 496,489 Ser. 95-B, Class B1, 7.55s, 2021 71,997 54,093 Ser. 00-D, Class A4, 7.4s, 2030 1,394,007 853,829 Ser. 01-D, Class A4, 6.93s, 2031 309,218 245,732 Ser. 98-A, Class M, 6.825s, 2028 43,000 41,837 Ser. 01-E, Class A4, 6.81s, 2031 708,236 617,493 Ser. 01-C, Class A2, 5.92s, 2017 738,672 366,566 Ser. 02-C, Class A1, 5.41s, 2032 1,024,589 986,167 Ser. 02-A, Class A2, 5.01s, 2020 63,423 60,729 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 91,492 87,833 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A3, 0.505s, 2036 3,763,000 1,524,015 FRB Ser. 07-RZ1, Class A2, 0.395s, 2037 148,098 84,376 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.445s, 2036 219,000 63,449 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 419,959 50,395 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 175,466 Total asset-backed securities (cost $48,627,054) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.1%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,360,000 $1,888,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 461,000 439,577 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 2,362,000 535,158 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 6,666,000 5,650,168 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 1,080,000 254,859 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 $28,019,000 3,260,011 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 1,040,650 723,252 Brazil (Federal Republic of) notes 10s, 2017 BRL 1,350 693,014 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 1,080 576,666 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 474,025 Colombia (Republic of) bonds 6 1/8s, 2041 $565,000 640,145 Colombia (Republic of) unsec. unsub. bonds 4 3/8s, 2021 450,000 459,000 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 360,000 332,100 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 31,500,000 638,747 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $930,000 972,585 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 244,000 236,314 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 150,000 144,750 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,075,716 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 690,250 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 425,000 477,063 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 301,574 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 654,074 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 (South Korea) 1,190,000 1,301,823 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 13,350,000 396,671 Iraq (Republic of) 144A bonds 5.8s, 2028 $695,000 549,050 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,157,703 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $800,000 928,000 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,000,000 1,151,790 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,489,162 1,705,806 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 515,000 612,850 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 250,913 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 105,794 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,210,000 1,388,911 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,530,000 1,735,525 Turkey (Republic of) unsec. notes 6 3/4s, 2040 370,000 390,428 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 275,000 253,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 650,000 636,337 Ukraine (Government of) 144A bonds 7 3/4s, 2020 2,330,000 2,097,000 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 1,740,000 1,591,613 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 450,000 433,125 United Mexican States sr. unsec. notes 5 3/4s, 2110 220,000 216,700 Venezuela (Republic of) bonds 8 1/2s, 2014 430,000 376,702 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 200,000 127,000 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,383,534 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,162,706 Total foreign government and agency bonds and notes (cost $38,707,358) PURCHASED OPTIONS OUTSTANDING (8.1%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 7, 2017. Feb-12/1.81 $17,439,568 $394,832 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 7, 2017. Feb-12/1.81 17,439,568 58,213 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 14,351,000 411,874 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19,2021. Dec-11/2.355 14,351,000 173,504 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 30,975,098 71,552 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 30,975,098 21,992 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 30,975,098 65,048 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 30,975,098 17,346 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 19,497,901 1,982,547 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 19,497,901 184,060 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 16,248,250 1,845,151 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 16,248,250 1,640,586 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 16,248,250 154,033 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 16,248,250 123,812 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 6,499,300 733,056 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 6,499,300 49,395 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 16,248,250 1,871,311 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 16,248,250 117,962 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 35,581,000 145,526 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 35,581,000 35,581 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 17,519,000 35,388 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 17,519,000 26,979 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 14,351,000 100,313 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 14,351,000 96,869 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 13,338,424 3,916,963 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 13,338,424 11,604 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 15,150,142 1,475,321 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November23, 2021. Nov-11/3.21 15,150,142 4,545 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 7, 2021. Nov-11/2.85 6,516,214 428,637 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 7, 2021. Nov-11/2.85 6,516,214 3,193 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 13,201,003 1,268,088 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 13,201,003 40 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 4,862,978 1,427,479 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 4,862,978 3,210 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. Nov-11/3.425 1,348,200 207,367 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. Nov-11/3.425 1,348,200 5,258 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 30,975,098 94,474 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 30,975,098 35,931 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 30,975,098 84,872 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 30,975,098 30,356 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 8,878,738 2,128,500 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 8,878,738 1,687 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 14,351,000 80,079 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 14,351,000 68,167 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 763,244 66,494 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 763,244 48,992 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 12,177,000 427,047 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 12,177,000 233,677 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 7, 2017. Mar-12/1.86 12,034,322 292,314 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 7, 2017. Mar-12/1.86 12,034,322 50,893 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 12,177,000 402,937 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 12,177,000 210,297 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 12,177,000 374,808 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 12,177,000 182,411 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 11,741,571 2,232,660 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 11,741,571 3,875 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 17,790,000 33,516 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 17,790,000 28,293 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 12,177,000 339,008 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 12,177,000 148,194 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 35,581,000 121,331 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 35,581,000 16,367 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 35,581,000 95,001 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 35,581,000 28,109 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2014. Dec-11/0.745 26,279,000 105,116 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2014. Dec-11/0.745 26,279,000 50,718 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 27,364,176 2,308,989 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 27,364,176 754,704 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 12,490,158 594,656 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 12,490,158 999 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 26,279,000 87,167 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014 Nov-11/0.715 26,279,000 34,688 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 7,754,737 2,157,756 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 7,754,737 465 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 9,129,369 1,053,986 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 9,129,369 65,366 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 16,218,193 1,807,355 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 16,218,193 123,096 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 14,351,000 348,155 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 14,351,000 123,993 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 21,550,000 11,901 Total purchased options outstanding (cost $21,850,361) SENIOR LOANS (2.5%) (a) (c) Principal amount Value Basic materials (0.2%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $114,713 $106,683 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8s, 2014 128,702 127,094 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7 1/2s, 2013 121,298 119,781 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 217,150 202,493 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 119,400 112,087 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 119,399 111,439 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 80,000 79,201 Communication services (0.2%) Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 5,119 5,093 Charter Communications, Inc. bank term loan FRN Ser. C, 3 1/2s, 2016 579,565 569,785 Insight Midwest, LP bank term loan FRN Ser. B, 2s, 2014 86,799 85,009 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 375,000 347,813 Level 3 Communications, Inc. bank term loan FRN 2.492s, 2014 22,000 20,460 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 55,000 57,200 Consumer cyclicals (1.2%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 615,350 606,120 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 69,125 66,311 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.253s, 2015 370,000 309,798 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.218s, 2015 429,402 358,730 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 336,868 324,656 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 395,266 311,413 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.871s, 2016 587,731 417,363 Compucom Systems, Inc. bank term loan FRN 3.73s, 2014 84,758 79,673 Federal Mogul Corp. bank term loan FRN Ser. B, 2.158s, 2014 50,652 46,515 Federal Mogul Corp. bank term loan FRN Ser. C, 2.158s, 2015 25,843 23,732 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.48s, 2014 158,157 40,330 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.23s, 2014 309,115 78,824 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.23s, 2014 115,342 29,412 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.23s, 2014 (PIK) 72,904 58,748 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.23s, 2014 (PIK) 41,500 33,442 Goodman Global, Inc. bank term loan FRN 9s, 2017 254,000 254,423 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 245,434 242,622 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 94,763 91,683 Michaels Stores, Inc. bank term loan FRN Ser. B, 2 1/2s, 2013 77,441 73,892 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 40,471 39,763 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 215,000 199,084 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 79,800 75,810 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 394,808 177,663 Realogy Corp. bank term loan FRN Ser. B, 4.522s, 2016 470,436 382,425 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.83s, 2014 318,838 297,635 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.72s, 2014 31,588 29,487 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 295,097 291,409 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 399,187 216,434 Univision Communications, Inc. bank term loan FRN 4.471s, 2017 358,919 322,130 Consumer staples (0.2%) Claire's Stores, Inc. bank term loan FRN 2.996s, 2014 307,428 259,393 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 154,613 142,785 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 330,000 318,615 Rite Aid Corp. bank term loan FRN Ser. B, 1.98s, 2014 75,615 69,802 West Corp. bank term loan FRN Ser. B2, 2.702s, 2013 12,829 12,420 West Corp. bank term loan FRN Ser. B5, 4.577s, 2016 31,201 30,083 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.222s, 2012 125,295 121,537 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 194,949 191,172 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 115,307 110,838 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 230,000 200,675 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 90,390 88,074 Health care (0.4%) Ardent Health Services bank term loan FRN 6 1/2s, 2015 95,000 92,388 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 209,343 203,586 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 244,388 231,913 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 139,650 136,717 Health Management Associates, Inc. bank term loan FRN 1.996s, 2014 452,158 424,887 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 363,175 338,207 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 197,876 186,004 Technology (—%) First Data Corp. bank term loan FRN 4.217s, 2018 121,183 99,446 First Data Corp. bank term loan FRN Ser. B3, 2.967s, 2014 12,896 11,263 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.726s, 2017 645,637 431,568 Total senior loans (cost $12,587,052) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $186,000 $244,385 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 150,000 102,188 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 241,756 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 140,000 127,750 Total convertible bonds and notes (cost $739,974) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 163 $109,154 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,715 305,049 Total preferred stocks (cost $483,154) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $184,924 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 627 564 Lucent Technologies Capital Trust I 7.75% cv. pfd. 236 195,865 Total convertible preferred stocks (cost $1,087,221) COMMON STOCKS (—%) (a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 842 $2,627 Compton Petroleum Corp. (Canada) (NON) 6,624 39,577 Trump Entertainment Resorts, Inc. (F) 71 302 Total common stocks (cost $60,046) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $426 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 422 13,199 Total warrants (cost $16,076) SHORT-TERM INVESTMENTS (33.9%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (e) 57,036,869 $57,036,869 U.S. Treasury Bills with an effective yield of 0.085%, April 5, 2012 (SEGSF) $4,000,000 3,997,922 U.S. Treasury Bills with an effective yield of 0.083%, February 9, 2012 (SEGSF) 106,000 105,960 U.S. Treasury Bills with an effective yield of 0.070%, June 28, 2012 (SEGSF) 273,000 272,854 U.S. Treasury Bills with an effective yield of 0.065%, December 1, 2011 (SEG) (SEGSF) 18,673,000 18,669,804 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.130%, May 3, 2012 (SEG) (SEGSF) 21,546,000 21,531,491 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.111%, July 26, 2012 (SEG) (SEGSF) 20,652,000 20,634,716 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.081%, November 17, 2011 (SEG) (SEGSF) 24,405,000 24,399,239 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.062%, October 20, 2011 (SEG) (SEGSF) 7,124,000 7,123,070 Total short-term investments (cost $153,771,925) TOTAL INVESTMENTS Total investments (cost $603,699,277) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $241,883,510) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/19/11 $1,498,863 $1,621,293 $122,430 Brazilian Real Buy 10/19/11 431,794 490,509 (58,715) British Pound Sell 10/19/11 1,020,779 1,042,012 21,233 Canadian Dollar Sell 10/19/11 1,025,653 1,081,256 55,603 Chilean Peso Buy 10/19/11 88,006 98,602 (10,596) Czech Koruna Buy 10/19/11 346,730 393,444 (46,714) Euro Buy 10/19/11 1,102,196 1,194,919 (92,723) Hungarian Forint Buy 10/19/11 29,713 78,479 (48,766) Japanese Yen Buy 10/19/11 1,266,035 1,271,750 (5,715) Mexican Peso Sell 10/19/11 164,694 160,376 (4,318) Norwegian Krone Buy 10/19/11 807,985 875,774 (67,789) Russian Ruble Buy 10/19/11 20,183 21,987 (1,804) Singapore Dollar Buy 10/19/11 283,863 349,982 (66,119) South African Rand Sell 10/19/11 1,731 1,942 211 South Korean Won Buy 10/19/11 42,089 46,024 (3,935) Swedish Krona Sell 10/19/11 2,324,462 2,487,405 162,943 Swiss Franc Buy 10/19/11 4,656,388 4,907,376 (250,988) Taiwan Dollar Sell 10/19/11 812,295 850,287 37,992 Turkish Lira Sell 10/19/11 708,122 746,448 38,326 Barclays Bank PLC Australian Dollar Sell 10/19/11 3,006,344 3,087,190 80,846 Brazilian Real Buy 10/19/11 131,875 149,145 (17,270) British Pound Sell 10/19/11 1,024,528 1,038,564 14,036 Canadian Dollar Sell 10/19/11 1,069,697 1,085,418 15,721 Chilean Peso Buy 10/19/11 1,590 1,777 (187) Czech Koruna Buy 10/19/11 303,211 349,291 (46,080) Euro Sell 10/19/11 4,254,472 4,406,744 152,272 Hungarian Forint Sell 10/19/11 427,768 472,835 45,067 Indian Rupee Sell 10/19/11 1,995,782 2,071,673 75,891 Indonesian Rupiah Sell 10/19/11 343,503 329,301 (14,202) Japanese Yen Buy 10/19/11 1,176,456 1,170,449 6,007 Malaysian Ringgit Sell 10/19/11 280,484 276,778 (3,706) Mexican Peso Sell 10/19/11 932,336 999,800 67,464 New Zealand Dollar Buy 10/19/11 90,057 98,210 (8,153) Norwegian Krone Sell 10/19/11 1,973,055 1,954,481 (18,574) Philippines Peso Buy 10/19/11 676,540 698,629 (22,089) Philippines Peso Sell 10/19/11 676,540 665,047 (11,493) Polish Zloty Sell 10/19/11 966,840 1,015,695 48,855 Russian Ruble Buy 10/19/11 20,183 21,954 (1,771) Singapore Dollar Buy 10/19/11 146,944 203,349 (56,405) South Korean Won Sell 10/19/11 533,616 583,396 49,780 Swedish Krona Sell 10/19/11 1,397,353 1,489,002 91,649 Swiss Franc Sell 10/19/11 1,859,153 1,985,595 126,442 Taiwan Dollar Sell 10/19/11 364,078 354,507 (9,571) Thai Baht Sell 10/19/11 32,468 15,262 (17,206) Turkish Lira Buy 10/19/11 821,327 866,074 (44,747) Citibank, N.A. Australian Dollar Sell 10/19/11 115,342 124,859 9,517 Brazilian Real Sell 10/19/11 763,650 756,085 (7,565) British Pound Sell 10/19/11 453,766 462,796 9,030 Canadian Dollar Sell 10/19/11 670,045 700,530 30,485 Chilean Peso Sell 10/19/11 251,599 281,287 29,688 Czech Koruna Sell 10/19/11 300,168 307,916 7,748 Danish Krone Buy 10/19/11 319,185 333,906 (14,721) Euro Sell 10/19/11 4,000,057 4,202,969 202,912 Hungarian Forint Buy 10/19/11 143,055 195,512 (52,457) Japanese Yen Sell 10/19/11 1,572,841 1,551,422 (21,419) Mexican Peso Buy 10/19/11 318,646 353,807 (35,161) New Zealand Dollar Buy 10/19/11 22,495 24,506 (2,011) Norwegian Krone Buy 10/19/11 1,724,392 1,870,838 (146,446) Polish Zloty Buy 10/19/11 680,963 743,980 (63,017) Singapore Dollar Sell 10/19/11 468,003 458,222 (9,781) South African Rand Sell 10/19/11 698,487 784,690 86,203 South Korean Won Buy 10/19/11 118,069 129,288 (11,219) Swedish Krona Sell 10/19/11 211,436 176,733 (34,703) Swiss Franc Sell 10/19/11 468,765 494,154 25,389 Taiwan Dollar Sell 10/19/11 746,921 780,970 34,049 Turkish Lira Buy 10/19/11 361,203 380,925 (19,722) Credit Suisse AG Australian Dollar Sell 10/19/11 2,991,043 3,071,026 79,983 Brazilian Real Sell 10/19/11 519,094 586,966 67,872 British Pound Buy 10/19/11 4,969,563 4,926,964 42,599 Canadian Dollar Sell 10/19/11 1,326,972 1,366,619 39,647 Chilean Peso Buy 10/19/11 11,799 13,202 (1,403) Czech Koruna Buy 10/19/11 58,433 87,527 (29,094) Euro Sell 10/19/11 1,435,244 1,356,697 (78,547) Hungarian Forint Sell 10/19/11 780,604 793,351 12,747 Indian Rupee Sell 10/19/11 1,376,167 1,420,477 44,310 Japanese Yen Buy 10/19/11 8,415,719 8,362,060 53,659 Malaysian Ringgit Buy 10/19/11 107,279 151,486 (44,207) Mexican Peso Sell 10/19/11 477,011 503,349 26,338 Norwegian Krone Sell 10/19/11 950,669 1,074,320 123,651 Polish Zloty Sell 10/19/11 1,269,392 1,341,985 72,593 Russian Ruble Sell 10/19/11 315,934 343,530 27,596 South African Rand Sell 10/19/11 778,425 872,022 93,597 South Korean Won Buy 10/19/11 96,765 51,493 45,272 Swedish Krona Buy 10/19/11 856,548 917,007 (60,459) Swiss Franc Sell 10/19/11 1,012,878 1,095,517 82,639 Taiwan Dollar Sell 10/19/11 814,208 837,627 23,419 Turkish Lira Sell 10/19/11 181,837 191,700 9,863 Deutsche Bank AG Australian Dollar Sell 10/19/11 2,408,717 2,599,000 190,283 Brazilian Real Buy 10/19/11 208,494 236,037 (27,543) British Pound Sell 10/19/11 1,133,401 1,156,389 22,988 Canadian Dollar Buy 10/19/11 2,413,904 2,560,016 (146,112) Chilean Peso Sell 10/19/11 53,191 59,621 6,430 Czech Koruna Sell 10/19/11 454,561 461,032 6,471 Euro Sell 10/19/11 488,568 549,006 60,438 Hungarian Forint Sell 10/19/11 388,101 429,380 41,279 Malaysian Ringgit Sell 10/19/11 183,504 159,285 (24,219) Mexican Peso Sell 10/19/11 316,846 299,013 (17,833) New Zealand Dollar Sell 10/19/11 550,863 600,531 49,668 Norwegian Krone Buy 10/19/11 289,931 314,641 (24,710) Peruvian New Sol Sell 10/19/11 1,048,194 1,065,082 16,888 Philippines Peso Buy 10/19/11 675,352 697,073 (21,721) Philippines Peso Sell 10/19/11 675,352 664,775 (10,577) Polish Zloty Sell 10/19/11 662,074 651,629 (10,445) Singapore Dollar Sell 10/19/11 480,784 474,432 (6,352) South Korean Won Sell 10/19/11 784,241 857,798 73,557 Swedish Krona Sell 10/19/11 1,174,425 1,070,125 (104,300) Swiss Franc Sell 10/19/11 522,238 550,374 28,136 Taiwan Dollar Sell 10/19/11 282,916 296,148 13,232 Turkish Lira Buy 10/19/11 96,235 101,398 (5,163) Goldman Sachs International Australian Dollar Sell 10/19/11 1,003,697 1,085,132 81,435 British Pound Buy 10/19/11 62,793 70,122 (7,329) Canadian Dollar Buy 10/19/11 411,429 447,939 (36,510) Chilean Peso Sell 10/19/11 426,907 449,540 22,633 Euro Sell 10/19/11 167,866 170,395 2,529 Hungarian Forint Sell 10/19/11 575,870 568,115 (7,755) Japanese Yen Sell 10/19/11 1,226,606 1,219,367 (7,239) Norwegian Krone Sell 10/19/11 2,262,131 2,453,813 191,682 Polish Zloty Sell 10/19/11 726,987 743,626 16,639 South African Rand Sell 10/19/11 42,776 45,763 2,987 Swedish Krona Sell 10/19/11 1,374,412 1,471,504 97,092 Swiss Franc Sell 10/19/11 1,327,745 1,397,604 69,859 HSBC Bank USA, National Association Australian Dollar Sell 10/19/11 2,708,842 2,928,540 219,698 British Pound Sell 10/19/11 222,252 226,750 4,498 Euro Sell 10/19/11 4,677,155 4,735,361 58,206 Indian Rupee Sell 10/19/11 1,368,022 1,367,666 (356) Japanese Yen Sell 10/19/11 300,669 298,837 (1,832) New Zealand Dollar Sell 10/19/11 24,401 26,602 2,201 Norwegian Krone Sell 10/19/11 758,395 822,986 64,591 Philippines Peso Buy 10/19/11 675,352 695,760 (20,408) Philippines Peso Sell 10/19/11 675,352 663,432 (11,920) Singapore Dollar Buy 10/19/11 722,247 777,085 (54,838) South Korean Won Sell 10/19/11 689,043 667,742 (21,301) Swiss Franc Buy 10/19/11 2,462,040 2,590,375 (128,335) Taiwan Dollar Sell 10/19/11 158,418 165,742 7,324 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/19/11 949,270 1,026,544 (77,274) Brazilian Real Sell 10/19/11 405,302 457,803 52,501 British Pound Buy 10/19/11 3,394,891 3,401,238 (6,347) Canadian Dollar Sell 10/19/11 2,128,000 2,239,635 111,635 Chilean Peso Buy 10/19/11 117,469 130,993 (13,524) Czech Koruna Sell 10/19/11 336,320 309,059 (27,261) Euro Sell 10/19/11 2,090,335 2,246,216 155,881 Hungarian Forint Sell 10/19/11 391,403 432,638 41,235 Japanese Yen Sell 10/19/11 848,628 850,572 1,944 Malaysian Ringgit Sell 10/19/11 431,087 414,132 (16,955) Mexican Peso Sell 10/19/11 247,322 273,471 26,149 New Zealand Dollar Buy 10/19/11 434,270 473,498 (39,228) Norwegian Krone Buy 10/19/11 469,131 469,492 (361) Peruvian New Sol Sell 10/19/11 165,703 168,527 2,824 Polish Zloty Sell 10/19/11 1,850,091 1,949,224 99,133 Russian Ruble Sell 10/19/11 201,311 205,051 3,740 Singapore Dollar Sell 10/19/11 84,799 47,992 (36,807) South African Rand Sell 10/19/11 727,561 765,748 38,187 South Korean Won Sell 10/19/11 741,999 811,293 69,294 Swedish Krona Buy 10/19/11 459,936 541,868 (81,932) Swiss Franc Buy 10/19/11 1,547 1,629 (82) Taiwan Dollar Sell 10/19/11 519,643 543,108 23,465 Thai Baht Sell 10/19/11 24,186 5,386 (18,800) Turkish Lira Sell 10/19/11 646,203 679,677 33,474 Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/11 4,001,422 4,084,917 83,495 Brazilian Real Sell 10/19/11 988,483 1,116,460 127,977 British Pound Buy 10/19/11 4,406,455 4,388,499 17,956 Canadian Dollar Sell 10/19/11 609,436 550,059 (59,377) Chilean Peso Buy 10/19/11 22,332 24,994 (2,662) Czech Koruna Buy 10/19/11 148,422 187,541 (39,119) Euro Sell 10/19/11 1,376,873 1,358,873 (18,000) Hungarian Forint Sell 10/19/11 633,805 629,386 (4,419) Indian Rupee Sell 10/19/11 1,198,015 1,265,538 67,523 Japanese Yen Sell 10/19/11 566,614 563,190 (3,424) Malaysian Ringgit Buy 10/19/11 401,285 440,883 (39,598) Mexican Peso Sell 10/19/11 930,407 1,024,207 93,800 New Zealand Dollar Sell 10/19/11 59,174 64,509 5,335 Norwegian Krone Sell 10/19/11 4,740,818 5,150,216 409,398 Polish Zloty Sell 10/19/11 510,237 558,899 48,662 Russian Ruble Buy 10/19/11 10,896 11,874 (978) Singapore Dollar Buy 10/19/11 110,208 154,396 (44,188) South African Rand Sell 10/19/11 59,928 67,192 7,264 South Korean Won Sell 10/19/11 43,921 83,556 39,635 Swedish Krona Sell 10/19/11 2,369,860 2,439,703 69,843 Swiss Franc Sell 10/19/11 2,797,015 2,941,785 144,770 Taiwan Dollar Sell 10/19/11 1,344,345 1,381,089 36,744 Turkish Lira Sell 10/19/11 24,220 25,545 1,325 State Street Bank and Trust Co. Australian Dollar Sell 10/19/11 2,399,807 2,418,721 18,914 Brazilian Real Sell 10/19/11 93,857 106,396 12,539 British Pound Sell 10/19/11 1,455,801 1,358,733 (97,068) Canadian Dollar Sell 10/19/11 2,275,357 2,396,797 121,440 Czech Koruna Buy 10/19/11 368,430 413,128 (44,698) Euro Sell 10/19/11 6,038,463 6,215,924 177,461 Hungarian Forint Buy 10/19/11 258,756 285,856 (27,100) Indonesian Rupiah Sell 10/19/11 702,170 653,112 (49,058) Japanese Yen Sell 10/19/11 3,638,003 3,636,826 (1,177) Malaysian Ringgit Buy 10/19/11 140,523 172,443 (31,920) Mexican Peso Sell 10/19/11 756,547 830,935 74,388 Norwegian Krone Sell 10/19/11 2,251,673 2,441,542 189,869 Philippines Peso Buy 10/19/11 316,767 326,878 (10,111) Philippines Peso Sell 10/19/11 316,767 311,701 (5,066) Polish Zloty Sell 10/19/11 747,664 766,073 18,409 Russian Ruble Buy 10/19/11 20,183 21,936 (1,753) Singapore Dollar Buy 10/19/11 519,663 559,400 (39,737) South African Rand Sell 10/19/11 350,381 392,071 41,690 South Korean Won Sell 10/19/11 7,513 27,272 19,759 Swedish Krona Buy 10/19/11 1,358,841 1,454,186 (95,345) Swiss Franc Buy 10/19/11 1,562,404 1,645,988 (83,584) Taiwan Dollar Sell 10/19/11 1,096,074 1,118,933 22,859 Thai Baht Buy 10/19/11 308,002 319,045 (11,043) Turkish Lira Sell 10/19/11 8,485 8,940 455 UBS AG Australian Dollar Sell 10/19/11 6,360,845 6,662,736 301,891 Brazilian Real Sell 10/19/11 227,107 257,170 30,063 British Pound Buy 10/19/11 5,488,778 5,458,175 30,603 Canadian Dollar Sell 10/19/11 3,035,117 3,047,608 12,491 Czech Koruna Sell 10/19/11 337,814 349,375 11,561 Euro Buy 10/19/11 2,060,680 1,934,745 125,935 Hungarian Forint Sell 10/19/11 425,092 469,647 44,555 Indian Rupee Sell 10/19/11 1,451,646 1,536,274 84,628 Japanese Yen Sell 10/19/11 885,836 880,659 (5,177) Mexican Peso Buy 10/19/11 71,533 79,415 (7,882) New Zealand Dollar Sell 10/19/11 100,199 109,259 9,060 Norwegian Krone Sell 10/19/11 2,600,198 2,635,559 35,361 Polish Zloty Sell 10/19/11 908,355 920,169 11,814 Russian Ruble Buy 10/19/11 10,896 11,862 (966) Singapore Dollar Buy 10/19/11 534,204 574,769 (40,565) South African Rand Sell 10/19/11 405,054 376,237 (28,817) South Korean Won Sell 10/19/11 145,424 194,285 48,861 Swedish Krona Sell 10/19/11 398,147 523,525 125,378 Swiss Franc Sell 10/19/11 595,486 627,401 31,915 Taiwan Dollar Sell 10/19/11 507,613 530,991 23,378 Thai Baht Sell 10/19/11 32,468 14,235 (18,233) Turkish Lira Buy 10/19/11 22,985 24,226 (1,241) Westpac Banking Corp. Australian Dollar Buy 10/19/11 290,049 303,510 (13,461) British Pound Sell 10/19/11 3,356,778 3,271,024 (85,754) Canadian Dollar Sell 10/19/11 131,462 138,459 6,997 Euro Sell 10/19/11 3,027,819 3,180,116 152,297 Japanese Yen Sell 10/19/11 2,725,956 2,709,413 (16,543) New Zealand Dollar Sell 10/19/11 11,057 12,049 992 Norwegian Krone Buy 10/19/11 282,771 264,422 18,349 Swedish Krona Sell 10/19/11 253,559 271,495 17,936 Swiss Franc Sell 10/19/11 133,680 140,825 7,145 Total FUTURES CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 16 $1,773,712 Dec-11 $2,626 Canadian Government Bond 10 yr (Long) 57 7,256,581 Dec-11 123,956 Euro-Bobl 5 yr (Short) 4 655,594 Dec-11 7,779 Euro-Bund 10 yr (Long) 106 19,415,989 Dec-11 (68,843) Euro-Schatz 2 yr (Short) 64 9,415,480 Dec-11 30,560 Euro-Swiss Franc 3 Month (Short) 21 5,800,282 Dec-11 (68,956) Euro-Swiss Franc 3 Month (Short) 50 13,822,620 Jun-12 (195,760) Euro-Swiss Franc 3 Month (Short) 50 13,814,336 Dec-12 (236,018) Euro-Swiss Franc 3 Month (Short) 50 13,819,858 Mar-12 (160,499) Japanese Government Bond 10 yr (Long) 25 46,127,651 Dec-11 (162,461) Japanese Government Bond 10 yr Mini (Long) 17 3,136,900 Dec-11 (6,925) U.K. Gilt 10 yr (Long) 12 2,436,924 Dec-11 52,214 U.S. Treasury Bond 20 yr (Short) 37 5,277,125 Dec-11 (129,646) U.S. Treasury Bond 30 yr (Long) 54 8,565,750 Dec-11 861,056 U.S. Treasury Note 10 yr (Long) 632 82,219,250 Dec-11 429,044 Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $45,834,231) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. $31,805,305 Aug-16/5.35 $850,792 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 31,805,305 Aug-16/4.35 4,276,223 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 12,138,243 Aug-16/4.28 520,318 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 12,138,243 Aug-16/4.28 1,580,885 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 10,371,224 Aug-16/4.68 365,067 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 10,371,224 Aug-16/4.68 1,603,391 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 8,642,686 Jul-16/4.67 305,087 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 8,642,686 Jul-16/4.67 1,330,974 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 8,642,686 Jul-16/4.80 286,073 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 8,642,686 Jul-16/4.80 1,403,572 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 3,457,075 Jul-16/4.80 114,429 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 3,457,075 Jul-16/4.80 561,429 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 8,642,686 Jul-16/4.815 283,480 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 8,642,686 Jul-16/4.815 1,412,215 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,749,676 Jun-16/4.89 43,445 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,749,676 Jun-16/4.39 219,974 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 3,026,380 Feb-15/5.36 51,388 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 3,026,380 Feb-15/5.36 651,065 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 6,408,487 Aug-14/4.20 165,916 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 6,408,487 Aug-14/4.20 878,539 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 5,340,406 Jul-14/4.19 138,263 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 5,340,406 Jul-14/4.19 730,301 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 2,136,162 Jul-14/4.34 50,307 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 5,340,406 Jul-14/4.35 124,966 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 2,136,162 Jul-14/4.34 314,251 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 5,340,406 Jul-14/4.35 789,365 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 5,340,420 Jul-14/4.3725 122,883 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 5,340,420 Jul-14/4.3725 798,446 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 14, 2022. 8,124,000 Aug-12/2.73 183,115 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 14, 2022. 8,124,000 Aug-12/2.73 456,244 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 32,899,571 Dec-11/2.28 8,225 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 32,899,571 Dec-11/2.28 1,490,680 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 6,221,923 Oct-11/2.47 — Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 6,221,923 Oct-11/1.97 212,105 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 666,869 Jun-16/5.86 14,231 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 666,869 Jun-16/4.86 111,367 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,794,314 Jun-16/5.12 42,222 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,794,314 Jun-16/4.12 199,123 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 17, 2021. 21,718,479 May-16/4.705 383,331 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 17, 2021. 21,718,479 May-16/4.705 1,994,625 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 12,379,911 Dec-11/2.225 2,600 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 12,379,911 Dec-11/2.225 532,831 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 12,679,200 May-16/5.11 191,583 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 12,679,200 May-16/4.11 899,589 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. 36,175,500 Aug-12/2.855 690,446 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. 36,175,500 Aug-12/2.855 2,323,914 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 12,421,759 May-16/4.60 231,293 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 12,421,759 May-16/4.60 1,091,127 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 24,622,547 May-16/4.765 425,724 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 24,622,547 May-16/4.765 2,313,777 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 30,530,524 Dec-11/1.29 157,538 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 30,530,524 Dec-11/1.29 248,213 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 12,483,891 May-16/4.86 203,987 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 12,483,891 May-16/4.36 988,849 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,916,600 Aug-15/4.375 626,432 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,916,600 Aug-15/4.375 3,073,551 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,916,600 Aug-15/4.46 592,715 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,916,600 Aug-15/4.46 3,199,690 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 4,856,047 Jul-16/4.79 165,300 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 4,856,047 Jul-16/4.79 787,311 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 8,626,698 Jul-16/4.74 300,037 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 8,626,698 Jul-16/4.74 1,371,041 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 7,555,398 Jun-16/4.815 248,346 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 7,555,398 Jun-16/4.815 1,241,805 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,732,218 Jun-16/4.575 51,639 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 2,732,218 Jun-16/4.575 237,484 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 54,334,800 Sep-15/4.04 2,226,097 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 54,334,800 Sep-15/4.04 6,440,304 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 9,586,860 Feb-15/5.27 170,167 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 9,586,860 Feb-15/5.27 1,997,614 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 3,000,602 Jul-14/4.36 69,284 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 3,000,602 Jul-14/4.36 446,310 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 5,330,527 Jul-14/4.29 128,466 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 5,330,527 Jul-14/4.29 766,636 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 513,706 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 5,764,817 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,832,000 Apr-12/4.8675 1,981 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,832,000 Apr-12/4.8675 1,621,780 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 13,111 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 3,149 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 21,550,000 Jan-12/0.722 236,898 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $11,485,000 $742,505 8/8/21 4.70% 3 month USD-LIBOR-BBA $(2,056,221) 22,280,000 1,433,718 8/16/21 4.765% 3 month USD-LIBOR-BBA (4,111,676) 12,320,000 793,408 8/17/21 4.55% 3 month USD-LIBOR-BBA (2,027,212) 13,021,000 840,506 8/19/21 4.475% 3 month USD-LIBOR-BBA (2,048,039) 34,830,000 — 9/26/13 3 month USD-LIBOR-BBA 0.5075% (44,904) 4,087,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1825% 28,079 59,915,000 — 10/3/13 3 month USD-LIBOR-BBA 0.54875% (33,552) 7,115,000 — 8/2/21 2.97236% 3 month USD-LIBOR-BBA (601,541) AUD 3,470,000 — 4/18/21 6.10% 6 month AUD-BBR-BBSW (356,578) CAD 1,902,000 — 9/14/21 2.4075% 3 month CAD-BA-CDOR 356 EUR 21,100,000 — 6/14/13 1 year EUR-EONIA-OIS-COMPOUND 1.711561% 539,160 JPY 979,000,000 — 9/21/21 0.98375% 6 month JPY-LIBOR-BBA 43,082 Barclays Bank PLC $1,984,000 — 9/15/20 2.032% 3 month USD-LIBOR-BBA (8,370) 16,362,500 — 9/19/20 2.12% 3 month USD-LIBOR-BBA (184,404) 7,175,500 — 9/19/41 3 month USD-LIBOR-BBA 3.035% 519,900 9,507,000 — 9/20/20 2.136% 3 month USD-LIBOR-BBA (119,363) 46,670,300 (165,454) 9/21/16 3 month USD-LIBOR-BBA 1.23% (200,749) 36,125,200 14,396 9/21/13 0.5% 3 month USD-LIBOR-BBA 65,550 49,058,100 — 9/22/13 0.4775% 3 month USD-LIBOR-BBA 91,806 5,596,000 — 9/22/21 3 month USD-LIBOR-BBA 2.18% 40,606 3,065,000 — 9/22/41 2.975% 3 month USD-LIBOR-BBA (182,720) 34,830,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (46,025) 36,270,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (40,351) 17,909,000 — 9/28/21 2.041% 3 month USD-LIBOR-BBA 107,636 127,520,000 — 9/28/13 3 month USD-LIBOR-BBA 0.511043% (161,778) 149,876,500 28,262 6/17/13 0.64% 3 month USD-LIBOR-BBA (445,670) 16,848,500 62,517 6/17/41 4.04% 3 month USD-LIBOR-BBA (4,873,493) 4,723,000 — 9/29/41 3 month USD-LIBOR-BBA 2.857% 162,180 4,970,000 — 9/29/21 3 month USD-LIBOR-BBA 2.155% 21,965 50,283,000 — 9/30/13 3 month USD-LIBOR-BBA 0.53% (45,633) 2,748,000 — 9/30/21 2.165% 3 month USD-LIBOR-BBA (14,454) 560,000 — 9/30/21 3 month USD-LIBOR-BBA 2.225% 6,038 5,200,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA (1,385,592) 1,399,000 — 10/3/41 2.8175% 3 month USD-LIBOR-BBA (35,870) 29,120,000 — 10/3/13 3 month USD-LIBOR-BBA 0.543% (19,656) 3,908,000 — 10/4/21 2.089% 3 month USD-LIBOR-BBA 8,156 7,765,400 (377,398) 8/25/41 3 month USD-LIBOR-BBA 4.47% 2,547,980 11,843,800 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (1,094,453) 35,790,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% 9,307,337 8,970,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA (2,324,629) 4,330,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% 1,117,586 13,700,000 — 6/29/41 3 month USD-LIBOR-BBA 3.85488% 3,466,800 7,400,000 — 6/30/41 3 month USD-LIBOR-BBA 3.92% 1,973,792 9,738,700 — 7/5/41 4.08% 3 month USD-LIBOR-BBA (2,913,390) 8,792,000 — 7/13/41 3.948% 3 month USD-LIBOR-BBA (2,378,827) 6,852,000 — 7/14/41 3.88% 3 month USD-LIBOR-BBA (1,754,746) 2,983,000 — 7/20/21 3 month USD-LIBOR-BBA 3.014% 266,754 523,000 — 7/20/41 3 month USD-LIBOR-BBA 3.888% 134,557 11,138,346 (171,531) 9/21/21 3 month USD-LIBOR-BBA 3.14% 895,682 21,641,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (2,001,900) 12,822,700 (16,933) 3/30/31 4.17% 3 month USD-LIBOR-BBA (3,192,034) 95,510,300 225,573 7/22/20 3 month USD-LIBOR-BBA 2.86% 7,698,556 3,699,000 — 7/25/21 3 month USD-LIBOR-BBA 3.111% 362,486 2,619,000 — 7/25/21 3 month USD-LIBOR-BBA 3.126% 260,284 4,826,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 1,323,002 3,742,000 — 7/28/41 3 month USD-LIBOR-BBA 3.9675% 1,022,939 6,610,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (612,877) 3,744,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA (962,558) 2,232,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% 198,818 6,360,000 — 8/3/41 3.83375% 3 month USD-LIBOR-BBA (1,555,879) 5,418,000 — 8/4/41 3.6108% 3 month USD-LIBOR-BBA (1,069,736) 2,083,000 — 8/5/41 3 month USD-LIBOR-BBA 3.58% 397,549 2,037,000 — 8/9/41 3.48375% 3 month USD-LIBOR-BBA (346,743) 6,980,000 — 8/9/41 3 month USD-LIBOR-BBA 3.49% 1,197,288 1,074,000 — 8/9/41 3 month USD-LIBOR-BBA 3.575% 203,484 3,831,000 — 8/9/21 2.747% 3 month USD-LIBOR-BBA (241,805) 5,568,000 — 8/17/41 3.343% 3 month USD-LIBOR-BBA (778,747) 14,809,000 — 8/17/21 3 month USD-LIBOR-BBA 2.39% 436,517 95,015,628 — 8/18/13 0.439% 3 month USD-LIBOR-BBA 211,651 165,309,704 (E) — 3/21/13 3 month USD-LIBOR-BBA 0.44125% (249,618) 3,815,000 — 8/22/21 2.209% 3 month USD-LIBOR-BBA (47,124) 5,096,000 — 8/23/21 2.23667% 3 month USD-LIBOR-BBA (75,638) 2,466,000 — 8/31/21 2.348% 3 month USD-LIBOR-BBA (60,907) 3,305,000 — 8/31/21 2.3675% 3 month USD-LIBOR-BBA (87,599) 13,934,000 — 9/6/20 2.231% 3 month USD-LIBOR-BBA (300,971) 2,320,000 — 9/6/41 3.2375% 3 month USD-LIBOR-BBA (269,303) 6,192,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% 45,957 6,192,000 — 9/8/21 3 month USD-LIBOR-BBA 2.18% 51,693 846,000 — 9/8/41 2.958% 3 month USD-LIBOR-BBA (48,286) 5,088,000 — 9/8/21 3 month USD-LIBOR-BBA 2.186% 45,294 3,740,000 — 9/12/20 2.032% 3 month USD-LIBOR-BBA (16,473) 844,000 — 9/12/41 3.012% 3 month USD-LIBOR-BBA (57,520) 6,892,000 — 9/12/21 2.178% 3 month USD-LIBOR-BBA (54,045) 6,200,000 — 9/13/21 2.145% 3 month USD-LIBOR-BBA (29,410) 692,000 — 9/13/41 2.975% 3 month USD-LIBOR-BBA (41,720) AUD 23,920,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (1,096,487) AUD 18,180,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 1,462,775 AUD 5,350,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (533,259) EUR 37,080,000 — 6/15/13 1 year EUR-EONIA-OIS-COMPOUND 1.67% 894,757 EUR 46,350,000 — 6/15/13 1.95% 3 month EUR-EURIBOR-REUTERS (1,088,000) EUR 3,379,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.532% 860 EUR 2,000,000 — 10/4/21 2.542% 6 month EUR-EURIBOR-REUTERS (2,522) GBP 5,361,000 — 9/26/21 6 month GBP-LIBOR-BBA 2.54% (40,783) GBP 8,360,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (501,245) GBP 3,732,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (386,162) GBP 12,640,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,045,595 Citibank, N.A. $77,000 — 9/23/13 0.459% 3 month USD-LIBOR-BBA 171 2,414,000 — 9/23/21 3 month USD-LIBOR-BBA 2.136% 7,545 24,565,900 (11,331) 9/26/13 0.49% 3 month USD-LIBOR-BBA 28,998 1,258,100 14,875 9/26/21 2.09% 3 month USD-LIBOR-BBA 16,585 7,502,400 (159,373) 9/26/26 3 month USD-LIBOR-BBA 2.52% (111,130) 3,457,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% 8,532 25,743,000 — 10/3/13 3 month USD-LIBOR-BBA 0.55625% (9,499) 23,379,000 — 10/3/20 2.04% 3 month USD-LIBOR-BBA (89,752) 21,289,250 — 10/3/21 3 month USD-LIBOR-BBA 2.159% 94,098 1,469,000 — 10/3/41 2.804% 3 month USD-LIBOR-BBA (33,709) 12,033,000 756,876 7/26/21 4.5475% 3 month USD-LIBOR-BBA (2,019,618) 24,066,000 1,514,353 7/26/21 4.52% 3 month USD-LIBOR-BBA (3,977,514) 148,000 — 8/8/41 3.5825% 3 month USD-LIBOR-BBA (28,287) 2,657,000 — 8/8/41 3.517% 3 month USD-LIBOR-BBA (471,123) 24,640,000 1,588,048 8/17/21 4.49% 3 month USD-LIBOR-BBA (3,916,851) SEK 11,461,800 — 10/3/21 2.555% 3 month SEK-STIBOR-SIDE (10,247) SEK 11,737,000 — 10/4/21 2.5% 3 month SEK-STIBOR-SIDE (1,930) SEK 36,901,000 — 7/8/16 3.275% 3 month SEK-STIBOR-SIDE (276,412) SEK 37,412,000 — 7/11/16 3.2825% 3 month SEK-STIBOR-SIDE (281,986) Credit Suisse International $24,915,000 — 6/30/21 3 month USD-LIBOR-BBA 3.159% 2,622,179 2,681,000 — 9/16/21 3 month USD-LIBOR-BBA 2.20375% 26,549 37,050,900 — 9/21/13 0.50% 3 month USD-LIBOR-BBA 51,835 22,236,000 — 9/29/13 3 month USD-LIBOR-BBA 0.52375% (22,707) 32,730,600 — 10/3/20 2.055% 3 month USD-LIBOR-BBA (154,488) 29,804,950 — 10/3/21 3 month USD-LIBOR-BBA 2.172% 167,206 100,319,900 (199,512) 3/14/20 3 month USD-LIBOR-BBA 3.42% 11,854,233 36,500,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (204,035) 41,477,100 (8,486) 2/24/15 2.04% 3 month USD-LIBOR-BBA (1,761,602) 920,000 292 2/24/19 3 month USD-LIBOR-BBA 3.35% 105,483 620,000 — 8/18/41 3 month USD-LIBOR-BBA 3.3688% 90,034 817,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (68,078) 48,345,500 — 8/31/21 2.43125% 3 month USD-LIBOR-BBA (1,566,302) 13,918,500 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 1,713,118 6,192,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% 45,957 3,439,000 — 9/14/41 2.944% 3 month USD-LIBOR-BBA (184,634) CHF 7,020,000 — 9/28/21 6 month CHF-LIBOR-BBA 1.405% (38,977) GBP 8,363,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 413,531 MXN 46,690,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 51,761 Deutsche Bank AG $2,806,000 — 9/14/21 2.145% 3 month USD-LIBOR-BBA (13,051) 3,466,000 — 9/14/41 3 month USD-LIBOR-BBA 2.95% 190,461 11,490,000 — 9/19/14 3 month USD-LIBOR-BBA 0.6625% (21,577) 9,915,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (120,782) 36,270,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (39,989) 1,732,000 — 9/29/21 3 month USD-LIBOR-BBA 2.165% 9,249 4,087,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1875% 29,960 37,406,400 — 10/3/20 2.034% 3 month USD-LIBOR-BBA (110,723) 34,062,800 — 10/3/21 3 month USD-LIBOR-BBA 2.153% 131,482 5,295,000 — 10/4/13 3 month USD-LIBOR-BBA 0.56125% (1,743) 3,455,000 — 10/4/14 3 month USD-LIBOR-BBA 0.7175% (2,194) 91,495,000 (49,912) 7/18/14 0.96% 3 month USD-LIBOR-BBA (857,754) 43,200,800 65,742 7/18/21 3 month USD-LIBOR-BBA 3.04% 4,039,962 4,429,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 413,315 3,870,000 — 7/27/41 3.95% 3 month USD-LIBOR-BBA (1,044,049) 2,269,905 — 8/5/21 2.698% 3 month USD-LIBOR-BBA (133,748) 3,053,713 — 8/8/20 2.547% 3 month USD-LIBOR-BBA (154,230) 11,855,100 — 8/12/41 3.32% 3 month USD-LIBOR-BBA (1,605,289) 28,370,200 — 8/15/41 3.300791% 3 month USD-LIBOR-BBA (3,719,732) 7,146,100 — 8/16/21 3 month USD-LIBOR-BBA 2.4775% 269,024 1,084,600 — 8/16/41 3.36% 3 month USD-LIBOR-BBA (155,661) 2,785,000 — 8/18/41 3.37% 3 month USD-LIBOR-BBA (405,127) 11,502,300 — 8/22/21 3 month USD-LIBOR-BBA 2.218% 151,623 22,024,700 — 8/24/21 2.271% 3 month USD-LIBOR-BBA (394,870) 14,143,900 — 8/24/41 3 month USD-LIBOR-BBA 3.081% 1,188,950 35,844,700 — 8/30/21 2.4075% 3 month USD-LIBOR-BBA (1,073,645) 12,798,400 — 8/30/41 3 month USD-LIBOR-BBA 3.2425% 1,506,481 16,500,700 — 9/12/21 3 month USD-LIBOR-BBA 2.2125% 181,837 9,343,500 — 9/12/41 3.065% 3 month USD-LIBOR-BBA (741,032) 15,886,401 270,863 7/21/21 3.55% 3 month USD-LIBOR-BBA (1,936,056) 10,871,164 (347,877) 8/25/41 3 month USD-LIBOR-BBA 4.09% 2,876,831 EUR 32,270,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (4,036,873) KRW 4,668,000,000 — 8/16/16 3 month KRW-CD-KSDA-BLOOMBERG 3.42% (4,800) KRW 4,658,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA-BLOOMBERG (117,343) KRW 4,658,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (121,144) KRW 4,619,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (120,846) MXN 46,690,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 66,368 Goldman Sachs International $16,362,500 — 9/19/20 2.13375% 3 month USD-LIBOR-BBA (203,132) 7,175,500 — 9/19/41 3 month USD-LIBOR-BBA 3.05% 542,539 609,000 — 9/20/41 3.065% 3 month USD-LIBOR-BBA (47,928) 110,730,000 — 6/8/18 2.52375% 3 month USD-LIBOR-BBA (7,120,753) 27,058,100 — 9/21/13 0.50% 3 month USD-LIBOR-BBA 37,855 5,621,000 — 9/21/21 3 month USD-LIBOR-BBA 2.188% 45,361 35,601,900 — 9/22/13 0.478% 3 month USD-LIBOR-BBA 65,481 28,068,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (36,753) 9,985,000 — 9/26/21 3 month USD-LIBOR-BBA 1.93875% (152,775) 18,127,685 (658,941) 9/29/41 3 month USD-LIBOR-BBA 3.99% 4,281,784 7,796,000 — 9/28/41 2.69625% 3 month USD-LIBOR-BBA (4,556) 36,706,000 — 9/28/13 3 month USD-LIBOR-BBA 0.5125% (45,425) 300,000 — 9/29/41 3 month USD-LIBOR-BBA 2.87% 11,121 4,615,000 — 9/29/21 3 month USD-LIBOR-BBA 2.15125% 18,826 4,310,000 — 10/3/13 3 month USD-LIBOR-BBA 0.558% (1,595) 643,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% 185,272 4,713,200 — 7/5/41 3 month USD-LIBOR-BBA 4.055% 1,385,050 18,640,300 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 1,773,748 3,090,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (289,559) 2,933,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (783,426) 7,000 — 7/25/41 3.9325% 3 month USD-LIBOR-BBA (1,864) 6,978,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 655,694 23,702,200 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (117,800) 19,411,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 1,930,908 34,749,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (3,339,051) 12,542,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 3,347,664 4,616,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (1,230,211) 8,905,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 827,665 3,454,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA (873,416) 5,929,000 — 8/2/21 3.00125% 3 month USD-LIBOR-BBA (517,085) 4,144,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA (998,698) 3,099,000 — 8/3/41 3.754% 3 month USD-LIBOR-BBA (705,911) 4,300,000 — 8/4/41 3.718% 3 month USD-LIBOR-BBA (946,304) 3,050,000 — 8/4/41 3.711% 3 month USD-LIBOR-BBA (666,729) 540,000 — 8/4/41 3 month USD-LIBOR-BBA 3.6225% 107,957 3,086,000 — 8/5/41 3.593% 3 month USD-LIBOR-BBA (597,432) 3,725,000 — 8/5/21 2.722% 3 month USD-LIBOR-BBA (227,744) 2,037,000 — 8/9/41 3.48375% 3 month USD-LIBOR-BBA (346,743) 1,611,000 — 8/9/41 3 month USD-LIBOR-BBA 3.54% 293,320 1,524,000 — 8/10/41 3.435% 3 month USD-LIBOR-BBA (243,610) 3,350,400 — 8/15/41 3.2475% 3 month USD-LIBOR-BBA (401,632) 3,987,000 — 8/15/41 3.365% 3 month USD-LIBOR-BBA (576,744) 14,292,200 — 8/16/21 3 month USD-LIBOR-BBA 2.47% 528,052 2,470,000 — 8/18/21 2.3425% 3 month USD-LIBOR-BBA (61,800) 820,000 — 8/24/41 3 month USD-LIBOR-BBA 3.075% 67,892 63,958,700 (182,815) 5/9/20 3 month USD-LIBOR-BBA 3.15% 6,805,641 17,843,300 114,009 5/9/41 4.09% 3 month USD-LIBOR-BBA (5,366,255) 5,647,000 — 9/1/20 2.225% 3 month USD-LIBOR-BBA (121,540) 1,155,000 — 9/1/41 3 month USD-LIBOR-BBA 3.195% 124,187 3,174,000 — 9/6/21 2.2575% 3 month USD-LIBOR-BBA (49,636) 120,539,600 (74,851) 5/20/13 0.71% 3 month USD-LIBOR-BBA (663,415) 2,559,000 — 9/13/41 3.023% 3 month USD-LIBOR-BBA (180,134) EUR 16,110,000 — 6/21/13 1 year EUR-EONIA-OIS-COMPOUND 1.632% 370,016 EUR 5,900,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 8,829 EUR 14,500,000 — 9/29/13 1.47% 6 month EUR-EURIBOR-REUTERS 11,774 EUR 29,000,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 43,396 EUR 27,960,000 — 5/26/13 2.224% 6 month EUR-EURIBOR-REUTERS (520,252) GBP 7,176,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 13,677 GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (61,426) GBP 6,786,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA 33,607 GBP 6,515,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (362,135) GBP 6,515,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (305,952) KRW 7,311,000,000 — 9/19/16 3.395% 3 month KRW-CD-KSDA-BLOOMBERG 14,290 KRW 7,177,000,000 — 7/11/16 4.035% 3 month KRW-CD-KSDA-BLOOMBERG (166,097) KRW 4,464,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (113,596) KRW 8,439,767,000 — 8/2/16 3 month KRW-CD-KSDA-BLOOMBERG 3.845% 131,891 SEK 8,460,000 — 9/9/21 2.65% 3 month SEK-STIBOR-SIDE (18,193) JPMorgan Chase Bank, N.A. $73,000,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (416,830) 30,600,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (179,928) 34,169,000 — 9/27/13 3 month USD-LIBOR-BBA 0.51375% (40,420) 36,270,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (39,989) 7,826,000 (262,171) 9/8/41 3 month USD-LIBOR-BBA 4.0275% 1,946,864 12,229,000 — 7/19/21 3.074% 3 month USD-LIBOR-BBA (1,162,545) 9,585,000 — 9/29/21 3 month USD-LIBOR-BBA 2.18% 64,419 4,050,000 — 9/30/21 3 month USD-LIBOR-BBA 2.203% 35,482 7,647,000 — 10/3/21 3 month USD-LIBOR-BBA 2.184% 51,388 1,193,000 — 10/4/41 2.75% 3 month USD-LIBOR-BBA (13,581) 15,652,000 — 10/4/13 3 month USD-LIBOR-BBA 0.58% 662 3,213,000 — 8/4/21 2.76% 3 month USD-LIBOR-BBA (207,990) 2,214,000 — 8/8/41 3.466% 3 month USD-LIBOR-BBA (368,739) 1,328,000 — 8/8/41 3.4275% 3 month USD-LIBOR-BBA (210,384) 1,546,000 — 8/9/41 3.485% 3 month USD-LIBOR-BBA (263,553) 2,603,000 — 8/19/41 3.217% 3 month USD-LIBOR-BBA (294,477) 62,555,100 (44,668) 8/19/16 3 month USD-LIBOR-BBA 1.19% (83,145) 3,564,000 — 8/19/21 3 month USD-LIBOR-BBA 2.296% 73,580 880,000 — 8/23/41 3 month USD-LIBOR-BBA 3.088% 75,347 12,740,000 — 8/23/21 3 month USD-LIBOR-BBA 2.243% 196,570 2,450,000 — 8/30/21 3 month USD-LIBOR-BBA 2.4225% 76,771 392,000 — 9/2/41 3.187% 3 month USD-LIBOR-BBA (41,455) 7,071,000 — 9/2/21 3 month USD-LIBOR-BBA 2.35% 173,236 9,356,600 (479,526) 8/5/41 3 month USD-LIBOR-BBA 4.555% 3,231,590 25,661,000 1,608,303 7/26/21 4.46% 3 month USD-LIBOR-BBA (4,105,168) 25,661,000 1,611,511 7/26/21 4.525% 3 month USD-LIBOR-BBA (4,256,115) 38,491,500 2,435,838 7/27/21 4.745% 3 month USD-LIBOR-BBA (7,145,596) 111,200,000 — 5/9/13 0.7475% 3 month USD-LIBOR-BBA (639,245) 16,999,000 — 9/14/21 3 month USD-LIBOR-BBA 2.124% 46,256 21,194,000 — 9/14/21 2.1575% 3 month USD-LIBOR-BBA (123,071) 2,514,000 — 9/15/41 2.984% 3 month USD-LIBOR-BBA (155,923) 4,935,000 — 9/19/21 3 month USD-LIBOR-BBA 2.266% 75,992 CAD 7,044,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR 14,573 CAD 11,384,000 — 9/21/21 3 month CAD-BA-CDOR 2.3911% (23,551) CAD 4,790,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR 9,910 CAD 2,631,000 — 9/27/21 3 month CAD-BA-CDOR 2.415% (949) EUR 37,080,000 — 6/13/13 1 year EUR-EONIA-OIS-COMPOUND 1.74% 940,706 EUR 37,080,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR-REUTERS (903,447) JPY 816,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (420,322) JPY 1,820,030,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (263,652) JPY 1,814,990,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 166,801 JPY 424,200,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 174,611 JPY 570,400,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (117,210) JPY 387,000,000 — 9/12/21 1.02375% 6 month JPY-LIBOR-BBA (5,161) MXN 26,419,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (15,873) MXN 34,163,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (20,300) MXN 6,670,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 10,925 MXN 34,260,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 50,789 MXN 91,248,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 135,272 MXN 34,260,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% (14,506) MXN 51,780,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 6,666 UBS, AG AUD 8,345,000 — 9/27/21 6 month AUD-BBR-BBSW 4.79% (20,225) AUD 7,457,000 — 9/27/16 4.46% 6 month AUD-BBR-BBSW 5,605 CHF 38,072,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (522,286) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note (s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $976,583 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools $(2,585) 1,291,216 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,536) 6,462,188 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 98,135 1,878,044 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (4,971) 1,406,239 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (3,944) 7,851,813 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 61,235 6,420,703 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 50,074 4,628,292 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (12,982) 1,928,581 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,829 224,972 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,927) 7,240,000 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (260,242) 4,329,552 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (12,144) 5,008,160 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 39,058 4,293,368 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 8,524 11,439,971 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (157,712) 9,421,843 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (11,212) 19,830,216 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (55,622) 4,107,013 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (11,520) 855,673 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,265) 2,774,497 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (7,345) 2,011,832 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (5,326) 118,365 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,797 7,849,361 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (164,681) Citibank, N.A. 2,634,966 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (7,391) 6,061,373 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (17,002) 4,123,466 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (11,566) GBP 10,020,000 5/18/13 (3.38%) GBP Non-revised UK Retail Price Index 189,489 Credit Suisse International $2,771,633 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (10,826) 1,731,821 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (4,858) 1,287,802 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (17,754) 3,191,204 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 24,888 Deutsche Bank AG 3,191,204 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 24,888 Goldman Sachs International 4,140,000 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 90,790 3,105,000 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 65,236 5,369,005 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 88,805 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $— $1,020,000 3/20/12 285 bp $7,732 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (23,679) 2,660,000 12/20/19 (100 bp) 421,364 Ukraine (Government of), 7.65%, 6/11/13 B2 — 795,000 10/20/11 194 bp 4,864 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa2 — 700,000 10/20/17 105 bp (35,796) Russian Federation, 7 1/2%, 3/31/30 — — 187,500 4/20/13 (112 bp) 2,257 United Mexican States, 7.5%, 4/8/33 Baa1 — 1,095,000 3/20/14 56 bp (23,451) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 405,000 9/20/13 715 bp 42,011 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 375,000 9/20/13 477 bp 14,234 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 375,000 9/20/13 535 bp 19,844 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 350,000 3/20/13 680 bp (334,267) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+ 354,967 $3,572,000 12/20/16 500 bp (77,542) Republic of Argentina, 8.28%, 12/31/33 B3 — 520,000 6/20/14 235 bp (90,853) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 95,000 9/20/13 276 bp 717 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 — — 850,000 11/20/11 (170 bp) (5,668) Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 680,000 10/20/12 339 bp (16,000) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2011. Key to holding's currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $453,614,490. (b) The aggregate identified cost on a tax basis is $608,013,991, resulting in gross unrealized appreciation and depreciation of $33,260,274 and $44,697,813, respectively, or net unrealized depreciation of $11,437,539. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $47,887 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $302,049,097 and $266,620,631, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $311,670,636 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 84.0% Russia 2.8 Argentina 2.2 Venezuela 1.2 Ukraine 0.9 Indonesia 0.8 Luxembourg 0.8 Netherlands 0.7 Brazil 0.7 United Kingdom 0.7 Turkey 0.6 Germany 0.6 Philippines 0.5 Other 3.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 2,500 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $645,100,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $942,600,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $284,400,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $217,400,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $14,900,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $18,994,299 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $93,034,063 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $89,799,217. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $— $302 Energy 39,577 — 2,627 Total common stocks — Asset-backed securities — 41,874,447 — Convertible bonds and notes — 716,079 — Convertible preferred stocks — 381,353 — Corporate bonds and notes — 151,687,899 9,272 Foreign government and agency bonds and notes — 41,070,029 — Mortgage-backed securities — 112,326,846 — Preferred stocks — 414,203 — Purchased options outstanding — 36,598,035 — Senior loans — 11,125,038 — U.S. Government and Agency Mortgage Obligations — 42,559,932 — U.S. Treasury Obligations — 3,985,263 — Warrants — 426 13,199 Short-term investments 57,036,869 96,735,056 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,981,499 $— Futures contracts 478,127 — — Written options — (67,665,454) — Interest rate swap contracts — (41,088,768) — Total return swap contracts — (42,663) — Credit default contracts — (401,842) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $536,702 $938,544 Foreign exchange contracts 7,486,500 3,505,001 Equity contracts 13,625 — Interest rate contracts 139,055,862 210,776,585 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Equity Income Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (88.6%) (a) Shares Value Aerospace and defense (2.4%) Embraer SA ADR (Brazil) 28,800 $730,656 L-3 Communications Holdings, Inc. 18,500 1,146,445 Northrop Grumman Corp. (S) 110,290 5,752,726 Auto components (1.0%) Autoliv, Inc. (Sweden) (S) 25,540 1,238,690 TRW Automotive Holdings Corp. (NON) 61,510 2,013,222 Automobiles (1.8%) Ford Motor Co. (NON) 274,930 2,658,573 General Motors Co. (NON) 156,540 3,158,977 Biotechnology (0.2%) Dendreon Corp. (NON) (S) 65,960 593,640 Capital markets (2.9%) Invesco, Ltd. 30,740 476,777 State Street Corp. 272,520 8,764,243 Chemicals (1.3%) Ashland, Inc. (S) 71,250 3,144,975 Cabot Corp. 24,880 616,526 LyondellBasell Industries NV Class A (Netherlands) 20,410 498,616 Commercial banks (3.9%) Popular, Inc. (Puerto Rico) (NON) 375,762 563,643 U.S. Bancorp (S) 157,290 3,702,607 Wells Fargo & Co. (S) 347,152 8,373,306 Commercial services and supplies (1.3%) Avery Dennison Corp. (S) 131,980 3,310,058 R. R. Donnelley & Sons Co. 58,110 820,513 Communications equipment (2.9%) Cisco Systems, Inc. 428,200 6,632,818 Harris Corp. (S) 19,540 667,682 Qualcomm, Inc. 16,880 820,874 Tellabs, Inc. (S) 281,080 1,205,833 Computers and peripherals (1.5%) EMC Corp. (NON) 42,506 892,201 SanDisk Corp. (NON) (S) 94,710 3,821,549 Consumer finance (2.2%) Discover Financial Services (S) 313,951 7,202,036 Containers and packaging (0.7%) Sonoco Products Co. (S) 78,930 2,228,194 Diversified financial services (0.6%) Citigroup, Inc. 35,220 902,336 JPMorgan Chase & Co. 32,100 966,852 Diversified telecommunication services (1.3%) Verizon Communications, Inc. (S) 113,660 4,182,688 Electric utilities (2.0%) Entergy Corp. (S) 5,500 364,595 NV Energy, Inc. 196,230 2,886,543 Pepco Holdings, Inc. (S) 162,741 3,079,060 Electrical equipment (0.4%) Hubbell, Inc. Class B 24,580 1,217,693 Energy equipment and services (0.2%) National Oilwell Varco, Inc. 13,430 687,885 Food and staples retail (1.3%) CVS Caremark Corp. 120,910 4,060,158 Health-care equipment and supplies (2.2%) Baxter International, Inc. 60,720 3,408,821 Covidien PLC (Ireland) 57,552 2,538,043 Medtronic, Inc. 35,750 1,188,330 Health-care providers and services (3.8%) Aetna, Inc. 95,450 3,469,608 CIGNA Corp. 104,280 4,373,503 Lincare Holdings, Inc. (S) 93,490 2,103,525 Quest Diagnostics, Inc. (S) 47,500 2,344,600 Hotels, restaurants, and leisure (0.2%) Wyndham Worldwide Corp. 17,130 488,376 Household durables (0.5%) Jarden Corp. (S) 56,660 1,601,212 Household products (2.9%) Energizer Holdings, Inc. (NON) (S) 25,150 1,670,966 Kimberly-Clark Corp. (S) 109,090 7,746,481 Independent power producers and energy traders (1.2%) AES Corp. (The) (NON) 409,520 3,996,915 Industrial conglomerates (1.3%) Tyco International, Ltd. 101,765 4,146,924 Insurance (8.2%) Aflac, Inc. 32,390 1,132,031 Alterra Capital Holdings, Ltd. (Bermuda) (S) 29,400 557,718 Assurant, Inc. 93,160 3,335,128 Assured Guaranty, Ltd. (Bermuda) (S) 76,020 835,460 Everest Re Group, Ltd. 14,930 1,185,143 Hartford Financial Services Group, Inc. (The) (S) 197,200 3,182,808 MetLife, Inc. (S) 52,040 1,457,640 PartnerRe, Ltd. 36,790 1,923,013 Prudential Financial, Inc. (S) 64,930 3,042,620 Transatlantic Holdings, Inc. 53,551 2,598,295 Validus Holdings, Ltd. 189,793 4,729,642 XL Group PLC 135,869 2,554,337 Leisure equipment and products (1.3%) Hasbro, Inc. (S) 46,000 1,500,060 Mattel, Inc. 109,380 2,831,848 Life sciences tools and services (0.2%) Thermo Fisher Scientific, Inc. (NON) 11,460 580,334 Machinery (1.7%) Eaton Corp. 7,640 271,220 Ingersoll-Rand PLC (S) 91,060 2,557,875 Parker Hannifin Corp. 31,950 2,017,004 Stanley Black & Decker, Inc. 8,910 437,481 Timken Co. 2,040 66,953 Media (7.3%) Comcast Corp. Special Class A (S) 353,300 7,309,777 Interpublic Group of Companies, Inc. (The) (S) 915,590 6,592,248 McGraw-Hill Cos., Inc. (The) (S) 75,010 3,075,410 News Corp. Class A 70,360 1,088,469 Time Warner, Inc. (S) 183,810 5,508,786 Multi-utilities (0.8%) Ameren Corp. 88,140 2,623,928 Office electronics (0.7%) Xerox Corp. 343,900 2,396,983 Oil, gas, and consumable fuels (12.4%) Apache Corp. (S) 30,790 2,470,590 Chevron Corp. (S) 49,740 4,601,945 Exxon Mobil Corp. 35,710 2,593,617 Hess Corp. 68,980 3,618,691 Marathon Petroleum Corp. 76,500 2,070,090 Newfield Exploration Co. (NON) 30,750 1,220,468 Noble Energy, Inc. (S) 14,610 1,034,388 Royal Dutch Shell PLC ADR (United Kingdom) 125,410 7,715,223 Sunoco, Inc. (S) 61,160 1,896,572 Total SA (France) 293,650 12,968,979 Total SA ADR (France) 10 439 Paper and forest products (1.2%) International Paper Co. (S) 165,430 3,846,248 Personal products (1.0%) Avon Products, Inc. 166,230 3,258,108 Pharmaceuticals (5.4%) Johnson & Johnson (S) 20,160 1,284,394 Merck & Co., Inc. 26,070 852,750 Pfizer, Inc. 823,620 14,561,602 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 22,390 833,356 Professional services (1.3%) Dun & Bradstreet Corp. (The) (S) 67,440 4,131,374 Real estate investment trusts (REITs) (1.6%) Chimera Investment Corp. (R) (S) 387,260 1,072,710 CreXus Investment Corp. (R) 134,391 1,193,392 MFA Financial, Inc. (R) (S) 426,711 2,995,511 Semiconductors and semiconductor equipment (1.0%) Applied Materials, Inc. 168,980 1,748,943 Atmel Corp. (NON) 26,930 217,325 Intel Corp. (S) 3,430 73,162 Lam Research Corp. (NON) 33,130 1,258,277 Software (0.4%) BMC Software, Inc. (NON) 6,900 266,064 CA, Inc. 47,460 921,199 Specialty retail (0.4%) Staples, Inc. 102,990 1,369,767 Tobacco (2.4%) Philip Morris International, Inc. 122,430 7,637,183 Wireless telecommunication services (1.4%) Telephone and Data Systems, Inc. (S) 39,960 849,150 Vodafone Group PLC ADR (United Kingdom) 139,160 3,569,454 Total common stocks (cost $278,091,845) CONVERTIBLE PREFERRED STOCKS (5.1%) (a) Shares Value Electric utilities (3.4%) Great Plains Energy, Inc. $6.00 cv. pfd. 73,065 $4,383,900 PPL Corp. $4.375 cv. pfd. 122,870 6,671,841 IT Services (0.9%) Unisys Corp. Ser. A, 6.25% cv. pfd. 48,514 2,765,298 Road and rail (0.8%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 347,496 2,637,495 Total convertible preferred stocks (cost $19,169,896) CONVERTIBLE BONDS AND NOTES (3.6%) (a) Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $4,425,000 $9,049,125 MGIC Investment Corp. cv. sr. notes 5s, 2017 2,408,000 1,369,670 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 814,000 1,153,845 Total convertible bonds and notes (cost $8,333,008) INVESTMENT COMPANIES (0.7%) (a) Shares Value Apollo Investment Corp. 148,880 $1,119,578 Ares Capital Corp. 77,160 1,062,493 Total investment Companies (cost $2,652,150) SHORT-TERM INVESTMENTS (19.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 56,786,459 $56,786,459 Putnam Money Market Liquidity Fund 0.10% (e) 5,844,497 5,844,497 Total short-term investments (cost $62,630,956) TOTAL INVESTMENTS Total investments (cost $370,877,855) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $322,934,118. (b) The aggregate identified cost on a tax basis is $375,015,342, resulting in gross unrealized appreciation and depreciation of $37,757,444 and $33,944,909, respectively, or net unrealized appreciation of $3,812,535. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $53,851,730. The fund received cash collateral of $56,786,459 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,533 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $63,620,082 and $59,804,139, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $40,435,415 $— $— Consumer staples 24,372,896 — — Energy 27,909,908 12,968,979 — Financials 62,747,248 — — Health care 38,132,506 — — Industrials 26,606,922 — — Information technology 20,922,910 — — Materials 10,334,559 — — Telecommunication services 8,601,292 — — Utilities 12,951,041 — — Total common stocks — Convertible bonds and notes — 11,572,640 — Convertible preferred stocks — 16,458,534 — Investment Companies 2,182,071 — — Short-term investments 5,844,497 56,786,459 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com VT George Putnam Balanced Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (56.7%) (a) Shares Value Basic materials (1.5%) Alcoa, Inc. 26,200 $250,734 Dow Chemical Co. (The) 8,400 188,664 E.I. du Pont de Nemours & Co. 20,500 819,385 Nucor Corp. 14,900 471,436 PPG Industries, Inc. 10,300 727,798 Weyerhaeuser Co. (R) 5,516 85,774 Capital goods (3.6%) Avery Dennison Corp. 4,800 120,384 Deere & Co. 3,800 245,366 Eaton Corp. 13,500 479,250 Emerson Electric Co. 5,500 227,205 Honeywell International, Inc. 19,500 856,245 Illinois Tool Works, Inc. 12,100 503,360 Ingersoll-Rand PLC 11,300 317,417 KBR, Inc. 4,400 103,972 Lockheed Martin Corp. 3,500 254,240 Northrop Grumman Corp. 12,700 662,432 Parker Hannifin Corp. 8,600 542,918 Raytheon Co. 13,400 547,658 Staples, Inc. 36,400 484,120 United Technologies Corp. 12,700 893,572 Communication services (4.9%) AT&T, Inc. 93,500 2,666,620 Comcast Corp. Class A 48,300 1,009,470 DIRECTV Class A (NON) 4,600 194,350 Qualcomm, Inc. 10,700 520,341 Time Warner Cable, Inc. 7,800 488,826 Verizon Communications, Inc. 77,440 2,849,791 Vodafone Group PLC ADR (United Kingdom) 24,600 630,990 Conglomerates (2.0%) 3M Co. 6,000 430,740 General Electric Co. 137,500 2,095,500 Tyco International, Ltd. 19,800 806,850 Consumer cyclicals (5.4%) Bed Bath & Beyond, Inc. (NON) 5,300 303,743 Carnival Corp. 12,500 378,750 Clorox Co. (The) 3,200 212,256 Ford Motor Co. (NON) 17,600 170,192 Home Depot, Inc. (The) 12,300 404,301 Kimberly-Clark Corp. 13,500 958,635 Limited Brands, Inc. 3,300 127,083 Marriott International, Inc. Class A 12,218 332,818 News Corp. Class A 20,300 314,041 Omnicom Group, Inc. 7,200 265,248 Stanley Black & Decker, Inc. 4,300 211,130 Target Corp. 16,200 794,448 Time Warner, Inc. 41,300 1,237,761 TJX Cos., Inc. (The) 22,800 1,264,716 Viacom, Inc. Class B 24,200 937,508 Wal-Mart Stores, Inc. 7,400 384,060 Walt Disney Co. (The) 30,500 919,880 Consumer staples (5.3%) Avon Products, Inc. 15,000 294,000 Coca-Cola Co. (The) 6,400 432,384 Colgate-Palmolive Co. 4,000 354,720 CVS Caremark Corp. 33,100 1,111,498 General Mills, Inc. 11,200 430,864 Hertz Global Holdings, Inc. (NON) 27,200 242,080 Kellogg Co. 7,100 377,649 Kraft Foods, Inc. Class A 19,602 658,235 Lorillard, Inc. 2,700 298,890 Newell Rubbermaid, Inc. 32,700 388,149 PepsiCo, Inc. 6,000 371,400 Philip Morris International, Inc. 30,680 1,913,818 Procter & Gamble Co. (The) 31,500 1,990,170 SYSCO Corp. 8,700 225,330 Energy (6.5%) Anadarko Petroleum Corp. 3,300 208,065 Apache Corp. 1,300 104,312 Chevron Corp. 29,000 2,683,080 ConocoPhillips 8,400 531,888 Devon Energy Corp. 9,000 498,960 Exxon Mobil Corp. 44,000 3,195,720 Hess Corp. 6,700 351,482 National Oilwell Varco, Inc. 4,600 235,612 Newfield Exploration Co. (NON) 10,300 408,807 Noble Corp. (Switzerland) (NON) 13,400 393,290 Occidental Petroleum Corp. 13,900 993,850 Schlumberger, Ltd. 7,776 464,460 Total SA ADR (France) 22,100 969,527 Valero Energy Corp. 10,700 190,246 Financials (10.5%) ACE, Ltd. 1,900 115,140 Aflac, Inc. 10,800 377,460 Allstate Corp. (The) 28,100 665,689 American Express Co. 14,800 664,520 Bank of America Corp. 15,502 94,872 Bank of New York Mellon Corp. (The) 40,600 754,754 BB&T Corp. 12,700 270,891 Chubb Corp. (The) 11,100 665,889 Citigroup, Inc. 36,150 926,163 Comerica, Inc. 7,800 179,166 CreXus Investment Corp. (R) 15,500 137,640 Equity Residential Trust (R) 4,552 236,112 Fifth Third Bancorp 30,200 305,020 Goldman Sachs Group, Inc. (The) 13,380 1,265,079 JPMorgan Chase & Co. 87,000 2,620,440 Marsh & McLennan Cos., Inc. 29,800 790,892 MetLife, Inc. 12,900 361,329 Morgan Stanley 20,850 281,475 PNC Financial Services Group, Inc. 4,500 216,855 Progressive Corp. (The) 35,800 635,808 ProLogis, Inc. (R) 8,772 212,721 Prudential Financial, Inc. 26,800 1,255,848 RenaissanceRe Holdings, Ltd. 2,600 165,880 Simon Property Group, Inc. (R) 1,841 202,473 State Street Corp. 35,400 1,138,464 SunTrust Banks, Inc. 5,800 104,110 Travelers Cos., Inc. (The) 16,300 794,299 U.S. Bancorp 49,100 1,155,814 Wells Fargo & Co. 62,000 1,495,440 Health care (9.9%) Abbott Laboratories 5,600 286,384 Aetna, Inc. 24,900 905,115 Baxter International, Inc. 24,700 1,386,658 Bristol-Myers Squibb Co. 18,800 589,944 Celgene Corp. (NON) 8,700 538,704 CIGNA Corp. 7,800 327,132 Covidien PLC (Ireland) 17,625 777,263 Johnson & Johnson 47,400 3,019,854 McKesson Corp. 2,300 167,210 Medtronic, Inc. 15,700 521,868 Merck & Co., Inc. 48,900 1,599,519 Novartis AG ADR (Switzerland) 12,000 669,240 Pfizer, Inc. 163,648 2,893,297 Quest Diagnostics, Inc. 17,800 878,608 St. Jude Medical, Inc. 18,000 651,420 Stryker Corp. 13,800 650,394 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 8,400 312,648 Thermo Fisher Scientific, Inc. (NON) 17,200 871,008 Technology (3.9%) Adobe Systems, Inc. (NON) 13,800 333,546 Apple, Inc. (NON) 600 228,708 Cisco Systems, Inc. 68,900 1,067,261 EMC Corp. (NON) 36,100 757,739 Hewlett-Packard Co. 30,000 673,500 IBM Corp. 3,600 630,108 Intel Corp. 32,600 695,358 Juniper Networks, Inc. (NON) 17,600 303,776 KLA-Tencor Corp. 6,300 241,164 Microsoft Corp. 29,000 721,810 Oracle Corp. 10,100 290,274 SanDisk Corp. (NON) 8,700 351,045 Texas Instruments, Inc. 8,700 231,855 Yahoo!, Inc. (NON) 13,900 182,924 Transportation (0.3%) FedEx Corp. 1,900 128,592 United Parcel Service, Inc. Class B 5,900 372,585 Utilities and power (2.9%) Ameren Corp. 25,900 771,043 American Electric Power Co., Inc. 17,000 646,340 Dominion Resources, Inc. 5,000 253,850 Duke Energy Corp. 9,400 187,906 Edison International 21,800 833,850 Entergy Corp. 14,620 969,160 Exelon Corp. 3,200 136,352 NextEra Energy, Inc. 6,200 334,924 PG&E Corp. 20,040 847,892 Total common stocks (cost $89,716,985) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.5%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, May 20, 2041 $2,967,509 $3,226,586 4s, February 20, 2041 980,724 1,050,448 U.S. Government Agency Mortgage Obligations (8.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 919,345 944,915 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, October 1, 2041 4,000,000 4,387,812 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 1,889,254 2,055,443 5s, August 1, 2033 712,292 768,385 4 1/2s, TBA, October 1, 2041 5,000,000 5,304,688 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 966,138 993,613 Total U.S. government and agency mortgage obligations (cost $18,277,588) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.2%) (a) Principal amount Value Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 $132,000 $132,669 2 1/8s, FDIC guaranteed notes, June 15, 2012 168,000 170,072 Total U.S. Government Agency Obligations (cost $300,673) U.S. TREASURY OBLIGATIONS (6.2%) (a) Principal amount Value U.S. Treasury Bonds 4 1/2s, February 15, 2036 $100,000 $129,474 4 3/8s, May 15, 2041 600,000 774,958 U.S. Treasury Notes 3 1/8s, April 30, 2013 5,000,000 5,226,660 2s, January 31, 2016 50,000 52,574 1 1/2s, July 31, 2016 1,870,000 1,920,475 1 3/8s, May 15, 2013 1,600,000 1,628,594 1s, August 31, 2016 500,000 501,270 0 3/8s, August 31, 2012 400,000 400,750 Total U.S. treasury Obligations (cost $10,560,485) CORPORATE BONDS AND NOTES (17.2%) (a) Principal amount Value Basic materials (1.0%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $45,000 $56,644 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 235,000 267,720 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 230,000 294,621 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 209,000 223,891 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 156,114 International Paper Co. sr. unsec. notes 9 3/8s, 2019 144,000 177,507 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 12,618 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 40,426 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 15,000 16,855 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 40,000 53,831 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 130,000 139,810 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 99,937 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 6,000 7,455 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 7,000 8,229 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,370 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 5,000 5,240 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 33,216 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 53,616 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 104,450 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 250,000 267,188 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 131,199 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 157,138 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,661 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 18,288 Communication services (1.6%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 120,000 137,909 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 90,128 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 40,000 47,371 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 86,571 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 210,804 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 110,000 95,243 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 50,000 44,976 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 134,089 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 23,975 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 39,066 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 109,282 France Telecom notes 8 1/2s, 2031 (France) 70,000 96,943 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 12,872 NBC Universal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 (FWC) 45,000 49,346 NBC Universal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 (FWC) 55,000 64,122 Qwest Corp. notes 6 3/4s, 2021 68,000 66,219 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 14,534 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 29,970 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 175,000 189,669 TCI Communications, Inc. company guaranty 7 7/8s, 2026 305,000 393,763 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 45,000 44,782 Telefonica Emisions SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 125,000 126,324 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 106,137 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 28,301 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 68,623 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 48,564 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 80,820 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 139,846 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 184,207 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 52,257 Consumer cyclicals (0.9%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 72,297 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 110,000 138,869 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 71,016 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 66,824 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 135,012 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 70,000 77,700 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 80,000 80,387 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 115,000 125,925 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 200,000 199,256 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 94,950 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 125,000 117,500 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 167,668 Owens Corning company guaranty sr. unsec. notes 9s, 2019 48,000 56,640 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 25,609 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 57,102 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 10,514 Time Warner, Inc. debs. 9.15s, 2023 85,000 116,565 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 60,000 79,511 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 85,000 111,418 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 37,746 Beam, Inc. sr. unsec. unsub. notes 3s, 2012 130,000 131,223 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 159,663 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 43,050 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 272,000 263,160 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 169,605 199,871 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 21,065 22,006 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 151,106 Diago Investment Corp. company guaranty 8s, 2022 (Canada) 230,000 307,539 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 23,739 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 55,000 76,667 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,129 Kroger Co. company guaranty 6 3/4s, 2012 60,000 61,858 Kroger Co. company guaranty 6.4s, 2017 55,000 65,214 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 100,851 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 113,702 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 45,000 45,000 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 113,178 Energy (1.0%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 177,633 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 109,751 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 32,494 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 146,650 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 58,694 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 32,850 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 130,698 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 35,512 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 67,635 Marathon Petroleum Corp. 144A sr. unsec. notes 6 1/2s, 2041 25,000 26,970 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 50,000 51,865 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 18,960 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 90,900 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 68,621 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 36,225 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 131,430 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 69,440 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 153,660 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 41,135 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 81,779 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 45,000 58,141 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 32,417 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 39,533 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 65,000 70,794 Financials (7.2%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 82,108 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 54,638 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 189,317 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 45,000 39,713 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 105,000 104,287 AON Corp. jr. unsec. sub. notes 8.205s, 2027 200,000 232,636 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 85,773 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 2,025,818 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.819s, 2027 288,000 178,585 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 120,000 126,970 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 257,009 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 232,684 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 51,867 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 49,875 49,742 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 160,000 162,337 Capital One Capital III company guaranty 7.686s, 2036 41,000 40,078 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 145,000 147,175 Citigroup, Inc. sub. notes 5s, 2014 205,000 201,056 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 100,000 84,591 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 50,000 50,913 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 35,317 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 69,829 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 193,287 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 101,030 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 106,000 83,210 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 95,000 100,637 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 95,000 96,957 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity. 80,000 53,600 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 15,000 16,125 Erac USA Finance Co. 144A sr. notes 4 1/2s, 2021 120,000 121,061 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.35s, 2028 279,000 168,293 GATX Financial Corp. notes 5.8s, 2016 80,000 89,337 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 207,206 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 145,000 154,983 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 220,000 189,602 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 230,736 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 245,000 229,438 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 87,254 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 142,391 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 249,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 166,859 ING Bank NV 144A sr. unsec. notes FRN 1.397s, 2013 (Netherlands) 240,000 238,367 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 39,150 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 17,956 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.286s, 2047 488,000 327,683 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 241,000 241,876 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 90,000 107,100 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 283,500 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 20,000 19,719 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 315,000 267,679 Loews Corp. notes 5 1/4s, 2016 35,000 38,059 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 150,314 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 195,748 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 274,101 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 295,500 Nationwide Financial Services notes 5 5/8s, 2015 50,000 53,142 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 65,289 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 93,000 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 170,900 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 58,314 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 16,000 16,399 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 32,068 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 302,713 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 58,590 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 54,881 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 37,822 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 95,498 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 27,000 36,116 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 63,000 69,453 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 110,000 115,512 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.347s, 2037 270,000 189,440 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 40,000 44,891 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 75,560 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 134,798 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 60,000 62,504 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 85,000 88,142 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 326,895 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 165,000 183,343 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 140,000 136,353 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 110,000 114,816 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 USD 500,000 743,191 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $48,000 61,440 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 75,234 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 62,749 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,155 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 30,000 34,765 WellPoint, Inc. notes 7s, 2019 90,000 111,207 Technology (0.3%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 43,000 46,446 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 239,153 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 145,000 165,684 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 60,000 60,007 Transportation (0.4%) American Airlines 2011-2 Class A Pass Through Trust company guaranty secured airplanes 8 5/8s, 2021 50,000 49,625 Burlington Northern Santa Fe, LLC sr. unsec. notes 4.7s, 2019 21,000 23,394 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 46,698 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 95,181 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 15,725 16,040 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 70,890 70,890 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 71,204 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 179,542 179,542 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 101,504 106,198 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 22,060 Utilities and power (2.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 63,235 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 62,360 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 220,433 Beaver Valley Funding Corp. sr. bonds 9s, 2017 86,000 92,296 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 134,394 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 314,183 336,175 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 35,066 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 70,000 76,912 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.669s, 2066 248,000 220,720 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 106,460 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 79,249 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 98,635 Electricite de France 144A notes 6.95s, 2039 (France) 100,000 124,506 Electricite de France 144A sr. notes 5.6s, 2040 (France) 40,000 42,976 Electricite de France 144A sr. notes 4.6s, 2020 (France) 120,000 125,665 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 130,000 121,526 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 45,000 42,716 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 65,000 69,715 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 95,000 97,141 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 27,000 27,147 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 30,000 32,271 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 10,000 10,275 ITC Holdings Corp. 144A notes 5 7/8s, 2016 36,000 40,764 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 45,667 Kansas Gas & Electric Co. bonds 5.647s, 2021 45,786 47,658 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 110,000 118,302 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 10,000 12,654 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 56,348 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 55,000 71,311 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 55,986 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 34,760 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 42,362 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 55,120 55,174 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 223,684 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 98,505 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 90,375 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 137,871 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,369 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 160,000 211,231 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 150,000 149,356 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 125,000 153,999 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 299,625 Total corporate bonds and notes (cost $28,072,107) CONVERTIBLE PREFERRED STOCKS (1.6%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 14,503 $748,717 General Motors Co. Ser. B, $2.375 cv. pfd. 13,105 457,856 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 14,045 267,557 MetLife, Inc. $3.75 cv. pfd. 7,600 429,856 PPL Corp. $4.75 cv. pfd. 8,707 481,758 PPL Corp. $4.375 cv. pfd. 6,662 361,747 Total convertible preferred stocks (cost $3,169,349) INVESTMENT COMPANIES (0.8%) (a) Shares Value Utilities Select Sector SPDR Fund 39,600 $1,332,144 Total investment Companies (cost $1,024,889) MORTGAGE-BACKED SECURITIES (0.7%) (a) Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $250,000 $251,554 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 945,133 17,131 Ser. T-56, Class 3, IO, 0.472s, 2043 660,014 309 Ser. T-56, Class 1, IO, 0.292s, 2043 875,926 547 Ser. T-56, Class 2, IO, 0.121s, 2043 784,939 736 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 25,525 22,207 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 124,556 124,867 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.184s, 2051 88,000 93,359 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 85,500 Ser. 99-C1, Class G, 6.41s, 2031 97,000 85,360 Ser. 98-C4, Class H, 5.6s, 2035 143,000 153,259 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.774s, 2049 240,254 244,525 FRB Ser. 07-HQ12, Class A2FL, 0.479s, 2049 110,607 96,770 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 146,000 5,840 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.585s, 2034 53,912 40,434 Total mortgage-backed securities (cost $1,201,338) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $36,148 IL State G.O. Bonds 4.421s, 1/1/15 65,000 67,807 4.071s, 1/1/14 185,000 190,876 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 69,781 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 45,138 Total municipal bonds and notes (cost $375,210) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) $14,822 $1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.979s, 2032 63,124 25,250 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 131,285 102,778 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 195,626 23,475 Total asset-backed securities (cost $211,383) FOREIGN GOVERNMENT BONDS AND NOTES (0.0%) (a) Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $34,000 $32,929 Total foreign government bonds and notes (cost $35,496) SHORT-TERM INVESTMENTS (10.9%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (e) 18,763,434 $18,763,434 Total short-term investments (cost $18,763,434) TOTAL INVESTMENTS Total investments (cost $171,708,937) (b) Key to holding's abbreviations ADR American Depository Receipts FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 reporting period). (a) Percentages indicated are based on net assets of $171,744,520 (b) The aggregate identified cost on a tax basis is $172,872,313, resulting in gross unrealized appreciation and depreciation of $18,083,307 and $9,828,683, respectively, or net unrealized appreciation of $8,254,624. (NON) Non-income-producing security. (FWC) Forward commitment, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $15,039 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $88,647,860 and $85,942,310, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $9,712,188 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 17.3% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,543,791 $— $— Capital goods 6,238,139 — — Communication services 8,360,388 — — Conglomerates 3,333,090 — — Consumer cyclicals 9,216,570 — — Consumer staples 9,089,187 — — Energy 11,229,299 — — Financials 18,090,243 — — Health care 17,046,266 — — Technology 6,709,068 — — Transportation 501,177 — — Utilities and power 4,981,317 — — Total common stocks — — Asset-backed securities $— $151,504 $— Convertible preferred stocks — 2,747,491 — Corporate bonds and notes — 29,459,366 — Foreign government bonds and notes — 32,929 — Investment Companies 1,332,144 — — Mortgage-backed securities — 1,222,398 — Municipal bonds and notes — 409,750 — U.S. Government Agency Obligations — 302,741 — U.S. Government and Agency Mortgage Obligations — 18,731,890 — U.S. Treasury Obligations — 10,634,755 — Short-term investments 18,763,434 — — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Asset Allocation Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (44.1%) (a) Shares Value Basic materials (2.5%) Agrium, Inc. (Canada) 123 $8,199 Albemarle Corp. (S) 5,200 210,080 Andersons, Inc. (The) (S) 2,119 71,326 Archer Daniels-Midland Co. 340 8,435 Arkema (France) 568 33,041 BASF SE (Germany) 3,006 182,696 BBMG Corp. (China) 61,000 45,097 BHP Billiton, Ltd. (Australia) 5,189 172,841 Black Earth Farming, Ltd. SDR (Sweden) (NON) 606 1,521 Boise, Inc. 6,671 34,489 Cambrex Corp. (NON) 3,771 19,006 Carillion PLC (United Kingdom) 12,299 63,572 CF Industries Holdings, Inc. 71 8,761 China Agri-Industries Holdings, Ltd. (China) 5,000 3,071 China BlueChemical, Ltd. (China) 6,000 4,587 China Shanshui Cement Group, Ltd. (China) 25,000 16,464 Compagnie de Saint-Gobain (France) 612 23,414 Cresud S.A.C.I.F. y A. ADR (Argentina) 247 2,673 Cytec Industries, Inc. 3,500 122,990 Domtar Corp. (Canada) (S) 1,500 102,255 First Quantum Minerals, Ltd. (Canada) 880 11,759 Fletcher Building, Ltd. (New Zealand) 9,581 55,742 Fortescue Metals Group, Ltd. (Australia) 8,232 34,212 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 14,500 441,525 Georgia Gulf Corp. (NON) 748 10,345 Gold Resource Corp. (S) 1,115 18,565 Golden Agri-Resources, Ltd. (Singapore) 12,000 5,517 GrainCorp, Ltd. (Australia) 716 4,936 Incitec Pivot, Ltd. (Australia) 2,057 6,393 Innophos Holdings, Inc. 1,796 71,607 Innospec, Inc. (NON) 988 23,919 International Flavors & Fragrances, Inc. 4,600 258,612 Intrepid Potash, Inc. (NON) 177 4,402 JSR Corp. (Japan) 2,700 46,439 K&S AG (Germany) 442 23,279 KapStone Paper and Packaging Corp. (NON) 3,552 49,337 Koninklijke DSM NV (Netherlands) 1,831 79,739 Koppers Holdings, Inc. 1,217 31,167 KWS Saat AG (Germany) 13 2,417 L.B. Foster Co. Class A 596 13,249 Lanxess AG (Germany) 633 30,479 Layne Christensen Co. (NON) 1,596 36,868 MeadWestvaco Corp. 9,542 234,352 Minerals Technologies, Inc. 502 24,734 Monsanto Co. 5,251 315,270 Mosaic Co. (The) 131 6,415 NewMarket Corp. 217 32,956 Nitto Denko Corp. (Japan) 4,800 189,198 Nufarm, Ltd. (Australia) (NON) 1,026 4,180 OM Group, Inc. (NON) (S) 2,366 61,445 Petronas Chemicals Group Bhd (Malaysia) 11,100 19,149 PolyOne Corp. 3,658 39,177 Potash Corp. of Saskatchewan, Inc. (Canada) 600 26,149 Potash Corp. of Saskatchewan, Inc. (Canada) 366 15,819 PPG Industries, Inc. (S) 5,500 388,630 PT Astra Agro Lestari Tbk (Indonesia) 1,500 3,245 Rare Element Resources, Ltd. (Canada) (NON) (S) 2,861 14,534 Rio Tinto PLC (United Kingdom) 4,700 207,954 Rio Tinto, Ltd. (Australia) 5,459 320,420 Sealed Air Corp. 5,700 95,190 Sinofert Holdings, Ltd. (China) 8,000 2,041 SLC Agricola SA (Brazil) 272 2,260 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 10,136 Syngenta AG (Switzerland) (NON) 1,002 259,864 Taiwan Fertilizer Co., Ltd. (Taiwan) 2,000 4,843 Uralkali (Russia) 4,885 33,764 Vale Fertilizantes SA (Preference) (Brazil) 634 8,185 Vallourec SA (France) 167 9,588 Vilmorin & Cie (France) 29 2,837 Viterra, Inc. (Canada) 597 5,896 voestalpine AG (Austria) 3,001 87,127 W.R. Grace & Co. (NON) 3,193 106,327 Weyerhaeuser Co. (R) 8,300 129,065 Wilmar International, Ltd. (Singapore) 2,000 7,941 Xstrata PLC (United Kingdom) 4,404 55,333 Yara International ASA (Norway) 198 7,580 Zijin Mining Group Co., Ltd. (China) 72,000 20,421 Capital goods (3.0%) ABB, Ltd. (Switzerland) (NON) 12,885 220,289 AGCO Corp. (NON) 298 10,302 Aisin Seiki Co., Ltd. (Japan) 3,000 99,727 American Axle & Manufacturing Holdings, Inc. (NON) (S) 1,556 11,872 Applied Industrial Technologies, Inc. 2,146 58,285 Autoliv, Inc. (Sweden) (S) 2,600 126,100 AZZ, Inc. 415 16,090 Canon, Inc. (Japan) 3,800 172,134 Cascade Corp. 1,064 35,527 Changsha Zoomlion Heavy Industry Science and Technology Development Co., Ltd. (China) 9,400 10,333 Chart Industries, Inc. (NON) (S) 1,496 63,086 Chongqing Machinery & Electric Co., Ltd. (China) 108,000 15,224 CNH Global NV (Netherlands) (NON) 227 5,956 Deere & Co. (S) 179 11,558 Douglas Dynamics, Inc. 1,477 18,876 Dover Corp. 9,338 435,151 Duoyuan Global Water, Inc. ADR (China) (F) (NON) (S) 1,826 7,085 DXP Enterprises, Inc. (NON) 1,322 24,893 Embraer SA ADR (Brazil) 500 12,685 Emerson Electric Co. (S) 12,005 495,927 ESCO Technologies, Inc. 797 20,324 Esterline Technologies Corp. (NON) 468 24,261 European Aeronautic Defense and Space Co. NV (France) 4,036 113,422 Exide Technologies (NON) (S) 2,682 10,728 Faurecia (France) 532 11,366 Franklin Electric Co., Inc. 879 31,890 Generac Holdings, Inc. (NON) 653 12,283 Hitachi, Ltd. (Japan) 52,000 258,785 Honeywell International, Inc. 13,700 601,567 Invensys PLC (United Kingdom) 10,176 35,430 Kadant, Inc. (NON) 636 11,295 Lindsay Corp. 322 17,324 LMI Aerospace, Inc. (NON) 988 16,855 Lockheed Martin Corp. 6,918 502,524 LSB Industries, Inc. (NON) 1,217 34,891 Meritor, Inc. (NON) 961 6,785 Metso Corp. OYJ (Finland) 1,165 34,002 Mitsubishi Electric Corp. (Japan) 33,000 292,432 MTU Aero Engines Holding AG (Germany) 406 25,497 NACCO Industries, Inc. Class A 161 10,207 National Presto Industries, Inc. 208 18,077 Newport Corp. (NON) 931 10,064 Parker Hannifin Corp. 7,100 448,223 Polypore International, Inc. (NON) 1,012 57,198 Powell Industries, Inc. (NON) 789 24,435 Raytheon Co. (S) 10,741 438,985 Regal-Beloit Corp. (S) 4,600 208,748 Rheinmetall AG (Germany) 427 20,060 Schneider Electric SA (France) 822 44,330 SembCorp Industries, Ltd. (Singapore) 26,000 67,157 Singapore Technologies Engineering, Ltd. (Singapore) 11,000 23,339 SKF AB Class B (Sweden) 8,332 157,651 Societe BIC SA (France) 922 78,581 Standard Motor Products, Inc. 1,927 24,993 Tetra Tech, Inc. (NON) 1,720 32,233 Thomas & Betts Corp. (NON) 1,597 63,736 TriMas Corp. (NON) 3,038 45,114 United Technologies Corp. (S) 1,498 105,399 Valmont Industries, Inc. 866 67,496 Vinci SA (France) 855 36,775 Zebra Technologies Corp. Class A (NON) 878 27,165 Communication services (2.6%) ADTRAN, Inc. (S) 1,698 44,929 Allot Communications, Ltd. (Israel) (NON) 1,067 10,403 American Tower Corp. Class A (NON) 5,600 301,280 Aruba Networks, Inc. (NON) (S) 928 19,404 AT&T, Inc. (S) 17,931 511,392 BCE, Inc. (Canada) 941 35,414 British Sky Broadcasting Group PLC (United Kingdom) 1,457 14,986 BroadSoft, Inc. (NON) 568 17,239 BT Group PLC (United Kingdom) 84,442 226,771 China Mobile, Ltd. (China) 3,000 29,267 Cincinnati Bell, Inc. (NON) (S) 20,721 64,028 Deutsche Telekom AG (Germany) 5,525 65,101 DIRECTV Class A (NON) (S) 13,291 561,545 EchoStar Corp. Class A (NON) 5,937 134,236 France Telecom SA (France) 6,665 109,475 GeoEye, Inc. (NON) (S) 788 22,340 HSN, Inc. (NON) 679 22,495 IAC/InterActiveCorp. (NON) 14,400 569,520 InterDigital, Inc. 319 14,859 Iridium Communications, Inc. (NON) (S) 5,277 32,717 Kabel Deutschland Holding AG (Germany) (NON) 1,246 67,278 Loral Space & Communications, Inc. (NON) 636 31,864 MetroPCS Communications, Inc. (NON) 5,300 46,163 NeuStar, Inc. Class A (NON) 1,490 37,459 NII Holdings, Inc. (NON) 12,473 336,147 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 5,600 269,297 NTELOS Holdings Corp. 1,818 32,233 NTT DoCoMo, Inc. (Japan) 71 129,501 Premiere Global Services, Inc. (NON) 2,179 13,989 Qualcomm, Inc. 3,039 147,787 Tele2 AB Class B (Sweden) 3,232 59,335 Telecity Group PLC (United Kingdom) (NON) 1,818 15,718 Telecom Corp. of New Zealand, Ltd. (New Zealand) 71,718 142,005 Telenet Group Holding NV (Belgium) (NON) 1,028 37,727 USA Mobility, Inc. 1,764 23,285 Verizon Communications, Inc. (S) 23,221 854,533 Virgin Media, Inc. (United Kingdom) 990 24,107 Vodafone Group PLC (United Kingdom) 39,567 102,362 Conglomerates (0.6%) 3M Co. 1,007 72,293 General Electric Co. 40,845 622,478 Marubeni Corp. (Japan) 4,000 22,382 Mitsui & Co., Ltd. (Japan) 7,900 114,412 Siemens AG (Germany) 1,987 179,812 SPX Corp. 5,125 232,214 Consumer cyclicals (5.7%) 99 Cents Only Stores (NON) 1,527 28,127 Advance America Cash Advance Centers, Inc. 1,882 13,852 Advance Auto Parts, Inc. 4,600 267,260 Aeropostale, Inc. (NON) (S) 440 4,756 Alliance Data Systems Corp. (NON) (S) 463 42,920 AMERCO (NON) 130 8,119 ANN, Inc. (NON) 1,981 45,246 Apollo Tyres, Ltd. (India) 20,824 23,307 Arbitron, Inc. 519 17,169 Asahi Diamond Industrial Co., Ltd. (Japan) 2,400 33,372 Ascena Retail Group, Inc. (NON) 1,300 35,191 Audiovox Corp. Class A (NON) 5,792 31,798 Bayerische Motoren Werke (BMW) AG (Germany) 641 42,544 Big Lots, Inc. (NON) 1,697 59,107 Brunswick Corp. 2,009 28,206 Bunzl PLC (United Kingdom) 4,607 54,819 Burberry Group PLC (United Kingdom) 9,125 165,478 Cash America International, Inc. 642 32,845 Cato Corp. (The) Class A 639 14,416 Christian Dior SA (France) 706 79,114 Coach, Inc. 6,155 319,014 Compass Group PLC (United Kingdom) 9,529 77,197 Conn's, Inc. (NON) (S) 3,236 23,234 Ctrip.com Int'l, Ltd. ADR (China) (NON) 700 22,512 Daimler AG (Registered Shares) (Germany) 1,651 73,253 Deluxe Corp. (S) 2,119 39,413 Digital Generation, Inc. (NON) (S) 1,007 17,069 Dillards, Inc. Class A 658 28,610 Dongfeng Motor Group Co., Ltd. (China) 6,000 7,954 DSW, Inc. Class A 1,992 91,991 Dun & Bradstreet Corp. (The) (S) 4,600 281,796 Elders, Ltd. (Australia) (NON) 6,143 1,699 Expedia, Inc. 10,700 275,525 Express, Inc. 1,063 21,568 EZCORP, Inc. Class A (NON) 2,670 76,202 FelCor Lodging Trust, Inc. (NON) (R) 6,174 14,385 Fiat Industrial SpA (Italy) (NON) 2,246 16,775 Fiat SpA (Italy) 10,451 56,578 Finish Line, Inc. (The) Class A 2,919 58,351 First Cash Financial Services, Inc. (NON) 238 9,984 Foot Locker, Inc. 13,600 273,224 GameStop Corp. Class A (NON) (S) 12,455 287,711 Genesco, Inc. (NON) (S) 685 35,298 Genting Bhd (Malaysia) 3,200 9,057 Global Payments, Inc. 1,580 63,816 GNC Holdings, Inc. Class A (NON) 3,277 65,933 GOME Electrical Appliances Holdings, Ltd. (China) 49,000 11,155 Gordmans Stores, Inc. (NON) 580 6,943 Harman International Industries, Inc. 4,900 140,042 Healthcare Services Group, Inc. 2,095 33,813 Helen of Troy, Ltd. (Bermuda) (NON) 427 10,726 Hillenbrand, Inc. 2,337 43,001 Iconix Brand Group, Inc. (NON) (S) 1,392 21,994 Indofood Agri Resources, Ltd. (Singapore) (NON) 1,000 928 Industria de Diseno Textil (Inditex) SA (Spain) 1,189 101,994 Interpublic Group of Companies, Inc. (The) 27,300 196,560 Intersections, Inc. 954 12,259 JB Hi-Fi, Ltd. (Australia) (S) 877 12,735 Jos. A. Bank Clothiers, Inc. (NON) 638 29,750 Kimberly-Clark Corp. (S) 8,800 624,888 Kingfisher PLC (United Kingdom) 26,601 102,153 Knology, Inc. (NON) 4,908 63,706 La-Z-Boy, Inc. (NON) (S) 3,451 25,572 Leapfrog Enterprises, Inc. (NON) 6,918 23,314 LG Corp. (South Korea) 366 18,245 Limited Brands, Inc. (S) 11,900 458,269 LS Corp. (South Korea) 257 15,536 M6-Metropole Television (France) 2,264 36,882 Maidenform Brands, Inc. (NON) (S) 1,525 35,700 MasTec, Inc. (NON) 2,090 36,805 Media Nusantara Citra Tbk PT (Indonesia) 79,500 9,106 Men's Wearhouse, Inc. (The) 819 21,360 Moody's Corp. (S) 3,671 111,782 National CineMedia, Inc. 2,533 36,754 News Corp. Class A 11,800 182,546 Next PLC (United Kingdom) 6,837 268,107 Nissan Motor Co., Ltd. (Japan) 17,600 155,626 Nu Skin Enterprises, Inc. Class A (S) 925 37,481 Omnicom Group, Inc. 10,800 397,872 OPAP SA (Greece) 4,662 47,381 Perry Ellis International, Inc. (NON) (S) 1,872 35,194 Peugeot SA (France) 5,859 124,867 Porsche Automobil Holding SE (Preference) (Germany) 1,187 56,917 PPR SA (France) 313 40,445 PVH Corp. 361 21,025 R. R. Donnelley & Sons Co. 10,600 149,672 Randstad Holding NV (Netherlands) 595 19,012 Rent-A-Center, Inc. 730 20,039 Select Comfort Corp. (NON) (S) 1,822 25,453 Signet Jewelers, Ltd. (Bermuda) (NON) 669 22,612 Sinclair Broadcast Group, Inc. Class A 5,780 41,443 Sonic Automotive, Inc. Class A 7,655 82,597 Sony Corp. (Japan) 8,700 167,062 Sotheby's Holdings, Inc. Class A 510 14,061 Steven Madden, Ltd. (NON) 2,656 79,946 Suzuki Motor Corp. (Japan) 5,800 127,661 Swire Pacific, Ltd. (Hong Kong) 15,500 159,208 Time Warner, Inc. (S) 16,896 506,373 TJX Cos., Inc. (The) 10,100 560,247 TNS, Inc. (NON) 2,269 42,657 Town Sports International Holdings, Inc. (NON) 2,751 19,972 Trump Entertainment Resorts, Inc. (F) 34 145 TRW Automotive Holdings Corp. (NON) 3,400 111,282 TUI Travel PLC (United Kingdom) 23,343 53,888 Valeo SA (France) 2,541 106,883 ValueClick, Inc. (NON) (S) 761 11,841 VF Corp. (S) 3,226 392,024 Viacom, Inc. Class B 7,624 295,354 Volkswagen AG (Preference) (Germany) 691 91,573 Wal-Mart Stores, Inc. (S) 19,297 1,001,514 Walt Disney Co. (The) 3,200 96,512 Warnaco Group, Inc. (The) (NON) 1,158 53,372 Williams-Sonoma, Inc. (S) 7,200 221,688 WPP PLC (Ireland) 7,291 67,362 Yamada Denki Co., Ltd. (Japan) 280 19,560 Consumer staples (4.7%) AFC Enterprises (NON) 6,884 81,438 Ajinomoto Co., Inc. (Japan) 4,000 47,333 American Greetings Corp. Class A (S) 1,276 23,606 Anheuser-Busch InBev NV (Belgium) 3,171 168,451 Associated British Foods PLC (United Kingdom) 1,434 24,639 Avis Budget Group, Inc. (NON) (S) 4,494 43,457 Beacon Roofing Supply, Inc. (NON) (S) 2,410 38,536 BRF - Brasil Foods SA ADR (Brazil) 343 6,013 Brinker International, Inc. 2,524 52,802 British American Tobacco (BAT) PLC (United Kingdom) 2,061 87,515 Bunge, Ltd. (S) 139 8,102 Carlsberg A/S Class B (Denmark) 302 17,944 CEC Entertainment, Inc. 300 8,541 Chaoda Modern Agriculture Holdings, Ltd. (China) 10,000 1,330 Cheesecake Factory, Inc. (The) (NON) (S) 649 15,998 Chiquita Brands International, Inc. (NON) (S) 120 1,001 Coca-Cola Bottling Co. Consolidated 291 16,139 Coca-Cola Co. (The) 7,100 479,676 Core-Mark Holding Co., Inc. (NON) 742 22,727 Corn Products International, Inc. 143 5,611 Costco Wholesale Corp. 1,900 156,028 CVS Caremark Corp. 9,500 319,010 Danone (France) 1,120 69,042 Darling International, Inc. (NON) (S) 1,303 16,405 DeNA Co., Ltd. (Japan) 800 33,488 DineEquity, Inc. (NON) 1,477 56,850 Domino's Pizza, Inc. (NON) (S) 1,985 54,091 Dr. Pepper Snapple Group, Inc. (S) 12,800 496,384 Elizabeth Arden, Inc. (NON) 2,315 65,839 Energizer Holdings, Inc. (NON) 2,682 178,192 Genuine Parts Co. 7,000 355,600 Geo Group, Inc. (The) (NON) 2,178 40,424 Glanbia PLC (Ireland) 430 2,560 Heineken Holding NV (Netherlands) 1,697 65,571 Henkel AG & Co. KGaA (Germany) 538 28,635 Imperial Tobacco Group PLC (United Kingdom) 470 15,901 IOI Corp. Bhd (Malaysia) 3,700 5,345 Jack in the Box, Inc. (NON) (S) 1,218 24,263 Japan Tobacco, Inc. (Japan) 47 219,405 Kao Corp. (Japan) 3,600 100,198 Kerry Group PLC Class A (Ireland) 4,616 161,880 Koninklijke Ahold NV (Netherlands) 16,529 194,677 Kroger Co. (The) 11,500 252,540 Kuala Lumpur Kepong Bhd (Malaysia) 900 5,871 Lawson, Inc. (Japan) 700 39,588 Lincoln Educational Services Corp. 883 7,143 Lorillard, Inc. 2,400 265,680 Maple Leaf Foods, Inc. (Canada) 278 3,030 McDonald's Corp. 2,514 220,779 MEIJI Holdings Co., Ltd. (Japan) 1,400 66,351 MWI Veterinary Supply, Inc. (NON) (S) 324 22,298 Nestle SA (Switzerland) 2,665 146,658 Nippon Meat Packers, Inc. (Japan) 16,000 207,950 Olam International, Ltd. (Singapore) 18,545 31,647 Omega Protein Corp. (NON) 1,608 14,601 Papa John's International, Inc. (NON) 602 18,301 PepsiCo, Inc. 4,980 308,262 Philip Morris International, Inc. 12,561 783,555 Prestige Brands Holdings, Inc. (NON) 2,649 23,973 Procter & Gamble Co. (The) (S) 11,524 728,086 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 3,093 Rakuten, Inc. (Japan) 42 49,075 Reckitt Benckiser Group PLC (United Kingdom) 6,400 324,156 Safeway, Inc. (S) 22,680 377,168 Sally Beauty Holdings, Inc. (NON) 1,698 28,187 Shutterfly, Inc. (NON) (S) 238 9,801 Smithfield Foods, Inc. (NON) 156 3,042 Spartan Stores, Inc. 1,240 19,195 Spectrum Brands Holdings, Inc. (NON) 766 18,093 Suedzucker AG (Germany) 1,062 30,184 Tate & Lyle PLC (United Kingdom) 488 4,730 Tesco PLC (United Kingdom) 5,227 30,631 Tyson Foods, Inc. Class A 274 4,757 Unilever NV (Netherlands) 4,621 146,612 Unilever PLC (United Kingdom) 857 26,895 USANA Health Sciences, Inc. (NON) 572 15,730 W.W. Grainger, Inc. (S) 3,800 568,252 Walgreen Co. (S) 8,400 276,276 WM Morrison Supermarkets PLC (United Kingdom) 10,822 48,888 Wolseley PLC (Switzerland) 9,079 226,418 Yamazaki Baking Co., Inc. (Japan) 10,000 151,899 Zhongpin, Inc. (China) (NON) 2,600 19,760 Energy (4.4%) BG Group PLC (United Kingdom) 8,822 168,298 BP PLC (United Kingdom) 27,978 168,116 Cairn Energy PLC (United Kingdom) (NON) 1,951 8,471 Caltex Australia, Ltd. (Australia) 7,791 80,498 Cameron International Corp. (NON) 12,000 498,480 Canadian Natural Resources, Ltd. (Canada) 1,700 50,104 Chevron Corp. (S) 7,601 703,245 Cimarex Energy Co. 6,600 367,620 Clayton Williams Energy, Inc. (NON) (S) 461 19,735 Compagnie Generale de Geophysique-Veritas (France) (NON) 5,495 96,652 Complete Production Services, Inc. (NON) 2,006 37,813 Compton Petroleum Corp. (Canada) (NON) 2,107 12,589 ConocoPhillips (S) 3,548 224,659 Contango Oil & Gas Co. (NON) 578 31,622 CVR Energy, Inc. (NON) 1,984 41,942 Deepocean Group (Shell) (acquired 06/09/11, cost $19,306) (Norway) (RES) 1,331 18,634 Energy Partners, Ltd. (NON) 2,102 23,269 ENI SpA (Italy) 7,603 133,812 Exxon Mobil Corp. (S) 26,604 1,932,249 First Solar, Inc. (NON) (S) 390 24,652 Gazprom OAO ADR (Russia) 3,000 28,650 Halliburton Co. 18,878 576,157 Helix Energy Solutions Group, Inc. (NON) 4,084 53,500 Hidili Industry International Development, Ltd. (China) 31,000 8,763 Inpex Corp. (Japan) 15 92,490 Marathon Oil Corp. 9,900 213,642 Marathon Petroleum Corp. 4,950 133,947 Murphy Oil Corp. 8,200 362,112 Nexen, Inc. (Canada) 1,475 23,029 Occidental Petroleum Corp. 1,195 85,443 Oceaneering International, Inc. (S) 13,300 470,022 Peabody Energy Corp. 10,700 362,516 Petrofac, Ltd. (United Kingdom) 3,137 58,144 Petroleo Brasileiro SA ADR (Brazil) 635 14,256 Petroquest Energy, Inc. (NON) (S) 1,400 7,700 Rosetta Resources, Inc. (NON) (S) 2,646 90,546 Royal Dutch Shell PLC Class B (United Kingdom) 9,563 297,568 Schlumberger, Ltd. 2,100 125,433 Stallion Oilfield Holdings, Ltd. 143 4,719 Statoil ASA (Norway) 11,517 247,020 Stone Energy Corp. (NON) 3,762 60,982 Swift Energy Co. (NON) (S) 1,123 27,334 Technip SA (France) 889 71,264 TETRA Technologies, Inc. (NON) 2,082 16,073 Total SA (France) 1,680 74,197 Tullow Oil PLC (United Kingdom) 3,888 79,027 Unit Corp. (NON) 688 25,401 Vaalco Energy, Inc. (NON) 3,901 18,959 Valero Energy Corp. 27,300 485,394 W&T Offshore, Inc. 1,957 26,928 Walter Energy, Inc. 1,449 86,954 Western Refining, Inc. (NON) 1,658 20,659 Financials (6.6%) 3i Group PLC (United Kingdom) 10,878 31,702 ACE, Ltd. (S) 946 57,328 Affiliated Managers Group (NON) 2,700 210,735 Aflac, Inc. 5,400 188,730 Agree Realty Corp. (R) (S) 1,196 26,049 AIA Group, Ltd. (Hong Kong) 28,600 80,974 Allianz SE (Germany) 1,220 114,996 Allied World Assurance Co. Holdings AG 5,177 278,057 American Capital Agency Corp. (R) 838 22,710 American Equity Investment Life Holding Co. (S) 3,800 33,250 American Express Co. 5,000 224,500 American Financial Group, Inc. 944 29,330 American Safety Insurance Holdings, Ltd. (NON) 1,937 35,641 Annaly Capital Management, Inc. (R) (S) 15,700 261,091 Anworth Mortgage Asset Corp. (R) 3,150 21,420 Arch Capital Group, Ltd. (NON) 2,804 91,621 Arlington Asset Investment Corp. Class A 817 19,649 Ashford Hospitality Trust, Inc. (R) 3,030 21,271 Aspen Insurance Holdings, Ltd. 1,231 28,362 Assurant, Inc. 6,100 218,380 Assured Guaranty, Ltd. (Bermuda) (S) 6,474 71,149 Australia & New Zealand Banking Group, Ltd. (Australia) 16,142 300,540 AvalonBay Communities, Inc. (R) 800 91,240 Aviva PLC (United Kingdom) 3,732 17,666 AXA SA (France) 3,812 49,579 Banca Monte dei Paschi di Siena SpA (Italy) 52,067 29,021 Banco Bradesco SA ADR (Brazil) (S) 3,459 51,159 Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,681 40,832 Banco Santander Central Hispano SA (Spain) 2,728 22,339 Bank of America Corp. 43,204 264,408 Bank of Marin Bancorp. 502 16,586 Bank of the Ozarks, Inc. (S) 2,680 56,092 Barclays PLC (United Kingdom) 85,233 209,615 Barratt Developments PLC (United Kingdom) (NON) 15,538 18,848 Berkshire Hathaway, Inc. Class B (NON) 5,400 383,616 BNP Paribas SA (France) 4,984 197,610 Broadridge Financial Solutions, Inc. 15,900 320,226 Cardtronics, Inc. (NON) 1,357 31,102 CBL & Associates Properties, Inc. (R) (S) 3,030 34,421 CBOE Holdings, Inc. 1,272 31,126 CFS Retail Property Trust (Australia) (R) 13,849 23,288 Cheung Kong Holdings, Ltd. (Hong Kong) 4,000 42,710 China Construction Bank Corp. (China) 141,000 84,162 Chubb Corp. (The) (S) 2,700 161,973 Citigroup, Inc. 16,679 427,316 Citizens & Northern Corp. 1,505 22,364 CNO Financial Group, Inc. (NON) 5,239 28,343 Commerzbank AG (Germany) (NON) 9,545 24,069 CommonWealth REIT (R) 5,421 102,836 Community Bank System, Inc. (S) 1,105 25,072 CubeSmart (R) 2,051 17,495 DBS Group Holdings, Ltd. (Singapore) 3,000 26,920 Deutsche Bank AG (Germany) 2,768 96,605 Dexus Property Group (Australia) 22,964 18,159 DFC Global Corp. (NON) 1,252 27,356 DnB NOR ASA (Norway) 2,473 24,783 E*Trade Financial Corp. (NON) 3,537 32,222 East West Bancorp, Inc. 3,447 51,395 Education Realty Trust, Inc. (R) 2,016 17,317 Endurance Specialty Holdings, Ltd. (Bermuda) 4,600 157,090 Equity Residential Trust (R) 1,800 93,366 Extra Space Storage, Inc. (R) 1,029 19,170 Fifth Third Bancorp 16,000 161,600 Financial Institutions, Inc. 1,558 22,217 First Financial Bancorp 1,771 24,440 First Industrial Realty Trust (NON) (R) 2,114 16,912 Flagstone Reinsurance Holdings SA (Luxembourg) 2,838 21,995 Flushing Financial Corp. 2,725 29,430 Glimcher Realty Trust (R) 4,415 31,258 Goldman Sachs Group, Inc. (The) 2,053 194,111 Hang Lung Group, Ltd. (Hong Kong) 22,000 111,767 Hartford Financial Services Group, Inc. (The) 14,600 235,644 Heartland Financial USA, Inc. 1,046 14,832 Henderson Land Development Co., Ltd. (Hong Kong) 4,000 17,750 Home Bancshares, Inc. 1,158 24,573 HSBC Holdings PLC (London Exchange) (United Kingdom) 34,037 259,882 Hudson City Bancorp, Inc. 22,100 125,086 Huntington Bancshares, Inc. 25,800 123,840 Industrial and Commercial Bank of China, Ltd. (China) 36,000 17,407 ING Groep NV GDR (Netherlands) (NON) 10,258 72,317 Interactive Brokers Group, Inc. Class A 1,444 20,115 International Bancshares Corp. 1,954 25,695 Intesa Sanpaolo SpA (Italy) 83,609 130,860 Invesco Mortgage Capital, Inc. (R) 1,148 16,221 Israel Corp., Ltd. (The) (Israel) 174 112,507 JPMorgan Chase & Co. 20,543 618,755 Julius Baer Group, Ltd. (Switzerland) (NON) 503 16,781 KB Financial Group, Inc. (South Korea) 3 98 Kinnevik Investment AB Class B (Sweden) 5,276 98,154 Lexington Realty Trust (R) 4,473 29,253 Lloyds Banking Group PLC (United Kingdom) (NON) 312,429 165,971 LSR Group OJSC GDR (Russia) 3,209 11,668 LTC Properties, Inc. (R) 1,681 42,563 Macquarie Group, Ltd. (Australia) 709 15,205 Maiden Holdings, Ltd. (Bermuda) 2,577 19,044 MainSource Financial Group, Inc. 2,315 20,187 MarketAxess Holdings, Inc. 303 7,884 Merchants Bancshares, Inc. 721 19,308 MFA Financial, Inc. (R) 2,668 18,729 Mission West Properties (R) 2,225 16,888 Mitsubishi Estate Co., Ltd. (Japan) 3,000 48,581 Mitsubishi UFJ Financial Group, Inc. (Japan) 15,900 71,505 Mizuho Financial Group, Inc. (Japan) 108,040 156,137 Morgan Stanley 15,300 206,550 Nasdaq OMX Group, Inc. (The) (NON) (S) 9,200 212,888 National Australia Bank, Ltd. (Australia) 5,523 117,638 National Bank of Canada (Canada) 608 40,702 National Financial Partners Corp. (NON) (S) 1,262 13,806 National Health Investors, Inc. (R) 1,768 74,486 Nelnet, Inc. Class A 1,391 26,123 Newcastle Investment Corp. (R) 6,018 24,493 Omega Healthcare Investors, Inc. (R) (S) 1,266 20,167 Oriental Financial Group (Puerto Rico) 1,962 18,973 ORIX Corp. (Japan) 1,220 95,130 Persimmon PLC (United Kingdom) 6,109 43,233 Ping An Insurance (Group) Co. of China, Ltd. (China) 6,000 33,548 PNC Financial Services Group, Inc. 9,600 462,624 Popular, Inc. (Puerto Rico) (NON) 9,421 14,132 Portfolio Recovery Associates, Inc. (NON) 308 19,164 Protective Life Corp. 1,204 18,819 Prudential PLC (United Kingdom) 10,552 90,482 PS Business Parks, Inc. (R) 830 41,118 Rayonier, Inc. (R) (S) 12,000 441,480 RenaissanceRe Holdings, Ltd. 1,981 126,388 Republic Bancorp, Inc. Class A 552 9,776 Rossi Residencial SA (Brazil) 6,600 30,760 Saul Centers, Inc. (R) 608 20,556 Sberbank of Russia ADR (Russia) (NON) 5,557 48,472 Sberbank OJSC (Russia) 6,733 14,560 SCOR (France) 944 20,385 Simon Property Group, Inc. (R) 1,500 164,970 Soho China, Ltd. (China) 35,000 21,754 Southside Bancshares, Inc. 1,817 32,724 Standard Chartered PLC (United Kingdom) 5,481 109,597 Starwood Property Trust, Inc. (R) 893 15,324 State Street Corp. 3,100 99,696 Swiss Life Holding AG (Switzerland) (NON) 1,045 114,348 Swiss Re AG (Switzerland) (NON) 770 35,877 Symetra Financial Corp. 2,551 20,791 Tokio Marine Holdings, Inc. (Japan) 7,100 180,080 Transatlantic Holdings, Inc. 404 19,602 Travelers Cos., Inc. (The) 2,400 116,952 U.S. Bancorp (S) 13,100 308,374 Universal Health Realty Income Trust (R) 392 13,175 Urstadt Biddle Properties, Inc. Class A (R) 1,253 20,010 Virginia Commerce Bancorp, Inc. (NON) (S) 3,751 22,018 Warsaw Stock Exchange (Poland) 1,062 13,584 Washington Banking Co. 1,468 14,284 Webster Financial Corp. (S) 1,179 18,039 Wells Fargo & Co. (S) 14,085 339,730 Westfield Retail Trust (Australia) R 35,661 82,934 Westpac Banking Corp. (Australia) 6,463 124,534 Wheelock and Co., Ltd. (Hong Kong) 12,000 35,091 World Acceptance Corp. (NON) 469 26,241 Health care (5.6%) Abbott Laboratories 3,500 178,990 Aetna, Inc. 11,722 426,095 Air Methods Corp. (NON) 234 14,899 Akorn, Inc. (NON) (S) 1,636 12,777 Allergan, Inc. (S) 7,400 609,612 Amedisys, Inc. (NON) 374 5,543 AmerisourceBergen Corp. (S) 9,200 342,884 AmSurg Corp. (NON) 1,064 23,940 Astellas Pharma, Inc. (Japan) 2,600 98,143 AstraZeneca PLC (United Kingdom) 7,613 337,695 AVEO Pharmaceuticals, Inc. (NON) 1,076 16,560 Bayer AG (Germany) 364 20,038 BioMarin Pharmaceuticals, Inc. (NON) (S) 838 26,707 BioMerieux (France) 819 71,511 Biotest AG (Preference) (Germany) 447 21,802 Cardinal Health, Inc. 10,000 418,800 Centene Corp. (NON) 1,212 34,748 Coloplast A/S Class B (Denmark) 401 57,975 Computer Programs & Systems, Inc. 464 30,694 Conmed Corp. (NON) 2,141 49,264 Cooper Companies, Inc. (The) 649 51,368 Cubist Pharmaceuticals, Inc. (NON) (S) 1,808 63,859 Elan Corp. PLC ADR (Ireland) (NON) (S) 9,839 103,605 Eli Lilly & Co. 11,563 427,484 Endo Pharmaceuticals Holdings, Inc. (NON) 1,946 54,469 Forest Laboratories, Inc. (NON) (S) 15,025 462,620 Gentiva Health Services, Inc. (NON) 746 4,118 Gilead Sciences, Inc. (NON) 16,000 620,800 GlaxoSmithKline PLC (United Kingdom) 14,274 295,247 Greatbatch, Inc. (NON) 1,099 21,991 Grifols SA (Spain) (NON) 1,739 32,584 Health Net, Inc. (NON) 5,700 135,147 HealthSpring, Inc. (NON) 836 30,481 Healthways, Inc. (NON) 1,188 11,678 Hi-Tech Pharmacal Co., Inc. (NON) 1,010 33,936 Human Genome Sciences, Inc. (NON) (S) 1,200 15,228 Humana, Inc. 5,400 392,742 Impax Laboratories, Inc. (NON) 2,146 38,435 InterMune, Inc. (NON) 770 15,554 ISTA Pharmaceuticals, Inc. (NON) 4,837 16,688 Jazz Pharmaceuticals, Inc. (NON) 3,138 130,290 Johnson & Johnson (S) 10,710 682,334 Kensey Nash Corp. (NON) 1,141 27,955 Kindred Healthcare, Inc. (NON) (S) 1,748 15,068 Laboratory Corp. of America Holdings (NON) (S) 3,300 260,865 Lincare Holdings, Inc. (S) 892 20,070 Magellan Health Services, Inc. (NON) 1,177 56,849 Medco Health Solutions, Inc. (NON) 8,900 417,321 Medicines Co. (The) (NON) 1,229 18,288 Medicis Pharmaceutical Corp. Class A 1,100 40,128 Merck & Co., Inc. 9,818 321,147 Metropolitan Health Networks, Inc. (NON) 2,873 13,043 Mitsubishi Tanabe Pharma (Japan) 5,200 96,453 Molina Healthcare, Inc. (NON) (S) 1,726 26,649 Momenta Pharmaceuticals, Inc. (NON) 714 8,211 Neurocrine Biosciences, Inc. (NON) 2,761 16,511 Novartis AG (Switzerland) 5,466 305,392 Omnicare, Inc. 2,348 59,710 Onyx Pharmaceuticals, Inc. (NON) 615 18,456 OraSure Technologies, Inc. (NON) 8,468 67,405 Orion Oyj Class B (Finland) 2,238 45,126 Par Pharmaceutical Cos., Inc. (NON) 3,286 87,473 Pfizer, Inc. 28,523 504,287 Questcor Pharmaceuticals, Inc. (NON) 749 20,418 Roche Holding AG (Switzerland) 640 103,078 RTI Biologics, Inc. (NON) 7,511 24,711 Salix Pharmaceuticals, Ltd. (NON) 662 19,595 Sanofi (France) 6,091 400,601 Sanofi CVR (France) (NON) 16,600 17,596 Sciclone Pharmaceuticals, Inc. (NON) (S) 2,304 8,778 Sequenom, Inc. (NON) (S) 3,435 17,484 Sirona Dental Systems, Inc. (NON) 501 21,247 SonoSite, Inc. (NON) 1,585 48,089 Spectrum Pharmaceuticals, Inc. (NON) 1,359 10,369 STAAR Surgical Co. (NON) (S) 2,656 20,717 Suzuken Co., Ltd. (Japan) 1,900 51,027 Synthes, Inc. (Switzerland) 535 86,600 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,263 84,229 Thoratec Corp. (NON) 660 21,542 United Therapeutics Corp. (NON) (S) 405 15,183 UnitedHealth Group, Inc. 15,721 725,053 Viropharma, Inc. (NON) (S) 3,670 66,317 Waters Corp. (NON) 6,300 475,587 Watson Pharmaceuticals, Inc. (NON) 1,210 82,583 WellCare Health Plans, Inc. (NON) 473 17,965 Technology (6.3%) Acacia Research - Acacia Technologies (Tracking Stock) (NON) (S) 1,382 49,738 Accenture PLC Class A (S) 8,900 468,852 Acme Packet, Inc. (NON) 348 14,821 Actuate Corp. (NON) 6,578 36,311 Aixtron SE (Germany) (S) 1,223 17,824 Altek Corp. (Taiwan) 14,282 14,212 Amdocs, Ltd. (United Kingdom) (NON) 6,818 184,904 Amkor Technologies, Inc. (NON) 2,291 9,989 Analog Devices, Inc. 6,600 206,250 Anixter International, Inc. 965 45,780 Apple, Inc. (NON) 5,672 2,162,053 Applied Materials, Inc. 48,100 497,835 Asustek Computer, Inc. (Taiwan) 3,660 27,334 Baidu, Inc. ADR (China) (NON) 200 21,382 Brooks Automation, Inc. 2,017 16,439 CA, Inc. 10,100 196,041 CACI International, Inc. Class A (NON) 414 20,675 Cavium, Inc. (NON) 349 9,426 Ceva, Inc. (NON) (S) 989 24,043 Cirrus Logic, Inc. (NON) 1,669 24,601 Cisco Systems, Inc. 21,500 333,035 Coherent, Inc. (NON) 247 10,611 Computershare, Ltd. (Australia) 2,984 21,302 Cypress Semiconductor Corp. (NON) 1,507 22,560 Dell, Inc. (NON) 27,927 395,167 DST Systems, Inc. 970 42,515 EnerSys (NON) 1,721 34,454 Entegris, Inc. (NON) 5,404 34,478 Entropic Communications, Inc. (NON) 7,282 30,075 F-Secure OYJ (Finland) 3,804 9,924 F5 Networks, Inc. (NON) (S) 266 18,899 Fair Isaac Corp. 1,999 43,638 Fairchild Semiconductor Intl., Inc. (NON) 3,370 36,396 FEI Co. (NON) (S) 1,862 55,786 Fujitsu, Ltd. (Japan) 37,000 174,404 Gemalto NV (Netherlands) 611 29,178 Google, Inc. Class A (NON) 876 450,597 GT Advanced Technologies, Inc. (NON) 1,947 13,668 Harris Corp. (S) 11,000 375,870 Hewlett-Packard Co. (S) 15,859 356,035 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 2,500 14,600 Hon Hai Precision Industry Co., Ltd. (Taiwan) 4,600 10,269 IBM Corp. (S) 5,472 957,764 Infineon Technologies AG (Germany) 9,670 71,334 Infospace, Inc. (NON) 1,443 12,063 Integrated Silicon Solutions, Inc. (NON) 942 7,357 Intel Corp. (S) 18,953 404,267 KEMET Corp. (NON) 1,734 12,398 Konami Corp. (Japan) 2,100 70,549 L-3 Communications Holdings, Inc. 6,100 378,017 Lenovo Group, Ltd. (China) 100,000 66,885 Lexmark International, Inc. Class A (NON) 671 18,137 LTX-Credence Corp. (NON) 1,892 10,009 Magma Design Automation, Inc. (NON) (S) 5,792 26,354 Manhattan Associates, Inc. (NON) 517 17,102 Microsoft Corp. 54,311 1,351,801 MicroStrategy, Inc. (NON) 353 40,267 Monotype Imaging Holdings, Inc. (NON) 2,351 28,518 Murata Manufacturing Co., Ltd. (Japan) 600 32,391 Nanometrics, Inc. (NON) (S) 1,141 16,545 NIC, Inc. 1,636 18,732 Nokia OYJ (Finland) 3,210 18,213 Nova Measuring Instruments, Ltd. (Israel) (NON) 3,437 18,457 Novellus Systems, Inc. (NON) (S) 6,100 166,286 Omnivision Technologies, Inc. (NON) (S) 1,178 16,539 Oracle Corp. 10,982 315,623 Pace PLC (United Kingdom) 10,154 15,015 PC-Tel, Inc. (NON) 1,141 7,017 Photronics, Inc. (NON) 3,817 19,009 Plantronics, Inc. 619 17,611 Polycom, Inc. (NON) (S) 1,939 35,619 QLogic Corp. (NON) 21,420 271,606 RF Micro Devices, Inc. (NON) 6,839 43,359 Rohm Co., Ltd. (Japan) 600 31,203 Samsung Electronics Co., Ltd. (South Korea) 51 35,726 SanDisk Corp. (NON) (S) 500 20,175 SAP AG (Germany) 1,180 60,252 Seagate Technology 13,900 142,892 Silicon Graphics International Corp. (NON) 1,118 13,327 Skyworks Solutions, Inc. (NON) 1,102 19,770 Skyworth Digital Holdings, Ltd. (China) 78,000 26,411 Sourcefire, Inc. (NON) (S) 1,345 35,992 STEC, Inc. (NON) 3,510 35,591 Synchronoss Technologies, Inc. (NON) (S) 911 22,693 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 6,000 13,595 Tech Data Corp. (NON) 1,690 73,059 TeleCommunication Systems, Inc. Class A (NON) 5,340 18,423 Telefonaktiebolaget LM Ericsson Class B (Sweden) 3,762 36,190 Tencent Holdings, Ltd. (China) 1,000 20,519 Teradata Corp. (NON) 7,400 396,122 Teradyne, Inc. (NON) (S) 24,000 264,240 TIBCO Software, Inc. (NON) 2,131 47,713 Trend Micro, Inc. (Japan) 1,700 53,094 TTM Technologies, Inc. (NON) (S) 2,255 21,445 Unimicron Technology Corp. (Taiwan) 22,000 30,837 Unisys Corp. (NON) (S) 490 7,688 Verint Systems, Inc. (NON) 1,225 32,205 Websense, Inc. (NON) (S) 566 9,792 Western Digital Corp. (NON) 6,200 159,464 Zix Corp. (NON) 1,460 3,898 Transportation (0.5%) AirAsia Bhd (Malaysia) 31,900 29,045 Alaska Air Group, Inc. (NON) 949 53,419 Alexander & Baldwin, Inc. 1,357 49,571 Central Japan Railway Co. (Japan) 28 244,109 ComfortDelgro Corp., Ltd. (Singapore) 49,000 48,762 Deutsche Post AG (Germany) 2,052 26,270 Genesee & Wyoming, Inc. Class A (NON) 1,483 68,989 Hitachi Transport System, Ltd. (Japan) 2,000 37,036 International Consolidated Airlines Group SA (United Kingdom) (NON) 14,335 33,808 United Continental Holdings, Inc. (NON) (S) 15,700 304,266 US Airways Group, Inc. (NON) (S) 3,469 19,080 Wabtec Corp. 461 24,373 Yangzijiang Shipbuilding Holdings, Ltd. (China) 180,000 120,090 Utilities and power (1.6%) AES Corp. (The) (NON) 23,361 228,003 Alliant Energy Corp. 3,481 134,645 Ameren Corp. 3,300 98,241 American Electric Power Co., Inc. 3,849 146,339 Atco, Ltd. Class I (Canada) 714 42,341 Centrica PLC (United Kingdom) 15,980 73,593 China Resources Power Holdings Co., Ltd. (China) 18,000 27,175 China WindPower Group, Ltd. (China) (NON) 360,000 16,718 Chubu Electric Power, Inc. (Japan) 1,500 28,223 CMS Energy Corp. (S) 6,700 132,593 DPL, Inc. 7,405 223,187 Electric Power Development Co. (Japan) 1,900 56,022 Enel SpA (Italy) 20,877 92,523 Energias de Portugal (EDP) SA (Portugal) 52,203 160,603 Entergy Corp. (S) 3,000 198,870 Exelon Corp. 12,800 545,408 Fortum OYJ (Finland) 2,095 49,282 GDF Suez (France) 876 26,213 International Power PLC (United Kingdom) 3,088 14,655 NRG Energy, Inc. (NON) 7,100 150,591 Public Power Corp. SA (Greece) 1,874 15,017 Red Electrica Corp. SA (Spain) 4,807 219,733 RWE AG (Germany) 1,019 37,585 TECO Energy, Inc. (S) 21,100 361,443 Toho Gas Co., Ltd. (Japan) 8,000 52,551 Tokyo Gas Co., Ltd. (Japan) 4,000 18,643 Westar Energy, Inc. 4,902 129,511 Total common stocks (cost $90,080,628) CORPORATE BONDS AND NOTES (17.6%) (a) Principal amount Value Basic materials (1.3%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $30,000 $30,728 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 20,000 25,175 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 15,787 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 110,000 125,316 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 55,000 44,550 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 55,000 49,775 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 70,000 86,018 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 5,000 3,250 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 20,000 20,675 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 40,000 39,400 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 45,000 47,025 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 75,000 96,072 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 15,000 14,063 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 99,163 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.778s, 2014 15,000 15,046 Exopack Holding Corp. 144A sr. notes 10s, 2018 30,000 28,050 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 80,000 80,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 35,000 33,075 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 50,875 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 307,000 328,874 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 20,000 14,650 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 35,000 28,875 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 23,938 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 43,763 International Paper Co. sr. unsec. notes 7.95s, 2018 80,000 92,402 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 67,810 Lyondell Chemical Co. sr. notes 11s, 2018 105,000 113,400 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 103,000 110,983 Momentive Performance Materials, Inc. notes 9s, 2021 70,000 47,950 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) (NON) 35,000 25,988 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 30,000 29,625 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 10,000 9,725 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 75,000 73,500 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 45,000 44,213 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 55,000 — Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 25,000 22,750 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 83,438 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 25,000 24,583 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 (FWC) 15,000 15,150 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 40,000 38,400 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 5,000 4,550 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 45,000 47,925 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 50,000 52,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 5,000 5,113 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 45,000 44,775 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 45,000 52,902 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 20,000 18,000 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 50,000 49,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 45,000 42,975 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 30,000 20,700 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 38,482 Capital goods (0.9%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 100,000 106,875 Allison Transmission 144A company guaranty 11s, 2015 50,000 51,750 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 70,000 71,400 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 25,000 23,500 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 42,000 43,680 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,475 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 25,000 21,000 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 25,000 21,250 Berry Plastics Corp. notes 9 3/4s, 2021 30,000 25,500 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 125,000 141,748 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 35,000 35,350 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 20,000 20,000 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 20,000 20,125 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 66,264 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 44,246 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 67,966 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 80,000 79,600 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 5,000 4,975 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 159,000 200,583 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 70,000 64,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 30,000 30,150 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 21,138 Ryerson Holding Corp. sr. disc. notes zero %, 2015 15,000 6,638 Ryerson, Inc. company guaranty sr. notes 12s, 2015 89,000 89,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 81,133 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 20,000 20,400 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 20,100 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 33,950 Terex Corp. sr. unsec. sub. notes 8s, 2017 70,000 61,950 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 65,000 63,700 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 34,000 35,360 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 55,000 55,963 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 123,722 Communication services (2.0%) Adelphia Communications Corp. escrow bonds zero %, 2012 55,000 88 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 15,000 15,375 American Tower Corp. sr. unsec. notes 7s, 2017 75,000 84,810 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 10,000 10,453 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 45,000 51,943 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 30,000 34,268 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 112,000 150,383 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 105,000 109,331 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 15,263 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 37,895 43,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 5,000 5,088 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 45,000 42,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 55,000 53,350 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 105,000 109,468 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 95,000 94,050 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 20,000 19,750 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 50,000 44,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 115,000 97,463 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 156,000 187,003 Cox Communications, Inc. 144A notes 5 7/8s, 2016 27,000 31,023 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 55,000 47,850 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 109,175 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 15,450 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 15,612 CSC Holdings LLC sr. notes 6 3/4s, 2012 1,000 1,018 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 10,000 10,788 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 143,000 190,735 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 40,000 38,500 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 55,000 52,938 Equinix, Inc. sr. unsec. notes 7s, 2021 25,000 24,875 France Telecom notes 8 1/2s, 2031 (France) 70,000 96,943 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 70,000 67,900 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 29,100 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 55,000 55,721 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 50,000 46,500 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 86,562 74,443 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 177,838 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 35,000 30,100 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 38,616 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 10,000 8,838 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 90,000 88,875 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 27,900 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 24,875 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 85,000 82,875 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 75,000 82,125 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 15,000 15,300 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 45,000 47,250 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 41,900 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 15,000 15,000 Qwest Corp. notes 6 3/4s, 2021 131,000 127,569 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 79,000 81,666 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 24,125 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 103,231 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 5,000 5,250 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 75,000 78,563 Sprint Capital Corp. company guaranty 6 7/8s, 2028 215,000 160,713 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 90,000 83,700 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 25,000 21,500 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 20,000 22,641 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 136,853 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 28,593 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 121,230 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 57,210 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 68,225 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 100,000 85,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 15,113 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,263 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 65,813 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 28,950 Consumer cyclicals (2.7%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 4,650 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 40,000 30,800 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 38,500 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 35,100 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 65,000 58,825 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 19,300 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 53,000 51,278 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 2,692 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 40,000 38,700 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 15,000 14,775 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 15,300 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 20,000 13,500 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 25,000 15,750 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 15,000 9,525 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 60,000 48,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 10,000 8,825 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 40,800 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 14,963 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 19,400 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 14,250 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 35,000 29,750 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 40,000 23,800 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 210,000 211,838 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 72,279 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,163 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 55,000 35,200 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 27,563 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 50,000 40,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 71,016 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 25,000 25,750 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 5,000 4,725 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 63,335 57,477 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 33,413 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 15,000 7,763 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 40,000 22,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 115,000 117,588 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 30,150 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 50,000 42,125 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 26,875 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 80,000 84,622 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 45,004 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,056 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 86,700 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 38,200 Echostar DBS Corp. sr. notes 6 3/8s, 2011 35,000 35,000 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 30,000 33,300 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 (R) 60,000 53,700 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 61,000 63,440 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 100,000 111,500 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 30,000 29,400 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 45,250 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 33,950 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 110,000 124,463 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 85,000 91,375 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 51,000 46,346 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 31,938 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 115,000 117,300 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 11,239 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 15,000 15,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 153,220 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 65,000 65,650 Liberty Interactive, LLC debs. 8 1/4s, 2030 50,000 47,375 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 40,450 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 70,000 63,000 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 45,000 49,155 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 40,000 2,300 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 50,000 45,125 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 20,000 17,350 MGM Resorts International company guaranty sr. notes 9s, 2020 10,000 10,388 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 12,750 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 20,000 16,950 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,456 MGM Resorts International sr. notes 6 3/4s, 2012 95,000 93,100 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 30,375 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 105,000 84,525 Navistar International Corp. sr. notes 8 1/4s, 2021 65,000 66,625 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 35,000 30,450 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 62,099 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 103,317 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 35,000 35,700 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 15,000 12,075 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 50,000 46,250 Owens Corning company guaranty sr. unsec. notes 9s, 2019 110,000 129,800 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 26,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 65,000 64,350 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 25,125 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 25,000 25,688 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,038 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 70,000 67,375 Ply Gem Industries, Inc. company guaranty sr. notes 8 1/4s, 2018 5,000 4,075 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 40,000 38,400 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 24,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 26,625 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 60,000 39,900 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 11,325 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 55,000 54,450 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 55,000 51,838 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 44,963 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 40,000 39,200 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 14,138 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 52,000 54,860 Sears Holdings Corp. company guaranty 6 5/8s, 2018 35,000 28,875 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 5,000 4,700 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 15,000 15,075 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,402 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 68,343 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 85,000 87,916 Time Warner, Inc. debs. 9.15s, 2023 40,000 54,854 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 9,625 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 90,000 95,175 Travelport LLC company guaranty 11 7/8s, 2016 10,000 3,950 Travelport LLC company guaranty 9 7/8s, 2014 35,000 22,925 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 30,000 17,550 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 50,000 67,254 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $58,000 62,930 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 31,200 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F) (NON) (PIK) 44,015 1,497 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 188,306 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 11,427 Walt Disney Co. sr. unsec. notes 2 3/4s, 2021 30,000 29,516 Walt Disney Co. sr. unsec. unsub. notes 4 3/8s, 2041 10,000 10,540 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 25,000 26,250 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 75,000 84,000 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 50,000 50,500 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 75,000 72,000 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 30,000 25,500 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 83,640 Consumer staples (1.6%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 30,000 32,250 AE Escrow Corp. 144A sr. unsec. notes 9 3/4s, 2020 15,000 14,400 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 50,000 66,260 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,554 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 69,905 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 9,900 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 28,950 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 4,984 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 41,912 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 30,900 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 35,000 33,425 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 25,000 22,125 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 35,000 25,200 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 33,413 25,728 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 63,000 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 99,750 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 38,000 36,765 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 77,534 91,370 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 84,620 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 49,625 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 10,000 10,125 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 47,125 Del Monte Foods Co. 144A company guaranty sr. unsec. notes 7 5/8s, 2019 10,000 8,450 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 50,000 54,598 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 55,000 64,245 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 44,663 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 14,853 Dole Food Co. 144A sr. notes 8s, 2016 35,000 35,788 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 40,000 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 29,674 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 40,000 53,485 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 81,719 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 4,000 4,000 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 14,325 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 65,698 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 58,850 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 125,000 103,125 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,746 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 135,000 165,476 Kroger Co. company guaranty 6.4s, 2017 137,000 162,441 Landry's Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 10,000 10,050 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 15,000 15,075 Libbey Glass, Inc. sr. notes 10s, 2015 18,000 18,855 McDonald's Corp. sr. unsec. bond 6.3s, 2037 51,000 69,041 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 74,538 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 20,000 20,650 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 77,174 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 75,000 74,438 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 51,000 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 50,000 45,625 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 90,000 94,275 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 38,200 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 123,000 97,170 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 15,638 Roadhouse Financing, Inc. notes 10 3/4s, 2017 30,000 27,825 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 20,000 21,000 Service Corporation International sr. notes 7s, 2019 20,000 20,200 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 107,625 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 85,000 96,475 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 25,000 26,625 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 28,573 30,930 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 33,863 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 45,000 51,975 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 20,000 18,300 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 25,000 25,938 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 85,000 89,463 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 20,000 19,450 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 25,000 23,500 Energy (1.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 30,000 27,975 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 35,000 32,725 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 175,000 207,239 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 20,000 21,823 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 5,000 5,609 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 90,000 94,100 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 38,400 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 40,000 38,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 19,000 18,953 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 20,000 13,925 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 151,065 Brigham Exploration Co. company guaranty sr. unsec notes 6 7/8s, 2019 10,000 9,750 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 35,000 37,450 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 65,000 63,700 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 35,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 75,000 72,750 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 47,138 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 14,250 Complete Production Services, Inc. company guaranty 8s, 2016 65,000 65,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 43,650 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 94,725 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 52,250 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 5,000 4,825 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 56,375 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 58,025 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 25,000 24,125 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 89,500 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 20,000 20,200 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 25,000 21,250 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 30,000 27,750 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 45,000 45,675 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 100,000 98,000 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 200,000 222,330 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 70,000 67,550 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 110,000 111,650 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 25,000 23,625 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 9,850 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 50,000 45,500 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 15,000 12,600 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 12,297 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 40,000 38,500 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 35,000 36,750 Marathon Petroleum Corp. 144A sr. unsec. notes 6 1/2s, 2041 25,000 26,970 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 35,000 33,513 Milagro Oil & Gas 144A notes 10 1/2s, 2016 45,000 36,000 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 15,560 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 30,300 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 20,000 19,775 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 55,000 55,275 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 97,213 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 35,000 36,050 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 10,000 10,300 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) (NON) 15,000 9,450 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) (NON) 35,000 22,050 Peabody Energy Corp. company guaranty 7 3/8s, 2016 65,000 71,419 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,256 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 231,625 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 60,000 64,200 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 5,000 5,150 Plains Exploration & Production Co. company guaranty 7s, 2017 100,000 100,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 10,000 8,800 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 64,800 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 21,300 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 56,100 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 92,500 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 10,000 9,200 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 18,800 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 100,834 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 20,000 19,900 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 46,731 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 100,000 105,762 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 9,950 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 10,000 9,961 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 35,000 49,608 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 16,208 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 28,238 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 20,000 21,783 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 63,900 Williams Cos., Inc. (The) notes 7 3/4s, 2031 4,000 4,802 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 11,000 13,041 Financials (3.6%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.832s, 2014 (United Kingdom) 50,000 47,636 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 35,000 31,063 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 76,976 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 30,489 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 24,719 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 23,141 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 18,100 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.526s, 2014 24,000 20,604 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 27,300 American Express Co. sr. unsec. notes 8 1/8s, 2019 145,000 183,006 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 50,000 44,125 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 147,988 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 102,383 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 65,000 66,450 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 90,000 97,106 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 20,000 20,773 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.819s, 2027 43,000 26,664 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 35,000 22,969 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 90,000 64,800 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 25,933 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 12,500 12,467 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 65,000 65,949 Capital One Capital III company guaranty 7.686s, 2036 31,000 30,303 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 40,000 38,200 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 65,000 65,975 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 14,400 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 50,738 CIT Group, Inc. 144A bonds 7s, 2017 230,000 223,100 CIT Group, Inc. 144A bonds 7s, 2016 95,000 92,150 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 49,750 Citigroup, Inc. sr. notes 6 1/2s, 2013 195,000 205,198 Citigroup, Inc. sub. notes 5s, 2014 120,000 117,691 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 19,000 18,365 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 40,000 41,400 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 40,000 38,800 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 130,000 130,623 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 54,000 42,390 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 4,973 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 125,000 127,575 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 55,000 36,850 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 57,000 61,273 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 30,000 29,925 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 30,000 33,825 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.35s, 2028 29,000 17,493 GATX Financial Corp. notes 5.8s, 2016 25,000 27,918 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 130,106 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.478s, 2016 65,000 60,390 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 171,236 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 186,787 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 169,000 152,799 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 60,000 63,285 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 83,000 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 221,000 217,204 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 35,000 32,375 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 5,000 4,800 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 94,644 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 4,350 JPMorgan Chase & Co. sr. notes 6s, 2018 270,000 300,681 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 119,000 118,707 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default) (NON) 285,000 29 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 54,000 55,080 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 94,500 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 95,000 96,868 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 70,000 67,868 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 318,000 318,114 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 63,257 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 102,501 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 20,000 19,000 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 40,000 41,000 Nationwide Financial Services notes 5 5/8s, 2015 25,000 26,571 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 48,967 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 50,000 46,125 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 45,000 42,919 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 93,719 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 9,000 9,224 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 85,000 84,363 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 25,000 24,375 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 21,625 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 32,087 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 50,000 38,750 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 75,000 70,518 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 15,000 13,950 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 20,231 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 41,000 46,099 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 23,965 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 (R) 40,000 40,637 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 39,488 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 26,004 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 140,000 130,900 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.347s, 2037 75,000 52,622 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 5,000 4,350 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 90,000 93,035 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 40,000 41,669 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 300,000 282,750 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 70,000 72,587 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 96,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 395,920 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,515 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,243 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 83,237 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 60,000 58,437 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 10,920 Health care (0.9%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 90,000 105,947 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 48,640 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 128,912 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 95,269 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 32,988 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 25,000 25,750 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 50,000 47,500 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 32,375 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 95,000 93,338 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 82,877 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 10,000 9,600 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 35,000 33,600 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 25,000 25,094 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 65,000 65,000 HCA, Inc. sr. notes 6 1/2s, 2020 145,000 141,013 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 40,000 36,600 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 55,000 54,038 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 75,000 60,750 Johnson & Johnson sr. unsec. notes 4.85s, 2041 115,000 135,891 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 34,650 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 18,825 Select Medical Corp. company guaranty 7 5/8s, 2015 15,000 12,994 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 14,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 16,477 15,818 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 34,650 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,495 Tenet Healthcare Corp. sr. notes 9s, 2015 100,000 105,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 31,725 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 50,000 52,383 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 20,000 20,000 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 115,868 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 4,425 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 18,100 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 4,606 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 2,000 1,300 WellPoint, Inc. notes 7s, 2019 35,000 43,247 Miscellaneous (—%) Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 25,000 24,250 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 55,000 54,313 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 5,000 5,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 50,000 49,000 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 24,900 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 (PIK) 40,000 29,300 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 75,000 54,750 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 20,000 17,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 75,000 60,375 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 30,000 24,750 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 141,911 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 38,000 41,045 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 79,718 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 50,000 45,250 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 15,000 15,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 25,000 26,000 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 268,922 223,878 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 35,000 27,650 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 20,000 17,750 First Data Corp. 144A sr. bonds 12 5/8s, 2021 65,000 48,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 24,000 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 13,000 13,520 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 51,375 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 38,263 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,316 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 14,850 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 96,188 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 24,000 23,640 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 30,726 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 94,139 Oracle Corp. 144A notes 3 7/8s, 2020 65,000 69,466 Oracle Corp. 144A sr. notes 5 3/8s, 2040 35,000 40,531 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 50,745 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 35,000 34,300 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 7,000 7,070 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 32,550 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 44,100 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 65,233 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 22,708 Transportation (0.3%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 45,000 45,225 Burlington Northern Santa Fe Corp. sr. unsec. unsub. notes 5 3/4s, 2040 35,000 40,861 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 70,000 78,384 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 70,112 73,618 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 8s, 2018 (Mexico) 25,000 27,156 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 6 1/8s, 2021 (Mexico) 10,000 9,900 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 80,794 80,794 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 56,000 60,620 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 55,000 48,950 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 16,015 15,454 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 50,000 33,500 Utilities and power (1.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 64,000 67,451 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 85,425 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 30,000 28,350 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 28,346 Arizona Public Services Co. sr. unsec. notes 5.05s, 2041 35,000 38,145 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,751 Beaver Valley Funding Corp. sr. bonds 9s, 2017 18,000 19,318 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 66,000 73,917 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 36,849 39,428 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 39,200 Calpine Corp. 144A sr. notes 7 1/4s, 2017 95,000 91,675 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 10,000 11,615 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 17,533 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 98,000 117,393 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.669s, 2066 165,000 146,850 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 94,985 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 130,000 78,650 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 10,050 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 9,300 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 34,200 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 40,539 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 134,420 Electricite de France 144A notes 6 1/2s, 2019 (France) 60,000 70,132 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 15,000 14,550 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 66,000 63,360 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 24,000 23,400 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 51,375 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 60,000 61,843 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 40,000 37,970 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 50,000 53,627 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 35,000 35,789 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 3,000 3,016 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 70,000 65,450 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 9,400 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 35,963 ITC Holdings Corp. 144A notes 5 7/8s, 2016 76,000 86,056 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 39,959 Kansas Gas & Electric Co. bonds 5.647s, 2021 15,520 16,154 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 82,647 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 46,713 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 130,000 164,508 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 50,087 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 20,600 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 109,800 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 26,097 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 40,000 40,429 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 110,000 131,288 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 87,014 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 8,289 8,297 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 40,920 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 30,356 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 97,510 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 56,402 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,649 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 76,596 32,170 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 30,000 18,300 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 35,000 28,000 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 30,000 29,871 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 59,417 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 29,692 Total corporate bonds and notes (cost $35,159,278) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.0%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $2,201,372 $2,455,905 4 1/2s, TBA, October 1, 2041 7,000,000 7,605,938 U.S. Government Agency Mortgage Obligations (8.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to January 1, 2041 959,861 986,557 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, October 1, 2041 8,000,000 8,683,125 4 1/2s, TBA, October 1, 2041 1,000,000 1,060,938 4s, TBA, October 1, 2041 1,000,000 1,048,125 4s, TBA, October 1, 2026 5,000,000 5,271,875 Total U.S. government and agency mortgage obligations (cost $26,944,057) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 (SEGSF) $20,000 $21,661 Total U.S. treasury Obligations (cost $20,031) FOREIGN GOVERNMENT BONDS AND NOTES (9.9%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $40,000 $32,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 150,000 143,030 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 840,000 711,992 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 1,470,000 171,035 Brazil (Federal Republic of) notes 10s, 2012 BRL 853 462,470 Canada (Government of) bonds 5s, 2037 CAD 600,000 802,494 Canada (Government of) notes 4s, 2017 CAD 1,900,000 2,063,284 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 $200,000 202,000 Switzerland (Government of) bonds 2 1/2s, 2016 CHF 600,000 727,826 Switzerland (Government of) bonds 2s, 2021 CHF 300,000 363,509 Ukraine (Government of) 144A bonds 7 3/4s, 2020 $100,000 90,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 385,000 United Kingdom (Government of) bonds 4 1/4s, 2027 GBP 1,600,000 2,882,041 United Kingdom (Government of) bonds 4s, 2060 GBP 20,000 33,910 United Kingdom (Government of) bonds 2 3/4s, 2015 GBP 2,300,000 3,804,456 United Kingdom Treasury bonds 4s, 2022 GBP 2,000,000 3,558,183 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 1,900,000 3,336,343 Total foreign government bonds and notes (cost $19,484,825) MORTGAGE-BACKED SECURITIES (4.8%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.801s, 2049 $98,000 $102,514 Ser. 07-2, Class A2, 5.634s, 2049 106,607 107,594 Ser. 07-1, Class XW, IO, 0.463s, 2049 1,637,287 18,971 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.876s, 2035 537,237 1,340 Ser. 07-5, Class XW, IO, 0.587s, 2051 2,802,299 45,913 Ser. 04-5, Class XC, IO, 0.473s, 2041 1,445,394 25,936 Ser. 04-4, Class XC, IO, 0.458s, 2042 989,521 20,643 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.846s, 2036 410,854 197,210 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.935s, 2036 148,996 90,888 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.853s, 2040 20,316 21,012 Ser. 04-PR3I, Class X1, IO, 0.314s, 2041 481,070 8,502 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.255s, 2038 1,538,159 23,611 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.21s, 2049 6,897,447 85,390 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.552s, 2049 1,656,834 23,858 Ser. 07-CD4, Class XC, IO, 0.17s, 2049 9,010,358 79,291 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 29,018 29,906 Ser. 98-C2, Class F, 5.44s, 2030 275,856 284,350 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 66,208 66,375 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.237s, 2046 7,478,471 90,718 Ser. 05-LP5, Class XC, IO, 0.23s, 2043 5,830,397 56,036 Ser. 05-C6, Class XC, IO, 0.103s, 2044 5,580,364 32,314 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.736s, 2036 353,281 208,436 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.418s, 2041 59,000 60,805 FRB Ser. 07-C4, Class A2, 5.991s, 2039 125,576 126,266 Ser. 07-C2, Class A2, 5.448s, 2049 28,703 28,800 Ser. 07-C1, Class AAB, 5.336s, 2040 61,000 63,666 Ser. 06-C5, Class AX, IO, 0.211s, 2039 3,155,262 46,622 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.272s, 2049 7,870,505 50,804 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 80,000 72,437 Ser. 05-C5, Class AM, 5.1s, 2038 55,000 56,530 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 69,000 71,968 FRB Ser. 03-CK2, Class G, 5.744s, 2036 84,000 81,454 Ser. 02-CP3, Class AX, IO, 1.617s, 2035 1,235,236 8,053 Ser. 04-C4, Class AX, IO, 0.413s, 2039 528,865 11,961 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 2,419 2,419 Ser. 99-CG2, Class B4, 6.1s, 2032 130,000 127,415 Federal National Mortgage Association Grantor Trust IFB Ser. 06-8, Class HP, 23.707s, 2036 68,220 108,862 IFB Ser. 05-45, Class DA, 23.56s, 2035 91,516 145,356 IFB Ser. 07-53, Class SP, 23.34s, 2037 71,215 102,848 IFB Ser. 05-75, Class GS, 19.546s, 2035 45,523 65,337 Ser. 06-46, Class OC, PO, zero %, 2036 51,668 46,471 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.872s, 2037 52,373 77,662 IFB Ser. 3072, Class SM, 22.957s, 2035 55,276 87,307 IFB Ser. 3072, Class SB, 22.81s, 2035 51,219 80,544 IFB Ser. 3249, Class PS, 21.519s, 2036 60,489 87,574 IFB Ser. 3065, Class DC, 19.173s, 2035 72,024 108,236 IFB Ser. 2990, Class LB, 16.36s, 2034 76,041 102,673 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 227,314 31,683 IFB Ser. 3835, Class SC, IO, 6.421s, 2038 805,902 136,254 IFB Ser. 3861, Class PS, IO, 6.371s, 2037 1,139,731 177,015 IFB Ser. 3708, Class SQ, IO, 6.321s, 2040 363,645 50,139 IFB Ser. 3708, Class SA, IO, 6.221s, 2040 626,065 84,575 Ser. 3934, Class AS, IO, 4 1/2s, 2041 (FWC) 692,000 139,914 Ser. 3934, Class BS, IO, 4 1/2s, 2041 (FWC) 1,480,000 274,262 Ser. 3327, Class IF, IO, zero %, 2037 5,398 2 Ser. 3124, Class DO, PO, zero %, 2036 21,090 18,266 FRB Ser. 3326, Class YF, zero %, 2037 1,768 1,684 FRB Ser. 3003, Class XF, zero %, 2035 3,227 3,223 Federal National Mortgage Association IFB Ser. 11-101, Class SC, IO, 6.3s, 2040 207,000 39,460 IFB Ser. 404, Class S13, IO, 6.165s, 2040 440,380 60,035 IFB Ser. 11-101, Class BS, IO, 5.85s, 2039 820,000 127,116 IFB Ser. 11-101, Class SA, IO, 5.7s, 2041 109,000 19,552 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.538s, 2033 145,829 1 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 137,671 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 42,575 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.168s, 2043 3,145,560 22,378 Ser. 05-C3, Class XC, IO, 0.122s, 2045 28,868,961 141,924 Ser. 07-C1, Class XC, IO, 0.102s, 2049 10,716,431 54,482 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 75,000 69,110 Ser. 97-C1, Class X, IO, 1.324s, 2029 71,511 2,323 Ser. 05-C1, Class X1, IO, 0.308s, 2043 2,607,637 35,623 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 9,886 8,601 Government National Mortgage Association Ser. 11-140, Class CI, 6s, 2040 (FWC) 1,270,000 165,100 IFB Ser. 11-35, Class AS, IO, 5.87s, 2037 486,218 62,544 Ser. 10-150, Class WI, IO, 5s, 2038 503,511 64,006 FRB Ser. 07-35, Class UF, zero %, 2037 2,911 2,843 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 61,000 56,221 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 108,014 109,533 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 42,479 42,585 Ser. 04-C1, Class X1, IO, 1.163s, 2028 48,154 — Ser. 03-C1, Class X1, IO, 0.999s, 2040 582,405 3,987 Ser. 06-GG6, Class XC, IO, 0.143s, 2038 2,115,742 3,703 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR3, Class 2A1A, 2.741s, 2036 570,474 273,828 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.435s, 2037 415,520 185,145 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 18,071 18,255 FRB Ser. 07-LD12, Class A3, 6.184s, 2051 391,000 414,810 Ser. 06-LDP9, Class A2S, 5.298s, 2047 182,000 182,551 Ser. 06-LDP8, Class X, IO, 0.744s, 2045 2,026,127 42,318 Ser. 07-LDPX, Class X, IO, 0.516s, 2049 3,409,508 38,756 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 12,375 12,353 Ser. 05-CB12, Class X1, IO, 0.138s, 2037 2,584,318 20,739 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 33,355 Ser. 99-C1, Class G, 6.41s, 2031 37,135 32,679 Ser. 98-C4, Class H, 5.6s, 2035 50,000 53,587 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 123,000 117,222 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.886s, 2038 1,361,916 32,020 Ser. 05-C3, Class XCL, IO, 0.386s, 2040 3,785,025 69,247 Ser. 06-C7, Class XCL, IO, 0.382s, 2038 2,402,997 33,805 Ser. 05-C2, Class XCL, IO, 0.338s, 2040 2,708,352 19,492 Ser. 05-C5, Class XCL, IO, 0.254s, 2040 4,681,327 69,162 Ser. 06-C6, Class XCL, IO, 0.241s, 2039 7,657,043 136,073 Ser. 06-C1, Class XCL, IO, 0.169s, 2041 4,682,505 48,197 Ser. 05-C7, Class XCL, IO, 0.157s, 2040 3,251,734 18,099 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.857s, 2027 110,938 90,533 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 128,000 134,729 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 2,510,518 26,991 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.436s, 2039 625,029 15,223 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-6, Class A2, 5.331s, 2051 212,000 213,402 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 6.119s, 2044 113,039 6,782 Ser. 06-C4, Class X, IO, 3.604s, 2045 480,036 24,002 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.922s, 2041 125,133 125,758 FRB Ser. 07-HQ12, Class A2, 5.774s, 2049 214,868 218,689 Ser. 07-IQ14, Class A2, 5.61s, 2049 65,132 66,183 FRB Ser. 07-HQ12, Class A2FL, 0.479s, 2049 98,821 86,459 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.171s, 2042 1,076,882 5,632 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 79,143 80,811 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.035s, 2036 926,048 7,594 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.947s, 2039 181,000 163,336 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 191,647 190,689 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.926s, 2049 38,951 39,322 Ser. 07-C30, Class APB, 5.294s, 2043 140,000 147,024 Ser. 07-C30, Class A3, 5.246s, 2043 89,000 90,222 Ser. 07-C34, IO, 0.544s, 2046 1,615,456 26,073 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.254s, 2035 601,212 6,241 Ser. 05-C18, Class XC, IO, 0.142s, 2042 3,132,530 24,841 Ser. 06-C26, Class XC, IO, 0.09s, 2045 1,475,921 4,383 Ser. 06-C23, Class XC, IO, 0.07s, 2045 2,538,292 11,397 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.385s, 2036 428,793 175,805 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 4,800 Ser. 05-C1A, Class C, 4.9s, 2036 13,000 13,103 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.465s, 2037 393,027 222,557 Total mortgage-backed securities (cost $9,149,756) INVESTMENT COMPANIES (3.5%) (a) Shares Value Financial Select Sector SPDR Fund (S) 32,900 $389,207 Gladstone Investment Corp. 2,612 17,762 Market Vectors Gold Miners ETF (Exchange-traded fund) 429 23,677 SPDR S&P rust (S) 57,730 6,533,304 Total investment Companies (cost $7,722,822) ASSET-BACKED SECURITIES (1.6%) (a) Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.385s, 2036 $75,000 $28,454 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 22,892 22,835 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A5, 8.32s, 2030 161,837 111,263 Ser. 00-A, Class A4, 8.29s, 2030 344,969 236,200 Ser. 00-A, Class A2, 7.575s, 2030 355,084 224,590 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 2.272s, 2033 356,000 309,501 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.979s, 2032 46,759 18,703 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 72,676 36,233 Ser. 96-6, Class M1, 7.95s, 2027 173,000 179,920 Ser. 97-6, Class A9, 7.55s, 2029 20,789 21,993 Ser. 97-2, Class M1, 7.54s, 2028 185,621 135,503 Ser. 97-6, Class M1, 7.21s, 2029 73,000 63,303 Ser. 93-3, Class B, 6.85s, 2018 4,647 4,225 Ser. 99-2, Class A7, 6.44s, 2030 104,873 111,462 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 504,606 503,975 GSAA Home Equity Trust FRB Ser. 06-3, Class A2, 0.425s, 2036 202,635 88,146 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 31,327 31,307 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.395s, 2036 59,241 24,572 FRB Ser. 06-2, Class A2C, 0.385s, 2036 82,000 42,377 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 48,834 38,230 Ser. 95-B, Class B1, 7.55s, 2021 12,959 9,737 Ser. 98-A, Class M, 6.825s, 2028 31,000 30,161 Ser. 01-E, Class A4, 6.81s, 2031 256,840 223,932 Ser. 01-C, Class A3, 6.61s, 2021 410,080 226,569 Ser. 99-B, Class A3, 6.45s, 2017 26,468 25,153 Ser. 01-E, Class A3, 5.69s, 2031 127,270 104,679 Ser. 02-C, Class A1, 5.41s, 2032 200,939 193,404 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 39,099 37,535 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.395s, 2037 109,631 62,460 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.445s, 2036 139,000 40,271 Total asset-backed securities (cost $3,480,769) COMMODITY LINKED NOTES (1.3%) (a) Principal amount Value Citigroup Funding, Inc.144A notes zero %, 2011 (Indexed to the 1 Yr Dow Jones-UBS Ex-Energy 3-Month Forward Total Return Index) $2,100,000 $2,177,391 UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) 712,000 522,676 Total commodity Linked Notes (cost $2,812,000) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.218s, 2015 $14,523 $12,133 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 14,656 11,547 First Data Corp. bank term loan FRN 4.217s, 2018 99,303 81,491 First Data Corp. bank term loan FRN Ser. B3, 2.967s, 2014 10,568 9,229 Goodman Global, Inc. bank term loan FRN 9s, 2017 35,000 35,058 Health Management Associates, Inc. bank term loan FRN 1.996s, 2014 8,317 7,816 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8s, 2014 39,600 39,105 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7 1/2s, 2013 39,576 39,081 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 85,000 78,838 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 6,348 6,237 Polypore, Inc. bank term loan FRN Ser. B, 2.22s, 2014 16,967 16,331 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.726s, 2017 130,971 64,690 Univision Communications, Inc. bank term loan FRN 4.471s, 2017 17,604 15,799 West Corp. bank term loan FRN Ser. B2, 2.702s, 2013 3,623 3,507 West Corp. bank term loan FRN Ser. B5, 4.577s, 2016 8,811 8,495 Total senior loans (cost $492,368) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. (S) 690 $35,621 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,280 23,258 General Motors Co. Ser. B, $2.375 cv. pfd. 943 32,946 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 140 126 Lucent Technologies Capital Trust I 7.75% cv. pfd. 35 29,048 Total convertible preferred stocks (cost $271,350) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 83 $55,581 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 2,540 46,355 Total preferred stocks (cost $110,524) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $20,864 4.071s, 1/1/14 50,000 51,588 Total municipal bonds and notes (cost $70,000) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $6,000 $7,883 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 25,000 17,031 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 22,000 22,633 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 20,000 18,250 Total convertible bonds and notes (cost $74,497) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 7,932 $1,904 Total warrants (cost $1,586) SHORT-TERM INVESTMENTS (29.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 26,499,090 $26,499,090 Putnam Money Market Liquidity Fund 0.10% (e) 19,052,203 19,052,203 SSgA Prime Money Market Fund 0.02% (i) (P) 2,655,000 2,655,000 U.S. Treasury Bills with an effective yield of 0.170%, January 26, 2012 (SEG) $32,000 31,978 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.124%, May 3, 2012 (SEG) (SEGSF) 2,235,000 2,233,498 U.S. Treasury Bills with effective yields ranging from 0.067% to 0.074%, February 9, 2012 (SEG) (SEGSF) 269,000 268,917 U.S. Treasury Bills with an effective yield of 0.065%, December 1, 2011 (SEG) (SEGSF) 3,055,000 3,054,477 U.S. Treasury Bills with effective yields ranging from 0.051% to 0.070%, November 17, 2011 (SEG) (SEGSF) 2,103,000 2,102,673 U.S. Treasury Bills with effective yields ranging from 0.054% to 0.058%, October 20, 2011 (SEG) (SEGSF) 3,200,000 3,199,585 Total short-term investments (cost $59,097,421) TOTAL INVESTMENTS Total investments (cost $254,971,912) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $100,298,334) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/19/11 $704,544 $762,093 $(57,549) Brazilian Real Sell 10/19/11 4,072 4,625 553 British Pound Sell 10/19/11 693,380 707,803 14,423 Canadian Dollar Sell 10/19/11 920,905 970,829 49,924 Chilean Peso Sell 10/19/11 9,192 10,299 1,107 Czech Koruna Sell 10/19/11 29,893 28,681 (1,212) Euro Sell 10/19/11 3,763,892 3,909,954 146,062 Hungarian Forint Buy 10/19/11 123,352 136,742 (13,390) Japanese Yen Buy 10/19/11 119,157 119,897 (740) Mexican Peso Sell 10/19/11 159,057 174,525 15,468 Norwegian Krone Sell 10/19/11 527,931 572,224 44,293 Russian Ruble Buy 10/19/11 13,795 15,028 (1,233) Singapore Dollar Sell 10/19/11 139,215 144,588 5,373 South African Rand Buy 10/19/11 86,578 97,124 (10,546) South Korean Won Sell 10/19/11 265,405 290,218 24,813 Swedish Krona Sell 10/19/11 379,680 406,295 26,615 Swiss Franc Buy 10/19/11 10,606 11,178 (572) Taiwan Dollar Buy 10/19/11 193,260 203,601 (10,341) Turkish Lira Sell 10/19/11 33,081 34,871 1,790 Barclays Bank PLC Australian Dollar Sell 10/19/11 301,380 318,825 17,445 Brazilian Real Sell 10/19/11 273,744 309,592 35,848 British Pound Buy 10/19/11 216,652 221,746 (5,094) Canadian Dollar Buy 10/19/11 161,335 169,948 (8,613) Chilean Peso Buy 10/19/11 37,406 41,797 (4,391) Czech Koruna Buy 10/19/11 103,213 106,936 (3,723) Euro Buy 10/19/11 270,115 297,183 (27,068) Hong Kong Dollar Buy 10/19/11 537,146 536,608 538 Hungarian Forint Sell 10/19/11 81,560 90,152 8,592 Indian Rupee Sell 10/19/11 163,791 170,508 6,717 Japanese Yen Buy 10/19/11 954,914 950,332 4,582 Malaysian Ringgit Sell 10/19/11 53,092 55,265 2,173 Mexican Peso Sell 10/19/11 28,246 31,347 3,101 New Zealand Dollar Buy 10/19/11 13,040 14,220 (1,180) Norwegian Krone Sell 10/19/11 352,660 362,074 9,414 Philippines Peso Buy 10/19/11 144,693 149,417 (4,724) Philippines Peso Sell 10/19/11 144,693 145,823 1,130 Polish Zloty Sell 10/19/11 199,771 218,613 18,842 Russian Ruble Sell 10/19/11 58,160 63,265 5,105 Singapore Dollar Sell 10/19/11 94,902 99,433 4,531 South Korean Won Sell 10/19/11 35,960 39,315 3,355 Swedish Krona Buy 10/19/11 142,424 152,672 (10,248) Swiss Franc Sell 10/19/11 202,730 214,620 11,890 Taiwan Dollar Sell 10/19/11 79,819 83,495 3,676 Thai Baht Sell 10/19/11 2,169 201 (1,968) Turkish Lira Buy 10/19/11 84,635 89,246 (4,611) Citibank, N.A. Australian Dollar Sell 10/19/11 320,652 346,595 25,943 Brazilian Real Sell 10/19/11 81,272 92,257 10,985 British Pound Buy 10/19/11 3,268,524 3,333,562 (65,038) Canadian Dollar Sell 10/19/11 880,308 926,952 46,644 Chilean Peso Buy 10/19/11 2,563 2,866 (303) Czech Koruna Buy 10/19/11 9,242 10,792 (1,550) Danish Krone Sell 10/19/11 274,012 286,649 12,637 Euro Sell 10/19/11 547,475 572,107 24,632 Hungarian Forint Buy 10/19/11 112,554 124,475 (11,921) Japanese Yen Buy 10/19/11 1,470,713 1,463,081 7,632 Mexican Peso Buy 10/19/11 192,155 212,678 (20,523) New Zealand Dollar Sell 10/19/11 57,496 62,635 5,139 Norwegian Krone Sell 10/19/11 718 779 61 Polish Zloty Sell 10/19/11 189,281 206,797 17,516 Singapore Dollar Buy 10/19/11 161,715 179,319 (17,604) South African Rand Buy 10/19/11 53,436 60,031 (6,595) South Korean Won Buy 10/19/11 83,784 91,744 (7,960) Swedish Krona Buy 10/19/11 99,906 106,973 (7,067) Swiss Franc Sell 10/19/11 741,540 781,701 40,161 Taiwan Dollar Sell 10/19/11 227,149 237,504 10,355 Turkish Lira Buy 10/19/11 70,404 74,248 (3,844) Credit Suisse AG Australian Dollar Sell 10/19/11 958,470 1,018,188 59,718 Brazilian Real Sell 10/19/11 4,759 5,381 622 British Pound Buy 10/19/11 456,578 456,101 477 Canadian Dollar Sell 10/19/11 273,073 284,034 10,961 Chilean Peso Buy 10/19/11 10,733 12,010 (1,277) Czech Koruna Buy 10/19/11 79,345 86,732 (7,387) Euro Sell 10/19/11 221,674 223,628 1,954 Hungarian Forint Sell 10/19/11 100,394 103,125 2,731 Indian Rupee Sell 10/19/11 281,357 297,311 15,954 Japanese Yen Sell 10/19/11 1,255,503 1,247,498 (8,005) Malaysian Ringgit Sell 10/19/11 79,356 81,736 2,380 Mexican Peso Sell 10/19/11 76,457 81,774 5,317 Norwegian Krone Sell 10/19/11 416,774 457,228 40,454 Polish Zloty Sell 10/19/11 234,244 256,341 22,097 Russian Ruble Buy 10/19/11 5,609 6,099 (490) Singapore Dollar Buy 10/19/11 43,624 44,152 (528) South African Rand Sell 10/19/11 23,212 23,187 (25) South Korean Won Sell 10/19/11 131,117 149,413 18,296 Swedish Krona Sell 10/19/11 507,937 543,790 35,853 Swiss Franc Sell 10/19/11 397,175 393,900 (3,275) Taiwan Dollar Sell 10/19/11 309,132 321,705 12,573 Turkish Lira Buy 10/19/11 6,605 6,964 (359) Deutsche Bank AG Australian Dollar Buy 10/19/11 530,708 574,750 (44,042) Brazilian Real Buy 10/19/11 110,936 125,591 (14,655) British Pound Buy 10/19/11 9,997 10,200 (203) Canadian Dollar Buy 10/19/11 306,202 324,524 (18,322) Chilean Peso Sell 10/19/11 75,516 84,644 9,128 Czech Koruna Buy 10/19/11 43,427 43,034 393 Euro Sell 10/19/11 735,468 761,372 25,904 Hungarian Forint Sell 10/19/11 119,600 132,320 12,720 Malaysian Ringgit Buy 10/19/11 30,928 36,031 (5,103) Mexican Peso Buy 10/19/11 115,633 128,306 (12,673) New Zealand Dollar Sell 10/19/11 118,271 128,935 10,664 Norwegian Krone Sell 10/19/11 215,325 233,676 18,351 Philippines Peso Buy 10/19/11 144,209 148,847 (4,638) Philippines Peso Sell 10/19/11 144,209 145,500 1,291 Polish Zloty Sell 10/19/11 229,120 237,591 8,471 Singapore Dollar Buy 10/19/11 147,404 163,487 (16,083) South Korean Won Sell 10/19/11 171,204 187,262 16,058 Swedish Krona Buy 10/19/11 217,767 254,381 (36,614) Swiss Franc Buy 10/19/11 917,203 966,619 (49,416) Taiwan Dollar Sell 10/19/11 98,614 103,226 4,612 Turkish Lira Sell 10/19/11 59,341 62,525 3,184 Goldman Sachs International Australian Dollar Buy 10/19/11 321,717 347,820 (26,103) British Pound Buy 10/19/11 197,283 201,896 (4,613) Canadian Dollar Sell 10/19/11 583,010 612,533 29,523 Chilean Peso Buy 10/19/11 45,252 50,679 (5,427) Euro Sell 10/19/11 3,521,553 3,663,287 141,734 Hungarian Forint Buy 10/19/11 16,866 26,271 (9,405) Japanese Yen Sell 10/19/11 2,271,153 2,257,749 (13,404) Norwegian Krone Sell 10/19/11 287,282 311,625 24,343 Polish Zloty Sell 10/19/11 58,303 63,707 5,404 South African Rand Buy 10/19/11 31,386 35,191 (3,805) Swedish Krona Sell 10/19/11 117,100 125,350 8,250 Swiss Franc Sell 10/19/11 66,288 69,776 3,488 HSBC Bank USA, National Association Australian Dollar Sell 10/19/11 1,266,746 1,369,484 102,738 British Pound Sell 10/19/11 3,563,433 3,635,548 72,115 Euro Sell 10/19/11 467,903 466,545 (1,358) Indian Rupee Sell 10/19/11 74,092 78,470 4,378 Japanese Yen Sell 10/19/11 258,276 256,788 (1,488) New Zealand Dollar Sell 10/19/11 262,621 286,300 23,679 Norwegian Krone Buy 10/19/11 592,164 642,598 (50,434) Philippines Peso Buy 10/19/11 144,209 148,566 (4,357) Philippines Peso Sell 10/19/11 144,209 145,311 1,102 Singapore Dollar Buy 10/19/11 366,825 394,677 (27,852) South Korean Won Buy 10/19/11 72,734 83,337 (10,603) Swiss Franc Buy 10/19/11 412,642 386,666 25,976 Taiwan Dollar Sell 10/19/11 112,682 117,891 5,209 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/19/11 515,407 557,362 (41,955) Brazilian Real Sell 10/19/11 64,140 72,448 8,308 British Pound Buy 10/19/11 906,908 920,408 (13,500) Canadian Dollar Sell 10/19/11 15,128 19,043 3,915 Chilean Peso Sell 10/19/11 10,246 11,426 1,180 Czech Koruna Sell 10/19/11 121,169 122,997 1,828 Euro Buy 10/19/11 1,284,554 1,333,335 (48,781) Hong Kong Dollar Sell 10/19/11 1,045,166 1,044,240 (926) Hungarian Forint Sell 10/19/11 147 163 16 Japanese Yen Buy 10/19/11 1,231,274 1,223,102 8,172 Malaysian Ringgit Sell 10/19/11 7,169 3,633 (3,536) Mexican Peso Sell 10/19/11 73,829 81,775 7,946 New Zealand Dollar Buy 10/19/11 96,996 105,758 (8,762) Norwegian Krone Buy 10/19/11 192,581 204,336 (11,755) Polish Zloty Buy 10/19/11 254,012 285,361 (31,349) Russian Ruble Buy 10/19/11 13,795 14,994 (1,199) Singapore Dollar Sell 10/19/11 752,478 805,249 52,771 South African Rand Buy 10/19/11 107,614 123,368 (15,754) South Korean Won Buy 10/19/11 57,614 65,640 (8,026) Swedish Krona Buy 10/19/11 530,424 567,873 (37,449) Swiss Franc Buy 10/19/11 36,790 38,757 (1,967) Taiwan Dollar Sell 10/19/11 94,071 96,557 2,486 Thai Baht Buy 10/19/11 720 3,025 (2,305) Turkish Lira Sell 10/19/11 86,891 91,248 4,357 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/19/11 435,316 478,817 (43,501) Brazilian Real Sell 10/19/11 61,655 69,637 7,982 British Pound Sell 10/19/11 6,775,100 6,929,708 154,608 Canadian Dollar Buy 10/19/11 154,250 172,907 (18,657) Chilean Peso Sell 10/19/11 1,394 1,560 166 Czech Koruna Buy 10/19/11 66,985 74,308 (7,323) Euro Buy 10/19/11 2,533,951 2,656,944 (122,993) Hungarian Forint Sell 10/19/11 12,826 5,942 (6,884) Indian Rupee Sell 10/19/11 149,762 155,575 5,813 Japanese Yen Buy 10/19/11 1,315,128 1,307,181 7,947 Malaysian Ringgit Buy 10/19/11 69,777 76,328 (6,551) Mexican Peso Sell 10/19/11 112,530 123,923 11,393 New Zealand Dollar Sell 10/19/11 16,090 17,540 1,450 Norwegian Krone Sell 10/19/11 174,604 189,682 15,078 Polish Zloty Sell 10/19/11 47,813 47,951 138 Russian Ruble Buy 10/19/11 5,612 6,116 (504) Singapore Dollar Sell 10/19/11 304,068 325,623 21,555 South African Rand Sell 10/19/11 220,001 246,665 26,664 South Korean Won Sell 10/19/11 58,802 65,092 6,290 Swedish Krona Buy 10/19/11 448,224 480,754 (32,530) Swiss Franc Sell 10/19/11 504,782 530,909 26,127 Taiwan Dollar Buy 10/19/11 227,540 238,360 (10,820) Turkish Lira Buy 10/19/11 62,188 65,590 (3,402) State Street Bank and Trust Co. Australian Dollar Buy 10/19/11 504,657 541,335 (36,678) Brazilian Real Sell 10/19/11 405,673 459,869 54,196 British Pound Sell 10/19/11 143,550 136,539 (7,011) Canadian Dollar Sell 10/19/11 739,845 771,290 31,445 Czech Koruna Sell 10/19/11 82,561 89,925 7,364 Euro Buy 10/19/11 1,307,365 1,367,099 (59,734) Hungarian Forint Sell 10/19/11 142,624 157,561 14,937 Indonesian Rupiah Sell 10/19/11 79,501 73,947 (5,554) Japanese Yen Buy 10/19/11 254,267 252,981 1,286 Japanese Yen Sell 10/19/11 254,247 254,245 (2) Malaysian Ringgit Buy 10/19/11 28,455 32,864 (4,409) Mexican Peso Sell 10/19/11 168,424 185,934 17,510 Norwegian Krone Sell 10/19/11 727,193 788,512 61,319 Philippines Peso Buy 10/19/11 144,209 148,812 (4,603) Philippines Peso Sell 10/19/11 144,209 148,369 4,160 Polish Zloty Buy 10/19/11 124,823 136,312 (11,489) Russian Ruble Buy 10/19/11 13,795 14,993 (1,198) Singapore Dollar Buy 10/19/11 177,558 191,135 (13,577) South African Rand Sell 10/19/11 47,290 53,051 5,761 South Korean Won Buy 10/19/11 15,946 15,303 643 Swedish Krona Buy 10/19/11 564,243 603,834 (39,591) Swiss Franc Sell 10/19/11 373,311 393,282 19,971 Taiwan Dollar Sell 10/19/11 205,742 215,254 9,512 Thai Baht Buy 10/19/11 28,795 29,943 (1,148) Turkish Lira Sell 10/19/11 40,814 43,001 2,187 UBS AG Australian Dollar Sell 10/19/11 230,393 215,701 (14,692) Brazilian Real Buy 10/19/11 258,622 292,857 (34,235) British Pound Sell 10/19/11 6,448,482 6,584,654 136,172 Canadian Dollar Sell 10/19/11 1,597,173 1,670,802 73,629 Czech Koruna Sell 10/19/11 63,736 71,781 8,045 Euro Buy 10/19/11 2,053,971 2,113,197 (59,226) Hungarian Forint Sell 10/19/11 4,007 4,427 420 Indian Rupee Buy 10/19/11 173,731 183,859 (10,128) Japanese Yen Sell 10/19/11 1,039,104 1,030,254 (8,850) Mexican Peso Buy 10/19/11 111,572 123,867 (12,295) New Zealand Dollar Sell 10/19/11 21,580 23,531 1,951 Norwegian Krone Buy 10/19/11 1,030,213 1,118,869 (88,656) Polish Zloty Buy 10/19/11 47,298 59,866 (12,568) Russian Ruble Buy 10/19/11 5,612 6,110 (498) Singapore Dollar Buy 10/19/11 172,201 185,277 (13,076) South African Rand Sell 10/19/11 200,709 225,096 24,387 South Korean Won Buy 10/19/11 119,776 127,155 (7,379) Swedish Krona Sell 10/19/11 903,101 978,116 75,015 Swiss Franc Sell 10/19/11 692,155 729,252 37,097 Taiwan Dollar Buy 10/19/11 174,166 182,187 (8,021) Thai Baht Sell 10/19/11 2,160 97 (2,063) Turkish Lira Sell 10/19/11 3,813 4,019 206 Westpac Banking Corp. Australian Dollar Sell 10/19/11 1,813,317 1,960,895 147,578 British Pound Sell 10/19/11 660,265 654,968 (5,297) Canadian Dollar Buy 10/19/11 350,629 369,291 (18,662) Euro Sell 10/19/11 551,299 577,324 26,025 Japanese Yen Sell 10/19/11 1,157,851 1,150,824 (7,027) New Zealand Dollar Buy 10/19/11 73,586 80,189 (6,603) Norwegian Krone Sell 10/19/11 317,134 349,104 31,970 Swedish Krona Sell 10/19/11 276,587 296,152 19,565 Swiss Franc Buy 10/19/11 309,343 325,877 (16,534) Total FUTURES CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 9 $931,967 Dec-11 $2,579 Australian Government Treasury Bond 10 yr (Long) 12 1,330,284 Dec-11 (7,286) Canadian Government Bond 10 yr (Short) 27 3,437,328 Dec-11 (55,428) Euro STOXX 50 Index (Long) 45 1,302,009 Dec-11 30,640 Euro STOXX 50 Index (Short) 113 3,269,490 Dec-11 (17,060) Euro-Bobl 5 yr (Long) 1 163,899 Dec-11 (594) Euro-Bund 10 yr (Long) 3 549,509 Dec-11 (6,559) Euro-Schatz 2 yr (Short) 7 1,029,818 Dec-11 2,983 Euro-Swiss Franc 3 Month (Short) 7 1,933,427 Dec-11 (51,436) Euro-Swiss Franc 3 Month (Short) 17 4,699,691 Jun-12 (56,997) Euro-Swiss Franc 3 Month (Short) 17 4,696,874 Dec-12 (70,803) Euro-Swiss Franc 3 Month (Short) 17 4,698,752 Mar-12 (45,069) FTSE 100 Index (Long) 39 3,101,529 Dec-11 (96,134) FTSE 100 Index (Short) 33 2,624,371 Dec-11 115,606 Japanese Government Bond 10 yr (Short) 1 1,845,106 Dec-11 3,412 Japanese Government Bond 10 yr Mini (Long) 37 6,827,372 Dec-11 (20,806) MSCI EAFE Index Mini (Long) 10 673,300 Dec-11 (6,170) OMXS 30 Index (Short) 66 877,862 Oct-11 (33,170) Russell 2000 Index Mini (Long) 66 4,233,900 Dec-11 (377,125) Russell 2000 Index Mini (Short) 26 1,667,900 Dec-11 164,138 S&P 500 Index (Long) 2 563,000 Dec-11 (9,658) S&P 500 Index E-Mini (Long) 353 19,873,900 Dec-11 (1,187,669) S&P 500 Index E-Mini (Short) 329 18,522,700 Dec-11 988,097 S&P Mid Cap 400 Index E-Mini (Long) 58 4,517,620 Dec-11 (431,446) S&P/TSX 60 Index (Short) 4 509,349 Dec-11 44,174 SGX MSCI Singapore Index (Short) 9 422,914 Oct-11 3,329 SPI 200 Index (Short) 18 1,746,271 Dec-11 42,705 Tokyo Price Index (Short) 57 5,601,284 Dec-11 (97,937) U.K. Gilt 10 yr (Short) 62 12,590,775 Dec-11 (228,805) U.S. Treasury Bond 20 yr (Long) 71 10,126,375 Dec-11 405,357 U.S. Treasury Bond 20 yr (Short) 30 4,278,750 Dec-11 (46,932) U.S. Treasury Bond 30 yr (Long) 9 1,427,625 Dec-11 143,491 U.S. Treasury Bond 30 yr (Short) 1 158,625 Dec-11 (15,955) U.S. Treasury Note 2 yr (Long) 82 18,056,656 Dec-11 (17,031) U.S. Treasury Note 2 yr (Short) 26 5,725,281 Dec-11 6,451 U.S. Treasury Note 5 yr (Long) 39 4,776,891 Dec-11 5,246 U.S. Treasury Note 5 yr (Short) 15 1,837,266 Dec-11 9,768 U.S. Treasury Note 10 yr (Long) 80 10,407,500 Dec-11 44,848 U.S. Treasury Note 10 yr (Short) 41 5,333,844 Dec-11 (45,563) Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $155,904) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. $1,966,000 May-12/5.51 $575,939 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,966,000 May-12/5.51 315 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $945,000 $— 8/31/13 0.509% 3 month USD-LIBOR-BBA $938 Citibank, N.A. 4,888,300 2,421 9/26/13 3 month USD-LIBOR-BBA 0.49% (5,604) 5,600,000 — 7/8/13 3 month USD-LIBOR-BBA 0.675% 16,901 100,000 — 7/8/41 3 month USD-LIBOR-BBA 4.0425% 29,097 9,891,000 — 7/15/13 0.6375% 3 month USD-LIBOR-BBA (21,590) 6,000,000 — 8/5/13 3 month USD-LIBOR-BBA 0.5725% 3,707 2,900,000 — 8/5/16 1.505% 3 month USD-LIBOR-BBA (45,490) 200,000 — 8/5/41 3.5875% 3 month USD-LIBOR-BBA (38,487) 600,000 — 8/5/21 2.725% 3 month USD-LIBOR-BBA (36,848) 6,300,000 — 9/9/13 3 month USD-LIBOR-BBA 0.525% (4,933) 1,900,000 — 9/9/16 1.1925% 3 month USD-LIBOR-BBA 3,490 2,500,000 — 9/9/21 2.225% 3 month USD-LIBOR-BBA (31,060) 500,000 — 9/9/41 3 month USD-LIBOR-BBA 3.05% 38,184 Credit Suisse International 2,047,700 (588) 5/27/21 3.21% 3 month USD-LIBOR-BBA (231,248) 7,000,000 — 5/6/13 3 month USD-LIBOR-BBA 0.75375% 41,453 6,266,100 (635) 5/27/13 3 month USD-LIBOR-BBA 0.72% 30,673 MXN 5,250,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 5,820 Deutsche Bank AG $10,503,300 (27,689) 3/10/19 3.58% 3 month USD-LIBOR-BBA (1,387,359) 25,564,300 38,903 7/18/21 3 month USD-LIBOR-BBA 3.04% 2,390,669 1,437,400 (2,204) 7/18/21 3.04% 3 month USD-LIBOR-BBA (134,437) 18,175,100 26,507 7/18/25 3 month USD-LIBOR-BBA 3.47% 2,461,172 7,235,900 1,190 5/13/13 3 month USD-LIBOR-BBA 0.75% 42,806 MXN 5,250,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 7,463 Goldman Sachs International $20,071,300 (105,406) 9/15/21 2.15% 3 month USD-LIBOR-BBA (206,391) 8,840,000 3,543 7/20/16 1.79% 3 month USD-LIBOR-BBA (267,145) 479,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 47,649 193,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 17,938 21,937,300 (39,393) 8/11/16 1.44% 3 month USD-LIBOR-BBA (305,397) 1,478,700 4,274 5/9/21 3.3% 3 month USD-LIBOR-BBA (176,907) 1,750,900 11,187 5/9/41 4.09% 3 month USD-LIBOR-BBA (526,572) 1,878,700 5,332 5/9/20 3.15% 3 month USD-LIBOR-BBA (199,944) 3,974,000 2,364 5/20/13 3 month USD-LIBOR-BBA 0.71% 21,768 JPMorgan Chase Bank, N.A. 784,800 2,415 2/18/41 4.43% 3 month USD-LIBOR-BBA (284,510) 8,600,000 — 6/10/13 3 month USD-LIBOR-BBA 0.5775% 16,691 200,000 — 6/10/41 3.933% 3 month USD-LIBOR-BBA (54,186) 114,000 — 8/8/21 3 month USD-LIBOR-BBA 2.675% 6,446 4,521,500 512 8/19/13 3 month USD-LIBOR-BBA 0.44% (9,499) CAD 500,000 — 9/22/21 3 month CAD-BA-CDOR 2.27% (6,337) JPY 56,400,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 23,216 JPY 75,800,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (15,576) MXN 750,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 1,228 MXN 8,485,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 12,579 MXN 1,330,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 172 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 60,074 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of common stocks $(174,345) Barclays Bank PLC $270,038 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (321) 453,737 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,273) 27,486 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (46) 222,539 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (624) 41,672 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (69) 46,504 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (123) 150,959 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (400) 109,463 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (290) 388,454 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (8,150) 31,480 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 434 Citibank, N.A. units 43 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 1000 Total Return Index 5,668 87,457 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (245) baskets 154 4/11/12 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL1) of common stocks (1,492,219) units 3,437 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index 1,818,483 units 143 4/11/12 (3 month USD-LIBOR-BBA) Russell 2000 Total Return Index 78,413 Credit Suisse International $710,350 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools (847) JPMorgan Chase Bank, N.A. shares 122,265 10/20/11 (3 month USD-LIBOR-BBA plus 5 bp) iShares MSCI Emerging Markets Index (1,451,451) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA HY Series 17 Version 1 Index B+ $16,988 $180,000 12/20/16 500 bp $(4,808) Credit Suisse International DJ CDX NA HY Series 17 Version 1 Index B+ 438,244 4,410,000 12/20/16 500 bp (95,734) Deutsche Bank AG DJ CDX NA HY Series 17 Version 1 Index B+ 776,265 7,393,000 12/20/16 500 bp (118,904) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 90,000 9/20/13 715 bp 9,336 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 125,000 9/20/13 477 bp 4,745 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 125,000 9/20/13 535 bp 6,615 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $65,000 9/20/13 495 bp 2,798 Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 110,000 3/20/13 680 bp (105,055) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+ 296,336 $2,982,000 12/20/16 500 bp (64,734) Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1 — (3,736) EUR 314,000 12/20/14 (500 bp) 16,703 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2011. Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts CVR Contingent Value Rights ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $200,619,075. (b) The aggregate identified cost on a tax basis is $257,334,250, resulting in gross unrealized appreciation and depreciation of $11,208,398 and $15,276,817, respectively, or net unrealized depreciation of $4,068,419. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $18,634, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $25,297,118. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $26,499,090 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $18,339 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $111,500,424 and $130,163,026, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $99,938,788 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, SDR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 78.5% United Kingdom 7.2 Japan 2.1 Canada 1.8 Britain 1.3 Switzerland 1.2 France 1.1 Australia 0.8 Germany 0.7 Netherlands 0.5 Argentina 0.5 Russia 0.5 Other 3.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, to generate additional income for the portfolio and to enhance the return on securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $29,800,000 on written options contracts for the reporting period. The fund did not have any activity on purchased options contracts during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $139,700,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $22,000,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $154,000,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional on credit default swap contracts at the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $330,244 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,953,846 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,441,517. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,099,388 $2,047,663 $— Capital goods 4,199,108 1,716,534 7,085 Communication services 3,909,368 1,268,823 — Conglomerates 926,985 316,606 — Consumer cyclicals 8,990,663 2,455,433 145 Consumer staples 6,781,660 2,558,142 — Energy 7,283,616 1,607,673 — Financials 9,278,911 3,901,423 — Health care 9,181,239 2,023,272 — Technology 11,802,394 876,737 — Transportation 519,698 539,120 — Utilities and power 2,391,172 888,536 — Total common stocks Asset-backed securities — 3,186,693 — Commodity linked notes — 2,700,067 — Convertible bonds and notes — 65,797 — Convertible preferred stocks — 120,999 — Corporate bonds and notes — 35,319,485 25,137 Foreign government bonds and notes — 19,769,573 — Investment Companies 6,963,950 — — Mortgage-backed securities — 9,705,542 — Municipal bonds and notes — 72,452 — Preferred stocks — 101,936 — Senior loans — 429,357 — U.S. Government and Agency Mortgage Obligations — 27,112,463 — U.S. Treasury Obligations — 21,661 — Warrants — — 1,904 Short-term investments 21,707,203 37,390,218 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $962,923 $— Futures contracts (912,809) — — Written options — (576,254) — Interest rate swap contracts — 1,307,807 — Total return swap contracts — (1,227,405) — Credit default contracts — (1,873,135) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $43,933 $1,917,068 Foreign exchange contracts 2,645,708 1,682,785 Equity contracts 3,293,157 5,374,384 Interest rate contracts 5,776,300 5,101,830 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Equity Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (99.1%) (a) Shares Value Airlines (0.3%) Qantas Airways, Ltd. (Australia) (NON) 417,257 $560,073 Automobiles (2.9%) Dongfeng Motor Group Co., Ltd. (China) 844,000 1,118,901 Fiat SpA (Italy) 129,176 699,309 Ford Motor Co. (NON) 68,800 665,296 Nissan Motor Co., Ltd. (Japan) 220,900 1,953,289 Porsche Automobil Holding SE (Preference) (Germany) 18,647 894,135 Beverages (2.1%) Anheuser-Busch InBev NV (Belgium) 30,980 1,645,735 Carlsberg A/S Class B (Denmark) 14,213 844,494 Coca-Cola Enterprises, Inc. 57,500 1,430,600 Building products (0.5%) Owens Corning, Inc. (NON) 37,800 819,504 Chemicals (6.7%) Agrium, Inc. (Canada) 13,700 915,302 BASF SE (Germany) 34,627 2,104,524 CF Industries Holdings, Inc. 25,400 3,134,106 K&S AG (Germany) 16,200 853,198 Lanxess AG (Germany) 16,637 801,078 LyondellBasell Industries NV Class A (Netherlands) 19,500 476,385 Monsanto Co. 39,100 2,347,564 Potash Corp. of Saskatchewan, Inc. (Canada) 39,300 1,698,546 Commercial banks (5.0%) Banco Santander Brasil (Brazil) 265,100 1,930,712 China Construction Bank Corp. (China) 743,000 443,493 Sberbank of Russia ADR (Russia) (NON) 135,011 1,177,663 Standard Chartered PLC (United Kingdom) 23,453 468,963 Wells Fargo & Co. (S) 213,302 5,144,844 Communications equipment (2.4%) Cisco Systems, Inc. 46,800 724,932 Juniper Networks, Inc. (NON) 73,500 1,268,610 Nokia Corp. ADR (Finland) (S) 342,900 1,940,814 Qualcomm, Inc. 9,300 452,259 Computers and peripherals (2.6%) Asustek Computer, Inc. (Taiwan) 213,500 1,594,493 Gemalto NV (Netherlands) 20,244 966,729 Lenovo Group, Ltd. (China) 3,238,000 2,165,738 Construction and engineering (0.5%) KBR, Inc. 38,600 912,118 Consumer finance (1.0%) Capital One Financial Corp. (S) 47,000 1,862,610 Diversified financial services (1.7%) JPMorgan Chase & Co. 82,000 2,469,840 ORIX Corp. (Japan) 7,720 601,970 Diversified telecommunication services (3.4%) AT&T, Inc. (S) 36,700 1,046,684 CenturyLink, Inc. 29,300 970,416 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 38,600 1,856,226 Verizon Communications, Inc. (S) 65,600 2,414,080 Electrical equipment (2.2%) Mitsubishi Electric Corp. (Japan) 312,000 2,764,812 Schneider Electric SA (France) 22,694 1,223,865 Electronic equipment, instruments, and components (2.4%) Hitachi, Ltd. (Japan) 194,000 965,466 TE Connectivity, Ltd. (Switzerland) 33,000 928,620 Unimicron Technology Corp. (Taiwan) 1,026,000 1,438,104 Vishay Intertechnology, Inc. (NON) (S) 124,805 1,043,370 Energy equipment and services (2.4%) National Oilwell Varco, Inc. 29,500 1,510,990 Oceaneering International, Inc. (S) 48,640 1,718,938 Oil States International, Inc. (NON) (S) 24,200 1,232,264 Food products (1.2%) Corn Products International, Inc. 45,660 1,791,698 Suedzucker AG (Germany) 14,631 415,846 Gas utilities (0.5%) Tokyo Gas Co., Ltd. (Japan) 203,000 946,134 Health-care equipment and supplies (1.3%) Edwards Lifesciences Corp. (NON) 9,800 698,544 St. Jude Medical, Inc. 19,500 705,705 Stryker Corp. 19,500 919,035 Health-care providers and services (2.9%) Aetna, Inc. 67,600 2,457,260 UnitedHealth Group, Inc. 61,900 2,854,828 Hotels, restaurants, and leisure (2.1%) Compass Group PLC (United Kingdom) 243,537 1,972,956 Home Inns & Hotels Management, Inc. ADR (China) (NON) (S) 14,400 371,088 SJM Holdings, Ltd. (Hong Kong) 270,000 468,798 TUI Travel PLC (United Kingdom) 475,563 1,097,858 Household durables (0.9%) Beam, Inc. 10,800 448,848 Garmin, Ltd. (S) 14,000 444,780 Persimmon PLC (United Kingdom) 99,295 702,705 Household products (1.0%) Reckitt Benckiser Group PLC (United Kingdom) 36,314 1,839,280 Independent power producers and energy traders (1.0%) Electric Power Development Co. (Japan) 60,600 1,786,801 Industrial conglomerates (0.8%) Siemens AG ADR (Germany) 8,200 736,278 Tyco International, Ltd. 17,400 709,050 Insurance (2.4%) Allied World Assurance Co. Holdings AG 11,500 617,665 AON Corp. 11,200 470,176 AXA SA (France) 61,857 804,508 Marsh & McLennan Cos., Inc. (S) 37,200 987,288 Prudential Financial, Inc. 21,000 984,060 Swiss Re AG (Switzerland) (NON) 10,547 491,421 Internet and catalog retail (0.7%) Blue Nile, Inc. (NON) 13,100 462,168 Priceline.com, Inc. (NON) 1,800 809,028 Internet software and services (1.5%) Open Text Corp. (Canada) (NON) 18,000 938,160 Telecity Group PLC (United Kingdom) (NON) 214,683 1,856,046 IT Services (2.0%) Accenture PLC Class A (S) 68,500 3,608,580 Leisure equipment and products (0.6%) Sankyo Co., Ltd. (Japan) 21,200 1,144,362 Machinery (1.8%) ANDRITZ AG (Austria) 10,037 824,354 Fiat Industrial SpA (Italy) (NON) 60,644 452,943 Metso Corp. OYJ (Finland) 43,107 1,258,138 Pall Corp. 17,200 729,280 Media (0.5%) Fuji Media Holdings, Inc. (Japan) 631 905,573 Metals and mining (4.0%) BHP Billiton, Ltd. (Australia) 23,283 775,537 First Quantum Minerals, Ltd. (Canada) 40,700 543,836 Fortescue Metals Group, Ltd. (Australia) 327,679 1,361,824 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 19,600 596,820 Newcrest Mining, Ltd. (Australia) 62,624 2,068,976 Rio Tinto PLC (United Kingdom) 24,034 1,063,399 Xstrata PLC (United Kingdom) 76,311 958,799 Oil, gas, and consumable fuels (9.9%) Apache Corp. 6,600 529,584 BG Group PLC (United Kingdom) 179,323 3,420,964 Canadian Natural Resources, Ltd. (Canada) 29,000 848,830 Exxon Mobil Corp. (S) 27,200 1,975,536 Gazprom OAO (Russia) (NON) 381,668 1,850,823 Inpex Corp. (Japan) 250 1,541,501 Lukoil OAO ADR (Russia) 22,308 1,123,018 Newfield Exploration Co. (NON) 13,300 527,877 Noble Energy, Inc. 7,700 545,160 Occidental Petroleum Corp. 14,200 1,015,300 Royal Dutch Shell PLC Class A (United Kingdom) 92,113 2,864,794 Sunoco, Inc. (S) 39,700 1,231,097 Tullow Oil PLC (United Kingdom) 27,980 568,715 Pharmaceuticals (5.6%) Astellas Pharma, Inc. (Japan) 57,700 2,178,025 Eli Lilly & Co. 33,800 1,249,586 Pfizer, Inc. 175,303 3,099,357 Sanofi (France) 40,009 2,631,367 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 26,100 971,442 Real estate investment trusts (REITs) (0.1%) CommonWealth REIT 13,248 251,315 Real estate management and development (0.9%) Henderson Land Development Co., Ltd. (Hong Kong) 370,000 1,641,903 Road and rail (1.6%) Canadian National Railway Co. (Canada) 28,000 1,878,199 Seino Holdings Co., Ltd. (Japan) 121,000 982,946 Semiconductors and semiconductor equipment (0.8%) Samsung Electronics Co., Ltd. (South Korea) 2,044 1,431,849 Software (4.2%) Adobe Systems, Inc. (NON) (S) 41,900 1,012,723 BMC Software, Inc. (NON) 13,200 508,992 Intuit, Inc. (NON) 23,640 1,121,482 Konami Corp. (Japan) 59,600 2,002,259 Nuance Communications, Inc. (NON) (S) 58,200 1,184,952 Oracle Corp. 31,500 905,310 Salesforce.com, Inc. (NON) 7,700 879,956 Specialty retail (3.2%) Cia Hering (Brazil) 27,000 450,179 Industria de Diseno Textil (Inditex) SA (Spain) 28,509 2,445,548 Kingfisher PLC (United Kingdom) 289,997 1,113,639 Signet Jewelers, Ltd. (Bermuda) (NON) 13,600 459,680 Yamada Denki Co., Ltd. (Japan) 18,240 1,274,216 Textiles, apparel, and luxury goods (1.0%) Christian Dior SA (France) 7,908 886,161 Hanesbrands, Inc. (NON) (S) 39,300 982,893 Tobacco (4.6%) British American Tobacco (BAT) PLC (United Kingdom) 56,371 2,393,649 Japan Tobacco, Inc. (Japan) 505 2,357,442 Philip Morris International, Inc. 58,500 3,649,230 Trading companies and distributors (2.9%) Mitsui & Co., Ltd. (Japan) 165,000 2,389,610 Noble Group, Ltd. (Hong Kong) 427,000 426,899 W.W. Grainger, Inc. (S) 17,100 2,557,134 Wireless telecommunication services (3.0%) China Mobile, Ltd. (China) 134,500 1,312,118 NTT DoCoMo, Inc. (Japan) 1,978 3,607,801 Vodafone Group PLC ADR (United Kingdom) 19,600 502,742 Total common stocks (cost $199,662,304) SHORT-TERM INVESTMENTS (16.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 23,641,600 $23,641,600 Putnam Money Market Liquidity Fund 0.10% (e) 5,061,873 5,061,873 SSgA Prime Money Market Fund 0.02% (i) (P) 310,000 310,000 U.S. Treasury Bills with an effective yield of 0.079%, June 28, 2012 $120,000 119,928 U.S. Treasury Bills with an effective yield of 0.079%, October 20, 2011 (SEGSF) 20,000 19,997 U.S. Treasury Bills with an effective yield of 0.076%, November 17, 2011 (SEGSF) 169,000 168,978 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.127%, May 3, 2012 (SEGSF) 331,000 330,790 U.S. Treasury Bills with effective yields ranging from 0.068% to 0.082%, July 26, 2012 (SEGSF) 740,000 739,531 Total short-term investments (cost $30,392,697) TOTAL INVESTMENTS Total investments (cost $230,055,001) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $123,257,406) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/19/11 $3,654,331 $3,952,825 $298,494 British Pound Sell 10/19/11 133,240 136,012 2,772 Canadian Dollar Sell 10/19/11 1,254,970 1,323,004 68,034 Euro Sell 10/19/11 1,377,276 1,434,589 57,313 Norwegian Krone Sell 10/19/11 818,289 886,942 68,653 Swedish Krona Sell 10/19/11 143,038 153,065 10,027 Swiss Franc Buy 10/19/11 1,315,151 1,386,039 (70,888) Barclays Bank PLC British Pound Sell 10/19/11 244,144 249,048 4,904 Euro Sell 10/19/11 965,328 1,005,721 40,393 Hong Kong Dollar Sell 10/19/11 2,643,731 2,641,083 (2,648) Japanese Yen Sell 10/19/11 930,052 925,600 (4,452) Norwegian Krone Buy 10/19/11 16,404 17,815 (1,411) Swedish Krona Buy 10/19/11 724,739 776,624 (51,885) Swiss Franc Buy 10/19/11 476,941 501,959 (25,018) Citibank, N.A. Australian Dollar Buy 10/19/11 1,124,365 1,215,335 (90,970) British Pound Buy 10/19/11 675,886 689,334 (13,448) Canadian Dollar Buy 10/19/11 1,067,112 1,124,395 (57,283) Danish Krone Sell 10/19/11 448,645 469,335 20,690 Euro Buy 10/19/11 3,721,758 3,877,770 (156,012) Hong Kong Dollar Sell 10/19/11 2,931,902 2,928,962 (2,940) Norwegian Krone Sell 10/19/11 626,152 679,329 53,177 Singapore Dollar Sell 10/19/11 884,269 951,573 67,304 Swedish Krona Sell 10/19/11 235,575 252,239 16,664 Swiss Franc Buy 10/19/11 3,708,914 3,909,788 (200,874) Credit Suisse AG Australian Dollar Sell 10/19/11 929,707 1,005,341 75,634 British Pound Sell 10/19/11 800,066 816,257 16,191 Canadian Dollar Buy 10/19/11 872,552 919,075 (46,523) Euro Buy 10/19/11 1,480,330 1,543,024 (62,694) Japanese Yen Sell 10/19/11 127,032 126,222 (810) Norwegian Krone Buy 10/19/11 2,624,446 2,849,021 (224,575) Swedish Krona Buy 10/19/11 19,022 20,365 (1,343) Swiss Franc Buy 10/19/11 1,022,269 1,076,168 (53,899) Deutsche Bank AG Australian Dollar Sell 10/19/11 2,555,533 2,757,414 201,881 British Pound Sell 10/19/11 744,302 747,629 3,327 Canadian Dollar Sell 10/19/11 23,937 25,219 1,282 Euro Buy 10/19/11 3,007,222 3,132,385 (125,163) Swedish Krona Buy 10/19/11 338,025 362,287 (24,262) Swiss Franc Buy 10/19/11 309,012 325,660 (16,648) Goldman Sachs International Australian Dollar Buy 10/19/11 1,324,058 1,431,486 (107,428) British Pound Sell 10/19/11 55,139 56,236 1,097 Euro Sell 10/19/11 442,542 461,126 18,584 Japanese Yen Sell 10/19/11 2,681,537 2,677,433 (4,104) Norwegian Krone Sell 10/19/11 3,874,085 4,202,356 328,271 Swedish Krona Sell 10/19/11 255,255 273,238 17,983 HSBC Bank USA, National Association Australian Dollar Sell 10/19/11 3,601,357 3,893,442 292,085 British Pound Buy 10/19/11 2,607,322 2,660,087 (52,765) Euro Sell 10/19/11 4,845,558 5,047,198 201,640 Hong Kong Dollar Sell 10/19/11 1,131,489 1,130,418 (1,071) Norwegian Krone Buy 10/19/11 2,108,562 2,288,143 (179,581) Swiss Franc Sell 10/19/11 560,353 589,562 29,209 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/19/11 5,374,774 5,812,299 (437,525) British Pound Buy 10/19/11 446,894 462,598 (15,704) Canadian Dollar Sell 10/19/11 981,034 1,033,749 52,715 Euro Sell 10/19/11 2,684,775 2,797,809 113,034 Hong Kong Dollar Sell 10/19/11 824,033 823,303 (730) Japanese Yen Sell 10/19/11 2,641,232 2,625,407 (15,825) Norwegian Krone Buy 10/19/11 178,073 193,032 (14,959) Singapore Dollar Buy 10/19/11 1,876,833 2,016,940 (140,107) Swedish Krona Sell 10/19/11 34,023 36,425 2,402 Swiss Franc Sell 10/19/11 2,138,777 2,253,129 114,352 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/19/11 4,758,358 5,138,507 (380,149) British Pound Buy 10/19/11 491,567 501,317 (9,750) Canadian Dollar Buy 10/19/11 601,106 633,706 (32,600) Euro Sell 10/19/11 1,138,829 1,186,584 47,755 Israeli Shekel Buy 10/19/11 294,788 298,399 (3,611) Japanese Yen Sell 10/19/11 2,778,078 2,761,290 (16,788) Swedish Krona Buy 10/19/11 503,273 539,798 (36,525) Swiss Franc Buy 10/19/11 1,254,497 1,321,493 (66,996) State Street Bank and Trust Co. Australian Dollar Sell 10/19/11 338,568 379,729 41,161 Canadian Dollar Sell 10/19/11 122,079 128,594 6,515 Euro Buy 10/19/11 1,118,030 1,156,062 (38,032) Israeli Shekel Buy 10/19/11 294,761 297,939 (3,178) Norwegian Krone Sell 10/19/11 854,908 926,996 72,088 Swedish Krona Buy 10/19/11 1,600,133 1,712,408 (112,275) UBS AG Australian Dollar Sell 10/19/11 749,480 810,436 60,956 British Pound Sell 10/19/11 309,124 315,326 6,202 Canadian Dollar Buy 10/19/11 317,884 334,812 (16,928) Euro Buy 10/19/11 446,836 481,269 (34,433) Israeli Shekel Sell 10/19/11 979,069 991,222 12,153 Norwegian Krone Buy 10/19/11 2,200,017 2,387,298 (187,281) Swedish Krona Sell 10/19/11 64,172 68,713 4,541 Swiss Franc Buy 10/19/11 1,699,730 1,790,828 (91,098) Westpac Banking Corp. Australian Dollar Buy 10/19/11 1,388,072 1,500,178 (112,106) British Pound Sell 10/19/11 1,913,473 1,951,910 38,437 Canadian Dollar Buy 10/19/11 1,388,730 1,462,642 (73,912) Euro Sell 10/19/11 2,273,364 2,368,847 95,483 Japanese Yen Sell 10/19/11 1,862,537 1,851,234 (11,303) Total Key to holding's abbreviations ADR American Depository Receipts OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $182,755,469. (b) The aggregate identified cost on a tax basis is $231,003,919, resulting in gross unrealized appreciation and depreciation of $6,321,131 and $25,866,455, respectively, or net unrealized depreciation of $19,545,324. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $22,354,682. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $23,641,600 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,530 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $59,136,233 and $58,347,029, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,566,154 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 43.0% Japan 15.6 United Kingdom 11.1 Canada 3.6 Germany 3.1 France 3.0 China 2.9 Australia 2.5 Russia 2.2 Finland 1.7 Taiwan 1.6 Hong Kong 1.4 Spain 1.3 Brazil 1.3 Belgium 0.9 Netherlands 0.8 South Korea 0.8 Switzerland 0.8 Italy 0.6 Israel 0.5 Denmark 0.5 Other 1.0 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $175,076 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,885,849 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $984,498. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,093,960 $16,677,450 $— Consumer staples 6,871,528 9,496,446 — Energy 12,986,399 9,518,992 — Financials 14,718,510 5,629,921 — Health care 12,955,757 4,809,392 — Industrials 8,341,563 10,883,640 — Information technology 16,518,760 12,420,684 — Materials 9,712,559 9,987,335 — Telecommunication services 4,933,922 6,776,145 — Utilities — 2,732,935 — Total common stocks — Short-term investments 5,371,873 25,020,824 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(867,107) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,563,403 $3,430,510 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Health Care Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Biotechnology (21.3%) Acorda Therapeutics, Inc. (NON) 27,500 $548,900 Actelion NV (Switzerland) (NON) 8,348 278,030 Amarin Corp. PLC ADR (Ireland) (NON) (S) 66,900 615,480 Amgen, Inc. 22,200 1,219,890 Amylin Pharmaceuticals, Inc. (NON) 30,900 285,207 Anthera Pharmaceuticals, Inc. (NON) (S) 42,657 203,474 Arqule, Inc. (NON) (S) 62,995 318,125 AVEO Pharmaceuticals, Inc. (NON) 32,485 499,944 BioMarin Pharmaceuticals, Inc. (NON) (S) 31,600 1,007,092 Celgene Corp. (NON) (S) 85,700 5,306,544 Cephalon, Inc. (NON) 3,100 250,170 Chelsea Therapeutics International, Ltd. (NON) (S) 57,426 209,605 Codexis, Inc. (NON) 29,178 133,343 CSL, Ltd. (Australia) 27,204 777,943 Cubist Pharmaceuticals, Inc. (NON) (S) 9,800 346,136 Dendreon Corp. (NON) (S) 107,600 968,400 Dyax Corp. (NON) (S) 107,156 135,017 Human Genome Sciences, Inc. (NON) (S) 125,600 1,593,864 Ironwood Pharmaceuticals, Inc. (NON) 31,594 341,215 Momenta Pharmaceuticals, Inc. (NON) 22,600 259,900 Onyx Pharmaceuticals, Inc. (NON) 30,400 912,304 Pharmasset, Inc. (NON) 9,396 773,949 Spectrum Pharmaceuticals, Inc. (NON) 58,100 443,303 Synta Pharmaceuticals Corp. (NON) (S) 96,100 312,325 United Therapeutics Corp. (NON) (S) 53,400 2,001,966 Vertex Pharmaceuticals, Inc. (NON) 12,800 570,112 Food and staples retail (1.7%) CVS Caremark Corp. 48,500 1,628,630 Health-care equipment and supplies (14.8%) Baxter International, Inc. 89,400 5,018,916 China Kanghui Holdings, Inc. ADR (China) (NON) (S) 10,210 199,095 China Medical Technologies, Inc. ADR (China) (NON) (S) 99,000 495,000 Covidien PLC (Ireland) 83,100 3,664,710 Edwards Lifesciences Corp. (NON) (S) 8,530 608,018 Medtronic, Inc. 33,600 1,116,864 Microport Scientific Corp. (China) 72,000 37,572 Smith & Nephew PLC (United Kingdom) 32,107 289,189 St. Jude Medical, Inc. 22,600 817,894 Stryker Corp. 24,800 1,168,824 West Pharmaceutical Services, Inc. (S) 20,200 749,420 Health-care providers and services (14.6%) Aetna, Inc. (S) 97,600 3,547,760 AmerisourceBergen Corp. (S) 52,300 1,949,221 Cardinal Health, Inc. 16,400 686,832 CIGNA Corp. 53,300 2,235,402 Express Scripts, Inc. (NON) (S) 24,300 900,801 Fresenius Medical Care AG & Co. KGaA (Germany) 8,036 545,346 Fresenius Medical Care AG & Co., KGaA ADR (Germany) (S) 2,213 149,444 McKesson Corp. 6,959 505,919 Medco Health Solutions, Inc. (NON) 11,000 515,790 Quest Diagnostics, Inc. (S) 29,800 1,470,928 Sinopharm Group Co. (China) 34,800 91,532 WellPoint, Inc. (S) 20,700 1,351,296 Health-care technology (0.2%) MedAssets, Inc. (NON) 17,700 170,097 Life sciences tools and services (4.7%) Agilent Technologies, Inc. (NON) 5,800 181,250 Complete Genomics, Inc. (NON) (S) 26,000 152,620 Life Technologies Corp. (NON) 45,900 1,763,937 Sequenom, Inc. (NON) (S) 29,600 150,664 ShangPharma Corp. ADR (China) (NON) 55,112 459,634 Thermo Fisher Scientific, Inc. (NON) 25,900 1,311,576 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 36,858 429,027 Personal products (0.2%) Synutra International, Inc. (NON) (S) 37,276 198,308 Pharmaceuticals (41.8%) Abbott Laboratories 63,000 3,221,820 Astellas Pharma, Inc. (Japan) 34,300 1,294,736 Auxilium Pharmaceuticals, Inc. (NON) (S) 117,100 1,755,329 Bayer AG (Germany) 2,790 153,585 Endocyte, Inc. (NON) 25,600 271,360 GlaxoSmithKline PLC (United Kingdom) 128,623 2,660,466 Hospira, Inc. (NON) 29,400 1,087,800 Johnson & Johnson (S) 110,900 7,065,439 Merck & Co., Inc. (S) 111,300 3,640,623 Mitsubishi Tanabe Pharma (Japan) 35,700 662,186 Novartis AG (Switzerland) 65,286 3,647,607 Pfizer, Inc. 458,515 8,106,544 Roche Holding AG (Switzerland) 418 67,323 Sanofi (France) 38,476 2,530,542 Sanofi CVR (France) (NON) 238,700 253,022 Sihuan Pharmaceutical Holdings Group, Ltd. (China) (NON) 204,000 73,028 Somaxon Pharmaceuticals, Inc. (NON) (S) 211,300 189,304 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 76,806 2,858,719 Warner Chilcott PLC Class A (Ireland) (NON) 10,000 143,000 Watson Pharmaceuticals, Inc. (NON) (S) 4,500 307,125 Total common stocks (cost $94,442,581) SHORT-TERM INVESTMENTS (18.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 16,664,620 $16,664,620 Putnam Money Market Liquidity Fund 0.10% (e) 490,979 490,979 U.S. Treasury Bills with an effective yield of 0.072%, July 26, 2012 (SEGSF) $10,000 9,994 U.S. Treasury Bills with an effective yield of 0.065%, December 1, 2011 (SGSF) 40,000 39,993 U.S. Treasury Bills with an effective yield of 0.053%, November 17, 2011 (SGSF) 390,000 389,954 Total short-term investments (cost $17,595,540) TOTAL INVESTMENTS Total investments (cost $112,038,121) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $14,435,309) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 10/19/11 $3,620,447 $3,771,107 $(150,660) Citibank, N.A. British Pound Buy 10/19/11 3,144,344 3,206,910 (62,566) Danish Krone Buy 10/19/11 1,690,690 1,768,662 (77,972) Credit Suisse AG Japanese Yen Buy 10/19/11 2,233,874 2,219,630 14,244 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 1,744,751 1,886,258 (141,507) JPMorgan Chase Bank, N.A. Swiss Franc Buy 10/19/11 1,502,414 1,582,742 (80,328) Total Key to holding's abbreviations ADR American Depository Receipts CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $95,579,026. (b) The aggregate identified cost on a tax basis is $113,013,483, resulting in gross unrealized appreciation and depreciation of $11,539,161 and $12,093,792, respectively, or net unrealized depreciation of $554,631. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $15,949,794. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $16,664,620 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,531 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $19,342,954 and $22,090,974, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $370,290 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 76.6% Ireland 4.6 Switzerland 4.2 United Kingdom 3.1 Israel 3.0 France 2.9 Japan 2.0 China 1.9 Germany 0.9 Australia 0.8 100.0 * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $513,033 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $439,993. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $1,826,938 $— $— Health care 79,927,289 13,109,085 — Total common stocks — Short-term investments 490,979 17,104,561 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(498,789) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $14,244 $513,033 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Utilities Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (96.9%) (a) Shares Value Electric utilities (40.3%) American Electric Power Co., Inc. (S) 86,994 $3,307,512 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 101,000 588,348 E.ON AG (Germany) 319,176 6,972,583 EDF (France) 91,710 2,669,369 Edison International 107,615 4,116,274 Enel SpA (Italy) 326,022 1,444,863 Entergy Corp. (S) 56,614 3,752,942 Fortum OYJ (Finland) 138,477 3,257,494 Great Plains Energy, Inc. (S) 85,600 1,652,080 Iberdrola SA (Spain) 246,298 1,669,613 ITC Holdings Corp. (S) 16,900 1,308,567 Kansai Electric Power, Inc. (Japan) 34,800 598,770 Kyushu Electric Power Co., Inc. (Japan) 137,600 2,218,383 Northeast Utilities 34,104 1,147,600 NV Energy, Inc. 133,658 1,966,109 Pepco Holdings, Inc. (S) 36,100 683,012 Pinnacle West Capital Corp. (S) 33,897 1,455,537 Power Assets Holdings, Ltd. (Hong Kong) 148,000 1,126,271 PPL Corp. (S) 164,747 4,701,879 SSE PLC (United Kingdom) 186,244 3,731,479 Terna SPA (Italy) 308,250 1,145,348 Gas utilities (7.9%) Questar Corp. (S) 60,000 1,062,600 Snam Rete Gas SpA (Italy) 731,176 3,380,874 Tokyo Gas Co., Ltd. (Japan) 858,000 3,998,929 UGI Corp. 46,000 1,208,420 Independent power producers and energy traders (11.1%) AES Corp. (The) (NON) 391,107 3,817,204 Calpine Corp. (NON) 176,500 2,485,120 Electric Power Development Co. (Japan) 143,700 4,237,018 International Power PLC (United Kingdom) 662,135 3,142,385 Multi-utilities (32.4%) AGL Energy, Ltd. (Australia) 107,997 1,484,672 Alliant Energy Corp. 38,258 1,479,819 Ameren Corp. (S) 221,728 6,600,843 Centrica PLC (United Kingdom) 1,089,989 5,019,769 CMS Energy Corp. (S) 140,867 2,787,758 Dominion Resources, Inc. 12,700 644,779 GDF Suez (France) 177,468 5,310,466 National Grid PLC (United Kingdom) 403,345 4,006,505 OGE Energy Corp. (S) 28,900 1,381,131 PG&E Corp. (S) 148,879 6,299,070 Sempra Energy 62,537 3,220,656 Wisconsin Energy Corp. 50,308 1,574,137 Oil, gas, and consumable fuels (1.6%) EQT Corp. 37,300 1,990,328 Water utilities (3.6%) American Water Works Co., Inc. 83,412 2,517,374 Severn Trent PLC (United Kingdom) 40,234 964,558 United Utilities Group PLC (United Kingdom) 96,399 935,361 Total common stocks (cost $103,164,144) CONVERTIBLE PREFERRED STOCKS (1.8%) (a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 11,115 $666,900 PPL Corp. $4.75 cv. pfd. 28,398 1,571,261 Total convertible preferred stocks (cost $2,165,745) SHORT-TERM INVESTMENTS (12.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 13,341,550 $13,341,550 Putnam Money Market Liquidity Fund 0.10% (e) 794,050 794,050 SSgA Prime Money Market Fund 0.02% (i)(P) 30,000 30,000 U.S. Treasury Bills with an effective yield of 0.068%, July 26, 2012 (SEGSF) $130,000 129,927 U.S. Treasury Bills with effective yields ranging from 0.070% to 0.101%, November 17, 2011 (SEGSF) 320,000 319,940 U.S. Treasury Bills with an effective yield of 0.083%, October 20, 2011 110,000 109,985 Total short-term investments (cost $14,725,452) TOTAL INVESTMENTS Total investments (cost $120,055,341) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $50,587,446) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/19/11 $448,487 $485,120 $36,633 British Pound Sell 10/19/11 863,172 881,126 17,954 Euro Buy 10/19/11 1,106,490 1,152,535 (46,045) Barclays Bank PLC British Pound Sell 10/19/11 41,706 42,544 838 Euro Buy 10/19/11 3,456,876 3,601,528 (144,652) Hong Kong Dollar Buy 10/19/11 342,620 342,277 343 Japanese Yen Sell 10/19/11 1,821,228 1,811,928 (9,300) Citibank, N.A. British Pound Sell 10/19/11 1,971,268 2,010,492 39,224 Euro Sell 10/19/11 275,214 286,750 11,536 Hong Kong Dollar Buy 10/19/11 1,326,131 1,324,337 1,794 Credit Suisse AG British Pound Buy 10/19/11 2,873,958 2,932,120 (58,162) Euro Buy 10/19/11 3,575,227 3,726,643 (151,416) Japanese Yen Sell 10/19/11 239,620 238,092 (1,528) Deutsche Bank AG Euro Sell 10/19/11 1,009,206 1,051,210 42,004 Goldman Sachs International Australian Dollar Sell 10/19/11 767,686 829,973 62,287 Euro Buy 10/19/11 1,464,362 1,525,856 (61,494) Japanese Yen Buy 10/19/11 1,113,180 1,101,353 11,827 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 409,555 442,772 (33,217) British Pound Buy 10/19/11 960,485 979,923 (19,438) Euro Sell 10/19/11 1,041,276 1,084,607 43,331 Hong Kong Dollar Buy 10/19/11 1,650,893 1,649,330 1,563 JPMorgan Chase Bank, N.A. British Pound Sell 10/19/11 429,711 438,300 8,589 Canadian Dollar Buy 10/19/11 1,997,783 2,105,130 (107,347) Euro Sell 10/19/11 2,217,140 2,310,485 93,345 Hong Kong Dollar Buy 10/19/11 914,879 914,068 811 Japanese Yen Buy 10/19/11 446,409 443,734 2,675 Royal Bank of Scotland PLC (The) British Pound Sell 10/19/11 5,197,930 5,301,026 103,096 Euro Sell 10/19/11 786,861 819,858 32,997 Japanese Yen Buy 10/19/11 691,492 687,313 4,179 State Street Bank and Trust Co. Australian Dollar Sell 10/19/11 333,145 360,340 27,195 Euro Sell 10/19/11 3,371,400 3,516,859 145,459 UBS AG Australian Dollar Buy 10/19/11 480,446 519,521 (39,075) British Pound Sell 10/19/11 339,270 346,078 6,808 Euro Buy 10/19/11 3,041,842 3,159,004 (117,162) Westpac Banking Corp. British Pound Buy 10/19/11 802,097 818,209 (16,112) Euro Buy 10/19/11 555,392 578,719 (23,327) Japanese Yen Buy 10/19/11 772,978 768,286 4,692 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $122,814,281. (b) The aggregate identified cost on a tax basis is $120,994,870, resulting in gross unrealized appreciation and depreciation of $25,197,024 and $10,164,472, respectively, or net unrealized appreciation of $15,032,552. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $12,939,916. The fund received cash collateral of $13,341,550 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $968 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $25,633,953 and $24,839,903, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $389,520 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 52.7% United Kingdom 14.5 Japan 9.0 France 6.5 Germany 5.7 Italy 4.9 Finland 2.7 Hong Kong 1.4 Spain 1.4 Australia 1.2 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $557,743 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $449,909. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $1,990,328 $— $— Utilities 59,170,423 57,903,058 — Total common stocks — Convertible preferred stocks — 2,238,161 — Short-term investments 824,050 13,901,402 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(129,095) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $699,180 $828,275 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Growth and Income Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (99.1%) (a) Shares Value Aerospace and defense (4.2%) Embraer SA ADR (Brazil) 194,900 $4,944,613 General Dynamics Corp. 46,800 2,662,452 Honeywell International, Inc. 279,600 12,277,236 L-3 Communications Holdings, Inc. 48,700 3,017,939 Northrop Grumman Corp. (S) 167,700 8,747,232 Precision Castparts Corp. 10,000 1,554,600 Safran SA (France) 131,950 4,060,258 United Technologies Corp. 100,400 7,064,144 Airlines (0.4%) Delta Air Lines, Inc. (NON) 154,100 1,155,750 United Continental Holdings, Inc. (NON) (S) 180,400 3,496,152 Automobiles (0.4%) Ford Motor Co. (NON) 79,600 769,732 General Motors Co. (NON) 192,000 3,874,560 Beverages (0.5%) Coca-Cola Enterprises, Inc. 234,100 5,824,408 Biotechnology (0.5%) Amgen, Inc. 79,100 4,346,545 Cubist Pharmaceuticals, Inc. (NON) 17,800 628,696 Dendreon Corp. (NON) (S) 76,800 691,200 Building products (0.1%) Owens Corning, Inc. (NON) (S) 58,000 1,257,440 Capital markets (3.4%) Bank of New York Mellon Corp. (The) (S) 160,200 2,978,118 Blackstone Group LP (The) 131,400 1,574,172 Goldman Sachs Group, Inc. (The) 119,169 11,267,429 KKR & Co. LP 177,198 1,842,859 Legg Mason, Inc. (S) 86,900 2,234,199 Morgan Stanley 443,164 5,982,714 State Street Corp. 321,800 10,349,088 Chemicals (1.7%) Celanese Corp. Ser. A 41,700 1,356,501 Dow Chemical Co. (The) (S) 272,600 6,122,596 E.I. du Pont de Nemours & Co. (S) 84,700 3,385,459 Huntsman Corp. 396,800 3,837,056 LyondellBasell Industries NV Class A (Netherlands) 140,900 3,442,187 Commercial banks (5.0%) Fifth Third Bancorp 627,800 6,340,780 First Horizon National Corp. 470,100 2,801,796 PNC Financial Services Group, Inc. 61,800 2,978,142 SunTrust Banks, Inc. (S) 160,300 2,877,385 U.S. Bancorp 282,300 6,645,342 Wells Fargo & Co. (S) 1,293,020 31,187,642 Communications equipment (2.3%) Cisco Systems, Inc. 1,129,700 17,499,053 Harris Corp. (S) 45,398 1,551,250 Juniper Networks, Inc. (NON) (S) 134,000 2,312,840 Qualcomm, Inc. 53,400 2,596,842 Computers and peripherals (2.5%) Apple, Inc. (NON) 23,300 8,881,494 Hewlett-Packard Co. 485,410 10,897,455 SanDisk Corp. (NON) 113,600 4,583,760 Seagate Technology 192,000 1,973,760 Construction and engineering (0.6%) Fluor Corp. (S) 48,400 2,253,020 KBR, Inc. 184,100 4,350,283 Consumer finance (0.2%) Discover Financial Services 84,600 1,940,724 Diversified consumer services (0.1%) Apollo Group, Inc. Class A (NON) (S) 37,700 1,493,297 Diversified financial services (5.6%) Bank of America Corp. 2,301,145 14,083,007 Citigroup, Inc. 748,350 19,172,727 JPMorgan Chase & Co. 875,158 26,359,759 Diversified telecommunication services (5.8%) AT&T, Inc. (S) 646,900 18,449,588 CenturyLink, Inc. 229,100 7,587,792 Verizon Communications, Inc. (S) 965,200 35,519,360 Electric utilities (2.5%) American Electric Power Co., Inc. 161,341 6,134,185 Edison International 166,900 6,383,925 Entergy Corp. (S) 84,022 5,569,818 Great Plains Energy, Inc. (S) 220,900 4,263,370 PPL Corp. (S) 154,900 4,420,846 Electrical equipment (0.4%) Cooper Industries PLC 33,800 1,558,856 Emerson Electric Co. (S) 75,400 3,114,774 Electronic equipment, instruments, and components (0.2%) Jabil Circuit, Inc. 140,000 2,490,600 Energy equipment and services (2.2%) Baker Hughes, Inc. 39,000 1,800,240 Halliburton Co. 54,600 1,666,392 National Oilwell Varco, Inc. 122,800 6,289,816 Schlumberger, Ltd. 124,189 7,417,809 Transocean, Ltd. (Switzerland) (S) 103,300 4,931,542 Weatherford International, Ltd. (Switzerland) (NON) 131,947 1,611,073 Food and staples retail (1.0%) CVS Caremark Corp. 187,100 6,282,818 Wal-Mart Stores, Inc. (S) 87,880 4,560,972 Health-care equipment and supplies (2.6%) Baxter International, Inc. 278,700 15,646,218 Boston Scientific Corp. (NON) (S) 412,530 2,438,052 Covidien PLC (Ireland) 142,254 6,273,401 Stryker Corp. 72,300 3,407,499 Health-care providers and services (2.4%) Aetna, Inc. 279,800 10,170,730 CIGNA Corp. 195,900 8,216,046 Lincare Holdings, Inc. (S) 83,600 1,881,000 WellPoint, Inc. (S) 76,300 4,980,864 Hotels, restaurants, and leisure (0.7%) Carnival Corp. 97,600 2,957,280 Wyndham Worldwide Corp. 159,139 4,537,053 Household durables (0.6%) D.R. Horton, Inc. (S) 164,400 1,486,176 Fortune Brands Home & Security, Inc. (NON) 90,164 1,118,033 Fortune Brands, Inc. 19,800 1,070,784 Newell Rubbermaid, Inc. 181,600 2,155,592 Household products (2.3%) Colgate-Palmolive Co. 27,800 2,465,304 Energizer Holdings, Inc. (NON) (S) 35,300 2,345,332 Kimberly-Clark Corp. (S) 41,300 2,932,713 Procter & Gamble Co. (The) 269,300 17,014,374 Independent power producers and energy traders (0.6%) AES Corp. (The) (NON) 528,700 5,160,112 Calpine Corp. (NON) 109,300 1,538,944 Industrial conglomerates (4.1%) General Electric Co. 2,025,270 30,865,115 Tyco International, Ltd. 316,175 12,884,131 Insurance (6.5%) ACE, Ltd. (S) 125,500 7,605,300 Aflac, Inc. 242,500 8,475,375 Allstate Corp. (The) 407,100 9,644,199 Assured Guaranty, Ltd. (Bermuda) 418,967 4,604,447 Chubb Corp. (The) (S) 140,117 8,405,619 Everest Re Group, Ltd. 51,100 4,056,318 Hartford Financial Services Group, Inc. (The) (S) 354,100 5,715,174 Marsh & McLennan Cos., Inc. 101,100 2,683,194 MetLife, Inc. (S) 328,413 9,198,848 Prudential Financial, Inc. (S) 92,600 4,339,236 XL Group PLC 217,600 4,090,880 IT Services (0.6%) IBM Corp. (S) 21,400 3,745,642 Unisys Corp. (NON) (S) 159,188 2,497,660 Leisure equipment and products (0.3%) Hasbro, Inc. 102,600 3,345,786 Machinery (1.7%) Deere & Co. (S) 16,000 1,033,120 Eaton Corp. 39,500 1,402,250 Illinois Tool Works, Inc. (S) 95,400 3,968,640 Ingersoll-Rand PLC (S) 104,700 2,941,023 Lonking Holdings, Ltd. (China) (S) 2,093,000 661,832 Parker Hannifin Corp. 59,663 3,766,525 Stanley Black & Decker, Inc. 77,200 3,790,520 Media (4.5%) Comcast Corp. Class A 676,700 14,143,030 DISH Network Corp. Class A (NON) 166,500 4,172,490 Interpublic Group of Companies, Inc. (The) 480,800 3,461,760 News Corp. Class A 211,900 3,278,093 Time Warner Cable, Inc. 61,048 3,825,878 Time Warner, Inc. 364,900 10,936,053 Viacom, Inc. Class B 79,300 3,072,082 Walt Disney Co. (The) 168,500 5,081,960 Metals and mining (1.3%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 181,352 5,522,168 Newmont Mining Corp. (S) 29,200 1,836,680 Nucor Corp. 97,100 3,072,244 Rio Tinto PLC (United Kingdom) 35,480 1,569,835 Steel Dynamics, Inc. 160,400 1,591,168 Multiline retail (0.6%) Target Corp. 122,100 5,987,784 Multi-utilities (1.5%) Ameren Corp. 220,000 6,549,400 CMS Energy Corp. (S) 94,100 1,862,239 PG&E Corp. (S) 167,200 7,074,232 Oil, gas, and consumable fuels (11.2%) Apache Corp. 127,203 10,206,769 BP PLC ADR (United Kingdom) 103,150 3,720,621 Chevron Corp. (S) 237,600 21,982,752 ConocoPhillips (S) 106,400 6,737,248 CONSOL Energy, Inc. 65,800 2,232,594 Exxon Mobil Corp. 343,918 24,978,764 Hess Corp. 116,600 6,116,836 Newfield Exploration Co. (NON) 97,000 3,849,930 Nexen, Inc. (Canada) 181,200 2,806,788 Noble Energy, Inc. 103,100 7,299,480 Nordic American Tanker Shipping (Norway) (S) 48,700 686,670 Occidental Petroleum Corp. 169,086 12,089,649 Petroleo Brasileiro SA ADR (Brazil) 117,300 2,633,385 Royal Dutch Shell PLC ADR (United Kingdom) (S) 74,626 4,590,992 Sunoco, Inc. (S) 136,900 4,245,269 Total SA ADR (France) (S) 85,400 3,746,498 Paper and forest products (0.3%) International Paper Co. (S) 154,300 3,587,475 Personal products (0.2%) Avon Products, Inc. 104,300 2,044,280 Pharmaceuticals (8.0%) Abbott Laboratories 81,600 4,173,024 Johnson & Johnson 375,100 23,897,621 Merck & Co., Inc. 653,525 21,376,803 Pfizer, Inc. 1,802,416 31,866,715 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 85,900 3,197,198 Real estate investment trusts (REITs) (0.5%) Chimera Investment Corp. (S) 622,700 1,724,879 CreXus Investment Corp. 124,700 1,107,336 MFA Financial, Inc. 334,900 2,350,998 Road and rail (0.2%) Hertz Global Holdings, Inc. (NON) (S) 216,300 1,925,070 Semiconductors and semiconductor equipment (2.2%) Advanced Micro Devices, Inc. (NON) (S) 471,200 2,393,696 First Solar, Inc. (NON) (S) 29,800 1,883,658 Intel Corp. 204,300 4,357,719 KLA-Tencor Corp. (S) 64,000 2,449,920 Lam Research Corp. (NON) 111,200 4,223,376 Marvell Technology Group, Ltd. (NON) 196,600 2,856,598 Novellus Systems, Inc. (NON) (S) 85,900 2,341,634 Texas Instruments, Inc. 106,700 2,843,555 Software (2.1%) Microsoft Corp. 672,300 16,733,547 Oracle Corp. 199,300 5,727,882 Specialty retail (2.1%) American Eagle Outfitters, Inc. 221,800 2,599,496 Best Buy Co., Inc. (S) 214,300 4,993,190 Lowe's Cos., Inc. 448,800 8,679,792 Office Depot, Inc. (NON) (S) 838,900 1,728,134 OfficeMax, Inc. (NON) (S) 173,800 842,930 Signet Jewelers, Ltd. (Bermuda) (NON) 32,400 1,095,120 Staples, Inc. 138,500 1,842,050 Textiles, apparel, and luxury goods (0.3%) Hanesbrands, Inc. (NON) (S) 108,000 2,701,080 Tobacco (1.7%) Altria Group, Inc. 103,400 2,772,154 Lorillard, Inc. 48,300 5,346,810 Philip Morris International, Inc. 157,700 9,837,326 Wireless telecommunication services (0.4%) Vodafone Group PLC ADR (United Kingdom) 156,100 4,003,965 Total common stocks (cost $1,041,895,459) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $1,880,000 $2,470,132 Total convertible bonds and notes (cost $1,880,000) SHORT-TERM INVESTMENTS (14.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 140,053,111 $140,053,111 Putnam Money Market Liquidity Fund 0.10% (e) 9,540,637 9,540,637 Total short-term investments (cost $149,593,748) TOTAL INVESTMENTS Total investments (cost $1,193,369,207) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,060,704,343. (b) The aggregate identified cost on a tax basis is $1,234,183,469, resulting in gross unrealized appreciation and depreciation of $115,049,454 and $145,606,861, respectively, or net unrealized depreciation of $30,557,407. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $132,456,185. The fund received cash collateral of $140,053,111 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $7,616 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $169,847,234 and $172,296,214, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,189,282 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $101,249,215 $— $— Consumer staples 61,426,491 — — Energy 141,641,117 — — Financials 224,617,686 — — Health care 143,191,612 — — Industrials 120,030,885 4,722,090 — Information technology 104,841,941 — — Materials 33,753,534 1,569,835 — Telecommunication services 65,560,705 — — Utilities 48,957,071 — — Total common stocks — Convertible bonds and notes — 2,470,132 — Short-term investments 9,540,637 140,053,111 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Growth Opportunities Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (99.1%) (a) Shares Value Aerospace and defense (5.2%) Embraer SA ADR (Brazil) 4,860 $123,298 Goodrich Corp. 1,640 197,915 Honeywell International, Inc. 3,560 156,320 Northrop Grumman Corp. 1,140 59,462 Precision Castparts Corp. 2,627 408,393 Safran SA (France) 2,875 88,467 United Technologies Corp. (S) 2,000 140,720 Air freight and logistics (0.8%) United Parcel Service, Inc. Class B 2,870 181,241 Airlines (0.2%) Delta Air Lines, Inc. (NON) 6,840 51,300 Auto components (0.7%) Lear Corp. 3,650 156,585 Automobiles (0.6%) Ford Motor Co. (NON) 13,520 130,738 Beverages (2.6%) Coca-Cola Co. (The) 2,700 182,412 Coca-Cola Enterprises, Inc. 9,220 229,394 PepsiCo, Inc. 2,670 165,273 Biotechnology (1.4%) Celgene Corp. (NON) 3,780 234,058 Dendreon Corp. (NON) (S) 3,219 28,971 Human Genome Sciences, Inc. (NON) (S) 3,227 40,951 Capital markets (1.2%) Apollo Global Management, LLC. Class A 2,684 27,484 Invesco, Ltd. 4,230 65,607 Morgan Stanley 3,760 50,760 State Street Corp. 3,790 121,886 Chemicals (4.0%) Agrium, Inc. (Canada) 1,204 80,259 Albemarle Corp. 3,640 147,056 Celanese Corp. Ser. A 6,779 220,521 Huntsman Corp. 9,430 91,188 LyondellBasell Industries NV Class A (Netherlands) 5,230 127,769 Monsanto Co. 3,870 232,355 Communications equipment (4.9%) ADTRAN, Inc. (S) 3,120 82,555 Cisco Systems, Inc. 13,981 216,566 F5 Networks, Inc. (NON) (S) 580 41,209 Juniper Networks, Inc. (NON) 5,610 96,829 Polycom, Inc. (NON) (S) 7,580 139,245 Qualcomm, Inc. 10,920 531,040 Computers and peripherals (12.0%) Apple, Inc. (NON) 5,019 1,913,134 EMC Corp. (NON) (S) 16,350 343,187 Hewlett-Packard Co. 4,670 104,842 SanDisk Corp. (NON) (S) 7,950 320,783 Diversified financial services (1.3%) CME Group, Inc. 790 194,656 JPMorgan Chase & Co. 3,010 90,661 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 8,396 52,055 Electrical equipment (0.8%) Cooper Industries PLC 2,030 93,624 GrafTech International, Ltd. (NON) (S) 7,400 93,980 Electronic equipment, instruments, and components (0.7%) TE Connectivity, Ltd. (Switzerland) 5,930 166,870 Energy equipment and services (3.9%) Cameron International Corp. (NON) 2,830 117,558 National Oilwell Varco, Inc. 3,870 198,221 Oil States International, Inc. (NON) 1,960 99,803 Schlumberger, Ltd. 6,650 397,205 Technip SA (France) 790 63,328 Food and staples retail (0.9%) Costco Wholesale Corp. 2,540 208,585 Food products (0.6%) Mead Johnson Nutrition Co. Class A 2,000 137,660 Health-care equipment and supplies (3.6%) Baxter International, Inc. 7,020 394,103 Covidien PLC (Ireland) 6,220 274,302 St. Jude Medical, Inc. 1,860 67,313 Stryker Corp. 1,560 73,523 Health-care providers and services (3.0%) Aetna, Inc. 7,740 281,349 CIGNA Corp. 2,190 91,849 Express Scripts, Inc. (NON) (S) 4,550 168,669 Quest Diagnostics, Inc. 2,485 122,660 Hotels, restaurants, and leisure (3.3%) Carnival Corp. (S) 5,260 159,378 Las Vegas Sands Corp. (NON) 2,460 94,316 McDonald's Corp. 2,560 224,819 Starbucks Corp. 7,240 269,980 Household durables (0.3%) Beam, Inc. (WIS) 930 50,294 NVR, Inc. (NON) 37 22,347 Household products (1.8%) Colgate-Palmolive Co. 1,770 156,964 Procter & Gamble Co. (The) (S) 4,070 257,143 Independent power producers and energy traders (0.6%) AES Corp. (The) (NON) 14,530 141,813 Industrial conglomerates (1.6%) General Electric Co. 5,700 86,868 Tyco International, Ltd. 6,660 271,395 Insurance (0.9%) Aflac, Inc. 2,784 97,301 Hartford Financial Services Group, Inc. (The) 6,950 112,173 Internet and catalog retail (3.3%) Amazon.com, Inc. (NON) 2,120 458,408 Priceline.com, Inc. (NON) 635 285,407 Internet software and services (3.0%) Baidu, Inc. ADR (China) (NON) 1,620 173,194 Google, Inc. Class A (NON) 954 490,719 IT Services (2.4%) Accenture PLC Class A (S) 2,570 135,388 Mastercard, Inc. Class A 960 304,474 Western Union Co. (The) 6,010 91,893 Leisure equipment and products (0.5%) Hasbro, Inc. 3,110 101,417 Life sciences tools and services (2.1%) Agilent Technologies, Inc. (NON) 3,370 105,313 Thermo Fisher Scientific, Inc. (NON) 7,040 356,506 Machinery (3.4%) Eaton Corp. 5,740 203,770 Pall Corp. 840 35,616 Parker Hannifin Corp. 4,520 285,348 Stanley Black & Decker, Inc. 1,790 87,889 Timken Co. 4,300 141,126 Media (2.5%) DISH Network Corp. Class A (NON) 2,260 56,636 Interpublic Group of Companies, Inc. (The) (S) 24,160 173,952 Time Warner, Inc. (S) 5,650 169,331 Walt Disney Co. (The) 5,630 169,801 Metals and mining (0.9%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 4,190 127,586 Teck Resources Limited Class B (Canada) 2,669 77,908 Multiline retail (1.6%) Kohl's Corp. 3,650 179,215 Target Corp. 3,605 176,789 Oil, gas, and consumable fuels (4.4%) Alpha Natural Resources, Inc. (NON) 3,350 59,262 Anadarko Petroleum Corp. 1,360 85,748 Hess Corp. 2,890 151,609 Kosmos Energy, Ltd. (NON) (S) 4,948 57,941 Linn Energy, LLC (Units) 5,200 185,432 Newfield Exploration Co. (NON) 1,730 68,664 Noble Energy, Inc. 2,650 187,620 Occidental Petroleum Corp. 2,670 190,905 Personal products (0.5%) Estee Lauder Cos., Inc. (The) Class A 1,220 107,165 Pharmaceuticals (1.0%) Merck & Co., Inc. (S) 3,910 127,896 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,850 106,077 Real estate investment trusts (REITs) (0.2%) ProLogis, Inc. (R) (S) 1,446 35,066 Real estate management and development (0.8%) BR Malls Participacoes SA (Brazil) 5,452 55,595 CB Richard Ellis Group, Inc. Class A (NON) (S) 9,620 129,485 Road and rail (1.0%) Hertz Global Holdings, Inc. (NON) (S) 6,680 59,452 Kansas City Southern (NON) (S) 1,805 90,178 Swift Transportation Co. (NON) 10,210 65,752 Semiconductors and semiconductor equipment (3.3%) Advanced Micro Devices, Inc. (NON) (S) 20,190 102,565 First Solar, Inc. (NON) (S) 1,142 72,186 Intel Corp. (S) 3,050 65,057 KLA-Tencor Corp. (S) 1,350 51,678 Lam Research Corp. (NON) 2,340 88,873 Marvell Technology Group, Ltd. (NON) 5,910 85,872 Novellus Systems, Inc. (NON) (S) 3,540 96,500 Texas Instruments, Inc. 6,520 173,758 Software (5.4%) Adobe Systems, Inc. (NON) (S) 3,460 83,628 BMC Software, Inc. (NON) 3,572 137,736 Microsoft Corp. 8,090 201,360 Oracle Corp. 21,330 613,024 Salesforce.com, Inc. (NON) (S) 1,160 132,565 Synchronoss Technologies, Inc. (NON) (S) 1,660 41,351 Specialty retail (2.3%) Bed Bath & Beyond, Inc. (NON) 2,930 167,918 Lowe's Cos., Inc. 1,880 36,359 Office Depot, Inc. (NON) (S) 4,770 9,826 TJX Cos., Inc. (The) 3,180 176,395 Williams-Sonoma, Inc. (S) 3,870 119,157 Textiles, apparel, and luxury goods (0.2%) Iconix Brand Group, Inc. (NON) (S) 2,671 42,202 Tobacco (1.7%) Philip Morris International, Inc. 5,960 371,785 Wireless telecommunication services (1.4%) American Tower Corp. Class A (NON) 3,462 186,256 NII Holdings, Inc. (NON) 4,389 118,284 Total common stocks (cost $20,442,334) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 $19,000 $16,338 Total convertible bonds and notes (cost $19,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 12,850 $5,654 Total warrants (cost $12,979) PURCHASED OPTIONS OUTSTANDING (—%) (a) Contract Expiration date/strike price amount Value Best Buy Co., Inc. (Call) Jan-12/$35.00 6,971 $888 JPMorgan Chase & Co. (Call) Jan-12/45.00 2,090 121 JPMorgan Chase & Co. (Call) Jan-12/50.00 3,597 50 Total purchased options outstanding (cost $23,722) SHORT-TERM INVESTMENTS (13.5%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.062%, February 9, 2012 $10,000 $9,997 Putnam Cash Collateral Pool, LLC 0.16% (d) 2,802,797 2,802,797 Putnam Money Market Liquidity Fund 0.10% (e) 202,420 202,420 Total short-term investments (cost $3,015,214) TOTAL INVESTMENTS Total investments (cost $23,513,249) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $178,674) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation UBS AG Euro Sell 10/19/11 $171,489 $178,674 $7,185 Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $3,276) (Unaudited) Contract Expiration date/ amount strike price Value Best Buy Co., Inc. (Call) $6,971 Jan-12/40.00 $357 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Goldman Sachs International Baskets 1,144 $— 9/26/12 (1 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPBNK) of common stocks $(497) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $22,393,485. (b) The aggregate identified cost on a tax basis is $24,216,579, resulting in gross unrealized appreciation and depreciation of $3,710,724 and $2,700,632, respectively, or net unrealized appreciation of $1,010,092. (NON) Non-income-producing security. (WIS) When-issued security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,637,927. The fund received cash collateral of $2,802,797 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $246 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,376,394 and $3,667,986, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $477 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 17,000 on purchased options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $137,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $168,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $3,431,270 $— $— Consumer staples 1,816,381 — — Energy 1,799,968 63,328 — Financials 980,674 — — Health care 2,473,540 — — Industrials 2,833,647 88,467 — Information technology 7,098,081 — — Materials 1,104,642 — — Telecommunication services 356,595 — — Utilities 141,813 — — Total common stocks — Convertible bonds and notes — 16,338 — Purchased options outstanding — 1,059 — Warrants 5,654 — — Short-term investments 202,420 2,812,794 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $7,185 $— Written options — (357) — Total return swap contracts — (497) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $7,185 $— Equity contracts 6,713 (854) Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT High Yield Fund The fund's portfolio 9/30/11 (Unaudited) CORPORATE BONDS AND NOTES (86.2%) (a) Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $960,000 $739,200 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 795,000 620,100 Automotive (1.9%) Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 965,000 745,462 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,100,000 1,226,500 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 885,000 854,836 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,045,000 1,039,774 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 227,585 General Motors Escrow notes 8 1/4s, 2023 (In default) (NON) 820,000 10,250 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 515,000 504,700 Motors Liquidation Co. (Escrow) notes 8 3/8s, 2033 (In default) (NON) 765,000 9,563 Navistar International Corp. sr. notes 8 1/4s, 2021 1,145,000 1,173,624 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 450,000 605,283 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $500,000 525,000 Basic materials (6.8%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 1,015,000 822,150 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 1,050,000 950,250 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 95,000 61,750 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 370,000 382,488 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 715,000 704,275 CEMEX SAB de CV 144A company guaranty sr. notes 9s, 2018 (Mexico) 155,000 105,013 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 845,000 883,025 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 230,000 215,625 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 330,000 295,763 Exopack Holding Corp. 144A sr. notes 10s, 2018 390,000 364,650 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,010,000 1,010,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 615,000 581,175 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 767,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 485,000 355,263 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 575,000 474,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 645,000 617,588 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 515,000 500,838 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 470,000 462,950 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 450,000 418,473 Lyondell Chemical Co. sr. notes 11s, 2018 $2,720,000 2,937,600 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 946,000 1,019,314 Momentive Performance Materials, Inc. notes 9s, 2021 1,325,000 907,625 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) (NON) 605,000 449,213 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 260,000 256,750 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 150,000 145,875 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,380,000 1,352,399 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 830,000 815,475 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 1,320,000 1 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 290,000 402,782 Pregis Corp. company guaranty notes FRN 6.605s, 2013 EUR 130,000 157,215 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $515,000 468,650 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 330,000 379,500 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 (FWC) 280,000 282,800 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 50,000 63,596 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 15,000 18,696 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $560,000 537,600 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 170,000 154,700 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 390,000 415,350 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,370,000 1,438,500 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 460,000 457,700 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 245,000 242,873 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 $950,000 931,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 780,000 744,900 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 505,000 348,450 Broadcasting (2.1%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 440,000 326,700 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 470,000 243,225 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 385,000 217,525 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 925,000 945,813 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 895,000 754,038 DISH DBS Corp. company guaranty 7 1/8s, 2016 415,000 420,187 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,025,000 1,045,500 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 735,000 701,925 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 805,000 728,525 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 735,000 725,812 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 735,000 573,300 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 5,000 4,688 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 285,000 319,200 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 755,000 762,550 Building materials (1.6%) Building Materials Corp. 144A sr. notes 7s, 2020 700,000 698,250 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 320,100 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 290,000 275,500 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 855,000 771,638 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 310,000 249,550 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 630,000 582,750 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,510,000 1,781,800 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 1,055,000 994,338 Cable television (2.5%) Adelphia Communications Corp. escrow bonds zero %, 2012 290,000 464 Adelphia Communications Corp. escrow bonds zero %, 2011 80,000 128 Adelphia Communications Corp. escrow bonds zero %, 2011 130,000 208 Adelphia Communications Corp. escrow bonds zero %, 2012 755,000 1,208 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 315,000 322,874 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 516,100 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 320,000 323,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,405,000 1,462,955 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 250,000 254,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 345,000 351,038 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 965,000 907,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 975,000 945,750 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 2,055,000 2,034,450 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 40,000 43,150 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 387,100 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 250,000 248,750 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 203,975 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 515,000 486,912 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 485,000 459,849 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) $275,000 297,000 Capital goods (5.2%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,190,000 1,213,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 420,000 394,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 50,000 47,000 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 737,000 766,480 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) 230,000 186,300 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 165,000 206,010 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 312,136 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $220,000 230,450 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 350,000 294,000 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 485,000 412,250 Berry Plastics Corp. notes 9 3/4s, 2021 560,000 476,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 725,000 732,250 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 165,000 165,000 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 259,516 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $1,000,000 995,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,990,000 2,510,442 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 105,000 103,425 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,020,000 938,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 510,000 512,550 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 445,000 446,113 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 590,000 548,700 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 365,000 310,250 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 170,000 153,000 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 240,000 189,600 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 250,000 241,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 250,000 220,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 325,000 143,812 Ryerson, Inc. company guaranty sr. notes 12s, 2015 1,000,000 1,000,000 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 600,000 612,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 331,650 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 300,000 291,000 Terex Corp. sr. unsec. sub. notes 8s, 2017 745,000 659,325 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,235,000 1,210,300 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 670,000 696,800 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 950,000 966,624 Coal (2.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 570,000 531,525 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 610,000 570,350 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 875,000 840,000 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 760,000 722,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 185,000 184,538 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,641,900 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 961,400 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 130,000 125,450 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 310,000 260,400 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,875,000 2,060,155 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 84,100 Commercial and consumer services (1.7%) ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016 (PIK) 335,000 329,975 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 210,000 185,325 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 432,150 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,610,000 1,730,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,015,000 954,100 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 430,000 441,825 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,245,000 1,017,787 Travelport LLC company guaranty 11 7/8s, 2016 495,000 195,525 Travelport LLC company guaranty 9 7/8s, 2014 295,000 193,225 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,365,000 798,524 Consumer (1.1%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 360,000 380,250 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 855,000 872,100 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 166,204 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 $650,000 637,000 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 1,330,000 1,276,800 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 675,000 573,750 Consumer staples (7.3%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 585,000 628,875 AE Escrow Corp. 144A sr. unsec. notes 9 3/4s, 2020 225,000 216,000 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) (F) (NON) 172,499 5,520 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 195,000 193,050 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 775,000 747,874 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 561,350 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 620,000 592,100 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 445,000 393,825 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 640,000 460,800 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,065,000 1,118,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 675,000 708,750 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 893,250 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 200,000 202,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 760,000 716,300 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,095,000 1,086,787 Dole Food Co. sr. notes 13 7/8s, 2014 226,000 258,205 Dole Food Co. 144A sr. notes 8s, 2016 195,000 199,388 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 760,000 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 38,000 38,000 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 281,725 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 998,604 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $340,000 363,800 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 1,920,000 1,584,000 Landry's Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 140,000 140,700 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 325,000 326,625 Libbey Glass, Inc. sr. notes 10s, 2015 450,000 471,375 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 375,000 387,188 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 495,000 491,288 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 985,000 1,004,700 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 895,000 816,688 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 570,000 597,074 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 307,538 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 391,550 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,240,000 979,600 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 244,988 Roadhouse Financing, Inc. notes 10 3/4s, 2017 245,000 227,238 Service Corporation International sr. notes 7s, 2019 345,000 348,450 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 560,000 635,600 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 485,000 516,525 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 821,010 888,743 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 599,850 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 845,000 975,975 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 320,000 292,800 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 510,000 529,125 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 1,140,000 1,199,850 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 650,000 632,125 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 450,000 423,000 Energy (oil field) (1.4%) Complete Production Services, Inc. company guaranty 8s, 2016 670,000 670,000 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 800,000 812,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,065,000 2,095,974 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 700,000 673,750 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 685,000 705,550 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 185,000 190,550 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 154,225 Entertainment (0.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,035,000 936,675 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 139,388 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 365,000 375,950 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 170,000 160,650 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 745,000 737,550 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 234,000 253,890 Financials (9.2%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, perpetual maturity 1,385,000 1,024,900 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 450,000 399,375 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 635,000 553,154 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 965,000 954,144 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 393,389 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 389,150 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 432,250 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 1,025,000 904,562 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 600,000 429,638 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 225,000 209,250 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 725,000 692,375 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 255,000 244,800 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 500,000 563,750 CIT Group, Inc. sr. bonds 7s, 2017 448 435 CIT Group, Inc. sr. bonds 7s, 2016 462 448 CIT Group, Inc. sr. bonds 7s, 2015 477 473 CIT Group, Inc. 144A bonds 7s, 2017 3,946,000 3,827,620 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 690,000 686,550 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 425,000 439,875 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 $785,000 761,450 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,030,000 623,150 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 565,000 563,588 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 581,000 655,078 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 1,115,000 669,000 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 763,043 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 193,898 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 309,875 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,500,000 1,494,375 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 285,000 208,763 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 85,000 73,950 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 212,500 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 620,000 632,400 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 160,000 190,400 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 350,000 306,250 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 120,000 101,400 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 885,000 907,125 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 215,000 199,413 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 670,000 618,075 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 855,000 815,456 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 835,000 814,125 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 371,950 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 1,185,000 959,850 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 1,515,000 1,174,124 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 1,263,900 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 85,000 79,050 SLM Corp. sr. notes Ser. MTN, 8s, 2020 655,000 646,614 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 2,250,000 2,340,377 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 2,100,000 1,512,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 475,000 406,125 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 450,000 420,750 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 215,000 187,050 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 700,000 723,608 Gaming and lottery (3.2%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 951,000 920,093 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 460,000 445,050 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 2,322,000 1,381,590 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 230,000 197,800 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,620,000 1,634,174 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,355,000 1,231,356 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 579,438 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,445,000 83,088 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 1,975,000 1,589,874 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 225,000 238,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 241,800 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,075,000 1,034,688 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 465,000 488,250 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,575,000 1,606,500 Health care (5.6%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 617,338 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 525,000 540,750 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 880,000 836,000 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 155,000 199,405 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 $670,000 619,750 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 1,360,000 1,336,200 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 320,000 393,041 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,705,000 1,500,400 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 215,000 206,400 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 645,000 619,200 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 1,195,000 1,236,824 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 480,000 481,800 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 840,000 840,000 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 208,000 224,640 HCA, Inc. sr. notes 6 1/2s, 2020 2,590,000 2,518,774 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 740,000 677,100 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,065,000 1,046,363 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 1,440,000 1,166,400 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 628,650 Select Medical Corp. company guaranty 7 5/8s, 2015 225,000 194,906 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,211,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 174,488 167,508 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 99,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 270,625 Tenet Healthcare Corp. sr. notes 9s, 2015 1,110,000 1,171,050 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 655,000 692,662 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 390,000 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 115,050 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 289,600 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 130,000 119,763 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 32,000 20,800 Homebuilding (1.0%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 685,000 462,375 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 275,000 174,625 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,305,000 1,174,500 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 465,000 446,400 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 545,000 436,000 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 145,000 124,700 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 1,030,000 684,950 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 160,000 150,400 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 287,000 302,785 Lodging/Tourism (1.2%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 1,155,863 1,048,946 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 (R) 1,155,000 1,033,725 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 947,000 984,880 MGM Resorts International company guaranty sr. notes 9s, 2020 175,000 181,781 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 250,750 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 390,000 330,525 MGM Resorts International sr. notes 10 3/8s, 2014 155,000 169,144 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 325,000 326,625 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 210,000 161,700 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 650,000 663,000 Miscellaneous (0.4%) Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 460,000 446,200 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 985,000 972,688 Oil and gas (8.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 750,000 888,165 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 535,000 583,768 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 365,000 379,993 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 365,000 254,131 Brigham Exploration Co. company guaranty sr. unsec. notes 6 7/8s, 2019 (FWC) 200,000 195,000 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 630,000 674,100 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 1,320,000 1,293,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 605,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,060,000 1,028,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 315,000 287,438 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 304,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 614,400 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 829,350 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,665,624 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 167,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 719,510 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 386,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,755,000 1,570,725 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 220,000 222,200 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 445,000 378,250 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 570,000 527,250 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 1,315,000 1,268,975 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 450,000 425,250 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (FWC) 990,000 900,900 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 715,000 750,750 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 630,000 603,224 Milagro Oil & Gas 144A notes 10 1/2s, 2016 865,000 692,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 330,000 326,288 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 276,925 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 1,120,000 1,125,600 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) (NON) 245,000 154,350 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) (NON) 650,000 409,500 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 140,000 157,150 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,102,100 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 245,000 252,350 Plains Exploration & Production Co. company guaranty 7s, 2017 1,600,000 1,600,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 290,000 255,200 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 337,250 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 556,200 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 362,100 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 999,600 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,360,000 1,258,000 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 690,000 634,800 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 274,000 257,560 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 485,000 499,550 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 390,000 388,050 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 230,000 229,104 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 729,525 Williams Cos., Inc. (The) notes 7 3/4s, 2031 704,000 845,144 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 337,000 399,519 Publishing (0.4%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 99,317 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 560,000 358,400 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 705,000 555,188 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 176,000 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 385,000 333,988 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F) (NON) (PIK) 837,116 28,462 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 375,000 370,313 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 880,000 774,400 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 795,000 771,150 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 550,000 533,500 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 270,000 259,874 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 180,000 Retail (2.8%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 93,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 270,300 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,335,000 1,068,000 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 640,000 544,000 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 700,000 707,875 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,195,000 1,209,937 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 640,000 556,800 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 470,000 474,700 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 825,000 816,750 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 447,225 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,005,000 1,070,324 QVC Inc. 144A sr. notes 7 3/8s, 2020 470,000 500,550 Sears Holdings Corp. company guaranty 6 5/8s, 2018 615,000 507,375 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 195,000 187,688 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 784,875 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 875,000 925,313 Technology (4.5%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 400,000 400,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 570,000 558,600 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 120,350 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 (PIK) 390,000 285,675 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,440,000 1,051,200 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 470,000 399,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 1,015,300 817,317 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,020,000 841,500 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 875,000 791,875 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 235,000 244,400 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 465,000 483,600 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 1,089,277 906,823 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,585,000 1,069,874 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 560,000 442,400 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 395,000 350,563 First Data Corp. 144A sr. bonds 12 5/8s, 2021 1,025,000 758,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 702,000 702,000 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 336,000 349,440 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 800,000 822,000 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 292,050 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 150,000 153,000 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 648,000 638,280 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,105,000 1,154,724 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 485,000 475,300 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 305,000 308,050 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 635,000 590,550 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 (FWC) 970,000 950,600 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 280,000 298,200 Telecommunications (6.9%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 890,000 754,275 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 735,000 619,238 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 319,300 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 300,000 295,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 515,000 484,100 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 775,000 745,938 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 1,145,000 1,102,063 Equinix, Inc. sr. unsec. notes 7s, 2021 495,000 492,525 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 555,000 516,150 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 3,229,218 2,777,127 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,560,000 1,353,300 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 625,000 537,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 975,000 962,813 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,500,000 1,462,500 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 410,000 388,475 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 480,000 525,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 285,000 290,700 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 505,000 530,250 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 925,000 968,938 Qwest Corp. notes 6 3/4s, 2021 815,000 793,656 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 535,575 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 585,000 614,250 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 785,000 822,288 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,535,000 1,894,913 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,425,000 1,325,250 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 440,000 378,400 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 1,215,000 1,037,306 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 750,000 637,500 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR 85,000 92,758 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) $245,654 191,610 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 261,950 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 305,000 321,013 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 890,000 901,125 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 250,900 Telephone (0.6%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 1,465,000 1,274,550 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 685,000 687,569 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 140,000 123,725 Textiles (0.4%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 557,750 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 650,000 687,375 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 80,800 Transportation (0.9%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,095,000 1,100,475 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 8s, 2018 (Mexico) 325,000 353,031 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 6 1/8s, 2021 (Mexico) 165,000 163,350 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,080,000 961,200 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 930,000 623,100 Utilities and power (4.5%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 380,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 733,650 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 510,000 481,950 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 895,000 814,450 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 705,000 690,900 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,345,000 1,297,925 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,055,000 1,225,415 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 1,550,000 937,750 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 351,750 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 120,000 111,600 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 313,500 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 17,850 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 461,257 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 300,000 291,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 460,000 448,500 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,080,000 1,109,700 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 215,000 180,600 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 1,285,000 1,201,475 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 183,300 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 170,000 174,675 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 2,290,000 2,095,350 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 501,054 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 340,000 374,850 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 163,875 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 1,384,643 581,550 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 910,000 555,100 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 625,000 500,000 Total corporate bonds and notes (cost $331,565,593) SENIOR LOANS (5.8%) (a) (c) Principal amount Value Basic materials (0.4%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 $29,413 $27,868 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 339,150 315,410 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8s, 2014 536,086 529,385 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7 1/2s, 2013 533,559 526,889 Broadcasting (0.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.621s, 2014 360,000 299,925 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.871s, 2016 1,507,649 1,070,619 Univision Communications, Inc. bank term loan FRN 4.471s, 2017 907,542 814,519 Building materials (0.1%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 219,450 208,478 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 345,000 341,553 Commercial and consumer services (0.1%) Compucom Systems, Inc. bank term loan FRN 3.73s, 2014 378,757 356,032 Consumer cyclicals (1.5%) Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 275,000 259,531 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 1,159,788 1,117,746 Ceasars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 280,013 276,372 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.23s, 2014 378,401 96,492 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.23s, 2014 141,194 36,005 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.23s, 2014 (PIK) 407,269 328,191 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.23s, 2014 (PIK) 231,747 186,750 Goodman Global, Inc. bank term loan FRN 9s, 2017 455,000 455,758 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 477,444 471,974 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 269,325 260,572 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 615,000 569,473 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 953,019 941,107 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 676,625 366,858 Consumer staples (0.6%) Claire's Stores, Inc. bank term loan FRN 2.996s, 2014 882,066 744,243 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 239,400 221,086 Huish Detergents, Inc. bank term loan FRN 4.48s, 2014 245,000 207,025 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 940,000 907,570 RiteAid Corp. bank term loan FRN Ser. B, 1.98s, 2014 80,341 74,165 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 551,665 540,977 Financials (0.6%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 660,000 575,850 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 265,732 262,854 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 451,950 440,369 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 700,000 662,500 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.746s, 2017 412,749 382,412 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.218s, 2015 405,000 338,344 Health care (0.4%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 876,650 852,542 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 698,250 662,610 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,210,000 1,180,960 Publishing (0.2%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 758,524 597,609 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 232,063 222,614 Telecommunications (—%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 75,000 78,000 Utilities and power (0.6%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.726s, 2017 3,334,778 2,229,092 Total senior loans (cost $23,476,887) COMMON STOCKS (2.3%) (a) Shares Value Alliance HealthCare Services, Inc. (NON) 46,579 $53,100 Alpha Natural Resources, Inc. (NON) 9,175 162,306 Avis Budget Group, Inc. (NON) 23,540 227,632 Bohai Bay Litigation, LLC (Escrow) (F) 2,670 8,329 Brigham Exploration Co. (NON) 20,800 525,408 Cincinnati Bell, Inc. (NON) 225,755 697,583 CIT Group, Inc. (NON) 6,665 202,416 Compton Petroleum Corp. (Canada) (NON) 38,617 230,729 CONSOL Energy, Inc. 10,840 367,801 Deepocean Group (Shell) (acquired 06/09/11, cost $373,240) (Norway) (RES) 25,740 360,360 DineEquity, Inc. (NON) 7,342 282,594 FelCor Lodging Trust, Inc. (NON) (R) 59,595 138,856 Fortescue Metals Group, Ltd. (Australia) 64,240 266,980 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 11,984 364,913 General Motors Co. (NON) 25,893 522,521 Harry & David Holdings, Inc. (F) 925 69,375 Interpublic Group of Companies, Inc. (The) 41,465 298,548 Jarden Corp. 13,085 369,782 L-3 Communications Holdings, Inc. 6,490 402,185 LyondellBasell Industries NV Class A (Netherlands) 12,133 296,409 NII Holdings, Inc. (NON) 17,390 468,661 Quicksilver Resources, Inc. (NON) 31,575 239,339 Sealy Corp. (NON) 201,201 297,777 Spectrum Brands Holdings, Inc. (NON) 22,594 533,670 Stallion Oilfield Holdings, Ltd. (NON) 5,032 166,056 Terex Corp. (NON) 15,379 157,789 Trump Entertainment Resorts, Inc. (F) 913 3,880 TRW Automotive Holdings Corp. (NON) 5,435 177,888 Vantage Drilling Co. (NON) 260,792 325,990 Verso Paper Corp. (NON) 3,972 6,633 Total common stocks (cost $12,077,190) CONVERTIBLE PREFERRED STOCKS (1.6%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 12,347 $637,414 Crown Castle International Corp. $3.125 cum. cv. pfd. 11,043 647,893 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 34,307 623,358 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 597,117 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 18,312 845,831 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 1,120 1,008 Lucent Technologies Capital Trust I 7.75% cv. pfd. 639 530,330 MetLife, Inc. $3.75 cv. pfd. 10,405 588,507 Nielsen Holdings NV $3.125 cv. pfd. 8,730 467,601 PPL Corp. $4.75 cv. pfd. 12,650 699,925 Unisys Corp. Ser. A, 6.25% cv. pfd. 4,066 231,762 Total convertible preferred stocks (cost $7,582,865) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 $629,000 $305,694 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 528,188 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 430,000 292,938 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 420,000 432,075 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 380,000 346,750 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 237,000 276,846 Total convertible bonds and notes (cost $2,409,813) PREFERRED STOCKS (0.4%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 774 $518,314 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 47,700 870,525 Total preferred stocks (cost $1,471,856) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 USD 37 $426 General Motors Co. 7/10/19 USD 5,756 45,645 General Motors Co. 7/10/16 USD 5,756 67,000 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 $432 13,512 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 USD 192,571 46,217 Total warrants (cost $263,659) SHORT-TERM INVESTMENTS (1.7%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (e) 6,085,490 $6,085,490 Total short-term investments (cost $6,085,490) TOTAL INVESTMENTS Total investments (cost $384,933,353) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $9,417,852) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 10/19/11 $248,945 $262,441 $13,496 Euro Sell 10/19/11 1,098,976 1,144,708 45,732 Barclays Bank PLC Euro Sell 10/19/11 450,057 468,889 18,832 Citibank, N.A. Euro Buy 10/19/11 214,294 223,277 (8,983) Credit Suisse AG Euro Sell 10/19/11 546,536 569,682 23,146 Deutsche Bank AG Euro Sell 10/19/11 1,491,065 1,553,124 62,059 Goldman Sachs International Euro Sell 10/19/11 785,117 818,087 32,970 HSBC Bank USA, National Association Euro Sell 10/19/11 207,048 215,664 8,616 JPMorgan Chase Bank, N.A. Canadian Dollar Sell 10/19/11 259,860 273,823 13,963 Euro Buy 10/19/11 59,310 61,807 (2,497) Royal Bank of Scotland PLC (The) Euro Buy 10/19/11 973,244 1,014,056 (40,812) State Street Bank and Trust Co. Euro Sell 10/19/11 387,392 404,679 17,287 UBS AG Euro Sell 10/19/11 898,772 935,709 36,937 Westpac Banking Corp. Australian Dollar Sell 10/19/11 421,855 455,925 34,070 Canadian Dollar Sell 10/19/11 446,760 470,538 23,778 Euro Sell 10/19/11 523,456 545,443 21,987 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011(the reporting period). (a) Percentages indicated are based on net assets of $363,547,139. (b) The aggregate identified cost on a tax basis is $385,153,831, resulting in gross unrealized appreciation and depreciation of $8,761,113 and $35,605,877, respectively, or net unrealized depreciation of $26,844,764. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $360,360, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $60 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $97,306,643 and $101,212,927, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $280,932 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $49,795 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $667,955 $266,980 $— Capital goods 157,789 — — Communication services 1,166,244 — — Consumer cyclicals 1,805,372 — 3,880 Consumer staples 1,043,896 — 69,375 Energy 1,851,573 526,416 8,329 Financials 202,416 — — Health care 53,100 — — Technology 402,185 — — Total common stocks Convertible bonds and notes $— $2,182,491 $— Convertible preferred stocks — 5,870,746 — Corporate bonds and notes — 312,672,599 672,263 Preferred stocks — 1,388,839 — Senior loans — 21,038,329 — Warrants 112,645 426 59,729 Short-term investments 6,085,490 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts 300,581 Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $352,873 $52,292 Equity contracts 172,800 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Income Fund The fund's portfolio 9/30/11 (Unaudited) CORPORATE BONDS AND NOTES (33.2%) (a) Principal amount Value Basic materials (2.0%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $155,000 $195,109 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 380,000 432,909 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 435,000 387,964 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 270,875 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 400,000 446,500 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 220,000 281,811 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,029,000 1,102,316 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 80,948 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 545,000 554,437 International Paper Co. sr. unsec. notes 9 3/8s, 2019 307,000 378,435 International Paper Co. sr. unsec. notes 8.7s, 2038 145,000 182,960 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 568,274 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 270,000 363,357 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 365,000 392,543 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 595,000 760,189 Sealed Air Corp. sr. notes 7 7/8s, 2017 245,000 257,733 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 224,640 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 75,000 93,188 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 111,000 130,492 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,370 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 355,000 393,056 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 101,274 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 335,340 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 435,000 464,906 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 458,000 577,780 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 257,706 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 115,000 130,055 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 114,439 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 239,719 Communication services (3.0%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 545,000 626,335 American Tower Corp. sr. unsec. notes 7s, 2017 505,000 571,055 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 195,000 225,085 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 582,551 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 410,000 550,508 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 450,000 389,630 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 190,000 170,908 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 90,000 114,933 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 245,741 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 333,130 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 143,624 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 660,898 France Telecom notes 8 1/2s, 2031 (France) 115,000 159,264 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 266,750 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 85,000 85,213 NBC Universal Media LLC sr. unsec. unsub. notes 5.15s, 2020 255,000 279,628 NBCUniversal Media LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 378,904 Qwest Corp. notes 6 3/4s, 2021 723,000 704,065 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 356,845 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 527,257 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 950,000 1,029,632 TCI Communications, Inc. company guaranty 7 7/8s, 2026 615,000 793,981 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 75,000 74,637 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 140,000 141,482 Telefonica Emisones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 441,555 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 678,098 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 46,364 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 260,000 294,332 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 142,965 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 310,284 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 45,000 60,615 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 50,853 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 552,620 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 266,512 Consumer cyclicals (2.5%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 400,412 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 214,200 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 520,000 656,473 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 420,635 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 270,000 300,706 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 85,000 89,910 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 534,421 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 535,000 510,925 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 170,000 188,700 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 497,392 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 725,000 793,875 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 200,000 193,183 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 242,427 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 550,000 547,954 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 189,900 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 320,000 348,800 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 641,080 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 278,094 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 521,634 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 279,563 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 65,000 65,569 Owens Corning company guaranty sr. unsec. notes 9s, 2019 261,000 307,980 QVC Inc. 144A sr. notes 7 1/8s, 2017 220,000 229,900 Sears Holdings Corp. company guaranty 6 5/8s, 2018 239,000 197,175 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 224,077 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 583,706 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 42,058 Time Warner, Inc. debs. 9.15s, 2023 325,000 445,689 Consumer staples (2.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 140,000 185,527 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 575,000 753,712 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 806,000 1,216,946 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 518,375 Beam, Inc. sr. unsec. unsub. notes 3s, 2012 460,000 464,329 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 500,760 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 218,400 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 790,000 764,325 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 775,338 913,698 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 906,638 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 100,891 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 275,000 383,335 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 1,616,000 1,980,811 Kroger Co. company guaranty 6 3/4s, 2012 20,000 20,619 Kroger Co. company guaranty 6.4s, 2017 200,000 237,141 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 295,829 McDonald's Corp. sr. unsec. bond 6.3s, 2037 345,000 467,040 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 183,186 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 235,000 235,000 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 260,000 300,300 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 628,139 Energy (2.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 280,000 261,800 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 669,084 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 663,996 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 200,379 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 439,950 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 187,150 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 330,818 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 251,850 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 183,477 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 227,498 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 93,357 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 189,597 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 282,800 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 121,000 121,605 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 411,728 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 185,000 194,481 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 222,525 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 834,075 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 710,000 909,152 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 541,250 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 231,383 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 502,357 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 405,000 523,266 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 102,653 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 129,894 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 185,000 193,894 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 195,000 212,383 Financials (12.9%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 472,119 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 317,894 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 364,918 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.542s, 2017 570,000 517,599 American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 1,009,690 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 275,000 242,688 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 615,000 610,823 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,065,000 1,238,788 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 519,996 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 900,000 859,340 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.819s, 2027 465,000 288,340 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 225,000 162,000 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,115,000 1,179,759 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 600,000 550,733 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 516,445 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 842,835 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 113,125 112,824 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 965,000 979,095 Capital One Capital III company guaranty 7.686s, 2036 475,000 464,313 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 580,000 588,700 Citigroup, Inc. sr. notes 6 1/2s, 2013 50,000 52,615 Citigroup, Inc. sr. unsec. sub. FRN 0.607s, 2016 812,000 658,295 Citigroup, Inc. sub. notes 5s, 2014 405,000 397,207 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 200,000 169,181 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 320,000 325,843 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 257,310 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 376,001 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 77,871 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 41,792 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 861,000 675,885 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, Perpetual Maturity 830,000 556,100 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 185,000 198,870 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 23,075 Erac USA Finance, LLC 144A sr. notes 4 1/2s, 2021 725,000 731,410 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 355,968 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.35s, 2028 675,000 407,160 GATX Financial Corp. notes 5.8s, 2016 235,000 262,429 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 544,519 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 90,000 98,387 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.478s, 2016 100,000 92,908 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 425,000 485,168 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,060,000 913,535 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 975,000 680,063 Goldman Sachs Group, Inc. (The) sr. unsec. 6.15s, 2018 230,000 238,343 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 43,950 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,200,000 1,084,966 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 400,000 373,232 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 309,039 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual Maturity (Jersey) 900,000 540,000 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 410,000 432,445 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,300,000 1,079,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 986,431 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 349,563 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 226,200 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 425,779 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 336,170 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.286s, 2047 2,137,000 1,434,955 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 45,000 45,164 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 220,000 185,900 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 900,000 850,500 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 170,000 167,607 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,150,000 977,242 Loews Corp. notes 5 1/4s, 2016 210,000 228,353 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 512,007 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,136,847 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 813,012 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 360,000 349,036 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 125,045 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,477,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 75,343 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 230,000 235,752 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 439,303 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 355,000 337,250 Nationwide Financial Services notes 5 5/8s, 2015 260,000 276,337 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 195,000 203,626 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 223,071 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 295,000 274,350 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 600,000 512,700 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 704,000 671,440 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 536,283 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 174,000 178,338 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 1,690,000 1,677,325 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 193,347 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 181,107 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 291,770 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 205,000 216,157 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 143,394 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 763,985 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 490,000 655,429 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Part sr. unsec. notes 5s, 2018 (R) 185,000 182,564 Societe Generale SA 144A jr. unsec. sub. bonds FRB 0.996s, 2017 (France) 355,000 231,556 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 718,269 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.347s, 2037 1,525,000 1,069,984 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 240,000 269,347 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 415,582 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 741,390 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 190,000 197,930 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 465,000 482,188 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,030,551 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 760,000 855,568 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,068,056 Wells Fargo Bank NA unsec. sub. notes FRN 0 1/2s, 2016 400,000 354,523 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, Perpetual Maturity (Australia) 645,000 628,198 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 410,000 427,952 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 267,537 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 191,840 Health care (0.7%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 966,405 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 451,402 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 267,305 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 350,000 439,244 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 103,592 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 200,000 231,766 WellPoint, Inc. notes 7s, 2019 405,000 500,432 Technology (0.5%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 158,294 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 101,750 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 265,000 286,236 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 74,024 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 850,000 971,251 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 429,872 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 185,000 185,021 Transportation (0.9%) American Airlines 2011-2 Class A Pass Through Trust company guaranty secured airplanes 8 5/8s, 2021 105,000 104,213 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 215,000 215,000 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 188,499 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 236,000 262,906 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 440,000 492,702 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 183,459 187,128 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 189,802 189,802 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 117,908 120,561 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 365,000 433,159 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 543,115 543,115 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 296,052 309,745 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 325,385 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 232,212 224,084 Utilities and power (5.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 158,088 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 289,124 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 440,866 Beaver Valley Funding Corp. sr. bonds 9s, 2017 309,000 331,622 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 761,565 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 921,215 985,700 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 710,982 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.199s, 2013 375,000 367,500 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 105,000 122,732 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 231,499 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.669s, 2066 1,750,000 1,557,500 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 88,717 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 499,270 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 499,752 Electricite de France 144A notes 6.95s, 2039 (France) 415,000 516,699 Electricite de France 144A sr. notes 4.6s, 2020 (France) 105,000 109,957 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 265,773 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 785,000 733,831 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 260,000 246,805 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 410,000 439,742 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 300,000 306,760 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 170,000 182,866 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 160,000 164,400 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 509,544 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 159,836 Kansas Gas & Electric Co. bonds 5.647s, 2021 197,875 205,966 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 595,000 639,908 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 586,909 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 231,375 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 175,000 221,454 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 395,000 416,539 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 330,000 427,869 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 194,000 196,079 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 192,841 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 307,045 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 265,324 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 515,216 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 294,501 294,789 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 265,000 287,261 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,006,578 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 606,950 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 56,485 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 407,347 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 121,584 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 950,000 1,254,184 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 915,000 911,070 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 260,000 320,319 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 469,140 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 815,000 813,981 Total corporate bonds and notes (cost $129,670,208) MORTGAGE-BACKED SECURITIES (32.5%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 05-7, Class 7A21, 0.485s, 2035 $1,629,363 $1,091,673 FRB Ser. 05-5, Class 6A21, 0.465s, 2035 707,003 516,112 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 1,456,553 1,470,041 Ser. 07-1, Class A3, 5.449s, 2049 222,000 230,141 Ser. 06-6, Class A2, 5.309s, 2045 714,141 713,843 Ser. 07-1, Class XW, IO, 0.463s, 2049 6,272,218 72,676 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.876s, 2035 2,414,640 6,025 Ser. 07-5, Class XW, IO, 0.587s, 2051 13,366,975 219,005 Ser. 04-5, Class XC, IO, 0.473s, 2041 17,204,082 308,710 Ser. 04-4, Class XC, IO, 0.458s, 2042 9,362,423 195,319 Ser. 05-1, Class XW, IO, 0.094s, 2042 128,602,307 68,416 Banc of America Funding Corp. FRB Ser. 04-C, Class 4A1, 0.561s, 2034 1,357,510 963,832 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.588s, 2032 412,000 429,931 FRB Ser. 07-PW16, Class A2, 5.853s, 2040 247,043 255,511 Ser. 05-PWR9, Class A2, 4.735s, 2042 363,349 362,317 Ser. 04-PR3I, Class X1, IO, 0.314s, 2041 2,160,398 38,180 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.255s, 2038 7,490,598 114,981 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 359,475 358,062 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.552s, 2049 23,874,605 343,794 Ser. 07-CD4, Class XC, IO, 0.17s, 2049 66,851,015 588,289 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 265,153 273,263 Ser. 98-C2, Class F, 5.44s, 2030 745,326 768,274 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.237s, 2046 30,342,142 368,069 Ser. 05-LP5, Class XC, IO, 0.23s, 2043 15,794,082 151,797 Ser. 05-C6, Class XC, IO, 0.103s, 2044 24,646,675 142,722 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.709s, 2034 1,679,883 215,639 Ser. 05-R3, Class AS, IO, 5.593s, 2035 168,393 23,805 FRB Ser. 04-R2, Class 1AF1, 0.655s, 2034 1,658,066 1,309,872 FRB Ser. 05-R3, Class AF, 0.635s, 2035 165,405 137,287 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.991s, 2039 2,788,869 2,804,185 Ser. 07-C1, Class AAB, 5.336s, 2040 946,000 987,340 Ser. 06-C5, Class AX, IO, 0.211s, 2039 13,921,353 205,702 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.272s, 2049 47,967,897 309,633 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 463,000 466,473 Ser. 05-C5, Class AJ, 5.1s, 2038 782,000 708,071 Ser. 05-C5, Class AM, 5.1s, 2038 520,000 534,463 Ser. 03-CPN1, Class E, 4.891s, 2035 409,000 389,769 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 808,000 842,755 FRB Ser. 03-CK2, Class G, 5.744s, 2036 785,000 761,206 Ser. 02-CP3, Class AX, IO, 1.617s, 2035 13,108,574 85,455 Ser. 04-C4, Class AX, IO, 0.413s, 2039 2,553,303 57,748 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.453s, 2031 970,000 1,042,636 Ser. 99-CG2, Class B3, 6.1s, 2032 20,662 20,656 Ser. 99-CG2, Class B4, 6.1s, 2032 1,144,000 1,121,252 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.872s, 2037 743,700 1,102,794 IFB Ser. 2976, Class LC, 23.58s, 2035 102,901 165,719 IFB Ser. 2979, Class AS, 23.434s, 2034 132,535 183,393 IFB Ser. 3072, Class SM, 22.957s, 2035 553,199 873,753 IFB Ser. 3065, Class DC, 19.173s, 2035 641,776 964,441 IFB Ser. 2990, Class LB, 16.36s, 2034 668,863 903,119 IFB Ser. 3835, Class SN, 15.553s, 2041 2,965,930 4,057,688 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 2,037,061 283,926 IFB Ser. 3835, Class SC, IO, 6.421s, 2038 2,215,740 374,615 IFB Ser. 3708, Class SA, IO, 6.221s, 2040 6,101,652 824,272 IFB Ser. 3852, Class NT, 5.771s, 2041 1,146,357 1,200,007 IFB Ser. 3752, Class PS, IO, 5.771s, 2040 2,937,096 453,840 Ser. 3645, Class ID, IO, 5s, 2040 263,368 29,966 Ser. 3632, Class CI, IO, 5s, 2038 300,607 33,187 Ser. 3626, Class DI, IO, 5s, 2037 209,623 14,330 Ser. 3623, Class CI, IO, 5s, 2036 190,263 19,972 Ser. 3747, Class HI, IO, 4 1/2s, 2037 681,526 83,865 Ser. 3707, Class PI, IO, 4 1/2s, 2025 4,739,131 514,812 Ser. 3768, Class MI, IO, 4s, 2035 22,563,007 2,532,195 Ser. 3738, Class MI, IO, 4s, 2034 11,780,224 1,300,845 Ser. 3736, Class QI, IO, 4s, 2034 4,150,641 442,141 Ser. 3751, Class MI, IO, 4s, 2034 4,359,165 420,180 Ser. 3707, Class HI, IO, 4s, 2023 1,323,537 88,187 Ser. T-56, Class A, IO, 0.524s, 2043 6,115,671 110,847 Ser. T-56, Class 3, IO, 0.472s, 2043 3,046,110 1,428 Ser. T-56, Class 1, IO, 0.292s, 2043 7,559,032 4,724 Ser. T-56, Class 2, IO, 0.121s, 2043 16,623,664 15,585 Ser. 3369, Class BO, PO, zero %, 2037 38,358 35,243 Ser. 3327, Class IF, IO, zero %, 2037 18,551 6 Ser. 3391, PO, zero %, 2037 119,169 103,849 Ser. 3300, PO, zero %, 2037 442,239 416,989 Ser. 3175, Class MO, PO, zero %, 2036 61,853 55,669 Ser. 3210, PO, zero %, 2036 103,037 93,938 FRB Ser. 3326, Class YF, zero %, 2037 28,505 27,149 FRB Ser. 3117, Class AF, zero %, 2036 26,870 24,989 FRB Ser. 3326, Class WF, zero %, 2035 72,538 68,186 FRB Ser. 3036, Class AS, zero %, 2035 35,351 27,331 FRB Ser. 3003, Class XF, zero %, 2035 36,532 36,486 Federal National Mortgage Association Grantor Trust IFB Ser. 07-75, Class JS, 50.484s, 2037 322,951 685,135 IFB Ser. 06-62, Class PS, 38.493s, 2036 832,501 1,537,326 IFB Ser. 06-8, Class HP, 23.707s, 2036 611,432 975,692 IFB Ser. 05-45, Class DA, 23.56s, 2035 1,174,676 1,865,750 IFB Ser. 07-53, Class SP, 23.34s, 2037 488,329 705,242 IFB Ser. 05-122, Class SE, 22.279s, 2035 1,038,464 1,533,095 IFB Ser. 05-75, Class GS, 19.546s, 2035 717,139 1,029,279 IFB Ser. 05-106, Class JC, 19.397s, 2035 400,689 620,094 IFB Ser. 05-83, Class QP, 16.784s, 2034 143,527 196,338 IFB Ser. 11-4, Class CS, 12.431s, 2040 954,850 1,128,194 IFB Ser. 11-27, Class AS, IO, 6.245s, 2041 5,938,639 776,596 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 3,022,751 293,675 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 6,170,518 555,755 Ser. 03-W10, Class 1, IO, 1.469s, 2043 4,482,733 201,723 Ser. 07-64, Class LO, PO, zero %, 2037 141,804 129,902 Ser. 372, Class 1, PO, zero %, 2036 276,991 264,311 FRB Ser. 06-104, Class EK, zero %, 2036 10,521 10,201 FRB Ser. 06-1, Class HF, zero %, 2032 2,569 2,561 IFB Ser. 06-48, Class FG, zero %, 2036 40,928 38,413 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 572,000 572,000 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.538s, 2033 1,340,157 13 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,256,907 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 384,238 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 1,515,000 1,484,700 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 935,000 941,470 Ser. 05-C2, Class XC, IO, 0.168s, 2043 24,575,111 174,827 Ser. 05-C3, Class XC, IO, 0.122s, 2045 127,259,390 625,628 Ser. 07-C1, Class XC, IO, 0.102s, 2049 66,568,638 338,435 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.324s, 2029 2,240,717 72,799 Ser. 05-C1, Class X1, IO, 0.308s, 2043 22,846,658 312,108 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 89,748 78,081 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.538s, 2041 5,261,824 7,864,690 IFB Ser. 10-158, Class SD, 14.309s, 2040 855,000 1,193,939 IFB Ser. 11-70, Class WS, 9.239s, 2040 3,648,000 4,172,728 IFB Ser. 11-56, Class SG, 6.843s, 2041 111,444 121,885 IFB Ser. 11-56, Class MS, 6.841s, 2041 201,307 218,827 IFB Ser. 11-61, Class CS, IO, 6.45s, 2035 7,178,632 1,121,948 IFB Ser. 10-85, Class AS, IO, 6.42s, 2039 2,258,265 388,139 IFB Ser. 10-163, Class SI, IO, 6.4s, 2037 1,842,628 300,551 IFB Ser. 10-31, Class HS, IO, 6.37s, 2039 4,236,002 683,648 IFB Ser. 10-58, Class LS, IO, 6.32s, 2039 2,697,053 441,400 IFB Ser. 10-42, Class SP, IO, 6.32s, 2039 1,619,871 265,076 IFB Ser. 10-31, Class PS, IO, 6.32s, 2038 5,444,054 958,861 IFB Ser. 10-53, Class SA, IO, 6.27s, 2039 10,953,546 1,751,691 IFB Ser. 11-40, Class AS, IO, 5.891s, 2036 3,569,466 510,184 IFB Ser. 10-85, Class SN, IO, 5.71s, 2040 11,605,708 1,963,338 IFB Ser. 11-70, Class SM, IO, 5.661s, 2041 1,760,000 499,224 Ser. 10-68, Class MI, IO, 5s, 2039 4,619,197 705,860 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 4,370,330 675,697 Ser. 11-70, PO, zero %, 2041 15,729,456 12,611,406 Ser. 10-151, Class KO, PO, zero %, 2037 814,403 740,089 Ser. 06-36, Class OD, PO, zero %, 2036 21,693 20,654 FRB Ser. 07-35, Class UF, zero %, 2037 9,975 9,741 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 579,000 533,635 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 475,960 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 624,941 633,729 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 380,148 381,098 Ser. 04-C1, Class X1, IO, 1.163s, 2028 423,792 4 Ser. 03-C1, Class X1, IO, 0.999s, 2040 7,855,260 53,777 Ser. 06-GG6, Class XC, IO, 0.143s, 2038 55,135,931 96,488 GSMPS Mortgage Loan Trust 144A IFB Ser. 04-4, Class 1AS, IO, 5.325s, 2034 313,674 45,492 FRB Ser. 04-4, Class 1AF, 0.635s, 2034 313,674 247,803 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 162,209 163,860 FRB Ser. 07-LD11, Class A3, 6.005s, 2049 833,000 882,182 FRB Ser. 07-LD11, Class A2, 5.99s, 2049 58,978 60,012 FRB Ser. 02-C2, Class E, 5.527s, 2034 448,000 440,388 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,695,000 1,700,136 Ser. 06-LDP8, Class X, IO, 0.744s, 2045 28,939,392 604,428 Ser. 07-LDPX, Class X, IO, 0.516s, 2049 21,557,965 245,049 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 133,028 132,794 FRB Ser. 01-C1, Class H, 5.626s, 2035 487,000 468,042 Ser. 05-CB12, Class X1, IO, 0.138s, 2037 17,047,168 136,804 Ser. 06-LDP6, Class X1, IO, 0.082s, 2043 45,399,744 161,260 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 299,247 Ser. 99-C1, Class G, 6.41s, 2031 554,198 487,694 Ser. 98-C4, Class G, 5.6s, 2035 260,000 270,504 Ser. 98-C4, Class H, 5.6s, 2035 441,000 472,637 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 1,160,000 1,105,507 Ser. 03-C5, Class F, 4.843s, 2037 750,000 682,500 Ser. 07-C2, Class XW, IO, 0.738s, 2040 4,443,012 91,415 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.886s, 2038 21,645,677 508,912 Ser. 05-C3, Class XCL, IO, 0.386s, 2040 41,772,794 764,233 Ser. 06-C7, Class XCL, IO, 0.382s, 2038 37,548,107 528,227 Ser. 05-C2, Class XCL, IO, 0.338s, 2040 80,933,818 582,481 Ser. 07-C2, Class XCL, IO, 0.257s, 2040 92,524,215 1,105,017 Ser. 05-C5, Class XCL, IO, 0.254s, 2040 43,037,195 635,832 Ser. 06-C1, Class XCL, IO, 0.169s, 2041 56,785,622 584,494 Ser. 05-C7, Class XCL, IO, 0.157s, 2040 55,350,980 308,084 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.857s, 2027 1,663,080 1,357,181 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 166,000 174,727 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 21,991,289 236,428 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.436s, 2039 4,886,974 119,022 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.166s, 2049 1,790,000 1,881,124 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.357s, 2037 1,026,386 61,583 Ser. 05-C3, Class X, IO, 6.119s, 2044 1,012,289 60,737 Ser. 06-C4, Class X, IO, 3.604s, 2045 3,044,415 152,221 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.774s, 2049 769,718 783,404 Ser. 07-IQ14, Class A2, 5.61s, 2049 798,684 811,574 Ser. 05-HQ6, Class A2A, 4.882s, 2042 767,536 770,750 FRB Ser. 07-HQ12, Class A2FL, 0.479s, 2049 353,581 309,348 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.171s, 2042 6,691,702 34,998 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 614,000 582,600 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 536,000 547,294 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 300,000 305,365 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 206,000 8,240 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.035s, 2036 7,483,850 61,368 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.585s, 2034 217,530 163,148 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 15,270,084 2,137,812 Ser. 07-4, Class 1A4, IO, 1s, 2045 17,808,836 723,484 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.585s, 2035 3,590,546 2,692,909 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.947s, 2039 1,667,000 1,504,317 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 788,798 784,854 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.931s, 2049 556,000 590,349 FRB Ser. 07-C32, Class A2, 5.926s, 2049 585,147 590,724 Ser. 07-C30, Class APB, 5.294s, 2043 637,000 668,961 Ser. 07-C30, Class A3, 5.246s, 2043 825,000 836,330 Ser. 07-C34, IO, 0.544s, 2046 9,303,170 150,153 Ser. 06-C29, IO, 0.53s, 2048 35,152,428 557,166 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.254s, 2035 7,363,467 76,433 Ser. 06-C26, Class XC, IO, 0.09s, 2045 12,634,826 37,525 Ser. 06-C23, Class XC, IO, 0.07s, 2045 34,094,051 153,082 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 35,040 Ser. 05-C1A, Class C, 4.9s, 2036 119,000 119,942 Total mortgage-backed securities (cost $118,546,264) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.5%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (12.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 $565,170 $580,889 Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 312,930 336,547 4 1/2s, TBA, October 1, 2041 38,000,000 40,315,608 4s, TBA, October 1, 2041 4,000,000 4,192,500 3 1/2s, February 1, 2041 997,305 1,025,666 3 1/2s, TBA, October 1, 2041 4,000,000 4,108,125 Total U.S. government and agency mortgage obligations (cost $50,124,857) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 (SEGSF) $128,000 $136,900 Total U.S. treasury Obligations (cost $120,286) ASSET-BACKED SECURITIES (8.0%) (a) Principal amount Value Aames Mortgage Investment Trust FRB Ser. 06-1, Class A3, 0.395s, 2036 $2,125,531 $1,386,909 Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.385s, 2036 418,000 158,582 Bombardier Capital Mortgage Securitization Corp. Ser. 99-A, Class A4, 6.475s, 2025 1,152,277 1,147,254 Conseco Finance Securitizations Corp. Ser. 00-5, Class A6, 7.96s, 2032 1,042,186 840,263 FRB Ser. 02-1, Class M1A, 2.272s, 2033 1,800,000 1,564,893 Countrywide Asset Backed Certificates Ser. 05-4, Class AF6, 4.74s, 2035 495,076 477,749 FRB Ser. 07-12, Class 2A2, 0.735s, 2047 635,000 492,125 FRB Ser. 06-BC1, Class 2A3, 0.525s, 2036 994,000 632,433 FRB Ser. 07-3, Class 2A2, 0.405s, 2047 2,581,000 1,768,553 FRB Ser. 07-11, Class 2A2, 0.355s, 2047 1,924,000 1,577,680 FRB Ser. 07-1, Class 2A2, 0.335s, 2037 2,050,000 1,722,000 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.979s, 2032 172,539 69,016 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 4,455,132 3,831,414 Ser. 97-6, Class A9, 7.55s, 2029 188,743 199,672 Ser. 1997-5, Class M1, 6.95s, 2029 800,000 780,000 Ser. 99-3, Class A7, 6.74s, 2031 803,981 812,021 Ser. 99-1, Class A6, 6.37s, 2025 180,863 185,384 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,207,975 1,206,465 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.665s, 2035 2,172,000 1,480,498 FRB Ser. 05-9, Class 2A3, 0.605s, 2035 1,400,000 983,500 FRB Ser. 05-6, Class A3, 0.605s, 2035 2,406,000 1,651,624 FRB Ser. 05-11, Class 3A4, 0.485s, 2035 439,514 340,623 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-CW1, Class A4, 0.385s, 2036 905,282 597,486 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 1,800,000 1,674,000 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.485s, 2032 1,626,445 1,447,536 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 170,917 170,807 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.395s, 2036 296,203 122,858 FRB Ser. 06-2, Class A2C, 0.385s, 2036 410,000 211,883 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 450,120 352,383 Ser. 02-B, Class A3, 6.06s, 2025 1,436,243 1,421,880 Ser. 02-C, Class A1, 5.41s, 2032 1,484,703 1,429,027 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 112,606 108,102 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.395s, 2037 615,473 350,654 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.445s, 2036 704,000 203,963 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 763,368 91,604 Vanderbilt Mortgage Finance Ser. 01-B, Class A5, 6.96s, 2031 945,000 957,994 Total asset-backed securities (cost $35,063,204) PURCHASED OPTIONS OUTSTANDING (6.2%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 $19,936,300 $1,280,708 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 19,936,300 380,504 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 6,638,267 674,979 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 6,638,267 62,665 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 5,531,889 628,201 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 5,531,889 42,153 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 5,531,889 558,555 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 5,531,889 52,442 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 2,212,756 249,577 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 2,212,756 16,817 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 5,531,889 637,108 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 5,531,889 40,162 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 7,775,852 897,722 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 7,775,852 55,675 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 5,533,109 616,610 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 5,533,109 41,996 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 7,459,000 261,587 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 7,459,000 143,138 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 12,695,000 51,923 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 12,695,000 12,695 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 7,459,000 246,818 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 7,459,000 128,817 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 12,047,414 36,745 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 12,047,414 13,975 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 7,459,000 229,588 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 7,459,000 111,736 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 16,356,565 3,110,201 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 16,356,565 5,398 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 12,047,414 33,010 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 12,047,414 11,806 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 6,347,000 11,958 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 6,347,000 10,094 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 6,386,000 12,900 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 6,386,000 9,834 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 7,459,000 207,659 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 7,459,000 90,776 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 3,619,638 1,019,000 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 3,619,638 4,887 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 12,695,000 43,290 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 12,695,000 5,840 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 12,695,000 33,896 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 12,695,000 10,029 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 6,423,000 184,340 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19,2021. Dec-11/2.355 6,423,000 77,654 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 6,423,000 44,897 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 6,423,000 43,355 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041. Dec-11/0.745 9,579,000 38,316 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041 Dec-11/0.745 9,579,000 18,487 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 12,450,791 1,050,598 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 12,450,791 343,393 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 5,948,757 1,655,718 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 5,948,757 5,651 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 12,368,504 2,965,101 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 12,368,504 2,350 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 12,047,414 27,830 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 12,047,414 8,554 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 17,410,682 1,695,452 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November23, 2021. Nov-11/3.21 17,410,682 5,223 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 22, 2014. Nov-11/3.11 1,483,842 144,452 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 22, 2014. Nov-11/3.11 1,483,842 20,566 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 6,423,000 155,822 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 6,423,000 55,495 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 6,423,000 35,840 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 6,423,000 30,509 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 9,579,000 31,774 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 9,579,000 12,644 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 10,802,717 3,005,856 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 10,802,717 648 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 12,047,414 25,300 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 12,047,414 6,747 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 15,170,713 1,457,299 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 15,170,713 46 Total purchased options outstanding (cost $12,993,792) MUNICIPAL BONDS AND NOTES (0.4%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $421,722 IL State G.O. Bonds 4.421s, 1/1/15 165,000 172,126 4.071s, 1/1/14 490,000 505,562 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 361,591 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 287,755 Total municipal bonds and notes (cost $1,547,448) FOREIGN GOVERNMENT BONDS AND NOTES (0.2%) (a) Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $220,000 $213,070 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 400,000 400,803 Total foreign government bonds and notes (cost $627,907) SENIOR LOANS (0.1%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.218s, 2015 $104,084 $86,954 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 44,439 43,661 Polypore, Inc. bank term loan FRN Ser. B, 2.22s, 2014 121,599 117,040 SunGard Data Systems, Inc. bank term loan FRN 1.976s, 2014 2,824 2,746 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.899s, 2016 58,505 56,068 Total senior loans (cost $315,974) SHORT-TERM INVESTMENTS (46.2%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, May 3, 2012 (SEG) (SEGSF) $6,916,000 $6,912,253 U.S. Treasury Bills with an effective yield of 0.09%, April 5, 2012 (SEGSF) 3,000,000 2,998,442 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.09%, June 28, 2012 (SEG) (SEGSF) 7,527,000 7,522,829 U.S. Treasury Bills with an effective yield of 0.07%, December 1, 2011 (SEG) (SEGSF) 21,335,000 21,331,349 U.S. Treasury Bills with effective yields ranging from 0.06% to 0.11%, July 26, 2012 (SEG) (SEGSF) 40,252,000 40,220,784 U.S. Treasury Bills with effective yields ranging from 0.03% to 0.06%, November 17, 2011 (SEGSF) 13,272,000 13,270,616 Putnam Money Market Liquidity Fund 0.10% (e) 95,008,045 95,008,045 Total short-term investments (cost $187,264,318) TOTAL INVESTMENTS Total investments (cost $536,274,258) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Long) 28 $3,993,500 Dec-11 $69,822 U.S. Treasury Bond 20 yr (Short) 11 1,568,875 Dec-11 (48,060) U.S. Treasury Bond 30 yr (Long) 116 18,400,500 Dec-11 1,849,435 U.S. Treasury Bond 30 yr (Short) 2 317,250 Dec-11 (26,449) U.S. Treasury Note 2 yr (Long) 2 440,406 Dec-11 (410) U.S. Treasury Note 5 yr (Long) 41 5,021,859 Dec-11 5,844 U.S. Treasury Note 10 yr (Long) 543 70,640,906 Dec-11 253,500 U.S. Treasury Note 10 yr (Short) 12 1,561,125 Dec-11 (8,367) Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $31,461,977) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. $9,187,600 Aug-15/4.375 $580,381 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,187,600 Aug-15/4.375 2,847,605 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,187,600 Aug-15/4.46 549,143 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,187,600 Aug-15/4.46 2,964,471 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 37,603,200 Jan-12/4.80 752 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 37,603,200 Jan-12/4.80 8,958,206 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. 3,766,571 Sep-16/3.49 241,772 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. 3,766,571 Sep-16/3.49 328,144 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 22, 2026. 10,186,838 Aug-16/3.625 609,173 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 22, 2026. 10,186,838 Aug-16/3.625 956,035 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 2,055,246 Aug-16/5.35 54,978 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 2,055,246 Aug-16/4.35 276,328 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 19,380,070 Aug-16/4.28 830,746 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 19,380,070 Aug-16/4.28 2,524,060 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 3,530,993 Aug-16/4.68 124,291 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 3,530,993 Aug-16/4.68 545,892 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 2,942,494 Jul-16/4.67 103,870 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 2,942,494 Jul-16/4.67 453,144 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 2,942,494 Jul-16/4.80 97,397 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 2,942,494 Jul-16/4.80 477,861 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 1,176,998 Jul-16/4.80 38,959 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 1,176,998 Jul-16/4.80 191,144 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 2,942,494 Jul-16/4.815 96,514 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 2,942,494 Jul-16/4.815 480,804 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 4,136,091 Jul-16/4.79 140,793 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 4,136,091 Jul-16/4.79 670,584 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 2,943,143 Jul-16/4.74 102,363 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 2,943,143 Jul-16/4.74 467,754 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 3,966,685 Jun-16/5.86 84,649 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 3,966,685 Jun-16/4.86 662,436 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 2,431,240 Jun-16/4.815 79,915 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 2,431,240 Jun-16/4.815 399,599 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 9,816,169 Jun-16/5.12 148,322 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 9,816,169 Jun-16/4.12 699,500 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 9,659,361 Jun-16/4.89 152,618 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 9,659,361 Jun-16/4.39 772,749 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 9,598,032 Jun-16/4.575 181,403 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 9,598,032 Jun-16/4.575 834,261 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,050,600 Sep-15/4.04 411,773 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,050,600 Sep-15/4.04 1,191,298 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,173,720 Feb-15/5.36 70,870 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,173,720 Feb-15/5.36 897,892 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 11,318,460 Feb-15/5.27 200,903 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 11,318,460 Feb-15/5.27 2,358,428 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 2,181,838 Aug-14/4.20 56,488 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 2,181,838 Aug-14/4.20 299,108 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,818,198 Jul-14/4.19 47,073 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,818,198 Jul-14/4.19 248,639 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,818,198 Jul-14/4.35 42,546 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,818,198 Jul-14/4.35 268,748 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 727,279 Jul-14/4.34 17,127 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 727,279 Jul-14/4.34 106,990 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,818,202 Jul-14/4.3725 41,837 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,818,202 Jul-14/4.3725 271,839 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 2,555,734 Jul-14/4.36 59,012 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 2,555,734 Jul-14/4.36 380,140 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 1,818,599 Jul-14/4.29 43,828 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 1,818,599 Jul-14/4.29 261,551 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 22,561,920 Jan-12/4.72 677 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 22,561,920 Jan-12/4.72 5,205,486 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 12,262,293 Dec-11/1.29 63,273 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 12,262,293 Dec-11/1.29 99,692 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 22, 2016. 1,045,249 Nov-11/1.26 3,993 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 22, 2016. 1,045,249 Nov-11/1.26 7,223 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 12,161,200 Nov-11/3.425 47,429 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 12,161,200 Nov-11/3.425 1,870,514 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.01625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 5,171,144 Nov-11/4.01625 776 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.51625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 5,171,144 Nov-11/3.51625 886,489 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.58% versus the three month USD-LIBOR-BBA maturing November 2, 2016. 1,801,922 Oct-11/2.58 0 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.58% versus the three month USD-LIBOR-BBA maturing November 2, 2016. 1,801,922 Oct-11/2.58 112,512 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.64% versus the three month USD-LIBOR-BBA maturing November 2, 2021. 28,731,280 Oct-11/3.64 86 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.64% versus the three month USD-LIBOR-BBA maturing November 2, 2021. 28,731,280 Oct-11/3.64 3,973,536 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 18,376,928 Oct-11/2.47 0 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 18,376,928 Oct-11/1.97 626,469 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.064% versus the three month USD-LIBOR-BBA maturing October 7, 2041. 47,801,993 Oct-11/4.064 0 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,347,000 May-12/5.51 1,496 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,347,000 May-12/5.51 2,738,204 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $17,810,000 $1,151,417 8/8/21 4.7% 3 month USD-LIBOR-BBA $(3,188,620) 13,262,000 854,073 8/17/21 4.55% 3 month USD-LIBOR-BBA (2,182,215) 16,061,000 1,036,738 8/19/21 4.475% 3 month USD-LIBOR-BBA (2,526,193) 65,694,900 7,551 7/8/13 0.68% 3 month USD-LIBOR-BBA (196,533) 29,879,400 95,857 7/8/26 3.76% 3 month USD-LIBOR-BBA (5,082,501) 10,367,500 — 9/23/13 3 month USD-LIBOR-BBA 0.45% (24,872) 13,494,000 — 9/26/13 3 month USD-LIBOR-BBA 0.5075% (17,397) 1,471,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1825% 10,106 Barclays Bank PLC 9,454,705 85,565 9/8/16 2.065% 3 month USD-LIBOR-BBA (300,611) 2,415,000 — 9/15/20 2.032% 3 month USD-LIBOR-BBA (10,189) 74,738,300 (498,398) 9/16/41 3 month USD-LIBOR-BBA 3.04% 5,012,147 288,000 — 9/19/41 3.035% 3 month USD-LIBOR-BBA (20,867) 2,699,000 — 9/19/20 3 month USD-LIBOR-BBA 2.12% 30,418 2,855,000 — 9/20/20 2.136% 3 month USD-LIBOR-BBA (35,845) 14,770,200 — 9/22/13 0.4775% 3 month USD-LIBOR-BBA 27,641 2,707,000 — 9/22/21 3 month USD-LIBOR-BBA 2.18% 19,643 267,000 — 9/22/41 2.975% 3 month USD-LIBOR-BBA (15,917) 13,494,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (17,831) 14,366,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (15,983) 7,110,000 — 9/28/21 2.041% 3 month USD-LIBOR-BBA 42,732 51,471,000 — 9/28/13 3 month USD-LIBOR-BBA 0.511043% (65,298) 62,993,100 (115,631) 6/17/16 3 month USD-LIBOR-BBA 1.93% 2,410,318 1,923,000 — 9/29/41 3 month USD-LIBOR-BBA 2.857% 66,033 1,790,000 — 9/29/21 3 month USD-LIBOR-BBA 2.155% 7,911 16,665,000 — 9/30/13 3 month USD-LIBOR-BBA 0.53% (15,124) 3,545,000 — 9/30/21 2.165% 3 month USD-LIBOR-BBA (18,646) 16,889,000 — 9/30/16 3 month USD-LIBOR-BBA 1.25625% 5,162 9,907,000 — 10/3/13 0.543% 3 month USD-LIBOR-BBA 6,687 352,000 — 10/3/41 3 month USD-LIBOR-BBA 2.8175% 9,025 1,408,000 — 10/4/21 2.089% 3 month USD-LIBOR-BBA 2,939 13,644,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 1,157,578 52,150,000 — 7/20/13 0.66% 3 month USD-LIBOR-BBA (134,244) 12,723,000 — 7/20/21 3 month USD-LIBOR-BBA 3.014% 1,137,752 12,800,289 (197,124) 9/21/21 3 month USD-LIBOR-BBA 3.14% 1,029,326 5,740,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (530,978) 17,293,400 (22,837) 3/30/31 4.17% 3 month USD-LIBOR-BBA (4,304,953) 3,700,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (343,063) 6,819,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% 607,410 11,325,000 — 8/17/41 3.343% 3 month USD-LIBOR-BBA (1,583,929) 28,084,000 — 8/17/21 3 month USD-LIBOR-BBA 2.39% 827,817 20,161,500 (215,610) 8/17/41 3.32% 3 month USD-LIBOR-BBA (2,937,677) 84,758,229 (E) — 3/21/13 3 month USD-LIBOR-BBA 0.44125% (127,985) 1,677,000 — 8/31/21 2.348% 3 month USD-LIBOR-BBA (41,420) 3,780,000 (15,498) 8/8/16 3 month USD-LIBOR-BBA 2.065% 146,611 4,070,000 (23,301) 9/8/16 3 month USD-LIBOR-BBA 2.14% 157,866 5,808,000 — 9/6/20 2.231% 3 month USD-LIBOR-BBA (125,451) 1,868,000 — 9/6/41 3.2375% 3 month USD-LIBOR-BBA (216,835) 5,656,000 — 9/6/21 2.3875% 3 month USD-LIBOR-BBA (156,266) 4,588,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% 34,052 4,588,000 — 9/8/21 3 month USD-LIBOR-BBA 2.18% 38,302 2,613,000 — 9/8/41 3 month USD-LIBOR-BBA 2.958% 149,138 3,138,000 — 9/12/20 2.032% 3 month USD-LIBOR-BBA (13,822) 16,647,000 — 9/15/13 3 month USD-LIBOR-BBA 0.5275% (13,331) Citibank, N.A. 23,565,600 (7,456) 6/28/19 3 month USD-LIBOR-BBA 3.04% 2,278,951 1,099,000 — 9/23/21 2.136% 3 month USD-LIBOR-BBA (3,435) 5,208,000 — 9/23/13 3 month USD-LIBOR-BBA 0.459% (11,598) 11,215,200 (5,173) 9/26/13 0.49% 3 month USD-LIBOR-BBA 13,239 59,790,700 (589,058) 9/26/20 3 month USD-LIBOR-BBA 1.96% (750,344) 1,388,700 16,419 9/26/21 2.09% 3 month USD-LIBOR-BBA 18,307 67,039,000 — 9/30/18 1.73625% 3 month USD-LIBOR-BBA (165,452) 45,146,000 — 10/3/13 3 month USD-LIBOR-BBA 0.55625% (16,659) 40,176,000 — 10/3/20 2.04% 3 month USD-LIBOR-BBA (154,236) 36,539,750 — 10/3/21 3 month USD-LIBOR-BBA 2.159% 161,506 2,466,000 — 10/3/41 2.804% 3 month USD-LIBOR-BBA (56,587) 1,951,000 — 8/4/21 2.81125% 3 month USD-LIBOR-BBA (135,526) 843,000 — 8/4/16 3 month USD-LIBOR-BBA 1.54375% 14,869 11,952,000 751,781 7/26/21 4.5475% 3 month USD-LIBOR-BBA (2,006,023) 23,904,000 1,504,159 7/26/21 4.52% 3 month USD-LIBOR-BBA (3,950,740) 26,524,000 1,709,472 8/17/21 4.49% 3 month USD-LIBOR-BBA (4,216,338) 111,158,300 (30,098) 6/28/14 1.81% 3 month USD-LIBOR-BBA (3,960,834) Credit Suisse International 9,583,000 — 9/29/13 0.52375% 3 month USD-LIBOR-BBA 9,786 56,246,400 — 10/3/20 2.055% 3 month USD-LIBOR-BBA (265,483) 51,155,650 — 10/3/21 3 month USD-LIBOR-BBA 2.172% 286,983 64,885,500 (86,479) 3/14/16 3 month USD-LIBOR-BBA 2.35% 3,498,302 19,900,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (111,241) 74,928,800 (15,330) 2/24/15 2.04% 3 month USD-LIBOR-BBA (3,182,352) 207,000 — 8/18/41 3.3688% 3 month USD-LIBOR-BBA (30,060) 3,424,000 — 8/23/14 3 month USD-LIBOR-BBA 0.633% (6,978) 303,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (25,248) 27,481,600 — 8/31/13 3 month USD-LIBOR-BBA 0.5125% (25,362) 16,250,500 — 8/31/21 2.43125% 3 month USD-LIBOR-BBA (526,485) 5,919,300 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 728,560 4,588,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% 34,052 2,217,000 — 9/14/41 2.944% 3 month USD-LIBOR-BBA (119,027) Deutsche Bank AG 3,385,000 — 9/14/21 2.145% 3 month USD-LIBOR-BBA (15,744) 1,229,000 — 9/14/41 3 month USD-LIBOR-BBA 2.95% 67,535 4,188,000 — 9/19/14 3 month USD-LIBOR-BBA 0.6625% (7,865) 7,656,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (93,263) 14,366,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (15,839) 3,105,000 — 9/29/21 3 month USD-LIBOR-BBA 2.165% 16,581 1,471,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1875% 10,783 64,281,600 — 10/3/20 2.034% 3 month USD-LIBOR-BBA (190,274) 58,463,600 — 10/3/21 3 month USD-LIBOR-BBA 2.153% 225,670 1,889,000 — 10/4/13 3 month USD-LIBOR-BBA 0.56125% (622) 32,721,600 49,795 7/18/21 3 month USD-LIBOR-BBA 3.04% 3,059,990 5,090,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 475,000 3,624,158 — 8/5/21 2.698% 3 month USD-LIBOR-BBA (213,543) 6,740,000 — 8/12/16 3 month USD-LIBOR-BBA 1.255% 20,277 58,349,000 10,287 12/31/14 1.91% 3 month USD-LIBOR-BBA (2,366,023) 3,922,200 — 8/16/21 3 month USD-LIBOR-BBA 2.4775% 147,656 16,135,300 — 8/16/16 3 month USD-LIBOR-BBA 1.24% 32,583 5,488,500 — 8/16/21 2.435% 3 month USD-LIBOR-BBA (185,034) 2,178,700 — 8/17/18 1.84% 3 month USD-LIBOR-BBA (27,439) 2,600,824 — 8/22/21 2.195% 3 month USD-LIBOR-BBA (28,757) 5,180,500 — 8/22/21 3 month USD-LIBOR-BBA 2.218% 68,289 4,696,300 — 8/24/16 1.23% 3 month USD-LIBOR-BBA (4,737) 7,881,800 — 8/24/21 2.271% 3 month USD-LIBOR-BBA (141,309) 5,061,700 — 8/24/41 3 month USD-LIBOR-BBA 3.081% 425,492 27,031,900 — 8/30/13 3 month USD-LIBOR-BBA 0.5075% (27,914) 9,050,000 — 8/30/21 2.4075% 3 month USD-LIBOR-BBA (271,072) 3,715,100 — 8/30/41 3 month USD-LIBOR-BBA 3.2425% 437,299 23,396,900 — 8/31/13 3 month USD-LIBOR-BBA 0.4925% (30,920) 6,830,000 — 9/12/21 3 month USD-LIBOR-BBA 2.2125% 75,266 4,001,700 — 9/12/41 3.065% 3 month USD-LIBOR-BBA (317,374) 1,312,000 — 9/14/16 3 month USD-LIBOR-BBA 1.175% (3,945) 35,016,494 597,031 7/21/21 3.55% 3 month USD-LIBOR-BBA (4,267,417) 681,644 (21,813) 8/25/41 3 month USD-LIBOR-BBA 4.09% 180,383 Goldman Sachs International 288,000 — 9/19/41 3.05% 3 month USD-LIBOR-BBA (21,776) 2,699,000 — 9/19/20 3 month USD-LIBOR-BBA 2.13375% 33,507 51,000 — 9/20/41 3.065% 3 month USD-LIBOR-BBA (4,014) 9,049,500 — 9/23/13 3 month USD-LIBOR-BBA 0.4525% (21,252) 10,875,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (14,240) 6,116,000 — 9/26/21 3 month USD-LIBOR-BBA 1.93875% (93,578) 17,300,354 (628,868) 9/29/41 3 month USD-LIBOR-BBA 3.99% 4,086,367 572,000 — 7/1/14 1.105% 3 month USD-LIBOR-BBA (7,809) 965,000 — 9/28/41 2.69625% 3 month USD-LIBOR-BBA (564) 14,815,000 — 9/28/13 3 month USD-LIBOR-BBA 0.5125% (18,334) 100,000 — 9/29/41 3 month USD-LIBOR-BBA 2.87% 3,707 1,662,000 — 9/29/21 3 month USD-LIBOR-BBA 2.15125% 6,780 1,571,000 — 10/3/13 3 month USD-LIBOR-BBA 0.558% (581) 2,279,500 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 216,910 42,750,500 (18,173) 7/20/16 3 month USD-LIBOR-BBA 1.79% 1,290,881 22,459,700 50,457 7/20/41 3.92% 3 month USD-LIBOR-BBA (5,879,839) 105,994,400 (64,155) 10/1/14 1.14% 3 month USD-LIBOR-BBA (1,871,357) 2,064,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (193,414) 3,526,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 331,324 19,851,400 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (98,661) 71,438,845 (1,193,029) 7/25/21 3 month USD-LIBOR-BBA 3.58% 8,906,670 50,933,854 1,767,405 8/24/41 4.29% 3 month USD-LIBOR-BBA (15,493,752) 18,583,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 1,848,543 19,319,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (1,856,374) 6,270,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 582,758 1,966,000 — 8/5/21 3 month USD-LIBOR-BBA 2.722% 120,200 7,844,400 — 8/16/21 3 month USD-LIBOR-BBA 2.47% 289,826 880,000 — 8/24/41 3 month USD-LIBOR-BBA 3.075% 72,859 4,510,000 — 8/24/16 1.235% 3 month USD-LIBOR-BBA (5,654) 4,900,000 — 8/24/21 3 month USD-LIBOR-BBA 2.2625% 83,985 32,988,000 — 8/30/13 3 month USD-LIBOR-BBA 0.48375% (49,661) 2,026,000 — 9/1/20 2.225% 3 month USD-LIBOR-BBA (43,605) 1,091,000 — 9/1/41 3.195% 3 month USD-LIBOR-BBA (117,306) 82,165,200 208,266 5/20/16 3 month USD-LIBOR-BBA 2.00% 3,926,809 1,833,000 — 9/13/21 2.16625% 3 month USD-LIBOR-BBA (12,270) 391,000 — 9/13/41 3.023% 3 month USD-LIBOR-BBA (27,523) JPMorgan Chase Bank, N.A. 6,948,300 22,012 3/11/26 4.12% 3 month USD-LIBOR-BBA (1,446,210) 39,900,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (227,829) 4,100,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (24,108) 28,337,000 — 9/27/13 3 month USD-LIBOR-BBA 0.51375% (33,521) 14,366,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (15,839) 65,647,200 — 7/11/13 0.715% 3 month USD-LIBOR-BBA (248,504) 3,453,000 — 9/29/21 3 month USD-LIBOR-BBA 2.18% 23,207 1,460,000 — 9/30/21 3 month USD-LIBOR-BBA 2.203% 12,791 2,754,000 — 10/3/21 3 month USD-LIBOR-BBA 2.184% 18,507 6,180,000 — 10/4/13 3 month USD-LIBOR-BBA 0.58% 261 15,520,000 — 8/19/13 0.4475% 3 month USD-LIBOR-BBA 32,039 583,000 — 8/19/41 3.299% 3 month USD-LIBOR-BBA (76,032) 4,686,000 — 8/19/21 3 month USD-LIBOR-BBA 2.3675% 127,687 83,527,600 (8,945) 8/19/13 0.44% 3 month USD-LIBOR-BBA 175,992 61,250,100 (43,736) 8/19/16 3 month USD-LIBOR-BBA 1.19% (81,411) 85,650,800 (410,238) 8/19/20 3 month USD-LIBOR-BBA 2.18% 1,195,707 1,726,000 — 8/23/41 3 month USD-LIBOR-BBA 3.088% 147,782 50,982,000 — 8/23/13 3 month USD-LIBOR-BBA 0.485% (70,014) 18,717,500 — 8/31/13 3 month USD-LIBOR-BBA 0.5% (21,942) 2,335,000 — 9/2/21 3 month USD-LIBOR-BBA 2.35% 57,206 83,569,900 14,394 1/31/15 1.79% 3 month USD-LIBOR-BBA (2,884,882) 20,000,000 — 9/24/17 3 month USD-LIBOR-BBA 2.055% 650,314 25,489,000 1,597,523 7/26/21 4.46% 3 month USD-LIBOR-BBA (4,077,652) 25,489,000 1,600,709 7/26/21 4.525% 3 month USD-LIBOR-BBA (4,227,587) 38,233,500 2,419,510 7/27/21 4.745% 3 month USD-LIBOR-BBA (7,097,700) 964,000 — 9/2/41 3 month USD-LIBOR-BBA 3.187% 101,947 11,048,000 — 9/14/21 3 month USD-LIBOR-BBA 2.124% 30,062 18,656,000 — 9/14/21 2.1575% 3 month USD-LIBOR-BBA (108,334) 749,000 — 9/15/41 2.984% 3 month USD-LIBOR-BBA (46,454) 2,209,000 — 9/19/21 3 month USD-LIBOR-BBA 2.266% 34,015 2,009,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% (1,158) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $429,983 $6,416 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(342) 2,864,831 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 22,342 2,918,428 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (3,473) 11,136,432 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 169,118 3,731,388 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 56,665 6,483,656 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 50,565 4,243,306 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (11,233) 3,177,026 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (8,911) 17,739,323 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 138,345 6,566,199 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (18,418) 14,506,343 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 113,132 10,457,601 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (29,332) 4,357,768 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 8,652 509,193 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,416) 751,610 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (8,602) 6,061,373 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (17,002) 14,647,629 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (201,933) 4,744,288 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (5,646) 14,348,137 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (40,245) 2,121,481 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (5,951) 399,874 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (663) 442,145 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,170) 1,433,037 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (3,793) 1,038,827 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,750) 2,927,217 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (61,413) Citibank, N.A. 3,337,219 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (9,361) 3,897,665 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools 6,465 5,841,432 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (16,385) Credit Suisse International 6,171,007 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (10,236) 5,206,848 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 70,954 1,388,055 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (15,886) Deutsche Bank AG 5,244,533 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 86,746 Goldman Sachs International 1,673,427 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (23,070) 2,139,665 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 24,489 1,081,753 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (14,913) Total Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $405,544,799. (b) The aggregate identified cost on a tax basis is $549,356,810, resulting in gross unrealized appreciation and depreciation of $31,100,208 and $15,510,780, respectively, or net unrealized appreciation of $15,589,428. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $43,204 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $254,461,103 and $251,677,300, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $223,575,178 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 1,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $405,500,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $735,100,000 on written options contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,246,200,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,063,690 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $89,764,820 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $88,220,623. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $32,448,843 $— Corporate bonds and notes — 134,679,775 — Foreign government bonds and notes — 613,873 — Mortgage-backed securities — 131,944,578 — Municipal bonds and notes — 1,748,756 — Purchased options outstanding — 25,243,391 — Senior loans — 306,469 — U.S. Government and Agency Mortgage Obligations — 50,559,335 — U.S. Treasury Obligations — 136,900 — Short-term investments 95,008,045 92,256,273 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $2,095,315 $— $— Written options — (52,642,561) — Interest rate swap contracts — (60,421,291) — Total return swap contracts — 216,913 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $80,757,727 $166,265,960 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Equity Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (99.2%) (a) Shares Value Australia (2.2%) Macquarie Group, Ltd. 147,662 $3,166,683 Telstra Corp., Ltd. 1,855,855 5,545,241 Belgium (2.2%) Anheuser-Busch InBev NV 165,757 8,805,428 Brazil (0.3%) Rossi Residencial SA 239,400 1,115,764 Canada (1.7%) Agrium, Inc. 47,320 3,161,466 Canadian Natural Resources, Ltd. 124,600 3,672,358 China (5.1%) China Construction Bank Corp. 5,920,000 3,533,622 China Mobile, Ltd. 309,500 3,019,335 China National Materials Co., Ltd. 5,165,000 1,805,743 China WindPower Group, Ltd. (NON) 25,560,000 1,186,973 Industrial and Commercial Bank of China, Ltd. 8,203,000 3,966,345 Lenovo Group, Ltd. 3,402,000 2,275,430 PCD Stores Group, Ltd. 9,880,000 1,203,580 Perfect World Co., Ltd. ADR (NON) (S) 129,000 1,439,640 Zhongpin, Inc. (NON) 233,000 1,770,800 France (11.7%) Arkema 62,818 3,654,212 AXA SA 244,024 3,173,759 BNP Paribas SA 134,071 5,315,763 Christian Dior SA 67,337 7,545,707 Sanofi 178,030 11,708,923 Schneider Electric SA 58,596 3,160,024 Technip SA 57,604 4,617,674 Valeo SA 63,497 2,670,884 Vinci SA 93,124 4,005,420 Germany (10.8%) Allianz SE 54,973 5,181,693 BASF SE 61,298 3,725,507 Biotest AG (Preference) 29,352 1,431,627 Deutsche Bank AG 85,975 3,000,574 Deutsche Post AG 525,262 6,724,495 Kabel Deutschland Holding AG (NON) 81,070 4,377,394 MTU Aero Engines Holding AG 80,471 5,053,560 Porsche Automobil Holding SE (Preference) 146,396 7,019,780 Siemens AG 65,388 5,917,220 Hong Kong (0.7%) Henderson Land Development Co., Ltd. 617,000 2,737,984 Ireland (1.9%) Kerry Group PLC Class A 118,706 4,162,943 WPP PLC 359,098 3,317,708 Israel (0.8%) Teva Pharmaceutical Industries, Ltd. ADR 85,600 3,186,032 Italy (0.7%) Fiat SpA 536,629 2,905,102 Japan (24.0%) Aisin Seiki Co., Ltd. 142,200 4,727,064 Electric Power Development Co. 132,800 3,915,630 Fujitsu, Ltd. 705,000 3,323,100 Inpex Corp. 1,109 6,838,098 Japan Tobacco, Inc. 1,374 6,414,108 Konami Corp. 109,200 3,668,569 Lawson, Inc. 60,900 3,444,119 Mitsubishi Electric Corp. 607,000 5,378,977 Mitsubishi Tanabe Pharma 229,500 4,256,909 Mitsubishi UFJ Financial Group, Inc. 1,175,900 5,288,250 Mitsui & Co., Ltd. 459,300 6,651,804 Nippon Telegraph & Telephone (NTT) Corp. 101,900 4,900,245 Nissan Motor Co., Ltd. 850,300 7,518,705 NTT DoCoMo, Inc. 4,653 8,486,905 ORIX Corp. 107,010 8,344,149 Sumitomo Heavy Industries, Ltd. 816,000 4,187,020 Tokyo Gas Co., Ltd. 871,000 4,059,519 Yamada Denki Co., Ltd. 39,790 2,779,664 Netherlands (1.1%) ING Groep NV GDR (NON) 592,341 4,175,907 Norway (1.0%) DnB NOR ASA 400,773 4,016,266 Russia (2.5%) Gazprom OAO ADR 167,214 1,599,478 Sberbank of Russia ADR (NON) 434,402 3,789,165 Sberbank OJSC 1 2 Synergy Co. (NON) 76,387 2,291,610 Uralkali GDR 57,468 1,956,796 South Korea (1.7%) KB Financial Group, Inc. 109,975 3,591,733 Samsung Electronics Co., Ltd. 4,209 2,948,460 Spain (0.7%) Grifols SA (NON) 148,108 2,775,134 Switzerland (0.8%) Wolseley PLC 121,834 3,038,381 Taiwan (1.4%) Hon Hai Precision Industry Co., Ltd. 990,800 2,211,790 Unimicron Technology Corp. 2,214,000 3,103,277 United Kingdom (23.7%) Associated British Foods PLC 248,849 4,275,811 Barclays PLC 1,608,435 3,955,645 BG Group PLC 440,654 8,406,403 British American Tobacco (BAT) PLC 168,348 7,148,463 Centrica PLC 998,691 4,599,311 Compass Group PLC 432,225 3,501,567 Kingfisher PLC 1,108,281 4,255,994 Pearson PLC 216,452 3,816,826 Prudential PLC 344,281 2,952,151 Reckitt Benckiser Group PLC 164,014 8,307,198 Rio Tinto PLC 227,237 10,054,243 Royal Dutch Shell PLC Class A 309,663 9,621,854 SSE PLC 351,845 7,049,367 Tullow Oil PLC 195,966 3,983,161 Virgin Media, Inc. (S) 93,947 2,287,609 WM Morrison Supermarkets PLC 841,672 3,802,214 Xstrata PLC 389,632 4,895,475 United States (4.2%) Accenture PLC Class A 37,800 1,991,304 ACE, Ltd. (S) 69,000 4,181,400 Apple, Inc. (NON) 9,100 3,468,738 First Solar, Inc. (NON) (S) 28,300 1,788,843 Tyco International, Ltd. 122,898 5,008,091 Total common stocks (cost $440,145,751) SHORT-TERM INVESTMENTS (2.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 6,611,655 $6,611,655 SSgA Prime Money Market Fund 0.02% (i,P) 20,000 20,000 U.S. Treasury Bills with effective yields ranging from 0.065% to 0.077%, July 26, 2012 (SEGSF) $1,681,000 1,680,010 U.S. Treasury Bills with an effective yield of 0.070%, June 28, 2012 (SEGSF) 301,000 300,839 U.S. Treasury Bills with an effective yield of zero%, June 28, 2012 (i) 249,000 248,851 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.129%, May 3, 2012 (SEGSF) 140,000 139,924 U.S. Treasury Bills with an effective yield of 0.102%, April 5, 2012 (SEGSF) 120,000 119,928 U.S. Treasury Bills with an effective yield of 0.059%, November 17, 2011 (SEGSF) 90,000 89,989 Total short-term investments (cost $9,211,196) TOTAL INVESTMENTS Total investments (cost $449,356,947) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $298,634,481) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/19/11 $556,469 $601,922 $(45,453) British Pound Sell 10/19/11 3,638,566 3,714,252 75,686 Canadian Dollar Sell 10/19/11 604,457 637,226 32,769 Euro Sell 10/19/11 22,283,849 23,211,158 927,309 Norwegian Krone Sell 10/19/11 113,908 123,465 9,557 Swedish Krona Buy 10/19/11 8,340,415 8,925,071 (584,656) Swiss Franc Sell 10/19/11 2,325,156 2,450,486 125,330 Barclays Bank PLC British Pound Sell 10/19/11 3,741,191 3,816,352 75,161 Canadian Dollar Buy 10/19/11 1,105,794 1,164,824 (59,030) Euro Buy 10/19/11 6,162,987 6,420,874 (257,887) Hong Kong Dollar Sell 10/19/11 1,878,295 1,876,414 (1,881) Japanese Yen Sell 10/19/11 1,709,261 1,706,683 (2,578) Norwegian Krone Sell 10/19/11 47,368 51,440 4,072 Singapore Dollar Buy 10/19/11 2,503,337 2,693,429 (190,092) Swedish Krona Sell 10/19/11 197,005 211,109 14,104 Swiss Franc Buy 10/19/11 2,483,142 2,613,397 (130,255) Citibank, N.A. Australian Dollar Buy 10/19/11 217,222 234,797 (17,575) British Pound Buy 10/19/11 1,123,872 1,146,235 (22,363) Canadian Dollar Sell 10/19/11 1,281,875 1,350,686 68,811 Danish Krone Buy 10/19/11 4,283,846 4,481,409 (197,563) Euro Sell 10/19/11 4,008,645 4,176,684 168,039 Hong Kong Dollar Buy 10/19/11 3,123,949 3,120,800 3,149 Norwegian Krone Buy 10/19/11 1,845,186 2,001,891 (156,705) Singapore Dollar Buy 10/19/11 1,011,162 1,088,124 (76,962) Swedish Krona Sell 10/19/11 1,344,307 1,439,398 95,091 Swiss Franc Buy 10/19/11 217,976 229,782 (11,806) Credit Suisse AG Australian Dollar Buy 10/19/11 108,369 117,185 (8,816) British Pound Buy 10/19/11 4,315,233 4,402,562 (87,329) Canadian Dollar Buy 10/19/11 4,750,731 5,004,034 (253,303) Euro Buy 10/19/11 6,237,325 6,501,484 (264,159) Japanese Yen Buy 10/19/11 2,708,461 2,672,841 35,620 Norwegian Krone Sell 10/19/11 5,591,248 6,069,693 478,445 Swedish Krona Sell 10/19/11 396,451 424,435 27,984 Swiss Franc Buy 10/19/11 1,949,856 2,052,663 (102,807) Deutsche Bank AG Australian Dollar Sell 10/19/11 6,374,790 6,878,383 503,593 Euro Buy 10/19/11 781,896 814,440 (32,544) Swedish Krona Buy 10/19/11 2,514,083 2,694,534 (180,451) Swiss Franc Buy 10/19/11 4,488,570 4,730,402 (241,832) Goldman Sachs International Australian Dollar Sell 10/19/11 3,293,295 3,560,496 267,201 British Pound Buy 10/19/11 27,023 27,560 (537) Euro Sell 10/19/11 3,745,911 3,903,215 157,304 Japanese Yen Buy 10/19/11 1,436,175 1,427,699 8,476 Norwegian Krone Sell 10/19/11 1,454,728 1,577,994 123,266 Swedish Krona Sell 10/19/11 382,269 409,200 26,931 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 2,699,057 2,917,961 (218,904) British Pound Buy 10/19/11 5,213,081 5,318,581 (105,500) Euro Sell 10/19/11 322,447 335,865 13,418 Hong Kong Dollar Sell 10/19/11 1,087,872 1,086,842 (1,030) Norwegian Krone Buy 10/19/11 1,721,641 1,868,269 (146,628) Swiss Franc Sell 10/19/11 282,497 297,222 14,725 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/19/11 1,209,685 1,483,224 (273,539) British Pound Sell 10/19/11 1,356,145 1,342,864 (13,281) Canadian Dollar Sell 10/19/11 1,300,450 1,370,327 69,877 Euro Buy 10/19/11 1,556,815 1,622,360 (65,545) Hong Kong Dollar Buy 10/19/11 4,815,555 4,810,960 4,595 Japanese Yen Sell 10/19/11 2,061,604 2,049,252 (12,352) Norwegian Krone Buy 10/19/11 9,726,710 10,543,771 (817,061) Singapore Dollar Buy 10/19/11 3,524,907 3,794,447 (269,540) Swedish Krona Sell 10/19/11 3,458,825 3,703,024 244,199 Swiss Franc Buy 10/19/11 3,472,930 3,658,615 (185,685) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/11 1,733,807 1,872,323 138,516 British Pound Buy 10/19/11 2,116,535 2,158,515 (41,980) Canadian Dollar Buy 10/19/11 336,267 354,504 (18,237) Euro Buy 10/19/11 4,586,983 4,511,650 75,333 Japanese Yen Sell 10/19/11 3,764,998 3,742,246 (22,752) Swedish Krona Sell 10/19/11 2,647,047 2,839,155 192,108 Swiss Franc Buy 10/19/11 4,266,727 4,487,567 (220,840) State Street Bank and Trust Co. Australian Dollar Sell 10/19/11 813,881 880,319 66,438 Canadian Dollar Sell 10/19/11 512,635 539,995 27,360 Euro Sell 10/19/11 4,306,402 4,489,265 182,863 Norwegian Krone Buy 10/19/11 884,162 958,718 (74,556) Swedish Krona Buy 10/19/11 293,182 313,754 (20,572) UBS AG Australian Dollar Buy 10/19/11 7,274,476 7,866,118 (591,642) British Pound Sell 10/19/11 15,647,679 15,961,643 313,964 Canadian Dollar Buy 10/19/11 3,135,366 3,302,340 (166,974) Euro Buy 10/19/11 9,676,086 10,121,967 (445,881) Norwegian Krone Sell 10/19/11 7,513,382 8,152,976 639,594 Swedish Krona Buy 10/19/11 1,747,104 1,870,746 (123,642) Swiss Franc Buy 10/19/11 9,696,252 10,271,937 (575,685) Westpac Banking Corp. Australian Dollar Buy 10/19/11 8,781,667 9,490,904 (709,237) British Pound Sell 10/19/11 635,742 648,512 12,770 Canadian Dollar Sell 10/19/11 3,052,543 3,215,010 162,467 Euro Sell 10/19/11 10,236,980 10,666,944 429,964 Japanese Yen Sell 10/19/11 11,023,957 10,957,061 (66,896) Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $392,575,963. (b) The aggregate identified cost on a tax basis is $452,290,238, resulting in gross unrealized appreciation and depreciation of $22,034,033 and $75,818,180, respectively, or net unrealized depreciation of $53,784,147. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,326,207. The fund received cash collateral of $6,611,655 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,286 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $107,509,533 and $116,858,587, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,050,843 to cover certain derivatives contracts. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 17.9% Consumer discretionary 15.0 Industrials 13.0 Consumer staples 12.8 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $436,011 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,754,087 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,280,608. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $8,711,924 $— Belgium — 8,805,428 — Brazil 1,115,764 — — Canada 6,833,824 — — China 3,210,440 16,991,028 — France — 45,852,366 — Germany — 42,431,850 — Hong Kong — 2,737,984 — Ireland — 7,480,651 — Israel 3,186,032 — — Italy — 2,905,102 — Japan — 94,182,835 — Netherlands — 4,175,907 — Norway — 4,016,266 — Russia — 9,637,051 — South Korea — 6,540,193 — Spain — 2,775,134 — Switzerland 3,038,381 — — Taiwan — 5,315,067 — United Kingdom 2,287,609 90,625,683 — United States 16,438,376 — — Total common stocks — Short-term investments 20,000 9,191,196 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,298,454) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $5,816,089 $8,114,543 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Growth Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (97.4%) (a) Shares Value Aerospace and defense (1.3%) Embraer SA ADR (Brazil) 6,300 $159,831 European Aeronautic Defense and Space Co. NV (France) 8,248 231,791 MTU Aero Engines Holding AG (Germany) 4,927 309,414 Airlines (0.7%) AirAsia Bhd (Malaysia) 399,200 363,478 Auto components (0.8%) Apollo Tyres, Ltd. (India) 255,075 285,491 Faurecia (France) 6,645 141,973 Automobiles (3.5%) Bayerische Motoren Werke (BMW) AG (Germany) 2,677 177,677 Dongfeng Motor Group Co., Ltd. (China) 80,000 106,057 Fiat SpA (Italy) 91,285 494,182 Nissan Motor Co., Ltd. (Japan) 90,200 797,586 Porsche Automobil Holding SE (Preference) (Germany) 7,227 346,539 Beverages (2.8%) Anheuser-Busch InBev NV (Belgium) 25,070 1,331,781 Carlsberg A/S Class B (Denmark) 3,705 220,140 Biotechnology (1.2%) Biotest AG (Preference) (Germany) 5,796 282,697 Grifols SA (Spain) (NON) 21,308 399,253 Building products (0.5%) Compagnie de Saint-Gobain (France) 7,436 284,492 Capital markets (0.4%) Julius Baer Group, Ltd. (Switzerland) (NON) 6,155 205,339 Chemicals (3.9%) Arkema (France) 2,132 124,021 BASF SE (Germany) 8,649 525,660 JSR Corp. (Japan) 14,900 256,272 Lanxess AG (Germany) 4,671 224,911 Petronas Chemicals Group Bhd (Malaysia) 134,700 232,374 Syngenta AG (Switzerland) (NON) 1,857 481,604 Uralkali (Russia) 43,179 298,445 Commercial banks (8.3%) Australia & New Zealand Banking Group, Ltd. (Australia) 14,714 273,953 Banco Bradesco SA ADR (Brazil) (S) 42,420 627,392 Barclays PLC (United Kingdom) 215,245 529,355 BNP Paribas SA (France) 7,418 294,115 China Construction Bank Corp. (China) 1,234,000 736,569 HSBC Holdings PLC (London Exchange) (United Kingdom) 48,458 369,990 Mitsubishi UFJ Financial Group, Inc. (Japan) 63,900 287,371 National Australia Bank, Ltd. (Australia) 6,248 133,080 Sberbank of Russia ADR (Russia) (NON) 68,077 593,816 Sberbank OJSC (Russia) 1 2 Standard Chartered PLC (United Kingdom) 40,254 804,914 Communications equipment (1.2%) Nokia OYJ (Finland) 40,118 227,627 Telefonaktiebolaget LM Ericsson Class B (Sweden) 46,122 443,685 Computers and peripherals (1.5%) Lenovo Group, Ltd. (China) 850,000 568,523 SanDisk Corp. (NON) (S) 5,900 238,065 Construction and engineering (0.6%) Carillion PLC (United Kingdom) 63,446 327,947 Construction materials (0.8%) BBMG Corp. (China) 582,000 430,266 Diversified financial services (2.0%) ING Groep NV GDR (Netherlands) (NON) 49,801 351,089 ORIX Corp. (Japan) 7,830 610,547 Warsaw Stock Exchange (Poland) 13,029 166,659 Diversified telecommunication services (0.9%) Telenet Group Holding NV (Belgium) (NON) 13,046 478,777 Electric utilities (0.4%) Fortum OYJ (Finland) 9,302 218,818 Electrical equipment (2.1%) Mitsubishi Electric Corp. (Japan) 69,000 611,449 Schneider Electric SA (France) 10,154 547,595 Electronic equipment, instruments, and components (2.5%) Hitachi, Ltd. (Japan) 60,000 298,598 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 30,800 179,872 Hon Hai Precision Industry Co., Ltd. (Taiwan) 52,700 117,644 Murata Manufacturing Co., Ltd. (Japan) 7,800 421,086 Unimicron Technology Corp. (Taiwan) 275,000 385,457 Energy equipment and services (1.2%) Technip SA (France) 8,441 676,651 Food and staples retail (1.7%) Olam International, Ltd. (Singapore) 202,500 345,571 WM Morrison Supermarkets PLC (United Kingdom) 131,431 593,733 Food products (4.7%) Danone (France) 13,720 845,764 Kerry Group PLC Class A (Ireland) 22,345 783,625 Nestle SA (Switzerland) 14,467 796,134 Zhongpin, Inc. (China) (NON) 22,600 171,760 Gas utilities (0.4%) Tokyo Gas Co., Ltd. (Japan) 53,000 247,020 Health-care equipment and supplies (1.0%) BioMerieux (France) 6,600 576,277 Hotels, restaurants, and leisure (2.2%) Compass Group PLC (United Kingdom) 61,762 500,350 Ctrip.com Int'l, Ltd. ADR (China) (NON) 8,000 257,280 Genting Bhd (Malaysia) 39,100 110,668 TUI Travel PLC (United Kingdom) 161,390 372,576 Household durables (1.9%) Barratt Developments PLC (United Kingdom) (NON) 190,075 230,561 Pace PLC (United Kingdom) 124,447 184,017 Persimmon PLC (United Kingdom) 16,715 118,291 Rossi Residencial SA (Brazil) 80,500 375,184 Skyworth Digital Holdings, Ltd. (China) 454,000 153,725 Household products (1.9%) Henkel AG & Co. KGaA (Germany) 2,882 153,395 Reckitt Benckiser Group PLC (United Kingdom) 17,950 909,155 Independent power producers and energy traders (0.8%) China Resources Power Holdings Co., Ltd. (China) 74,000 111,720 China WindPower Group, Ltd. (China) (NON) 2,680,000 124,456 Electric Power Development Co. (Japan) 7,900 232,933 Industrial conglomerates (2.0%) Chongqing Machinery & Electric Co., Ltd. (China) 1,346,000 189,731 Rheinmetall AG (Germany) 5,223 245,365 Siemens AG (Germany) 7,559 684,044 Insurance (3.4%) AIA Group, Ltd. (Hong Kong) 65,800 186,298 AXA SA (France) 22,853 297,225 Ping An Insurance (Group) Co. of China, Ltd. (China) 71,500 399,777 Prudential PLC (United Kingdom) 64,206 550,555 Swiss Re AG (Switzerland) (NON) 9,562 445,527 Internet and catalog retail (1.1%) Rakuten, Inc. (Japan) 527 615,773 Internet software and services (2.0%) Baidu, Inc. ADR (China) (NON) 2,600 277,966 DeNA Co., Ltd. (Japan) 9,400 393,480 Telecity Group PLC (United Kingdom) (NON) 22,274 192,570 Tencent Holdings, Ltd. (China) 11,800 242,124 Machinery (1.8%) Asahi Diamond Industrial Co., Ltd. (Japan) 29,700 412,973 Changsha Zoomlion Heavy Industry Science and Technology Development Co., Ltd. (China) 114,000 125,315 Invensys PLC (United Kingdom) 58,365 203,209 Metso Corp. OYJ (Finland) 5,306 154,863 Vallourec SA (France) 2,071 118,901 Media (1.8%) British Sky Broadcasting Group PLC (United Kingdom) 18,102 186,187 Kabel Deutschland Holding AG (Germany) (NON) 6,143 331,693 Media Nusantara Citra Tbk PT (Indonesia) 994,500 113,908 WPP PLC (Ireland) 41,108 379,797 Metals and mining (4.8%) BHP Billiton, Ltd. (Australia) 3,103 103,358 First Quantum Minerals, Ltd. (Canada) 10,500 140,302 Fortescue Metals Group, Ltd. (Australia) 47,595 197,803 Hidili Industry International Development, Ltd. (China) 381,000 107,706 Rio Tinto, Ltd. (Australia) 25,911 1,520,867 Xstrata PLC (United Kingdom) 26,989 339,099 Zijin Mining Group Co., Ltd. (China) 888,000 251,858 Multiline retail (0.4%) PPR SA (France) 1,767 228,327 Multi-utilities (0.7%) Centrica PLC (United Kingdom) 89,008 409,912 Oil, gas, and consumable fuels (7.8%) BG Group PLC (United Kingdom) 82,262 1,569,321 Cairn Energy PLC (United Kingdom) (NON) 23,908 103,804 Canadian Natural Resources, Ltd. (Canada) 21,300 627,779 Gazprom OAO ADR (Russia) 37,000 353,350 Inpex Corp. (Japan) 119 733,754 Tullow Oil PLC (United Kingdom) 47,555 966,592 Pharmaceuticals (5.9%) Astellas Pharma, Inc. (Japan) 21,000 792,695 Mitsubishi Tanabe Pharma (Japan) 45,200 838,398 Roche Holding AG (Switzerland) 2,198 354,009 Sanofi (France) 5,431 357,194 Sanofi CVR (France) (NON) 203,400 215,605 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 19,538 727,204 Real estate management and development (0.6%) LSR Group OJSC GDR (Russia) 39,272 142,790 Mitsubishi Estate Co., Ltd. (Japan) 12,000 194,323 Road and rail (0.8%) Hitachi Transport System, Ltd. (Japan) 25,000 462,950 Semiconductors and semiconductor equipment (2.4%) Aixtron SE (Germany) (S) 14,987 218,425 First Solar, Inc. (NON) (S) 4,357 275,406 Novellus Systems, Inc. (NON) (S) 9,600 261,696 Samsung Electronics Co., Ltd. (South Korea) 625 437,821 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 70,000 158,603 Software (1.8%) Konami Corp. (Japan) 17,400 584,552 SAP AG (Germany) 8,585 438,358 Specialty retail (1.0%) GOME Electrical Appliances Holdings, Ltd. (China) 608,000 138,416 Kingfisher PLC (United Kingdom) 113,259 434,934 Textiles, apparel, and luxury goods (1.1%) Christian Dior SA (France) 5,434 608,928 Tobacco (3.1%) British American Tobacco (BAT) PLC (United Kingdom) 25,350 1,076,422 Imperial Tobacco Group PLC (United Kingdom) 5,834 197,377 Japan Tobacco, Inc. (Japan) 100 466,820 Trading companies and distributors (1.8%) Mitsui & Co., Ltd. (Japan) 45,700 661,849 Wolseley PLC (Switzerland) 14,167 353,307 Wireless telecommunication services (1.9%) NTT DoCoMo, Inc. (Japan) 469 855,439 Vodafone Group PLC (United Kingdom) 69,621 180,114 Total common stocks (cost $60,824,600) INVESTMENT COMPANIES (0.5%) (a) Shares Value Market Vectors Gold Miners ETF (Exchange-traded fund) 5,294 $292,176 Total investment Companies (cost $342,918) SHORT-TERM INVESTMENTS (4.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 1,742,138 $1,742,138 Putnam Money Market Liquidity Fund 0.10% (e) 99,032 99,032 U.S. Treasury Bills with effective yields ranging from 0.089% to 0.181%, November 17, 2011 (SEGSF) $600,000 599,909 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.072%, July 26, 2012 (SEGSF) 170,000 169,898 Total short-term investments (cost $2,610,976) TOTAL INVESTMENTS Total investments (cost $63,778,494) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $94,641,071) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/19/11 $2,132,516 $2,306,705 $174,189 British Pound Buy 10/19/11 381,445 389,379 (7,934) Canadian Dollar Sell 10/19/11 256,413 270,314 13,901 Euro Buy 10/19/11 5,840,540 6,083,585 (243,045) Norwegian Krone Sell 10/19/11 308,778 334,685 25,907 Swedish Krona Buy 10/19/11 1,324,671 1,417,530 (92,859) Swiss Franc Buy 10/19/11 766,066 807,359 (41,293) Barclays Bank PLC Australian Dollar Buy 10/19/11 134,130 144,989 (10,859) British Pound Sell 10/19/11 1,923,470 1,962,113 38,643 Canadian Dollar Buy 10/19/11 636,437 670,412 (33,975) Euro Sell 10/19/11 783,373 816,152 32,779 Hong Kong Dollar Sell 10/19/11 447,084 446,636 (448) Japanese Yen Sell 10/19/11 5,662 5,634 (28) Norwegian Krone Buy 10/19/11 11,842 12,860 (1,018) Swedish Krona Buy 10/19/11 133,271 142,812 (9,541) Swiss Franc Sell 10/19/11 1,067,345 1,123,333 55,988 Citibank, N.A. Australian Dollar Buy 10/19/11 229,522 248,092 (18,570) British Pound Buy 10/19/11 2,102,946 2,144,791 (41,845) Canadian Dollar Sell 10/19/11 772,016 813,458 41,442 Danish Krone Buy 10/19/11 763,755 798,978 (35,223) Euro Sell 10/19/11 2,438,277 2,540,488 102,211 Hong Kong Dollar Sell 10/19/11 379,519 379,136 (383) Norwegian Krone Sell 10/19/11 247,706 268,743 21,037 Singapore Dollar Buy 10/19/11 613,340 660,023 (46,683) Swedish Krona Sell 10/19/11 170,964 183,058 12,094 Swiss Franc Buy 10/19/11 99,211 104,584 (5,373) Credit Suisse AG Australian Dollar Buy 10/19/11 396,966 429,260 (32,294) British Pound Sell 10/19/11 1,524,374 1,555,224 30,850 Canadian Dollar Sell 10/19/11 959,874 1,011,054 51,180 Euro Sell 10/19/11 2,165,613 2,257,330 91,717 Japanese Yen Buy 10/19/11 2,731,156 2,713,742 17,414 Norwegian Krone Buy 10/19/11 447,635 485,939 (38,304) Swedish Krona Buy 10/19/11 350,658 389,442 (38,784) Swiss Franc Sell 10/19/11 855,997 901,129 45,132 Deutsche Bank AG Australian Dollar Buy 10/19/11 167,154 180,358 (13,204) Canadian Dollar Buy 10/19/11 568,265 598,709 (30,444) Euro Buy 10/19/11 1,350,841 1,407,065 (56,224) Swedish Krona Buy 10/19/11 399,405 428,072 (28,667) Swiss Franc Buy 10/19/11 87,500 92,214 (4,714) Goldman Sachs International Australian Dollar Sell 10/19/11 51,812 56,016 4,204 British Pound Buy 10/19/11 437,990 446,702 (8,712) Euro Sell 10/19/11 6,424,111 6,693,883 269,772 Japanese Yen Sell 10/19/11 2,296,141 2,282,589 (13,552) Norwegian Krone Buy 10/19/11 281,694 305,564 (23,870) Swedish Krona Sell 10/19/11 217,796 242,321 24,525 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 1,705,722 1,844,063 (138,341) British Pound Buy 10/19/11 1,621,532 1,654,347 (32,815) Euro Buy 10/19/11 1,250,202 1,302,228 (52,026) Hong Kong Dollar Buy 10/19/11 258,378 257,899 479 Norwegian Krone Buy 10/19/11 591,019 641,355 (50,336) Swiss Franc Sell 10/19/11 129,040 135,767 6,727 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/19/11 1,876,169 2,028,896 (152,727) British Pound Buy 10/19/11 2,743,842 2,809,519 (65,677) Canadian Dollar Sell 10/19/11 432,015 455,229 23,214 Euro Sell 10/19/11 3,807,904 3,968,223 160,319 Hong Kong Dollar Sell 10/19/11 1,159,304 1,158,277 (1,027) Japanese Yen Buy 10/19/11 162,613 161,639 974 Norwegian Krone Buy 10/19/11 743,973 806,468 (62,495) Singapore Dollar Sell 10/19/11 10,868 11,699 831 Swedish Krona Sell 10/19/11 140,406 150,319 9,913 Swiss Franc Buy 10/19/11 2,322,836 2,447,030 (124,194) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/11 324,720 350,662 25,942 British Pound Sell 10/19/11 372,698 380,090 7,392 Canadian Dollar Buy 10/19/11 105,993 111,741 (5,748) Euro Sell 10/19/11 2,000,700 2,106,845 106,145 Japanese Yen Sell 10/19/11 1,459,120 1,450,303 (8,817) Swedish Krona Buy 10/19/11 45,837 49,164 (3,327) Swiss Franc Sell 10/19/11 295,865 309,631 13,766 State Street Bank and Trust Co. Australian Dollar Buy 10/19/11 1,361,828 1,468,322 (106,494) Canadian Dollar Buy 10/19/11 1,466,573 1,544,847 (78,274) Euro Buy 10/19/11 583,571 611,252 (27,681) Norwegian Krone Sell 10/19/11 418,380 453,659 35,279 Swedish Krona Buy 10/19/11 21,771 23,298 (1,527) UBS AG Australian Dollar Sell 10/19/11 1,255,395 1,357,498 102,103 British Pound Sell 10/19/11 3,660,278 3,733,720 73,442 Canadian Dollar Sell 10/19/11 549,498 578,762 29,264 Euro Buy 10/19/11 4,056,013 4,217,812 (161,799) Israeli Shekel Sell 10/19/11 311,675 315,544 3,869 Norwegian Krone Sell 10/19/11 688,796 747,432 58,636 Swedish Krona Sell 10/19/11 272,713 292,012 19,299 Swiss Franc Buy 10/19/11 1,067,565 1,139,306 (71,741) Westpac Banking Corp. Australian Dollar Sell 10/19/11 1,962,167 2,120,638 158,471 British Pound Sell 10/19/11 50,141 51,148 1,007 Canadian Dollar Sell 10/19/11 385,099 405,595 20,496 Euro Buy 10/19/11 3,280,557 3,418,344 (137,787) Japanese Yen Sell 10/19/11 18,136 18,026 (110) Total Key to holding's abbreviations ADR American Depository Receipts CVR Contingent Value Rights ETF Exchange Traded Fund GDR Global Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $55,735,834. (b) The aggregate identified cost on a tax basis is $64,144,164, resulting in gross unrealized appreciation and depreciation of $3,431,641 and $10,411,789, respectively, or net unrealized depreciation of $6,980,148. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,618,690. The fund received cash collateral of $1,742,138 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $314 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $17,333,029 and $17,233,997, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $733,488 to cover certain derivatives contracts. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 20.5% Japan 19.4 France 10.0 China 8.3 Germany 7.1 Switzerland 4.8 Australia 4.0 United States 3.5 Belgium 3.3 Russia 2.5 Ireland 2.1 Brazil 2.1 Canada 1.4 Israel 1.3 Malaysia 1.3 Taiwan 1.2 Finland 1.1 Italy 0.9 Sweden 0.8 South Korea 0.8 Spain 0.7 Netherlands 0.6 Singapore 0.6 India 0.5 Other 1.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $425,468 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $960,266 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $424,881 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $632,464 $7,057,656 $— Consumer staples 171,760 7,719,917 — Energy 981,129 4,050,122 — Financials 627,392 7,573,294 — Health care 942,809 3,600,523 — Industrials 513,138 5,935,366 — Information technology 1,233,005 5,128,553 — Materials 438,747 4,795,799 — Telecommunication services — 1,514,330 — Utilities — 1,344,859 — Total common stocks — Investment Companies 292,176 — — Short-term investments 99,032 2,511,945 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(250,236) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,910,553 $2,160,789 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Value Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (98.0%) (a) Shares Value Air freight and logistics (0.7%) Deutsche Post AG (Germany) 62,412 $799,009 Auto components (0.7%) Valeo SA (France) 17,334 729,123 Automobiles (3.8%) Fiat SpA (Italy) 90,508 489,975 Nissan Motor Co., Ltd. (Japan) 315,900 2,793,319 Porsche Automobil Holding SE (Preference) (Germany) 18,458 885,073 Beverages (1.7%) Anheuser-Busch InBev NV (Belgium) 34,711 1,843,935 Capital markets (0.4%) Macquarie Group, Ltd. (Australia) 21,330 457,432 Chemicals (4.2%) Arkema (France) 9,165 533,141 BASF SE (Germany) 30,168 1,833,520 JSR Corp. (Japan) 47,400 815,255 Lanxess AG (Germany) 7,946 382,603 Potash Corp. of Saskatchewan, Inc. (Canada) 17,500 762,692 Uralkali (Russia) 40,827 282,189 Commercial banks (11.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 61,605 1,146,994 Banco Santander Central Hispano SA (Spain) 82,322 674,116 Barclays PLC (United Kingdom) 531,775 1,307,801 BNP Paribas SA (France) 33,449 1,326,215 China Construction Bank Corp. (China) 1,238,000 738,957 DBS Group Holdings, Ltd. (Singapore) 90,000 807,601 DnB NOR ASA (Norway) 73,895 740,524 HSBC Holdings PLC (London Exchange) (United Kingdom) 275,060 2,100,158 Industrial and Commercial Bank of China, Ltd. (China) 1,075,000 519,788 KB Financial Group, Inc. (South Korea) 6 196 Mitsubishi UFJ Financial Group, Inc. (Japan) 329,900 1,483,624 National Bank of Canada (Canada) 18,259 1,222,339 Sberbank OJSC (Russia) 204,013 441,177 Computers and peripherals (2.1%) Asustek Computer, Inc. (Taiwan) 116,780 872,154 Gemalto NV (Netherlands) 17,922 855,844 Lenovo Group, Ltd. (China) 946,000 632,733 Construction and engineering (2.0%) Carillion PLC (United Kingdom) 219,356 1,133,832 Vinci SA (France) 25,739 1,107,078 Construction materials (0.7%) BBMG Corp. (China) 401,500 296,824 China Shanshui Cement Group, Ltd. (China) 749,000 493,270 Diversified financial services (2.5%) ING Groep NV GDR (Netherlands) (NON) 191,555 1,350,431 ORIX Corp. (Japan) 18,180 1,417,593 Diversified telecommunication services (1.0%) BCE, Inc. (Canada) 27,867 1,048,749 Electric utilities (0.9%) Fortum OYJ (Finland) 39,671 933,209 Electrical equipment (1.7%) LS Corp. (South Korea) 7,623 460,829 Mitsubishi Electric Corp. (Japan) 163,000 1,444,437 Energy equipment and services (0.5%) Technip SA (France) 6,281 503,500 Food and staples retail (1.1%) Lawson, Inc. (Japan) 21,200 1,198,938 Food products (3.4%) Ajinomoto Co., Inc. (Japan) 134,000 1,585,665 Kerry Group PLC Class A (Ireland) 31,910 1,119,063 Suedzucker AG (Germany) 30,987 880,721 Zhongpin, Inc. (China) (NON) 20,900 158,840 Health-care equipment and supplies (0.7%) BioMerieux (France) 8,800 768,369 Hotels, restaurants, and leisure (0.6%) TUI Travel PLC (United Kingdom) 306,026 706,475 Household durables (1.3%) Persimmon PLC (United Kingdom) 145,404 1,029,016 Skyworth Digital Holdings, Ltd. (China) 1,312,000 444,246 Household products (1.7%) Henkel AG & Co. KGaA (Germany) 9,209 490,149 Reckitt Benckiser Group PLC (United Kingdom) 27,198 1,377,560 Independent power producers and energy traders (2.2%) China Resources Power Holdings Co., Ltd. (China) 380,000 573,697 China WindPower Group, Ltd. (China) (NON) 4,830,000 224,299 Electric Power Development Co. (Japan) 40,800 1,202,995 International Power PLC (United Kingdom) 93,318 442,872 Industrial conglomerates (1.8%) LG Corp. (South Korea) 10,876 542,155 Siemens AG (Germany) 15,294 1,384,015 Insurance (5.8%) ACE, Ltd. (S) 29,465 1,785,579 Allianz SE (Germany) 18,674 1,760,190 AXA SA (France) 59,882 778,821 Prudential PLC (United Kingdom) 159,818 1,370,412 SCOR (France) 28,363 612,492 Leisure equipment and products (0.4%) Altek Corp. (Taiwan) 439,703 437,542 Machinery (1.6%) Fiat Industrial SpA (Italy) (NON) 66,604 497,457 Invensys PLC (United Kingdom) 161,555 562,484 Metso Corp. OYJ (Finland) 22,323 651,528 Media (2.9%) Kabel Deutschland Holding AG (Germany) (NON) 22,891 1,236,005 Virgin Media, Inc. (United Kingdom) 31,500 767,025 WPP PLC (Ireland) 120,895 1,116,950 Metals and mining (2.2%) Fortescue Metals Group, Ltd. (Australia) 131,347 545,874 Rio Tinto PLC (United Kingdom) 23,054 1,020,039 Xstrata PLC (United Kingdom) 66,148 831,107 Multiline retail (0.6%) PPR SA (France) 4,988 644,537 Multi-utilities (3.1%) Atco, Ltd. Class I (Canada) 22,800 1,352,057 Centrica PLC (United Kingdom) 273,472 1,259,432 GDF Suez (France) 25,985 777,562 Office electronics (0.9%) Canon, Inc. (Japan) 21,300 964,858 Oil, gas, and consumable fuels (11.0%) BG Group PLC (United Kingdom) 67,553 1,288,716 BP PLC (United Kingdom) 361,692 2,173,360 Inpex Corp. (Japan) 170 1,048,221 Nexen, Inc. (Canada) 46,692 729,003 Petroleo Brasileiro SA ADR (Brazil) 18,600 417,570 Royal Dutch Shell PLC Class B (United Kingdom) 131,714 4,098,487 Total SA (France) 50,578 2,233,765 Pharmaceuticals (8.8%) Astellas Pharma, Inc. (Japan) 29,200 1,102,224 AstraZeneca PLC (United Kingdom) 19,514 865,595 Mitsubishi Tanabe Pharma (Japan) 45,600 845,817 Novartis AG (Switzerland) 67,225 3,755,941 Sanofi (France) 35,326 2,323,369 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 20,500 763,010 Real estate investment trusts (REITs) (1.2%) CFS Retail Property Trust (Australia) (R) 441,496 742,396 Dexus Property Group (Australia) 680,735 538,294 Real estate management and development (1.9%) Henderson Land Development Co., Ltd. (Hong Kong) 115,000 510,321 Mitsubishi Estate Co., Ltd. (Japan) 56,000 906,843 Soho China, Ltd. (China) 1,054,500 655,407 Road and rail (0.4%) ComfortDelgro Corp., Ltd. (Singapore) 438,000 435,876 Semiconductors and semiconductor equipment (0.8%) Rohm Co., Ltd. (Japan) 17,200 894,476 Software (0.7%) Konami Corp. (Japan) 22,300 749,168 Specialty retail (0.9%) JB Hi-Fi, Ltd. (Australia) (S) 26,008 377,652 Yamada Denki Co., Ltd. (Japan) 8,380 585,413 Tobacco (1.1%) Japan Tobacco, Inc. (Japan) 256 1,195,059 Trading companies and distributors (1.7%) Mitsui & Co., Ltd. (Japan) 129,800 1,879,826 Wireless telecommunication services (4.9%) China Mobile, Ltd. (China) 85,000 829,220 NTT DoCoMo, Inc. (Japan) 1,023 1,865,915 Vodafone Group PLC (United Kingdom) 1,042,329 2,696,574 Total common stocks (cost $120,899,576) SHORT-TERM INVESTMENTS (4.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 2,036,412 $2,036,412 Putnam Money Market Liquidity Fund 0.10% (e) 1,600,243 1,600,243 U.S. Treasury Bills with effective yields ranging from 0.067% to 0.070%, July 31, 2012 (SEGSF) $221,000 220,872 U.S. Treasury Bills with effective yields ranging from 0.060% to 0.081%, November 30, 2011 (SEGSF) 800,000 799,869 U.S. Treasury Bill zero%, March 22, 2012 (i) 151,000 150,970 Total short-term investments (cost $4,808,366) TOTAL INVESTMENTS Total investments (cost $125,707,942) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $85,129,759) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/19/11 $3,371,835 $3,647,255 $(275,420) British Pound Sell 10/19/11 1,043,585 1,065,292 21,707 Canadian Dollar Sell 10/19/11 409,993 432,220 22,227 Euro Buy 10/19/11 680,184 708,489 (28,305) Swedish Krona Buy 10/19/11 950,269 1,016,882 (66,613) Swiss Franc Buy 10/19/11 2,396,857 2,526,052 (129,195) Barclays Bank PLC Australian Dollar Sell 10/19/11 758,293 819,684 61,391 British Pound Sell 10/19/11 1,345,992 1,373,033 27,041 Canadian Dollar Sell 10/19/11 1,087,602 1,145,661 58,059 Euro Buy 10/19/11 212,683 221,583 (8,900) Hong Kong Dollar Sell 10/19/11 801,691 800,888 (803) Japanese Yen Buy 10/19/11 1,260,637 1,256,434 4,203 Swiss Franc Buy 10/19/11 229,024 241,038 (12,014) Citibank, N.A. British Pound Buy 10/19/11 1,084,353 1,105,930 (21,577) Canadian Dollar Sell 10/19/11 357,140 376,312 19,172 Danish Krone Buy 10/19/11 291,775 305,231 (13,456) Euro Buy 10/19/11 1,291,666 1,345,811 (54,145) Hong Kong Dollar Buy 10/19/11 354,800 354,442 358 Norwegian Krone Sell 10/19/11 535,723 581,220 45,497 Singapore Dollar Buy 10/19/11 374,708 403,228 (28,520) Swiss Franc Sell 10/19/11 188,257 198,453 10,196 Credit Suisse AG Australian Dollar Sell 10/19/11 1,344,008 1,453,346 109,338 British Pound Sell 10/19/11 3,462,371 3,532,440 70,069 Canadian Dollar Buy 10/19/11 234,678 247,191 (12,513) Euro Sell 10/19/11 519,565 541,569 22,004 Japanese Yen Sell 10/19/11 188,631 191,408 2,777 Norwegian Krone Buy 10/19/11 527,042 572,141 (45,099) Swedish Krona Buy 10/19/11 1,314,393 1,407,169 (92,776) Swiss Franc Sell 10/19/11 735,132 773,892 38,760 Deutsche Bank AG Australian Dollar Buy 10/19/11 748,414 807,537 (59,123) British Pound Sell 10/19/11 327,712 329,176 1,464 Canadian Dollar Sell 10/19/11 63,768 67,185 3,417 Euro Buy 10/19/11 3,152,276 3,283,477 (131,201) Swedish Krona Buy 10/19/11 550,601 590,121 (39,520) Swiss Franc Buy 10/19/11 528,535 557,011 (28,476) Goldman Sachs International Australian Dollar Buy 10/19/11 564,216 609,994 (45,778) British Pound Sell 10/19/11 2,080,140 2,121,518 41,378 Euro Sell 10/19/11 651,334 678,686 27,352 Japanese Yen Buy 10/19/11 1,246,188 1,250,277 (4,089) Norwegian Krone Sell 10/19/11 661,575 717,634 56,059 Swedish Krona Sell 10/19/11 423,456 453,289 29,833 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 1,510,000 1,632,467 (122,467) British Pound Buy 10/19/11 649,175 662,313 (13,138) Euro Buy 10/19/11 1,811,767 1,887,161 (75,394) Hong Kong Dollar Sell 10/19/11 1,449,776 1,448,188 (1,588) Norwegian Krone Buy 10/19/11 39,900 43,298 (3,398) Swiss Franc Buy 10/19/11 119,097 125,305 (6,208) JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/19/11 822,016 849,859 27,843 British Pound Buy 10/19/11 2,439,717 2,464,036 (24,319) Canadian Dollar Sell 10/19/11 1,540,490 1,623,266 82,776 Euro Buy 10/19/11 3,100,481 3,231,016 (130,535) Hong Kong Dollar Sell 10/19/11 1,007,356 1,006,463 (893) Japanese Yen Sell 10/19/11 632,853 629,061 (3,792) Norwegian Krone Sell 10/19/11 551,734 598,081 46,347 Singapore Dollar Buy 10/19/11 463,487 496,185 (32,698) Swedish Krona Buy 10/19/11 405,765 434,412 (28,647) Swiss Franc Buy 10/19/11 890,577 938,193 (47,616) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/19/11 1,101,510 1,189,510 (88,000) British Pound Buy 10/19/11 2,342,872 2,389,341 (46,469) Canadian Dollar Sell 10/19/11 199,922 237,426 37,504 Euro Sell 10/19/11 1,605,659 1,672,990 67,331 Israeli Shekel Buy 10/19/11 392,188 396,992 (4,804) Japanese Yen Sell 10/19/11 303,712 301,877 (1,835) Swedish Krona Sell 10/19/11 378,175 405,621 27,446 Swiss Franc Buy 10/19/11 493,955 519,521 (25,566) State Street Bank and Trust Co. Australian Dollar Sell 10/19/11 1,643,936 1,778,131 134,195 Canadian Dollar Sell 10/19/11 1,246,640 1,313,175 66,535 Euro Buy 10/19/11 1,045,302 1,086,707 (41,405) Israeli Shekel Buy 10/19/11 392,161 396,389 (4,228) Swedish Krona Buy 10/19/11 143,067 153,106 (10,039) UBS AG Australian Dollar Buy 10/19/11 1,176,661 1,272,360 (95,699) British Pound Sell 10/19/11 678,229 691,837 13,608 Canadian Dollar Sell 10/19/11 762,059 802,642 40,583 Euro Sell 10/19/11 3,072,436 3,182,252 109,816 Israeli Shekel Sell 10/19/11 811,853 821,931 10,078 Norwegian Krone Buy 10/19/11 1,843,392 2,000,315 (156,923) Swiss Franc Sell 10/19/11 457,717 466,817 9,100 Westpac Banking Corp. Australian Dollar Buy 10/19/11 1,522,299 1,645,245 (122,946) British Pound Sell 10/19/11 1,363,799 1,391,194 27,395 Canadian Dollar Buy 10/19/11 424,547 447,143 (22,596) Euro Sell 10/19/11 1,228,867 1,280,481 51,614 Japanese Yen Buy 10/19/11 1,114,013 1,107,253 6,760 Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $109,471,872. (b) The aggregate identified cost on a tax basis is $129,165,200, resulting in gross unrealized appreciation and depreciation of $3,978,354 and $21,059,405, respectively, or net unrealized depreciation of $17,081,051. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,955,178. The fund received cash collateral of $2,036,412 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,742 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $40,090,912 and $41,579,092, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,004,870 to cover certain derivatives contracts. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.8% Japan 21.8 France 11.2 Germany 8.8 China 5.0 Canada 4.7 United States 4.0 Australia 3.5 Switzerland 3.4 Ireland 2.0 Netherlands 2.0 Belgium 1.7 Finland 1.4 Taiwan 1.2 Singapore 1.1 South Korea 0.9 Italy 0.9 Israel 0.7 Norway 0.7 Russia 0.7 Spain 0.6 Hong Kong 0.5 Brazil 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $95,800,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio.Collateral posted to the fund which cannot be sold or repledged totaled $249,294 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,248,842 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $680,915. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $767,025 $11,475,326 $— Consumer staples 158,840 9,691,090 — Energy 1,146,573 11,346,049 — Financials 3,007,918 22,387,783 — Health care 763,010 9,661,315 — Industrials — 10,898,526 — Information technology — 4,969,233 — Materials 1,044,881 6,751,633 — Telecommunication services 1,048,749 5,391,709 — Utilities 1,352,057 5,414,066 — Total common stocks — Short-term investments $1,600,243 $3,208,123 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (777,493) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,431,233 $2,208,726 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Investors Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (3.2%) Embraer SA ADR (Brazil) 25,900 $657,083 General Dynamics Corp. 10,800 614,412 Honeywell International, Inc. 20,600 904,546 L-3 Communications Holdings, Inc. 12,800 793,216 Northrop Grumman Corp. (S) 22,300 1,163,168 Precision Castparts Corp. 4,900 761,754 United Technologies Corp. 28,610 2,013,000 Air freight and logistics (0.3%) United Parcel Service, Inc. Class B 10,700 675,705 Airlines (0.4%) Spirit Airlines, Inc. (NON) 64,824 810,300 Auto components (0.6%) Autoliv, Inc. (Sweden) (S) 9,100 441,350 Lear Corp. 11,200 480,480 TRW Automotive Holdings Corp. (NON) 13,196 431,905 Automobiles (0.4%) Ford Motor Co. (NON) 52,200 504,774 General Motors Co. (NON) 11,700 236,106 Beverages (2.8%) Coca-Cola Co. (The) 35,600 2,405,136 Coca-Cola Enterprises, Inc. 76,200 1,895,856 PepsiCo, Inc. 25,120 1,554,928 Biotechnology (1.5%) Amgen, Inc. 24,430 1,342,429 Biogen Idec, Inc. (NON) 6,900 642,735 Celgene Corp. (NON) (S) 10,500 650,160 Cubist Pharmaceuticals, Inc. (NON) (S) 14,700 519,204 Capital markets (2.3%) Apollo Global Management, LLC. Class A 32,600 333,824 BlackRock, Inc. 6,283 929,947 Goldman Sachs Group, Inc. (The) 16,320 1,543,056 Morgan Stanley 53,500 722,250 State Street Corp. 42,300 1,360,368 Chemicals (2.2%) Celanese Corp. Ser. A 16,800 546,504 Dow Chemical Co. (The) 49,501 1,111,792 E.I. du Pont de Nemours & Co. (S) 14,300 571,571 Huntsman Corp. 58,079 561,624 LyondellBasell Industries NV Class A (Netherlands) 26,500 647,395 Monsanto Co. 10,300 618,412 PPG Industries, Inc. (S) 9,600 678,336 Commercial banks (2.3%) First Southern Bancorp, Inc. Class B (F) (NON) 19,890 205,862 NBH Holdings Corp. 144A Class A 27,300 451,815 PNC Financial Services Group, Inc. 12,300 592,737 Wells Fargo & Co. (S) 147,558 3,559,099 Communications equipment (2.5%) Cisco Systems, Inc. 153,841 2,382,997 Juniper Networks, Inc. (NON) 24,200 417,692 Motorola Solutions, Inc. (NON) 8,571 359,125 Qualcomm, Inc. 45,500 2,212,665 Computers and peripherals (5.1%) Apple, Inc. (NON) 18,917 7,210,782 EMC Corp. (NON) 66,900 1,404,231 Hewlett-Packard Co. (S) 46,670 1,047,742 SanDisk Corp. (NON) (S) 31,500 1,271,025 Construction and engineering (0.3%) KBR, Inc. 23,500 555,305 Consumer finance (1.3%) Air Lease Corp. (NON) (S) 29,390 564,288 Capital One Financial Corp. (S) 35,344 1,400,683 Discover Financial Services (S) 31,700 727,198 Containers and packaging (0.2%) Sealed Air Corp. 20,100 335,670 Diversified financial services (3.3%) Bank of America Corp. 171,142 1,047,389 Citigroup, Inc. 39,150 1,003,023 CME Group, Inc. 3,400 837,760 JPMorgan Chase & Co. 121,027 3,645,333 Nasdaq OMX Group, Inc. (The) (NON) (S) 20,500 474,370 Diversified telecommunication services (2.7%) AT&T, Inc. (S) 87,020 2,481,810 Iridium Communications, Inc. (NON) (S) 106,688 661,466 Verizon Communications, Inc. (S) 72,490 2,667,632 Electric utilities (1.2%) Edison International 26,150 1,000,238 Entergy Corp. (S) 23,200 1,537,928 Electronic equipment, instruments, and components (0.4%) Corning, Inc. 33,800 417,768 Jabil Circuit, Inc. 26,200 466,098 Energy equipment and services (1.6%) Baker Hughes, Inc. 10,200 470,832 National Oilwell Varco, Inc. 21,700 1,111,474 Schlumberger, Ltd. 26,884 1,605,781 Transocean, Ltd. (Switzerland) (S) 5,084 242,710 Food and staples retail (2.3%) Chefs' Warehouse Holdings, Inc. (NON) (S) 29,205 343,451 CVS Caremark Corp. 24,780 832,112 Safeway, Inc. 39,000 648,570 Walgreen Co. (S) 40,800 1,341,912 Wal-Mart Stores, Inc. (S) 35,100 1,821,690 Food products (0.2%) H.J. Heinz Co. (S) 9,300 469,464 Health-care equipment and supplies (2.1%) Baxter International, Inc. 25,700 1,442,798 Becton, Dickinson and Co. (S) 6,000 439,920 Covidien PLC (Ireland) 23,100 1,018,710 Medtronic, Inc. 23,290 774,160 St. Jude Medical, Inc. 12,100 437,899 Zimmer Holdings, Inc. (NON) 8,300 444,050 Health-care providers and services (3.1%) Aetna, Inc. 45,200 1,643,020 AmerisourceBergen Corp. (S) 17,300 644,771 CIGNA Corp. 10,400 436,176 Lincare Holdings, Inc. (S) 24,800 558,000 McKesson Corp. 21,580 1,568,866 UnitedHealth Group, Inc. 15,700 724,084 WellPoint, Inc. (S) 17,100 1,116,288 Hotels, restaurants, and leisure (1.6%) Carnival Corp. (S) 16,000 484,800 McDonald's Corp. 23,130 2,031,277 Wyndham Worldwide Corp. 27,200 775,472 Household durables (0.2%) Beam, Inc. (WIS) 4,800 259,584 Fortune Brands Home & Security, Inc. (NON) (FWC) 19,893 246,673 Household products (2.4%) Colgate-Palmolive Co. 16,500 1,463,220 Procter & Gamble Co. (The) (S) 57,050 3,604,419 Independent power producers and energy traders (0.8%) AES Corp. (The) (NON) 94,400 921,344 Constellation Energy Group, Inc. 20,900 795,454 Industrial conglomerates (2.8%) General Electric Co. 226,120 3,446,069 Tyco International, Ltd. 61,100 2,489,825 Insurance (3.4%) ACE, Ltd. (S) 24,420 1,479,852 Assurant, Inc. 13,500 483,300 Berkshire Hathaway, Inc. Class B (NON) 12,730 904,339 Hartford Financial Services Group, Inc. (The) (S) 37,913 611,916 MetLife, Inc. (S) 23,248 651,176 Prudential Financial, Inc. (S) 26,000 1,218,360 RenaissanceRe Holdings, Ltd. 6,300 401,940 Transatlantic Holdings, Inc. 11,400 553,128 Travelers Cos., Inc. (The) 21,290 1,037,462 Internet and catalog retail (0.6%) Amazon.com, Inc. (NON) (S) 2,800 605,444 Priceline.com, Inc. (NON) 1,500 674,190 Internet software and services (0.7%) Google, Inc. Class A (NON) 2,747 1,413,002 IT Services (4.6%) Accenture PLC Class A (S) 26,676 1,405,292 Alliance Data Systems Corp. (NON) (S) 4,900 454,230 Camelot Information Systems, Inc. ADS (China) (NON) (S) 39,900 106,932 IBM Corp. 37,720 6,602,132 Mastercard, Inc. Class A 2,100 666,036 Unisys Corp. (NON) (S) 15,980 250,726 Western Union Co. (The) 26,500 405,185 Leisure equipment and products (0.4%) Hasbro, Inc. (S) 24,800 808,728 Life sciences tools and services (0.4%) Agilent Technologies, Inc. (NON) 29,800 931,250 Machinery (1.7%) AGCO Corp. (NON) 10,000 345,700 Caterpillar, Inc. (S) 13,500 996,840 CNH Global NV (Netherlands) (NON) 16,975 445,424 Ingersoll-Rand PLC (S) 18,600 522,474 Parker Hannifin Corp. 15,200 959,576 Stanley Black & Decker, Inc. 7,447 365,648 Media (4.1%) CBS Corp. Class B 47,400 966,012 Comcast Corp. Class A 76,170 1,591,953 DIRECTV Class A (NON) (S) 25,186 1,064,109 Interpublic Group of Companies, Inc. (The) (S) 102,800 740,160 McGraw-Hill Cos., Inc. (The) 17,700 725,700 News Corp. Class A 75,800 1,172,626 Omnicom Group, Inc. 11,400 419,976 Time Warner Cable, Inc. 18,400 1,153,128 Walt Disney Co. (The) 27,400 826,384 Metals and mining (0.8%) Cliffs Natural Resources, Inc. (S) 6,100 312,137 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 35,700 1,087,065 Nucor Corp. 6,600 208,824 Teck Resources Limited Class B (Canada) 6,000 175,140 Multiline retail (0.6%) Target Corp. 24,900 1,221,096 Multi-utilities (0.6%) Ameren Corp. 40,372 1,201,874 Oil, gas, and consumable fuels (9.9%) Apache Corp. (S) 9,700 778,328 Chevron Corp. (S) 70,540 6,526,361 ConocoPhillips (S) 25,800 1,633,656 EXCO Resources, Inc. (S) 24,500 262,640 Exxon Mobil Corp. 83,193 6,042,308 Hess Corp. 8,300 435,418 Linn Energy, LLC (Units) 13,254 472,638 Marathon Oil Corp. 36,700 791,986 Noble Energy, Inc. 8,300 587,640 Occidental Petroleum Corp. 34,172 2,443,298 Oiltanking Partners LP (Unit) (NON) 42,168 1,007,394 Scorpio Tankers, Inc. (Monaco) (NON) 35,445 187,150 Paper and forest products (0.2%) International Paper Co. (S) 16,900 392,925 Personal products (0.4%) Estee Lauder Cos., Inc. (The) Class A 8,800 772,992 Pharmaceuticals (6.8%) Abbott Laboratories 30,510 1,560,281 Jazz Pharmaceuticals, Inc. (NON) 4,765 197,843 Johnson & Johnson (S) 84,660 5,393,689 Merck & Co., Inc. 65,600 2,145,776 Pfizer, Inc. 297,601 5,261,586 Professional services (0.2%) Equifax, Inc. (S) 15,100 464,174 Real estate investment trusts (REITs) (0.3%) Terreno Realty Corp. 13,126 168,407 Weyerhaeuser Co. 30,400 472,720 Road and rail (1.1%) Avis Budget Group, Inc. (NON) (S) 30,800 297,836 CSX Corp. 27,600 515,292 Hertz Global Holdings, Inc. (NON) (S) 64,109 570,570 Kansas City Southern (NON) (S) 5,400 269,784 Union Pacific Corp. 9,000 735,030 Semiconductors and semiconductor equipment (2.4%) Advanced Micro Devices, Inc. (NON) 31,300 159,004 First Solar, Inc. (NON) (S) 4,000 252,840 Intel Corp. (S) 87,520 1,866,802 Lam Research Corp. (NON) 15,700 596,286 Novellus Systems, Inc. (NON) (S) 26,600 725,116 Texas Instruments, Inc. 55,500 1,479,075 Software (4.6%) Adobe Systems, Inc. (NON) (S) 33,400 807,278 BMC Software, Inc. (NON) 15,500 597,680 CA, Inc. 26,100 506,601 Microsoft Corp. 158,950 3,956,266 Oracle Corp. 138,030 3,966,982 Specialty retail (1.8%) ANN, Inc. (NON) 29,100 664,644 Bed Bath & Beyond, Inc. (NON) (S) 7,900 452,749 Best Buy Co., Inc. (S) 23,000 535,900 GNC Holdings, Inc. Class A (NON) 26,960 542,435 Limited Brands, Inc. 24,200 931,942 Williams-Sonoma, Inc. (S) 21,100 649,669 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 14,700 761,901 VF Corp. (S) 4,800 583,296 Tobacco (2.4%) Lorillard, Inc. 5,400 597,780 Philip Morris International, Inc. 70,780 4,415,250 Total common stocks (cost $197,845,408) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 2,904 $165,528 Total convertible preferred stocks (cost $290,400) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp 5.00% cum. pfd. (acquired 12/17/09, cost $34,000) (F) (RES) (NON) 34 $34,000 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (18.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 36,302,343 $36,302,343 Putnam Money Market Liquidity Fund 0.10% (e) 2,952,767 2,952,767 Total short-term investments (cost $39,255,110) TOTAL INVESTMENTS Total investments (cost $237,424,918) (b) Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $213,065,473. (b) The aggregate identified cost on a tax basis is $241,937,315, resulting in gross unrealized appreciation and depreciation of $25,928,477 and $18,089,538, respectively, or net unrealized appreciation of $7,838,939. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $34,000, or less than 0.1% of net assets. (FWC) Forward commitment, in part or in entirety. (WIS) When-issued security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $34,544,868. The fund received cash collateral of $36,302,343 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $440 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $18,559,002 and $16,488,519, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At the close of the reporting period, the fund maintained liquid assets totaling $236,817 to cover certain derivatives contracts. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $22,984,463 $— $— Consumer staples 22,166,780 — — Energy 24,599,614 — — Financials 26,723,925 451,815 205,862 Health care 29,893,695 — — Industrials 21,372,731 — — Information technology 43,407,590 — — Materials 7,247,395 — — Telecommunication services 5,810,908 — — Utilities 5,456,838 — — Total common stocks Convertible preferred stocks — 165,528 — Preferred stocks — — 34,000 Short-term investments 2,952,767 36,302,343 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Multi-Cap Growth Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (99.4%) (a) Shares Value Aerospace and defense (5.4%) Embraer SA ADR (Brazil) 131,600 $3,338,692 Goodrich Corp. 43,500 5,249,580 Honeywell International, Inc. 94,800 4,162,668 Northrop Grumman Corp. (S) 35,200 1,836,032 Precision Castparts Corp. (S) 61,412 9,547,110 Safran SA (France) 90,510 2,785,100 TransDigm Group, Inc. (NON) 37,100 3,029,957 United Technologies Corp. (S) 32,600 2,293,736 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 65,700 4,148,955 Airlines (0.4%) Delta Air Lines, Inc. (NON) 337,300 2,529,750 Auto components (1.1%) Autoliv, Inc. (Sweden) (S) 44,000 2,134,000 Lear Corp. 101,400 4,350,060 Automobiles (0.5%) Ford Motor Co. (NON) 297,000 2,871,990 Beverages (1.9%) Coca-Cola Co. (The) 38,900 2,628,084 Coca-Cola Enterprises, Inc. 256,300 6,376,744 PepsiCo, Inc. 36,700 2,271,730 Biotechnology (2.5%) Alexion Pharmaceuticals, Inc. (NON) 36,100 2,312,566 Amarin Corp. PLC ADR (Ireland) (NON) 63,300 582,360 Amylin Pharmaceuticals, Inc. (NON) (S) 70,600 651,638 BioMarin Pharmaceuticals, Inc. (NON) (S) 88,600 2,823,682 Celgene Corp. (NON) (S) 61,400 3,801,888 Cubist Pharmaceuticals, Inc. (NON) (S) 70,504 2,490,201 Dendreon Corp. (NON) (S) 90,436 813,924 Human Genome Sciences, Inc. (NON) (S) 100,404 1,274,127 Building products (0.1%) Owens Corning, Inc. (NON) 28,300 613,544 Capital markets (1.1%) Apollo Global Management, LLC. Class A 72,427 741,652 Invesco, Ltd. 128,300 1,989,933 Morgan Stanley 76,400 1,031,400 State Street Corp. 93,400 3,003,744 Chemicals (3.6%) Agrium, Inc. (Canada) 38,569 2,571,010 Albemarle Corp. 64,700 2,613,880 Celanese Corp. Ser. A 180,367 5,867,339 CF Industries Holdings, Inc. 6,400 789,696 Huntsman Corp. 253,100 2,447,477 LyondellBasell Industries NV Class A (Netherlands) 152,241 3,719,248 Monsanto Co. 59,100 3,548,364 Commercial banks (0.1%) SVB Financial Group (NON) (S) 20,900 773,300 Communications equipment (5.0%) ADTRAN, Inc. 147,500 3,902,850 Aruba Networks, Inc. (NON) (S) 112,790 2,358,439 Cisco Systems, Inc. 236,619 3,665,228 F5 Networks, Inc. (NON) (S) 17,100 1,214,955 Juniper Networks, Inc. (NON) (S) 115,642 1,995,981 Polycom, Inc. (NON) 284,118 5,219,248 Qualcomm, Inc. 226,417 11,010,659 RADWARE, Ltd. (Israel) (NON) (S) 25,611 552,941 Computers and peripherals (8.7%) Apple, Inc. (NON) 97,177 37,041,929 EMC Corp. (NON) (S) 224,800 4,718,552 Hewlett-Packard Co. (S) 105,367 2,365,489 SanDisk Corp. (NON) (S) 200,111 8,074,479 Consumer finance (0.2%) Green Dot Corp. Class A (NON) (S) 37,889 1,186,683 Diversified financial services (1.5%) CME Group, Inc. 17,900 4,410,560 IntercontinentalExchange, Inc. (NON) (S) 23,200 2,743,632 JPMorgan Chase & Co. 61,600 1,855,392 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 217,572 1,348,946 Electrical equipment (0.9%) Cooper Industries PLC 62,500 2,882,500 GrafTech International, Ltd. (NON) (S) 204,900 2,602,230 Electronic equipment, instruments, and components (0.8%) Jabil Circuit, Inc. 47,700 848,583 TE Connectivity, Ltd. (Switzerland) 95,800 2,695,812 Trimble Navigation, Ltd. (NON) 45,300 1,519,815 Energy equipment and services (3.0%) Key Energy Services, Inc. (NON) 145,300 1,378,897 National Oilwell Varco, Inc. 108,500 5,557,370 Oil States International, Inc. (NON) (S) 64,219 3,270,031 Schlumberger, Ltd. 90,100 5,381,673 Technip SA (France) 25,909 2,076,927 Food and staples retail (0.5%) Costco Wholesale Corp. 39,100 3,210,892 Food products (0.8%) Corn Products International, Inc. 19,400 761,256 Mead Johnson Nutrition Co. Class A 55,400 3,813,182 Health-care equipment and supplies (3.7%) Baxter International, Inc. 165,676 9,301,051 Covidien PLC (Ireland) 157,100 6,928,110 OraSure Technologies, Inc. (NON) 148,100 1,178,876 St. Jude Medical, Inc. 75,950 2,748,631 Stryker Corp. 35,900 1,691,967 Health-care providers and services (3.5%) Aetna, Inc. 214,600 7,800,710 CIGNA Corp. 60,600 2,541,564 Express Scripts, Inc. (NON) (S) 107,400 3,981,318 Lincare Holdings, Inc. (S) 117,050 2,633,625 Quest Diagnostics, Inc. (S) 85,927 4,241,357 Health-care technology (0.8%) Cerner Corp. (NON) (S) 25,200 1,726,704 SXC Health Solutions Corp. (Canada) (NON) 57,100 3,180,470 Hotels, restaurants, and leisure (2.2%) Carnival Corp. (S) 103,000 3,120,900 Las Vegas Sands Corp. (NON) 103,992 3,987,053 Starbucks Corp. (S) 111,800 4,169,022 Wyndham Worldwide Corp. 66,233 1,888,303 Household durables (0.6%) Beam, Inc. (WIS) 43,914 2,374,869 Newell Rubbermaid, Inc. 105,400 1,251,098 Household products (1.8%) Colgate-Palmolive Co. 49,600 4,398,528 Procter & Gamble Co. (The) (S) 98,300 6,210,594 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 448,400 4,376,384 Industrial conglomerates (0.8%) General Electric Co. 140,100 2,135,124 Tyco International, Ltd. 72,200 2,942,150 Insurance (1.7%) Aflac, Inc. 82,500 2,883,375 AON Corp. 83,500 3,505,330 Assured Guaranty, Ltd. (Bermuda) 52,800 580,272 Hartford Financial Services Group, Inc. (The) (S) 186,800 3,014,952 Internet and catalog retail (2.9%) Amazon.com, Inc. (NON) (S) 49,200 10,638,516 Priceline.com, Inc. (NON) 14,485 6,510,428 Internet software and services (1.8%) Baidu, Inc. ADR (China) (NON) 33,257 3,555,506 Google, Inc. Class A (NON) 13,827 7,112,332 IT Services (2.4%) Accenture PLC Class A 53,100 2,797,308 Cognizant Technology Solutions Corp. (NON) (S) 56,300 3,530,010 Mastercard, Inc. Class A 16,300 5,169,708 Western Union Co. (The) 187,100 2,860,759 Leisure equipment and products (0.6%) Hasbro, Inc. (S) 107,900 3,518,619 Life sciences tools and services (2.7%) Agilent Technologies, Inc. (NON) 95,200 2,975,000 Bruker Corp. (NON) (S) 276,790 3,744,969 Thermo Fisher Scientific, Inc. (NON) 180,300 9,130,392 Machinery (3.9%) AGCO Corp. (NON) 75,400 2,606,578 Cummins, Inc. 50,300 4,107,498 Eaton Corp. 124,366 4,414,993 Lincoln Electric Holdings, Inc. (S) 69,472 2,015,383 Parker Hannifin Corp. 107,434 6,782,308 Timken Co. 104,497 3,429,592 Media (2.0%) Interpublic Group of Companies, Inc. (The) 595,400 4,286,880 Time Warner, Inc. 147,900 4,432,563 Walt Disney Co. (The) (S) 112,600 3,396,016 Metals and mining (1.6%) Carpenter Technology Corp. 45,400 2,038,006 Cliffs Natural Resources, Inc. 43,387 2,220,113 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 87,300 2,658,285 Teck Resources Limited Class B (Canada) 60,000 1,751,400 Walter Energy, Inc. 13,575 814,636 Multiline retail (1.6%) Kohl's Corp. 103,100 5,062,210 Nordstrom, Inc. 103,552 4,730,255 Office electronics (0.3%) Xerox Corp. 224,282 1,563,246 Oil, gas, and consumable fuels (4.5%) Alpha Natural Resources, Inc. (NON) 131,000 2,317,390 Anadarko Petroleum Corp. (S) 38,900 2,452,645 Brigham Exploration Co. (NON) (S) 113,783 2,874,159 CONSOL Energy, Inc. 39,600 1,343,628 Kosmos Energy, Ltd. (NON) 139,000 1,627,690 Linn Energy, LLC (Units) 124,483 4,439,064 Noble Energy, Inc. 68,700 4,863,960 Occidental Petroleum Corp. 76,300 5,455,450 QEP Resources, Inc. 49,300 1,334,551 Personal products (0.6%) Estee Lauder Cos., Inc. (The) Class A 39,400 3,460,896 Pharmaceuticals (1.5%) Elan Corp. PLC ADR (Ireland) (NON) (S) 285,686 3,008,274 Merck & Co., Inc. 87,400 2,858,854 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 44,100 1,641,402 Viropharma, Inc. (NON) (S) 64,400 1,163,708 Real estate management and development (0.9%) BR Malls Participacoes SA (Brazil) 151,327 1,543,112 CB Richard Ellis Group, Inc. Class A (NON) (S) 272,400 3,666,504 Road and rail (1.2%) Hertz Global Holdings, Inc. (NON) (S) 180,400 1,605,560 Kansas City Southern (NON) (S) 78,741 3,933,900 Swift Transportation Co. (NON) 280,347 1,805,435 Semiconductors and semiconductor equipment (3.9%) Advanced Micro Devices, Inc. (NON) (S) 546,558 2,776,515 Cymer, Inc. (NON) (S) 40,600 1,509,508 First Solar, Inc. (NON) (S) 32,076 2,027,524 Intel Corp. (S) 100,707 2,148,080 KLA-Tencor Corp. (S) 64,000 2,449,920 Lam Research Corp. (NON) 38,500 1,462,230 Marvell Technology Group, Ltd. (NON) 269,800 3,920,194 Novellus Systems, Inc. (NON) (S) 95,900 2,614,234 Texas Instruments, Inc. 156,100 4,160,065 Software (6.4%) Adobe Systems, Inc. (NON) (S) 97,300 2,351,741 BMC Software, Inc. (NON) 123,800 4,773,728 Check Point Software Technologies, Ltd. (Israel) (NON) (S) 60,100 3,170,876 Informatica Corp. (NON) 29,600 1,212,120 Microsoft Corp. 113,167 2,816,727 Oracle Corp. 359,850 10,342,089 Red Hat, Inc. (NON) 63,251 2,672,987 Salesforce.com, Inc. (NON) (S) 51,004 5,828,737 Synchronoss Technologies, Inc. (NON) (S) 47,900 1,193,189 Synopsys, Inc. (NON) 71,600 1,744,176 VMware, Inc. Class A (NON) (S) 29,550 2,375,229 Specialty retail (2.1%) Bed Bath & Beyond, Inc. (NON) 60,298 3,455,678 Dick's Sporting Goods, Inc. (NON) (S) 53,000 1,773,380 Office Depot, Inc. (NON) 136,100 280,366 Signet Jewelers, Ltd. (Bermuda) (NON) 26,000 878,800 TJX Cos., Inc. (The) 48,902 2,712,594 Williams-Sonoma, Inc. 110,500 3,402,295 Textiles, apparel, and luxury goods (1.2%) Coach, Inc. 42,300 2,192,409 Iconix Brand Group, Inc. (NON) (S) 174,025 2,749,595 Steven Madden, Ltd. (NON) 74,786 2,251,059 Tobacco (1.4%) Philip Morris International, Inc. 132,940 8,292,797 Trading companies and distributors (0.3%) United Rentals, Inc. (NON) (S) 74,100 1,247,844 WESCO International, Inc. (NON) (S) 16,302 546,932 Wireless telecommunication services (0.9%) American Tower Corp. Class A (NON) 34,523 1,857,337 NII Holdings, Inc. (NON) 130,200 3,508,887 Total common stocks (cost $589,457,596) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 $553,000 $475,525 Total convertible bonds and notes (cost $553,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $ 106.10 359,195 $158,046 Total warrants (cost $362,787) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration date/ Contract strike price amount Value Best Buy Co., Inc. (Call) Jan-12/$35.00 $193,972 $24,716 JPMorgan Chase & Co. (Call) Jan-12/45.00 57,141 3,307 JPMorgan Chase & Co. (Call) Jan-12/50.00 82,950 1,143 Total purchased options outstanding (cost $615,525) SHORT-TERM INVESTMENTS (18.9%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.104% to 0.111%, July 26, 2012 (SEGSF) $236,000 $235,781 U.S. Treasury Bills with effective yields ranging from 0.066% to 0.080%, June 28, 2012 500,000 499,724 U.S. Treasury Bills with an effective yield of 0.070%, February 9, 2012 65,000 64,983 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.085%, October 20, 2011 110,000 109,987 Putnam Cash Collateral Pool, LLC 0.16% (d) 109,621,449 109,621,449 Putnam Money Market Liquidity Fund 0.10% (e) 2,468,814 2,468,814 Total short-term investments (cost $113,000,738) TOTAL INVESTMENTS Total investments (cost $703,989,646) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $7,615,427) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation UBS AG Euro Sell 10/19/11 $7,309,196 $7,615,427 $306,231 Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $91,167) (Unaudited) Contract Expiration date/ amount strike price Value Best Buy Co., Inc. (Call) 193,972 Jan-12/$40.00 $9,935 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Goldman Sachs International Baskets 17,916 $— 9/26/12 (1 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPBNK) of common stocks $(7,516) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $597,990,375. (b) The aggregate identified cost on a tax basis is $706,098,925, resulting in gross unrealized appreciation and depreciation of $84,584,058 and $82,597,346, respectively, or net unrealized appreciation of $1,986,712. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (WIS) When-issued security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $103,733,087. The fund received cash collateral of $109,621,449 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,852 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $101,970,518 and $113,409,493, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $7,470 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 500,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 300,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,900,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $337,005 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $119,916. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $88,418,958 $— $— Consumer staples 41,424,703 — — Energy 42,296,508 2,076,927 — Financials 32,929,841 — — Health care 87,227,368 — — Industrials 79,808,051 2,785,100 — Information technology 175,323,698 — — Materials 31,039,454 — — Telecommunication services 6,715,170 — — Utilities 4,376,384 — — Total common stocks — Convertible bonds and notes — 475,525 — Purchased options outstanding — 29,166 — Warrants 158,046 — — Short-term investments 2,468,814 110,531,924 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $306,231 $— Written options — (9,935) — Total return swap contracts — (7,516) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $306,231 $— Equity contracts 187,212 17,451 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Multi Cap Value Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Beverages (2.0%) Coca-Cola Enterprises, Inc. 25,520 $634,938 Biotechnology (0.6%) Amarin Corp. PLC ADR (Ireland) (NON) (S) 20,606 189,575 Building products (0.3%) USG Corp. (NON) (S) 11,590 78,001 Capital markets (2.6%) Ameriprise Financial, Inc. 8,018 315,588 E*Trade Financial Corp. (NON) 20,672 188,322 Fortress Investment Group LLC Class A (NON) 51,250 154,263 Legg Mason, Inc. (S) 7,060 181,513 Chemicals (2.1%) Huntsman Corp. 30,550 295,419 LyondellBasell Industries NV Class A (Netherlands) 14,780 361,075 Commercial banks (6.7%) Bancorp, Inc. (NON) 45,640 326,782 Comerica, Inc. 7,850 180,315 Cullen/Frost Bankers, Inc. (S) 2,280 104,561 First Horizon National Corp. 24,410 145,484 Huntington Bancshares, Inc. 34,310 164,688 Popular, Inc. (Puerto Rico) (NON) 83,270 124,905 SunTrust Banks, Inc. 4,390 78,801 SVB Financial Group (NON) (S) 3,540 130,980 Webster Financial Corp. (S) 10,260 156,978 Wells Fargo & Co. 29,400 709,128 Commercial services and supplies (1.4%) Healthcare Services Group, Inc. (S) 27,037 436,377 Communications equipment (3.2%) Cisco Systems, Inc. 20,750 321,418 Qualcomm, Inc. 6,660 323,876 Sycamore Networks, Inc. 9,940 179,417 Tellabs, Inc. (S) 46,810 200,815 Computers and peripherals (4.8%) Apple, Inc. (NON) 2,940 1,120,669 SanDisk Corp. (NON) (S) 9,620 388,167 Consumer finance (0.4%) Discover Financial Services (S) 5,300 121,582 Containers and packaging (3.4%) Silgan Holdings, Inc. 29,650 1,089,341 Diversified consumer services (0.5%) Apollo Group, Inc. Class A (NON) 4,270 169,135 Diversified financial services (1.4%) JPMorgan Chase & Co. 14,790 445,475 Electric utilities (1.1%) Great Plains Energy, Inc. (S) 18,250 352,225 Electrical equipment (1.0%) AMETEK, Inc. 9,845 324,590 Energy equipment and services (3.4%) Ensco International PLC ADR (United Kingdom) 4,300 173,849 Hornbeck Offshore Services, Inc. (NON) 3,600 89,676 Key Energy Services, Inc. (NON) 24,970 236,965 National Oilwell Varco, Inc. 10,960 561,371 Food products (2.1%) Mead Johnson Nutrition Co. Class A 9,570 658,703 Health-care equipment and supplies (4.1%) Cooper Companies, Inc. (The) 2,180 172,547 Covidien PLC (Ireland) 12,056 531,670 Merit Medical Systems, Inc. (NON) (S) 22,482 295,413 St. Jude Medical, Inc. 7,860 284,453 Health-care providers and services (9.1%) Aetna, Inc. 14,240 517,624 AmerisourceBergen Corp. (S) 10,850 404,380 Coventry Health Care, Inc. (NON) 16,040 462,112 Humana, Inc. 2,787 202,699 Lincare Holdings, Inc. (S) 21,665 487,463 Mednax, Inc. (NON) 8,300 519,912 PSS World Medical, Inc. (NON) (S) 13,990 275,463 Hotels, restaurants, and leisure (0.8%) Domino's Pizza, Inc. (NON) (S) 9,620 262,145 Household durables (1.5%) Newell Rubbermaid, Inc. 17,396 206,491 NVR, Inc. (NON) 440 265,751 Household products (3.6%) Church & Dwight Co., Inc. (S) 18,030 796,926 Energizer Holdings, Inc. (NON) (S) 2,350 156,134 Spectrum Brands Holdings, Inc. (NON) 8,110 191,558 Industrial conglomerates (2.6%) Tyco International, Ltd. 20,280 826,410 Insurance (6.3%) Assured Guaranty, Ltd. (Bermuda) (S) 15,250 167,598 Employers Holdings, Inc. 17,720 226,107 Hanover Insurance Group, Inc. (The) 10,520 373,460 Hartford Financial Services Group, Inc. (The) (S) 13,496 217,825 HCC Insurance Holdings, Inc. 8,630 233,442 Marsh & McLennan Cos., Inc. 11,240 298,310 XL Group PLC 25,190 473,572 IT Services (0.8%) Unisys Corp. (NON) (S) 16,060 251,981 Leisure equipment and products (2.3%) Leapfrog Enterprises, Inc. (NON) 54,500 183,665 Mattel, Inc. 21,270 550,680 Machinery (3.9%) Gardner Denver, Inc. (S) 8,630 548,437 Snap-On, Inc. (S) 11,460 508,824 Stanley Black & Decker, Inc. 3,340 163,994 Media (0.4%) Interpublic Group of Companies, Inc. (The) 17,500 126,000 Metals and mining (0.5%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 5,510 167,780 Multiline retail (1.2%) Dollar General Corp. (NON) 10,340 390,438 Multi-utilities (0.7%) DTE Energy Co. 4,390 215,198 Office electronics (1.2%) Xerox Corp. 53,410 372,268 Oil, gas, and consumable fuels (5.1%) Alpha Natural Resources, Inc. (NON) 7,000 123,830 Apache Corp. (S) 2,745 220,259 Brigham Exploration Co. (NON) 8,850 223,551 James River Coal Co. (NON) (S) 13,990 89,116 Newfield Exploration Co. (NON) 6,270 248,856 Occidental Petroleum Corp. 3,080 220,220 Pioneer Natural Resources Co. 3,629 238,679 Southwestern Energy Co. (NON) 3,300 109,989 Swift Energy Co. (NON) (S) 5,430 132,166 Paper and forest products (0.2%) Louisiana-Pacific Corp. (NON) (S) 14,070 71,757 Pharmaceuticals (5.0%) Elan Corp. PLC ADR (Ireland) (NON) (S) 53,630 564,724 ISTA Pharmaceuticals, Inc. (NON) 46,200 159,390 Jazz Pharmaceuticals, Inc. (NON) (S) 8,316 345,280 Pfizer, Inc. 20,040 354,307 ViroPharma, Inc. (NON) (S) 8,968 162,052 Real estate management and development (0.5%) CB Richard Ellis Group, Inc. Class A (NON) (S) 11,340 152,636 Road and rail (0.3%) Hertz Global Holdings, Inc. (NON) 10,540 93,806 Semiconductors and semiconductor equipment (1.2%) Cymer, Inc. (NON) 4,898 182,108 Marvell Technology Group, Ltd. (NON) 14,510 210,830 Software (1.7%) CA, Inc. 15,650 303,767 Synopsys, Inc. (NON) 10,230 249,203 Specialty retail (8.0%) Bed Bath & Beyond, Inc. (NON) 12,250 702,048 Monro Muffler Brake, Inc. (S) 5,910 194,853 Signet Jewelers, Ltd. (Bermuda) (NON) 9,230 311,974 Staples, Inc. 17,730 235,809 Talbots, Inc. (The) (NON) (S) 29,090 78,543 TJX Cos., Inc. (The) 11,300 626,811 Urban Outfitters, Inc. (NON) (S) 17,320 386,582 Textiles, apparel, and luxury goods (0.5%) Hanesbrands, Inc. (NON) 6,960 174,066 Total common stocks (cost $32,044,389) WARRANTS (0.2%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 80,780 $67,290 Total warrants (cost $214,067) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration date/ Contract strike price amount Value Hewlett-Packard Co. (Call) Oct-11/$50.00 63,264 $139 Talbots, Inc. (The) (Call) Jan-12/$5.00 112,947 10,618 U.S. Airways Group, Inc. (Call) Jan-12/$10.50 125,784 14,050 U.S. Airways Group, Inc. (Call) Jan-12/$10.00 37,192 4,463 Total purchased options outstanding (cost $301,936) SHORT-TERM INVESTMENTS (21.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 6,252,749 $6,252,749 Putnam Money Market Liquidity Fund 0.10% (e) 452,978 452,978 SSgA Prime Money Market Fund 0.02% (i,P) 30,000 30,000 Total short-term investments (cost $6,735,727) TOTAL INVESTMENTS Total investments (cost $39,296,119) (b) WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $132,458) (Unaudited) Contract Expiration date/ amount strike price Value U.S. Airways Group, Inc. (Call) 125,784 Jan-12/$11.50 $10,325 U.S. Airways Group, Inc. (Call) 37,192 Jan-12/$12.50 2,329 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $31,687,708. (b) The aggregate identified cost on a tax basis is $39,978,681, resulting in gross unrealized appreciation and depreciation of $2,992,525 and $4,928,010, respectively, or net unrealized depreciation of $1,935,485. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $5,945,759. The fund received cash collateral of $6,252,749 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $327 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $13,774,309 and $14,736,993, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 300,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,864,991 $— $— Consumer staples 2,438,259 — — Energy 2,668,527 — — Financials 5,672,315 — — Health care 5,929,064 — — Industrials 2,980,439 — — Information technology 4,104,519 — — Materials 1,985,372 — — Utilities 567,423 — — Total common stocks — — Purchased options outstanding $— $29,270 $— Warrants 67,290 — — Short-term investments 482,978 6,252,749 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $— $(12,654) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $96,560 $12,654 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Research Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (98.0%) (a) Shares Value Aerospace and defense (3.8%) Embraer SA ADR (Brazil) 14,600 $370,402 Honeywell International, Inc. 13,608 597,527 L-3 Communications Holdings, Inc. 1,700 105,349 Northrop Grumman Corp. (S) 4,100 213,856 Precision Castparts Corp. 1,199 186,397 United Technologies Corp. 6,500 457,340 Air freight and logistics (0.7%) FedEx Corp. 699 47,308 United Parcel Service, Inc. Class B 4,458 281,523 Airlines (0.1%) United Continental Holdings, Inc. (NON) (S) 2,700 52,326 Auto components (0.1%) Johnson Controls, Inc. 1,536 40,504 Automobiles (0.5%) Ford Motor Co. (NON) 23,351 225,804 General Motors Co. (NON) 1,300 26,234 Beverages (1.5%) Coca-Cola Enterprises, Inc. 24,092 599,409 PepsiCo, Inc. 2,600 160,940 Biotechnology (1.2%) Amgen, Inc. 1,222 67,149 Celgene Corp. (NON) (S) 5,472 338,826 Dendreon Corp. (NON) (S) 4,935 44,415 Human Genome Sciences, Inc. (NON) (S) 3,300 41,877 United Therapeutics Corp. (NON) (S) 2,900 108,721 Capital markets (1.6%) Ameriprise Financial, Inc. 1,272 50,066 BlackRock, Inc. 490 72,525 Charles Schwab Corp. (The) 5,111 57,601 E*Trade Financial Corp. (NON) 1,200 10,932 Federated Investors, Inc. Class B 476 8,344 Franklin Resources, Inc. 722 69,052 Goldman Sachs Group, Inc. (The) 2,178 205,930 Invesco, Ltd. 2,325 36,061 Janus Capital Group, Inc. 957 5,742 Legg Mason, Inc. (S) 782 20,105 Morgan Stanley 1,800 24,300 State Street Corp. 6,100 196,176 T. Rowe Price Group, Inc. 1,331 63,582 Chemicals (2.3%) Celanese Corp. Ser. A 2,300 74,819 CF Industries Holdings, Inc. 787 97,108 Dow Chemical Co. (The) 6,860 154,076 E.I. du Pont de Nemours & Co. (S) 2,028 81,059 Huntsman Corp. 10,400 100,568 LyondellBasell Industries NV Class A (Netherlands) 3,900 95,277 Monsanto Co. 4,842 290,714 PPG Industries, Inc. 1,300 91,858 Praxair, Inc. 1,800 168,264 Commercial banks (2.5%) BB&T Corp. 1,922 40,996 Comerica, Inc. 1,300 29,861 Fifth Third Bancorp 9,400 94,940 First Horizon National Corp. 968 5,769 Huntington Bancshares, Inc. 4,800 23,040 KeyCorp 3,124 18,525 M&T Bank Corp. 400 27,960 PNC Financial Services Group, Inc. 2,400 115,656 Popular, Inc. (Puerto Rico) (NON) 13,884 20,826 Regions Financial Corp. 4,500 14,985 SunTrust Banks, Inc. 2,080 37,336 Wells Fargo & Co. (S) 34,259 826,327 Zions Bancorp. 1,858 26,142 Communications equipment (2.5%) Cisco Systems, Inc. 54,068 837,513 Juniper Networks, Inc. (NON) 5,700 98,382 Qualcomm, Inc. 6,056 294,503 Sycamore Networks, Inc. (NON) 2,100 37,905 Computers and peripherals (6.0%) Apple, Inc. (NON) 5,063 1,929,914 Hewlett-Packard Co. (S) 26,472 594,296 NetApp, Inc. (NON) 1,300 44,122 SanDisk Corp. (NON) (S) 11,900 480,165 Construction and engineering (0.2%) Fluor Corp. (S) 1,200 55,860 KBR, Inc. 1,700 40,171 Consumer finance (0.8%) American Express Co. 5,200 233,480 Capital One Financial Corp. (S) 2,200 87,186 Discover Financial Services (S) 2,800 64,232 SLM Corp. 2,700 33,615 Diversified consumer services (0.3%) Apollo Group, Inc. Class A (NON) 3,719 147,310 Diversified financial services (3.3%) Bank of America Corp. 42,327 259,041 Citigroup, Inc. 21,742 557,030 CME Group, Inc. 343 84,515 IntercontinentalExchange, Inc. (NON) (S) 350 41,391 JPMorgan Chase & Co. 20,758 625,231 Leucadia National Corp. 1,000 22,680 Moody's Corp. (S) 1,000 30,450 Nasdaq OMX Group, Inc. (The) (NON) 770 17,818 NYSE Euronext 1,300 30,212 Diversified telecommunication services (3.5%) AT&T, Inc. (S) 8,039 229,272 CenturyLink, Inc. 9,100 301,392 Verizon Communications, Inc. (S) 34,300 1,262,240 Electric utilities (1.5%) Edison International 5,985 228,926 Entergy Corp. 2,300 152,467 Great Plains Energy, Inc. (S) 9,164 176,865 PPL Corp. (S) 8,000 228,320 Electrical equipment (0.4%) Cooper Industries PLC 2,600 119,912 GrafTech International, Ltd. (NON) (S) 7,100 90,170 Electronic equipment, instruments, and components (0.2%) Corning, Inc. 2,859 35,337 TE Connectivity, Ltd. (Switzerland) 2,700 75,978 Energy equipment and services (2.1%) Baker Hughes, Inc. 6,700 309,272 National Oilwell Varco, Inc. 6,000 307,320 Schlumberger, Ltd. 7,927 473,480 Food and staples retail (1.4%) CVS Caremark Corp. 7,076 237,612 Walgreen Co. (S) 2,470 81,238 Wal-Mart Stores, Inc. (S) 7,748 402,121 Food products (0.6%) Archer Daniels-Midland Co. 2,849 70,684 Mead Johnson Nutrition Co. Class A 3,550 244,347 Health-care equipment and supplies (1.9%) Baxter International, Inc. 4,200 235,788 Becton, Dickinson and Co. (S) 613 44,945 Boston Scientific Corp. (NON) (S) 8,100 47,871 CareFusion Corp. (NON) 600 14,370 Covidien PLC (Ireland) 3,789 167,095 Edwards Lifesciences Corp. (NON) 300 21,384 Intuitive Surgical, Inc. (NON) 100 36,428 Medtronic, Inc. 2,464 81,903 St. Jude Medical, Inc. 4,198 151,926 Stryker Corp. 3,400 160,242 Teleflex, Inc. 200 10,754 Health-care providers and services (2.4%) Aetna, Inc. 8,300 301,705 AmerisourceBergen Corp. (S) 1,773 66,080 Cardinal Health, Inc. 400 16,752 CIGNA Corp. 5,800 243,252 Coventry Health Care, Inc. (NON) 1,700 48,977 Express Scripts, Inc. (NON) (S) 3,458 128,188 Fresenius Medical Care AG & Co., KGaA ADR (Germany) (S) 800 54,024 McKesson Corp. 657 47,764 Medco Health Solutions, Inc. (NON) 800 37,512 Quest Diagnostics, Inc. 1,600 78,976 WellPoint, Inc. (S) 3,100 202,368 Hotels, restaurants, and leisure (1.5%) Carnival Corp. (S) 5,600 169,680 Las Vegas Sands Corp. (NON) 1,100 42,174 McDonald's Corp. 3,721 326,778 Wyndham Worldwide Corp. 8,322 237,260 Household durables (0.4%) Beam, Inc. (WIS) 2,900 156,832 Fortune Brands Home & Security, Inc. (NON) (FWC) 2,142 26,561 Newell Rubbermaid, Inc. 2,130 25,283 Household products (3.3%) Colgate-Palmolive Co. 4,800 425,664 Energizer Holdings, Inc. (NON) 1,300 86,372 Procter & Gamble Co. (The) (S) 18,108 1,144,063 Independent power producers and energy traders (1.2%) AES Corp. (The) (NON) 24,300 237,168 Calpine Corp. (NON) 25,500 359,040 Industrial conglomerates (3.0%) General Electric Co. 68,024 1,036,686 Tyco International, Ltd. 11,622 473,597 Insurance (3.5%) ACE, Ltd. (S) 2,000 121,200 Aflac, Inc. 6,000 209,700 Allstate Corp. (The) 4,400 104,236 AON Corp. 2,170 91,097 Assured Guaranty, Ltd. (Bermuda) (S) 14,250 156,608 Berkshire Hathaway, Inc. Class B (NON) 3,525 250,416 Chubb Corp. (The) (S) 1,760 105,582 Hartford Financial Services Group, Inc. (The) (S) 5,800 93,612 Marsh & McLennan Cos., Inc. 4,000 106,160 MBIA, Inc. (NON) (S) 7,600 55,252 MetLife, Inc. (S) 6,000 168,060 Progressive Corp. (The) 2,672 47,455 Prudential Financial, Inc. (S) 3,100 145,266 Transatlantic Holdings, Inc. 900 43,668 XL Group PLC 2,900 54,520 Internet and catalog retail (1.3%) Amazon.com, Inc. (NON) (S) 1,755 379,484 Netflix, Inc. (NON) 200 22,632 Priceline.com, Inc. (NON) 622 279,564 Internet software and services (1.5%) Baidu, Inc. ADR (China) (NON) 6,500 694,915 Monster Worldwide, Inc. (NON) 570 4,093 Yahoo!, Inc. (NON) 5,000 65,800 IT Services (2.2%) Accenture PLC Class A 2,600 136,968 Automatic Data Processing, Inc. 2,137 100,760 Cognizant Technology Solutions Corp. (NON) 1,269 79,566 Computer Sciences Corp. 700 18,795 Fidelity National Information Services, Inc. 1,100 26,752 Fiserv, Inc. (NON) 651 33,051 IBM Corp. (S) 1,749 306,127 Mastercard, Inc. Class A 475 150,651 Paychex, Inc. 1,328 35,019 Total Systems Services, Inc. 700 11,851 Visa, Inc. Class A (S) 2,083 178,555 Western Union Co. (The) 2,675 40,901 Leisure equipment and products (0.4%) Hasbro, Inc. 6,950 226,640 Life sciences tools and services (0.6%) Agilent Technologies, Inc. (NON) 3,000 93,750 Life Technologies Corp. (NON) 1,097 42,158 Thermo Fisher Scientific, Inc. (NON) 3,100 156,984 Machinery (1.7%) Cummins, Inc. 555 45,321 Deere & Co. (S) 1,635 105,572 Eaton Corp. 2,600 92,300 Ingersoll-Rand PLC (S) 2,701 75,871 Joy Global, Inc. 800 49,904 Parker Hannifin Corp. 2,051 129,480 Stanley Black & Decker, Inc. 3,700 181,670 Timken Co. 5,100 167,382 Media (3.3%) CBS Corp. Class B 2,500 50,950 Comcast Corp. Class A 25,092 524,423 Interpublic Group of Companies, Inc. (The) (S) 20,901 150,487 News Corp. Class A 13,200 204,204 Time Warner, Inc. (S) 11,333 339,650 Viacom, Inc. Class B 2,000 77,480 Walt Disney Co. (The) (S) 11,397 343,734 Metals and mining (0.5%) Cliffs Natural Resources, Inc. (S) 1,100 56,287 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 7,096 216,073 Multiline retail (1.3%) Dollar General Corp. (NON) 3,100 117,056 Kohl's Corp. 4,000 196,400 Nordstrom, Inc. 2,600 118,768 Target Corp. 5,085 249,368 Multi-utilities (1.1%) Ameren Corp. 12,000 357,240 PG&E Corp. 5,200 220,012 Office electronics (0.1%) Xerox Corp. 5,988 41,736 Oil, gas, and consumable fuels (9.1%) Apache Corp. (S) 4,300 345,032 Chevron Corp. (S) 5,580 516,262 CONSOL Energy, Inc. 3,100 105,183 Exxon Mobil Corp. 26,641 1,934,933 Hess Corp. 6,600 346,236 Newfield Exploration Co. (NON) 9,100 361,179 Noble Energy, Inc. 4,600 325,680 Occidental Petroleum Corp. 3,571 255,327 Southwestern Energy Co. (NON) 5,700 189,981 Sunoco, Inc. (S) 8,300 257,383 Paper and forest products (0.2%) International Paper Co. (S) 3,731 86,746 Personal products (0.5%) Avon Products, Inc. 6,300 123,480 Estee Lauder Cos., Inc. (The) Class A 1,615 141,862 Pharmaceuticals (5.9%) Abbott Laboratories 6,755 345,451 Auxilium Pharmaceuticals, Inc. (NON) (S) 11,039 165,475 Hospira, Inc. (NON) 400 14,800 Johnson & Johnson 15,763 1,004,261 Merck & Co., Inc. 15,835 517,963 Pfizer, Inc. 52,318 924,982 Professional services (0.1%) Dun & Bradstreet Corp. (The) 212 12,987 Equifax, Inc. (S) 500 15,370 Robert Half International, Inc. 652 13,835 Real estate investment trusts (REITs) (1.7%) American Capital Agency Corp. (R) 300 8,130 Digital Realty Trust, Inc. (R) (S) 5,800 319,928 HCP, Inc. (R) (S) 5,255 184,240 MFA Financial, Inc. (R) (S) 2,591 18,189 Prologis, Inc. (R) (S) 5,631 136,552 Simon Property Group, Inc. (R) 1,648 181,247 Road and rail (0.3%) Hertz Global Holdings, Inc. (NON) (S) 11,400 101,460 Swift Transportation Co. (NON) 5,500 35,420 Semiconductors and semiconductor equipment (1.9%) Advanced Micro Devices, Inc. (NON) (S) 19,900 101,092 Cymer, Inc. (NON) 3,100 115,258 First Solar, Inc. (NON) (S) 5,436 343,610 Intel Corp. (S) 4,400 93,852 JinkoSolar Holding Co., Ltd. ADR (China) (NON) (S) 3,000 14,580 Lam Research Corp. (NON) 2,500 94,950 Novellus Systems, Inc. (NON) (S) 2,900 79,054 Texas Instruments, Inc. 3,919 104,441 Software (3.9%) Adobe Systems, Inc. (NON) (S) 2,500 60,425 BMC Software, Inc. (NON) 3,912 150,847 Citrix Systems, Inc. (NON) 700 38,171 Microsoft Corp. 37,014 921,278 Oracle Corp. 24,128 693,439 Red Hat, Inc. (NON) 565 23,877 Salesforce.com, Inc. (NON) (S) 600 68,568 Specialty retail (2.4%) Bed Bath & Beyond, Inc. (NON) (S) 6,400 366,784 Best Buy Co., Inc. (S) 5,700 132,810 CarMax, Inc. (NON) (S) 600 14,310 Dick's Sporting Goods, Inc. (NON) (S) 400 13,384 Limited Brands, Inc. 866 33,350 Lowe's Cos., Inc. 11,400 220,476 Office Depot, Inc. (NON) (S) 12,000 24,720 Staples, Inc. (S) 5,400 71,820 TJX Cos., Inc. (The) 4,500 249,615 Urban Outfitters, Inc. (NON) (S) 3,306 73,790 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 3,132 162,332 Hanesbrands, Inc. (NON) (S) 3,059 76,506 NIKE, Inc. Class B 900 76,959 Thrifts and mortgage finance (—%) People's United Financial, Inc. 200 2,280 Tobacco (2.9%) Altria Group, Inc. 5,531 148,286 Lorillard, Inc. 2,800 309,960 Philip Morris International, Inc. 16,500 1,029,270 Transportation infrastructure (0.1%) Wesco Aircraft Holdings, Inc. (NON) 3,500 38,255 Wireless telecommunication services (0.1%) American Tower Corp. Class A (NON) 1,000 53,800 Total common stocks (cost $53,921,566) SHORT-TERM INVESTMENTS (19.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 8,689,386 $8,689,386 Putnam Money Market Liquidity Fund 0.10% (e) 812,754 812,754 U.S. Treasury Bills with an effective yield of 0.061%, November 17, 2011 (SEG) $78,000 77,991 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.087%, October 20, 2011 (SEG) 212,000 211,973 Total short-term investments (cost $9,792,104) TOTAL INVESTMENTS Total investments (cost $63,713,670) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $554,297) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Credit Suisse AG Euro Sell 10/19/11 $531,775 $554,297 $22,522 Total FUTURES CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation S&P 500 Index (Long) 1 $281,500 Dec-11 $(16,816) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International baskets 136 4/9/12 (1 month USD-LIBOR-BBA plus 40 bps) A basket (GSCBPBAT) of common stocks $(394) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $50,786,436. (b) The aggregate identified cost on a tax basis is $64,724,815, resulting in gross unrealized appreciation and depreciation of $2,659,022 and $7,808,928, respectively, or net unrealized depreciation of $5,149,906. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (WIS) When-issued security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $8,272,937. The fund received cash collateral of $8,689,386 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,751 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,737,435 and $9,181,055, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $28,997 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 4 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $160,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $52,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $394 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $6,222,116 $— $— Consumer staples 5,205,308 — — Energy 5,727,268 — — Financials 6,793,058 — — Health care 6,065,116 — — Industrials 5,193,251 — — Information technology 9,257,097 — — Materials 1,512,849 — — Telecommunication services 1,846,704 — — Utilities 1,960,038 — — Total common stocks — — Short-term investments 812,754 8,979,350 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $22,522 $— Futures contracts (16,816) — — Total return swap contracts — (394) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $22,522 $— Equity contracts — 17,210 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Small Cap Value Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (94.3%) (a) Shares Value Aerospace and defense (0.3%) Innovative Solutions & Support, Inc. (NON) 141,231 $682,146 Airlines (0.4%) SkyWest, Inc. (S) 67,680 778,997 Auto components (1.1%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 124,900 952,987 Exide Technologies (NON) (S) 254,200 1,016,800 Stoneridge, Inc. (NON) 21,821 113,906 Building products (0.3%) NCI Building Systems, Inc. (NON) (S) 89,700 678,132 Capital markets (1.8%) Cowen Group, Inc. (NON) (S) 394,415 1,068,865 Horizon Technology Finance Corp. 111,206 1,630,280 Waddell & Reed Financial, Inc. Class A 32,643 816,401 Chemicals (2.7%) Innophos Holdings, Inc. 42,796 1,706,277 Koppers Holdings, Inc. 31,500 806,715 Minerals Technologies, Inc. 20,500 1,010,035 OM Group, Inc. (NON) (S) 25,600 664,832 RPM International, Inc. 58,539 1,094,679 Commercial banks (6.6%) Bancorp, Inc. (NON) 202,685 1,451,225 F.N.B. Corp. (S) 109,526 938,638 Financial Institutions, Inc. 110,500 1,575,730 First Citizens BancShares, Inc. Class A 8,448 1,212,626 First Financial Bancorp (S) 64,480 889,824 First of Long Island Corp. (The) 49,890 1,130,507 Lakeland Financial Corp. 46,500 960,690 Metro Bancorp, Inc. (NON) 141,881 1,227,271 Popular, Inc. (Puerto Rico) (NON) 570,800 856,200 PrivateBancorp, Inc. (S) 99,500 748,240 SVB Financial Group (NON) (S) 18,495 684,315 Western Alliance Bancorp (NON) (S) 251,000 1,375,480 Commercial services and supplies (2.4%) ACCO Brands Corp. (NON) 185,727 885,918 Deluxe Corp. (S) 88,400 1,644,240 Ennis Inc. 67,506 881,628 McGrath Rentcorp 55,500 1,320,345 Communications equipment (2.1%) Ceragon Networks, Ltd. (Israel) (NON) (S) 149,107 1,423,972 Emulex Corp. (NON) 185,000 1,184,000 Oplink Communications, Inc. (NON) 102,742 1,555,514 Computers and peripherals (0.7%) Electronics for Imaging, Inc. (NON) 95,000 1,279,650 Construction and engineering (1.3%) EMCOR Group, Inc. (NON) (S) 44,100 896,553 Orion Marine Group, Inc. (NON) 89,800 518,146 Tutor Perini Corp. 72,300 830,727 UniTek Global Services, Inc. (NON) 69,117 342,820 Containers and packaging (0.7%) Myers Industries, Inc. 51,226 519,944 Rock-Tenn Co. Class A 16,500 803,220 Distributors (0.6%) Core-Mark Holding Co., Inc. (NON) (S) 36,700 1,124,121 Diversified financial services (1.3%) Gain Capital Holdings, Inc. (NON) (S) 211,146 1,328,108 NewStar Financial, Inc. (NON) 136,200 1,272,108 Diversified telecommunication services (1.2%) Cbeyond, Inc. (NON) 118,100 833,786 Cogent Communications Group, Inc. (NON) 121,600 1,635,520 Electric utilities (5.2%) Great Plains Energy, Inc. (S) 112,275 2,166,908 NV Energy, Inc. 140,600 2,068,226 UIL Holdings Corp. (S) 75,438 2,484,173 UniSource Energy Corp. 100,534 3,628,272 Electrical equipment (0.7%) General Cable Corp. (NON) (S) 27,000 630,450 Powell Industries, Inc. (NON) 26,367 816,586 Electronic equipment, instruments, and components (2.5%) CTS Corp. 173,000 1,406,490 Electro Scientific Industries, Inc. (NON) 67,389 801,255 Multi-Fineline Electronix, Inc. (NON) 77,900 1,553,326 TTM Technologies, Inc. (NON) (S) 127,154 1,209,235 Energy equipment and services (1.1%) Helix Energy Solutions Group, Inc. (NON) (S) 46,700 611,770 Pioneer Drilling Co. (NON) 74,496 534,881 Tidewater, Inc. (S) 23,171 974,341 Food and staples retail (2.1%) Ruddick Corp. (S) 33,793 1,317,589 Spartan Stores, Inc. 103,959 1,609,285 Weiss Markets, Inc. 34,643 1,283,870 Gas utilities (1.1%) Southwest Gas Corp. (S) 57,831 2,091,747 Health-care equipment and supplies (1.7%) Cutera, Inc. (NON) (S) 76,504 544,708 Kensey Nash Corp. (NON) (S) 51,600 1,264,200 Palomar Medical Technologies, Inc. (NON) 76,767 604,924 Solta Medical, Inc. (NON) 271,619 339,524 Syneron Medical, Ltd. (Israel) (NON) 65,100 645,141 Health-care providers and services (4.4%) Addus HomeCare Corp. (NON) 140,186 573,361 Ensign Group, Inc. (The) 55,700 1,287,227 Kindred Healthcare, Inc. (NON) (S) 120,300 1,036,986 LHC Group, Inc. (NON) 58,000 989,480 MedQuist Holdings, Inc. (NON) (S) 194,485 1,470,307 Providence Service Corp. (The) (NON) 113,098 1,204,494 Triple-S Management Corp. Class B (Puerto Rico) (NON) 125,700 2,105,475 Hotels, restaurants, and leisure (2.1%) Denny's Corp. (NON) 281,500 937,395 DineEquity, Inc. (NON) (S) 37,200 1,431,828 Domino's Pizza, Inc. (NON) (S) 35,660 971,735 Morgans Hotel Group Co. (NON) (S) 147,600 884,124 Household durables (1.1%) La-Z-Boy, Inc. (NON) (S) 138,200 1,024,062 M/I Homes, Inc. (NON) (S) 77,544 466,039 Newell Rubbermaid, Inc. 60,188 714,432 Household products (0.7%) Spectrum Brands Holdings, Inc. (NON) 58,000 1,369,960 Insurance (6.9%) American Equity Investment Life Holding Co. (S) 92,576 810,040 Arch Capital Group, Ltd. (NON) 61,038 1,994,417 Assured Guaranty, Ltd. (Bermuda) (S) 74,795 821,997 Employers Holdings, Inc. 72,511 925,240 Hanover Insurance Group, Inc. (The) (S) 68,190 2,420,745 HCC Insurance Holdings, Inc. 68,593 1,855,441 Reinsurance Group of America, Inc. Class A 33,195 1,525,310 Transatlantic Holdings, Inc. 37,400 1,814,648 Validus Holdings, Ltd. 63,200 1,574,944 Internet software and services (2.2%) Earthlink, Inc. 205,900 1,344,527 Perficient, Inc. (NON) 135,900 994,788 Stamps.com, Inc. (S) 38,869 794,482 Web.com Group, Inc. (NON) 173,786 1,213,026 IT Services (1.2%) Alliance Data Systems Corp. (NON) 11,198 1,038,055 BancTec, Inc. 144A (F) (NON) 152,299 456,897 Ciber, Inc. (NON) 263,900 799,617 Leisure equipment and products (0.5%) Brunswick Corp. (S) 67,400 946,296 Machinery (1.6%) Accuride Corp. (NON) 141,200 722,944 Cascade Corp. 22,929 765,599 Commercial Vehicle Group, Inc. (NON) (S) 93,600 614,952 Meritor, Inc. (NON) (S) 54,295 383,323 NACCO Industries, Inc. Class A 10,300 653,020 Multiline retail (0.2%) Gordmans Stores, Inc. (NON) (S) 35,138 420,602 Multi-utilities (2.1%) Avista Corp. 116,831 2,786,419 CMS Energy Corp. (S) 70,500 1,395,195 Oil, gas, and consumable fuels (3.6%) Energen Corp. 32,793 1,340,906 Energy Partners, Ltd. (NON) 82,200 909,954 James River Coal Co. (NON) (S) 68,941 439,154 Rex Energy Corp. (NON) (S) 109,305 1,382,708 Rosetta Resources, Inc. (NON) (S) 14,700 503,034 Scorpio Tankers, Inc. (Monaco) (NON) 111,724 589,903 SM Energy Co. 14,001 849,161 Swift Energy Co. (NON) (S) 44,800 1,090,432 Paper and forest products (1.0%) Buckeye Technologies, Inc. 58,100 1,400,791 Louisiana-Pacific Corp. (NON) (S) 110,125 561,638 Pharmaceuticals (1.3%) ISTA Pharmaceuticals, Inc. (NON) 286,868 989,695 Medicines Co. (The) (NON) 107,400 1,598,112 Real estate investment trusts (REITs) (6.6%) American Assets Trust, Inc. 81,920 1,470,464 American Capital Agency Corp. 18,100 490,510 Campus Crest Communities, Inc. (S) 97,506 1,060,865 Cogdell Spencer, Inc. 222,200 837,694 Entertainment Properties Trust (S) 34,100 1,329,218 LaSalle Hotel Properties 48,793 936,826 MFA Financial, Inc. (S) 217,181 1,524,611 One Liberty Properties, Inc. 73,688 1,080,266 PS Business Parks, Inc. 28,700 1,421,798 Summit Hotel Properties, Inc. 186,710 1,318,173 Taubman Centers, Inc. (S) 20,746 1,043,731 Winthrop Realty Trust 62,030 539,041 Road and rail (1.0%) RailAmerica, Inc. (NON) 73,736 960,780 Saia, Inc. (NON) 92,000 967,840 Semiconductors and semiconductor equipment (4.1%) Advanced Energy Industries, Inc. (NON) (S) 124,800 1,075,776 AXT, Inc. (NON) (S) 202,600 1,021,104 Cirrus Logic, Inc. (NON) (S) 95,800 1,412,092 Nova Measuring Instruments, Ltd. (Israel) (NON) 174,600 937,602 Pericom Semiconductor Corp. (NON) 180,011 1,333,882 PMC - Sierra, Inc. (NON) (S) 184,300 1,102,114 RF Micro Devices, Inc. (NON) (S) 195,600 1,240,104 Software (1.1%) Actuate Corp. (NON) 182,900 1,009,608 Smith Micro Software, Inc. (NON) (S) 66,348 100,849 TeleCommunication Systems, Inc. Class A (NON) (S) 317,600 1,095,720 Specialty retail (5.7%) Aaron's, Inc. 44,600 1,126,150 Ascena Retail Group, Inc. (NON) 42,436 1,148,743 Charming Shoppes, Inc. (NON) (S) 308,200 801,320 Express, Inc. 87,869 1,782,862 Haverty Furniture Cos., Inc. 58,600 585,414 Lithia Motors, Inc. Class A (S) 68,200 980,716 Pep Boys - Manny, Moe & Jack (S) 120,800 1,192,296 Pier 1 Imports, Inc. (NON) 65,146 637,128 Sonic Automotive, Inc. Class A 106,000 1,143,740 Stage Stores, Inc. (S) 54,735 759,174 Wet Seal, Inc. (The) Class A (NON) 262,100 1,174,208 Textiles, apparel, and luxury goods (2.4%) Iconix Brand Group, Inc. (NON) (S) 63,885 1,009,383 Kenneth Cole Productions, Inc. Class A (NON) 16,121 172,978 Perry Ellis International, Inc. (NON) (S) 83,124 1,562,731 PVH Corp. 22,843 1,330,376 Steven Madden, Ltd. (NON) 21,948 660,635 Thrifts and mortgage finance (4.5%) Berkshire Hills Bancorp, Inc. (S) 63,900 1,180,233 Brookline Bancorp, Inc. (S) 159,600 1,230,516 Capitol Federal Financial, Inc. 99,500 1,050,720 ESSA Bancorp, Inc. 98,375 1,033,921 MGIC Investment Corp. (NON) (S) 159,300 297,891 Provident Financial Services, Inc. 68,600 737,450 United Financial Bancorp, Inc. 87,988 1,204,556 Walker & Dunlop, Inc. (NON) 119,418 1,387,637 Washington Federal, Inc. 66,060 841,604 Trading companies and distributors (1.5%) Applied Industrial Technologies, Inc. 29,793 809,178 DXP Enterprises, Inc. (NON) 50,639 953,532 H&E Equipment Services, Inc. (NON) (S) 141,134 1,164,356 Wireless telecommunication services (0.6%) NTELOS Holdings Corp. 72,136 1,278,968 Total common stocks (cost $202,377,490) INVESTMENT COMPANIES (1.5%) (a) Shares Value Hercules Technology Growth Capital, Inc. 188,456 $1,605,645 New Mountain Finance Corp. 102,900 1,307,859 Total investment Companies (cost $2,978,470) SHORT-TERM INVESTMENTS (23.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 39,692,270 $39,692,270 Putnam Money Market Liquidity Fund 0.10% (e) 7,151,197 7,151,197 Total short-term investments (cost $46,843,467) TOTAL INVESTMENTS Total investments (cost $252,199,427) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $197,935,414. (b) The aggregate identified cost on a tax basis is $255,746,439, resulting in gross unrealized appreciation and depreciation of $19,804,395 and $39,110,843, respectively, or net unrealized depreciation of $19,306,448. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $37,193,142. The fund received cash collateral of $39,692,270 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,413 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $69,096,164 and $67,267,253, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $27,072,181 $— $— Consumer staples 5,580,704 — — Energy 9,226,244 — — Financials 54,927,015 — — Health care 14,653,634 — — Industrials 18,902,212 — — Information technology 26,926,788 456,897 — Materials 8,568,131 — — Telecommunication services 3,748,274 — — Utilities 16,620,940 — — Total common stocks — Investment companies 2,913,504 — — Short-term investments 7,151,197 39,692,270 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Voyager Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (93.5%) (a) Shares Value Aerospace and defense (3.1%) Embraer SA ADR (Brazil) 165,100 $4,188,587 GeoEye, Inc. (NON) (S) 58,400 1,655,640 Honeywell International, Inc. 144,400 6,340,604 Northrop Grumman Corp. 20,100 1,048,416 Precision Castparts Corp. 30,800 4,788,168 United Technologies Corp. (S) 63,700 4,481,932 Airlines (1.6%) Delta Air Lines, Inc. (NON) 658,000 4,935,000 United Continental Holdings, Inc. (NON) (S) 262,312 5,083,607 US Airways Group, Inc. (NON) (S) 256,567 1,411,119 Auto components (0.8%) Goodyear Tire & Rubber Co. (The) (NON) (S) 163,748 1,652,217 Johnson Controls, Inc. (S) 49,700 1,310,589 Tenneco Automotive, Inc. (NON) (S) 122,552 3,138,557 Automobiles (2.4%) Fiat SpA (Italy) 561,514 3,039,819 Ford Motor Co. (NON) 273,100 2,640,877 General Motors Co. (NON) 240,701 4,857,346 Nissan Motor Co., Ltd. (Japan) 205,100 1,813,579 Porsche Automobil Holding SE (Preference) (Germany) 80,413 3,855,854 Volkswagen AG (Preference) (Germany) 11,600 1,537,257 Beverages (0.2%) Coca-Cola Enterprises, Inc. 62,400 1,552,512 Biotechnology (2.1%) Celgene Corp. (NON) 85,200 5,275,584 Cubist Pharmaceuticals, Inc. (NON) (S) 57,800 2,041,496 Dendreon Corp. (NON) (S) 135,500 1,219,500 Human Genome Sciences, Inc. (NON) (S) 423,500 5,374,215 United Therapeutics Corp. (NON) (S) 32,900 1,233,421 Building products (0.4%) Owens Corning, Inc. (NON) 139,100 3,015,688 Capital markets (1.9%) Blackstone Group LP (The) 285,137 3,415,941 Goldman Sachs Group, Inc. (The) 16,866 1,594,680 KKR & Co. LP 191,990 1,996,696 State Street Corp. 206,997 6,657,024 Chemicals (2.2%) Celanese Corp. Ser. A 59,300 1,929,029 CF Industries Holdings, Inc. 10,800 1,332,612 Dow Chemical Co. (The) 137,400 3,086,004 Huntsman Corp. 162,400 1,570,408 LyondellBasell Industries NV Class A (Netherlands) 142,400 3,478,832 Monsanto Co. 41,100 2,467,644 Mosaic Co. (The) 14,700 719,859 Potash Corp. of Saskatchewan, Inc. (Canada) 42,600 1,841,172 Commercial banks (1.6%) China Construction Bank Corp. (China) 1,872,000 1,117,388 Fifth Third Bancorp 192,800 1,947,280 Industrial and Commercial Bank of China, Ltd. (China) 2,353,000 1,137,731 Wells Fargo & Co. (S) 318,600 7,684,632 Communications equipment (5.0%) Alcatel-Lucent ADR (France) (NON) (S) 218,700 618,921 Cisco Systems, Inc. 572,093 8,861,721 F5 Networks, Inc. (NON) (S) 22,600 1,605,730 Juniper Networks, Inc. (NON) (S) 103,800 1,791,588 Polycom, Inc. (NON) 91,500 1,680,855 Qualcomm, Inc. 452,991 22,028,952 Computers and peripherals (11.4%) Apple, Inc. (NON) 159,700 60,874,453 EMC Corp. (NON) (S) 338,300 7,100,917 Hewlett-Packard Co. 174,500 3,917,525 NetApp, Inc. (NON) (S) 51,900 1,761,486 SanDisk Corp. (NON) (S) 192,700 7,775,445 Western Digital Corp. (NON) 91,214 2,346,024 Construction and engineering (0.9%) Fluor Corp. 30,400 1,415,120 KBR, Inc. 122,400 2,892,312 KEPCO Engineering & Construction Co., Inc. (South Korea) 49,483 2,023,700 Construction materials (0.2%) BBMG Corp. (China) 926,000 684,581 China Shanshui Cement Group, Ltd. (China) 1,208,000 795,554 Diversified financial services (1.1%) Citigroup, Inc. 217,600 5,574,912 JPMorgan Chase & Co. 73,300 2,207,796 Diversified telecommunication services (0.8%) CenturyLink, Inc. 121,800 4,034,016 Verizon Communications, Inc. (S) 46,100 1,696,480 Electrical equipment (0.6%) Emerson Electric Co. (S) 32,500 1,342,575 GrafTech International, Ltd. (NON) (S) 262,200 3,329,940 Electronic equipment, instruments, and components (1.9%) Corning, Inc. 687,800 8,501,208 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 67,093 391,823 KEMET Corp. (NON) 212,801 1,521,527 TE Connectivity, Ltd. (Switzerland) 125,700 3,537,198 Energy equipment and services (3.7%) Baker Hughes, Inc. 168,200 7,764,112 National Oilwell Varco, Inc. 170,000 8,707,400 Schlumberger, Ltd. 181,641 10,849,417 Food products (0.2%) Zhongpin, Inc. (China) (NON) 234,600 1,782,960 Health-care equipment and supplies (0.7%) Baxter International, Inc. 73,000 4,098,220 China Medical Technologies, Inc. ADR (China) (NON) (S) 188,600 943,000 Health-care providers and services (2.4%) Aetna, Inc. 154,700 5,623,345 CIGNA Corp. 79,100 3,317,454 Express Scripts, Inc. (NON) (S) 187,124 6,936,687 Lincare Holdings, Inc. (S) 82,400 1,854,000 Health-care technology (0.4%) SXC Health Solutions Corp. (Canada) (NON) 49,029 2,730,915 Hotels, restaurants, and leisure (1.1%) Carnival Corp. 60,964 1,847,209 Home Inns & Hotels Management, Inc. ADR (China) (NON) (S) 46,400 1,195,728 Las Vegas Sands Corp. (NON) 20,400 782,136 Marriott International, Inc. Class A (S) 29,100 792,684 Starbucks Corp. (S) 99,800 3,721,542 Household durables (1.9%) Beam, Inc. (WIS) 57,300 3,098,784 Fortune Brands Home & Security, Inc. (NON) 64,797 803,483 Lennar Corp. 30,800 417,032 NVR, Inc. (NON) (S) 700 422,786 PDG Realty SA Empreendimentos e Participacoes (Brazil) 832,200 2,707,958 Pulte Group, Inc. (NON) (S) 266,400 1,052,280 Rossi Residencial SA (Brazil) 470,600 2,193,311 Skyworth Digital Holdings, Ltd. (China) 5,372,000 1,818,971 SodaStream International, Ltd. (Israel) (NON) (S) 46,688 1,543,038 Household products (0.1%) Procter & Gamble Co. (The) (S) 14,900 941,382 Independent power producers and energy traders (0.1%) China Power New Energy Development Co., Ltd. (China) (NON) 5,730,000 202,476 China WindPower Group, Ltd. (China) (NON) 7,500,000 348,290 Industrial conglomerates (2.9%) General Electric Co. 583,500 8,892,540 Tyco International, Ltd. 312,600 12,738,450 Insurance (3.4%) Aflac, Inc. 47,354 1,655,022 Assured Guaranty, Ltd. (Bermuda) 1,231,790 13,537,372 Hartford Financial Services Group, Inc. (The) (S) 314,824 5,081,259 MBIA, Inc. (NON) (S) 214,838 1,561,872 Ping An Insurance (Group) Co. of China, Ltd. (China) 531,000 2,968,974 Internet and catalog retail (0.7%) Priceline.com, Inc. (NON) 11,100 4,989,006 Internet software and services (2.0%) Baidu, Inc. ADR (China) (NON) 60,200 6,435,982 Google, Inc. Class A (NON) 15,738 8,095,312 Sina Corp. (China) (NON) (S) 8,000 572,880 IT Services (1.7%) Accenture PLC Class A 3,400 179,112 Cognizant Technology Solutions Corp. (NON) (S) 9,600 601,920 Unisys Corp. (NON) 645,915 10,134,406 Visa, Inc. Class A (S) 16,593 1,422,352 Leisure equipment and products (0.6%) Brunswick Corp. (S) 57,100 801,684 Hasbro, Inc. (S) 104,100 3,394,701 Life sciences tools and services (0.8%) Sequenom, Inc. (NON) (S) 308,958 1,572,596 Thermo Fisher Scientific, Inc. (NON) 87,600 4,436,064 Machinery (4.9%) China National Materials Co., Ltd. (China) 2,784,000 973,318 Cummins, Inc. 42,300 3,454,218 Deere & Co. (S) 11,500 742,555 Eaton Corp. 93,500 3,319,250 Ingersoll-Rand PLC (S) 59,900 1,682,591 Meritor, Inc. (NON) 571,951 4,037,974 Parker Hannifin Corp. 107,300 6,773,849 Stanley Black & Decker, Inc. 201,400 9,888,740 Timken Co. 161,681 5,306,370 Media (2.7%) Comcast Corp. Class A 580,562 12,133,746 DIRECTV Class A (NON) (S) 35,785 1,511,916 Interpublic Group of Companies, Inc. (The) 354,000 2,548,800 Liberty Media Corp. - Liberty Capital Class A (NON) 6,447 426,276 Walt Disney Co. (The) (S) 98,100 2,958,696 Metals and mining (3.0%) Cliffs Natural Resources, Inc. (S) 66,756 3,415,905 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 200,626 6,109,062 Nucor Corp. 41,100 1,300,404 Rio Tinto PLC (United Kingdom) 102,391 4,530,354 Teck Resources, Ltd. Class B (Canada) 60,000 1,777,011 Vedanta Resources PLC (United Kingdom) 296,503 5,058,283 Multiline retail (0.6%) Kohl's Corp. 59,994 2,945,705 Target Corp. 31,500 1,544,760 Office electronics (1.2%) Xerox Corp. 1,224,500 8,534,765 Oil, gas, and consumable fuels (4.7%) Apache Corp. 63,730 5,113,695 BG Group PLC (United Kingdom) 157,683 3,008,135 Cairn Energy PLC (United Kingdom) (NON) 336,835 1,462,472 Hess Corp. 106,400 5,581,744 Newfield Exploration Co. (NON) 107,800 4,278,582 Noble Energy, Inc. 70,800 5,012,640 Occidental Petroleum Corp. 71,800 5,133,700 Petroleo Brasileiro SA ADR (Brazil) 137,600 3,089,120 Southwestern Energy Co. (NON) 65,900 2,196,447 Paper and forest products (0.3%) International Paper Co. 101,000 2,348,250 Pharmaceuticals (1.2%) Auxilium Pharmaceuticals, Inc. (NON) (S) 168,600 2,527,314 Elan Corp. PLC ADR (Ireland) (NON) 205,100 2,159,703 Jazz Pharmaceuticals, Inc. (NON) 35,300 1,465,656 Merck & Co., Inc. 28,400 928,964 Pfizer, Inc. 86,138 1,522,920 Sanofi (France) 1,919 126,211 Sanofi CVR (France) (NON) 455,000 482,300 Real estate investment trusts (REITs) (0.1%) CreXus Investment Corp. (R) 85,000 754,800 Real estate management and development (1.3%) BR Malls Participacoes SA (Brazil) 372,722 3,800,722 CB Richard Ellis Group, Inc. Class A (NON) (S) 422,000 5,680,120 Road and rail (0.3%) Hertz Global Holdings, Inc. (NON) (S) 230,100 2,047,890 Semiconductors and semiconductor equipment (4.4%) Advanced Micro Devices, Inc. (NON) (S) 1,182,992 6,009,599 First Solar, Inc. (NON) (S) 267,971 16,938,447 JinkoSolar Holding Co., Ltd. ADR (China) (NON) (S) 139,540 678,164 Marvell Technology Group, Ltd. (NON) 498,802 7,247,593 Novellus Systems, Inc. (NON) (S) 30,900 842,334 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) (S) 162,402 503,446 Software (4.3%) Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) 99,123 21,311 Microsoft Corp. 218,400 5,435,976 Oracle Corp. 767,561 22,059,703 Perfect World Co., Ltd. ADR (China) (NON) 17,665 197,141 Salesforce.com, Inc. (NON) (S) 7,850 897,098 Synchronoss Technologies, Inc. (NON) (S) 66,200 1,649,042 VMware, Inc. Class A (NON) (S) 20,700 1,663,866 Specialty retail (2.5%) Abercrombie & Fitch Co. Class A 14,200 874,152 Bed Bath & Beyond, Inc. (NON) 37,200 2,131,932 Best Buy Co., Inc. (S) 260,100 6,060,330 Lowe's Cos., Inc. 325,200 6,289,368 Staples, Inc. 203,400 2,705,220 Tobacco (0.7%) Philip Morris International, Inc. 84,831 5,291,758 Trading companies and distributors (0.3%) United Rentals, Inc. (NON) (S) 153,500 2,584,940 Transportation infrastructure (0.1%) Wesco Aircraft Holdings, Inc. (NON) 66,500 726,845 Total common stocks (cost $744,212,655) WARRANTS (2.8%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 2,933,429 $2,443,546 Citigroup, Inc. 1/4/19 106.10 2,966,751 1,305,370 Ford Motor Co. 1/1/13 9.20 1,016,824 2,247,181 General Motors Co. 7/10/16 10.00 109,210 1,271,204 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.773 159,592 1,535,275 JPMorgan Chase & Co. (W) 10/28/18 42.42 649,573 6,047,525 Wells Fargo & Co. (W) 10/28/18 34.01 725,276 5,591,878 Total warrants (cost $31,061,012) PURCHASED OPTIONS OUTSTANDING (0.6%) (a) Expiration date/ Contract strike price amount Value Advanced Micro Devices, Inc. (Call) Jan-12/$10.00 851,676 $29,144 Advanced Micro Devices, Inc. (Call) Jan-12/7.50 522,153 87,200 Aflac, Inc. (Call) Jan-12/40.00 230,050 453,205 Baker Hughes, Inc. (Call) Jan-12/55.00 76,551 207,453 Best Buy Co., Inc. (Call) Jan-12/32.50 624,655 113,981 Best Buy Co., Inc. (Call) Jan-12/35.00 438,411 41,697 Best Buy Co., Inc. (Call) Jan-12/32.50 91,422 16,682 Cisco Systems, Inc. (Call) Dec-11/19.00 728,627 160,801 Financial Select Sector SPDR Fund (Call) Dec-11/14.00 418,647 99,353 First Solar, Inc. (Call) Dec-11/120.00 133,282 60,377 First Solar, Inc. (Call) Dec-11/130.00 182,233 44,647 First Solar, Inc. (Call) Dec-11/100.00 90,318 33,174 Ford Motor Co. (Call) Nov-11/11.00 241,679 69,444 General Electric Co. (Call) Dec-11/20.00 426,422 23,483 Hartfod Financial Services Group, Inc. (The) (Call) Dec-11/20.00 213,505 149,454 Hewlett-Packard Co. (Call) May-12/30.00 420,942 534,596 Hewlett-Packard Co. (Call) Dec-11/38.00 1,133,772 105,634 Hewlett-Packard Co. (Call) Dec-11/38.00 522,854 48,714 Hewlett-Packard Co. (Call) Dec-11/42.00 263,900 13,351 Industrial Select Sector SPDR Fund (Call) Dec-11/40.00 462,900 22,515 Industrial Select Sector SPDR Fund (Call) Dec-11/34.00 295,945 133,175 JPMorgan Chase & Co. (Call) Jan-12/50.00 396,303 5,463 JPMorgan Chase & Co. (Call) Jan-12/50.00 165,397 2,259 Materials Select Sector SPDR Trust (Call) Dec-11/35.00 716,232 407,121 QQQ US (Put) Oct-11/53.00 154,712 67,903 QQQ US (Put) Oct-11/55.00 228,973 58,823 Qualcomm, Inc. (Call) Jan-12/60.00 437,418 374,189 SPDR Dow Jones Industrial Average ETF Trust (Call) Nov-11/123.00 1,231,445 529,521 SPDR S&P rust (Put) Oct-11/110.00 200,204 86,088 SPDR S&P rust (Put) Oct-11/110.00 204,847 57,357 SPDR S&P rust (Put) Oct-11/112.00 130,230 49,487 SPDR S&P rust (Put) Oct-11/114.00 122,833 49,133 Stanley Black & Decker, Inc. (Call) Jan-12/60.00 161,010 244,735 State Street Corp. (Call) Jan-12/50.00 767,016 87,463 Unisys Corp. (Call) Jan-12/22.50 99,802 60,879 Unisys Corp. (Call) Jan-12/22.50 85,673 54,462 Wells Fargo & Co. (Call) Jan-12/35.00 779,207 31,423 Total purchased options outstanding (cost $13,931,444) INVESTMENT COMPANIES (0.4%) (a) Shares Value SPDR S&P Homebuilders ETF (S) 239,100 $3,177,639 Total investment Companies (cost $3,708,723) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 25,917 $1,477,269 Total convertible preferred stocks (cost $2,179,870) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1 1/4s, July 15, 2020 (i) $95,300 $105,519 U.S. Treasury Notes 1 7/8s, June 15, 2012 (i) 185,000 188,236 U.S. Treasury Notes 1 3/8s, September 15, 2012 (i) 399,000 403,728 Total U.S. treasury Obligations (cost $697,483) SHORT-TERM INVESTMENTS (17.0%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.088% to 0.125%, May 3, 2012 $1,730,000 $1,728,922 U.S. Treasury Bills with an effective yield of 0.084%, February 9, 2012 600,000 599,814 U.S. Treasury Bills with effective yields ranging from 0.075% to 0.109%, July 26, 2012 (SEGSF) 5,810,000 5,805,802 U.S. Treasury Bills with effective yields ranging from 0.073% to 0.080%, June 28, 2012 1,594,000 1,593,107 U.S. Treasury Bills zero%, March 15, 2012 (i) 222,000 221,956 Putnam Cash Collateral Pool, LLC 0.16% (d) 114,777,161 114,777,161 SSgA Prime Money Market Fund 0.02% (i,P) 650,000 650,000 Total short-term investments (cost $125,376,762) TOTAL INVESTMENTS Total investments (cost $921,167,949) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $53,921,559) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Danish Krone Sell 10/19/11 $2,219,023 $2,321,098 $102,075 Credit Suisse AG Euro Sell 10/19/11 19,549,559 20,377,508 827,949 Japanese Yen Sell 10/19/11 1,788,983 1,759,548 (29,435) UBS AG Brazilian Real Sell 10/19/11 47,695 54,009 6,314 British Pound Sell 10/19/11 25,467,778 25,978,779 511,001 Canadian Dollar Sell 10/19/11 3,257,157 3,430,617 173,460 Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $4,808,394) (Unaudited) Contract Expiration date/ amount strike price Value Advanced Micro Devices, Inc. (Call) 522,153 Jan-12/$9.00 $36,600 Aflac, Inc. (Call) 230,050 Jan-12/43.00 267,030 Baker Hughes, Inc. (Call) 76,551 Jan-12/65.00 55,882 Best Buy Co., Inc. (Call) 1,063,066 Jan-12/37.50 54,333 Best Buy Co., Inc. (Call) 91,422 Jan-12/37.50 4,673 Cisco Systems, Inc. (Call) 728,627 Dec-11/21.00 46,195 First Solar, Inc. (Call) 133,282 Dec-11/130.00 42,632 Fist Solar, Inc. (Call) 182,233 Dec-11/135.00 35,535 General Electric Co. (Call) 426,422 Dec-11/22.00 6,452 Hewlett-Packard Co. (Call) 1,133,772 Dec-11/40.00 76,167 Hewlett-Packard Co. (Call) 522,854 Dec-11/40.00 35,125 Hewlett-Packard Co. (Call) 263,900 Dec-11/44.00 10,173 Industrial Select Sector SPDR Fund (Call) 462,900 Dec-11/42.00 14,441 Industrial Select Sector SPDR Fund (Call) 295,945 Dec-11/36.00 51,790 Materials Select Sector SPDR Trust (Call) 716,232 Dec-11/37.00 207,449 Qualcomm, Inc. (Call) 437,418 Jan-12/65.00 140,153 SPDR Dow Jones Industrial Average ETF Trust (Call) 1,231,445 Nov-11/126.00 211,353 Stanley Black & Decker, Inc. (Call) 161,010 Jan-12/65.00 130,418 State Street Corp. (Call) 767,016 Jan-12/55.00 30,474 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Merrill Lynch International baskets 90,598 $— 7/27/12 (12 month USD-LIBOR-BBA) A basket (MLTROFC) of common stocks $(3,615,317) Total Key to holding's abbreviations ADR American Depository Receipts CVR Contingent Value Rights ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $735,748,200. (b) The aggregate identified cost on a tax basis is $938,937,821, resulting in gross unrealized appreciation and depreciation of $69,986,737 and $165,285,863, respectively, or net unrealized depreciation of $95,299,126. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (WIS) When-issued security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $107,181,890. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $114,777,161 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $11,785 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $311,115,096 and $311,115,096, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $4,455,613 to cover certain derivatives contracts. ADR, after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 72,100,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 10,600,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $75,400,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $5,400,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,224,255 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,615,317 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,835,714. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $85,493,849 $12,065,480 $— Consumer staples 9,568,612 — — Energy 57,726,857 4,470,607 — Financials 63,150,128 5,224,093 — Health care 55,743,354 126,211 — Industrials 108,124,920 2,997,018 — Information technology 234,435,822 — — Materials 31,376,192 11,068,772 — Telecommunication services 5,730,496 — — Utilities — 550,766 — Total common stocks — Convertible preferred stocks — 1,477,269 — Investment Companies 3,177,639 — — Purchased options outstanding — 4,614,386 — U.S. Treasury Obligations — 697,483 — Warrants 20,441,979 — — Short-term investments 650,000 124,726,762 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,591,364 $— Written options (1,456,875) Total return swap contracts (3,615,317) Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,620,799 $29,435 Equity contracts 25,056,365 5,072,192 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 29, 2011
